Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 1 of 162




             EXHIBIT “A”
                     Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 2 of 162

                                                                                                                             CLERK OF SUPERIOR COURT
                                                                                                                             FULTON COUNTY, GEORGIA
                                                                                                                             2021CV347636
                                                                                                                             MAR 30, 2021 05:23 PM


                           IN THE SUPERIOR COURT OF FULTON COUNTY, GEORGIA
                                     136 PRYOR STREET, ROOM C-103, ATLANTA, GEORGIA 30303
                                                          SUMMONS

             Sterling Oaks at Lenox Hills Condo. Assn., Inc.,                    )
                                                                                     Case
             DBA Sterling Oaks at Lenox Hills Condominium                        )
                                                                                 )   No.: 2021CV347636
                                                                                 )
                                                                                 )
                                                                                 )
                                       Plaintiff,                                )
                                                                                 )
               vs.                                                               )
                                                                                 )
                                                                                 )
             American Alternative Insurance Corporation                          )
                                                                                 )
                                                                                 )
                                                                                 )
                                                                                 )
                                      Defendant                                  )
                                                                                 )



             TO THE ABOVE NAMED DEFENDANT(S):

             You are hereby summoned and required to file electronically with the Clerk of said Court at
             https://peachcourt.com/ (unless you are exempt from filing electronically) and serve upon plaintiff’s attorney,
             whose name and address is:

                                           Michael D. Turner
                                           Huggins Law Firm, LLC
                                           110 Norcross Street
                                           Roswell, Georgia 30075

             An answer to the complaint which is herewith served upon you, within 30 days after service of this summons
             upon you, exclusive of the day of service; unless proof of service of this complaint is not filed within five (5)
             business days of such service. Then time to answer shall not commence until such proof of service has been
             filed. IF YOU FAIL TO DO SO, JUDGMENT BY DEFAULT WILL BE TAKEN AGAINST YOU FOR
             THE RELIEF DEMANDED IN THE COMPLAINT.

             This                30th day of          March, 20 21
                                                                                 Honorable Cathelene “Tina” Robinson
                                                                                 Clerk of Superior Court




             To defendant upon whom this petition is served:
             This copy of complaint and summons was served upon you __________________________________, 20_____

                                                                                                                    Deputy Sheriff

             Instructions: Attach addendum sheet for additional parties if needed, make notation on this sheet if addendum is used




Copy from re:SearchGA
                     Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 3 of 162

                                                                                                  CLERK OF SUPERIOR COURT
                                                                                                  FULTON COUNTY, GEORGIA
                                                                                                  2021CV347636
                                 IN THE SUPERIOR COURT OF FULTON COUNTY
                                                                                                  MAR 30, 2021 05:23 PM
                                             STATE OF GEORGIA

             STERLING OAKS AT LENOX HILLS                         )
             CONDOMINIUM ASSOCIATION, INC.                        )
             d/b/a STERLING OAKS AT LENOX HILLS                   )
             CONDOMINIUM,                                         )
                                                                  )
                    Plaintiff,                                    )
                                                                  )      CIVIL ACTION FILE NO.:
             v.                                                   )      _______________________
                                                                  )
             AMERICAN ALTERNATIVE                                 )
             INSURANCE CORPORATION,                               )
              a foreign corporation,                              )
                                                                  )
                    Defendant.                                    )

                                                VERIFIED COMPLAINT

                    COMES NOW Plaintiff STERLING OAKS AT LENOX HILLS CONDOMINIUM

             ASSOCIATION INC d/b/a STERLING OAKS AT LENOX HILLS CONDOMINIUM, by and

             through counsel, and files this Complaint for breach of first party property insurance contract and

             bad faith denial of insurance coverage against Defendant, AMERICAN ALTERNATIVE

             INSURANCE CORPORATION, and in support hereof, states as follows:

                                                           PARTIES

                                                             1.

                    Plaintiff is a Georgia corporation which is the named insured on the Policy at issue, with

             its principal place of business in Georgia.

                                                             2.

                    Upon information and belief, Defendant is a foreign insurance company, registered to

             transact business in, and in fact transacts business in, the State of Georgia. Defendant is in the

             business of insuring risks and properties located throughout the United States, including




Copy from re:SearchGA
                     Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 4 of 162




             Georgia. Defendant maintains an office at 900 Old Roswell Lakes Parkway, Suite 310, Roswell,

             GA 30076 where it may be served with process through its registered agent, Registered Agent

             Solutions, Inc., as identified by the state of Georgia Secretary of State registry.

                                              JURISDICTION AND VENUE

                                                               3.

                     This Court has subject matter jurisdiction over this action for breach of contract and bad

             faith denial of insurance claim, and the Court has personal jurisdiction over Defendant because

             Defendant is transacting business and insuring properties in the State of Georgia, and has appointed

             a registered agent for service of process in Georgia pursuant to O.C.G.A. § 33-4-1 and O.C.G.A.

             § 33-4-4.

                                                               4.

                    Venue is proper in this Court because Defendant is transacting business, executing policies,

             and insuring properties in Fulton County pursuant O.C.G.A. § 33-4-1, O.C.G.A. § 33-4-4.

                                                               5.

                    In addition, by virtue of the express terms of the insurance policy at issue, Defendant has

             consented to jurisdiction and venue of this Court.

                                                        THE POLICY

                                                               6.

                     In consideration of the premiums paid to Defendant by the Plaintiff, Defendant issued its

             Policy No. CAU504424-2 (the “Policy”). A true and accurate copy of the Policy is attached hereto

             as Exhibit “A.” The Policy insures against property damage to Plaintiff’s properties located at

             1865-1975 Sterling Oaks Circle NE, Atlanta, GA 30319 (the “Property” or the “insured property”),

             and the Policy likewise insures against loss of severe storm damage. This includes all units situated



                                                               2


Copy from re:SearchGA
                    Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 5 of 162




             at the Plaintiff’s premises. Specifically, the Policy provides coverage for “Commercial property

             including attached structures” and Business personal property owned or used by the insured with

             a deductible of $10,000.00 per occurrence. See Exhibit “A”.

                                                              7.

                    The Policy covers property repairs on a full replacement cost basis, “the whole amount of

             loss for property covered.” See Exhibit “A”. The Policy is an all-perils policy providing coverage

             for all “sudden and accidental direct physical loss to property”. Further, the policy has “Ordinance

             or Law” coverage for “Undamaged Portions” with “Guaranteed Replacement Cost”. See Exhibit

             “A”.

                                                              8.

                     The Policy covers various types of expenses, including mitigating expenses for the

             reasonable and necessary costs incurred for temporary repairs to protect covered property from

             further imminent covered loss. See Exhibit “A.”

                                 STORM DAMAGE TO THE INSURED PROPERTY

                                                              9.

                    On, or about June 7, 2019, a severe storm caused direct physical loss of, or damage to, the

             Plaintiff’s property. The Policy was in effect at the time of the above-referenced storm.

                                                             10.

                    Plaintiff promptly and timely notified Defendant of the storm damage to its property as a

             result of the severe storm and made a claim pursuant to the Policy. As a result, Defendant assigned

             an adjuster (“Adjuster”) to investigate Plaintiff’s claim for loss of damage.        Adjuster was

             authorized as Defendant’s representative and agent for purposes of the storm-related claim.

                                                             11.



                                                              3


Copy from re:SearchGA
                     Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 6 of 162




                     At all times, Plaintiff made itself and its property available to, and fully cooperated with

             the Defendant and its representative and agent to inspect and investigate the damages caused by

             the storm.

                                                             12.

                     Defendant, through its authorized representative and agent, Adjuster, performed a site

             inspection of Plaintiff’s property.

                                                             13.

                     Defendant’s authorized representatives and agents, Adjuster, incurred the duty of acting

             with due diligence in achieving a proper disposition of the Plaintiff’s claim when they undertook

             the handling of the disposition of the claim.

                                                             14.

                    Defendant, through its authorized representative and agent, Adjuster, grossly

             underestimated the scope of damages sustained to the Plaintiff’s property as a result of the severe

             storm event. Defendant failed to properly investigate the damages and estimated Plaintiff’s total

             property damage to be less than Plaintiff’s $10,000.00 deductible; thus, Plaintiff was due $0.00 for

             the damage to its property. A true and accurate copy of the Defendant’s denial letter is attached

             hereto as Exhibit “B”.

                                                             15.

                    As a result of Defendant’s gross underestimation, Plaintiff requested multiple times that

             Defendant reconsider its position regarding Defendant’s estimate. Defendant refused to comply

             with the Plaintiff’s requests and continued to frivolously and baselessly deny any additional

             payment on Plaintiff’s claim. Furthermore, the Defendant continued to ignore the opinions of the




                                                              4


Copy from re:SearchGA
                      Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 7 of 162




             Plaintiff’s experts as to the amount of damage and the amount it will cost the Plaintiff in order to

             be placed in the same position they were in prior to the storm.




                                                             16.

                     Plaintiff made repeated requests for payment of the claim, including written demand sent

             to Defendant on November 3, 2020. A true and correct copy of the written demand is attached

             hereto as Exhibit “C”.     Despite this demand for $541,358.37, Defendant has continued to

             frivolously deny Plaintiff’s claim without just cause when the obligation to settle the claim has

             become reasonably clear, under one or more portions of the insurance policy coverage.

                                                             17.

                     The Plaintiff’s November 3, 2020 correspondence (Exhibit “C”) to Defendant was a letter

             of representation from Plaintiff’s counsel and a formal 60-Day demand, pursuant to O.C.G.A. §33-

             4-6 guidelines. After putting Defendant on notice of a potential lawsuit, through the formal 60-

             Day demand, the Defendant continued to frivolously and baselessly deny Plaintiff’s claim without

             just cause.

                                                             18.

                      Defendant did not act fairly and honestly toward the Plaintiff with due regard to the

             Plaintiff’s claim when the Defendant failed to compensate the Plaintiff for its damages in direct

             breach of the terms and conditions of the Policy when under all of the circumstances, it could and

             should have done so, had it acted fairly and honestly toward the Plaintiff, and with due regard for

             its interests.

                                                             19.



                                                              5


Copy from re:SearchGA
                      Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 8 of 162




                      Plaintiff has fulfilled all conditions precedent and contractual obligations under the Policy

             prior to this lawsuit, or the same were waived.




                                                               20.

                      There exists a genuine, justifiable controversy between the Plaintiff and Defendant as to

             whether Defendant is responsible for coverage for the replacement cost of the actual physical

             damage to Plaintiff’s property caused by the severe storm that occurred on June 7, 2019. Plaintiff

             has exhausted every reasonable means possible to resolve this dispute with the Defendant. With

             no other option, Plaintiff was constrained to hire legal counsel, incurring additional expenses, and

             file this lawsuit.

                                                               21.

                      Plaintiff has suffered physical damage to its property in an amount to be determined at

             trial.

                                           COUNT I: BREACH OF CONTRACT

                                                               22.

                      Plaintiff adopts, re-alleges, and incorporates its allegations set forth in Paragraphs 1-21 of

             this Complaint as if fully set forth herein.

                                                               23.

                      Plaintiff has performed all conditions to the Defendant’s obligation to perform under the

             Policy, including without limitation, the timely payment of premiums, timely notice of the claim,

             mitigated the property, and or the Defendant has waived any and all other conditions.

                                                               24.



                                                                6


Copy from re:SearchGA
                     Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 9 of 162




                    Defendant is required to compensate the Plaintiff for all direct physical losses under the

             terms of the Policy.




                                                              25.

                    Despite Plaintiff’s timely written demand that Defendant pay the covered losses, Defendant

             has frivolously and baselessly failed, and refused to pay Plaintiff’s claim under the terms of the

             Policy, causing further delay in restoring Plaintiff’s property to its pre-loss condition.

                                                              26.

                    Defendant has failed to act in good faith and fair dealing under the terms of the Policy by

             refusing to properly investigate and pay Plaintiff’s claim according to the terms of the Policy.

                                                              27.

                     Defendant has used the tactic of denying compensation to the Plaintiff for its covered

             losses that were sustained due to the severe storm. Further, Defendant has used the tactic of

             delaying payment to the Plaintiff in an effort to misrepresent the language of the Policy.

                                                              28.

                    As a result of the Defendant’s tactic of denying and delaying Plaintiff’s claim, the Plaintiff

             has sustained covered losses from direct physical damage to the insured property in an amount to

             be determined at trial. In addition, Plaintiff has further covered losses from mitigation and

             temporary repairs in an amount to be determined at trial.

                                                              29.

                    As a direct result of Defendant’s breaches of its respective insurance contract, Plaintiff has

             been damaged and continues to suffer significant damages.



                                                               7


Copy from re:SearchGA
                    Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 10 of 162




                                                              30.

                     All of the foregoing conduct constitutes a breach of contract that has resulted in damages

             to the Plaintiff.



                                                              31.

                     WHEREFORE, Plaintiff prays for this Court to enter an award, in Plaintiff’s favor, of

             compensatory damages, attorneys’ fees, pre- and post-judgment interest, and such other and further

             relief as the Court may deem just and proper.

                                                  COUNT II: BAD FAITH

                                                              32.

                     Plaintiff adopts, re-alleges, and incorporates its allegations set forth in Paragraphs 1-31 of

             this Complaint as if fully set forth herein.

                                                              33.

                     Defendant has acted frivolously and without a reasonable basis or justification in

             contravention of its duty of good faith and faith dealing to achieve a proper disposition of the

             Plaintiff’s claim.

                                                              34.

                     Defendant has not attempted in good faith to settle the Plaintiff’s claim when, under all

             the circumstances it could and should have done so had it acted fairly and honestly toward the

             Plaintiff and with due regard for its interests, namely, but not limited to:

                 (1) Knowingly misrepresenting to claimants and insureds relevant facts or policy provisions

                     relating to coverages at issue. See O.C.G.A. § 33-6-34(1);




                                                               8


Copy from re:SearchGA
                    Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 11 of 162




                (2) Failing to acknowledge with reasonable promptness pertinent communications with

                    respect to claims arising under its policies. See O.C.G.A. § 33-6-34(2);

                (3) Failing to adopt and implement procedures for the prompt investigation and settlement of

                    claims arising under its policies. See O.C.G.A. § 33-6-34(3);

                (4) Not attempting in good faith to effectuate prompt, fair, and equitable settlement of claims

                    submitted in which liability has become reasonable clear. See O.C.G.A. § 33-6-34(4);

                (5) Compelling insureds or beneficiaries to institute suits to recover amounts due under its

                    policies by offering substantially less than the amounts ultimately recovered in suits

                    brought by them. See O.C.G.A. § 33-6-34(5);

                (6) Refusing to pay claims without conducting a reasonable investigation. See O.C.G.A. § 33-

                    6-34(6);

                (7) When requested by the insured in writing, failing to affirm or deny coverage of claims

                    within a reasonable time after having completed its investigation related to such claim or

                    claims. See O.C.G.A. § 33-6-34(7); and

                (8) When requested by the insured in writing, failing in the case of claim denial or offers of

                    compromise settlement to provide promptly a reasonable and accurate explanation of the

                    basis for such action. In the case of claims denials, such denials shall be in writing. See

                    O.C.G.A. § 33-6-34(10).

                                                            35.

                    The above and foregoing actions of Defendant give rise to a cause of action for bad faith

             as the Defendant has frivolously and without a reasonable basis refused to pay Plaintiff’s covered

             loss within sixty (60) days after Plaintiff’s timely written demand (Exhibit “C”) for payment

             according to O.C.G.A § 33-4-6.



                                                             9


Copy from re:SearchGA
                    Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 12 of 162




                                                              36.

                    Defendant has frivolously and without a reasonable basis used the tactic of denying

             compensation to the Plaintiff for its covered loss that was sustained due to the severe

             storm. Further, Defendant has frivolously and without a reasonable basis used the tactic of

             delaying payment to pay the Plaintiff in an effort to misrepresent the language of the Policy.

                                                              37.

                    Defendant’s refusal to pay Plaintiff’s covered losses was done frivolously, without a

             reasonable basis, and otherwise, in bad faith.

                                                              38.

                    Defendant’s breach of the Policy it sold to the Plaintiff is in bad faith, and, pursuant to

             O.C.G.A. § 33-4-6, Defendant is obligated in bad faith, and, as such, Plaintiff is entitled to all

             damages, whether foreseeable or not, that are a direct result of Defendant’s intentional failure to

             perform, including a penalty of an additional fifty percent (50%) of the value of the claim,

             attorneys’ fees, and Plaintiff’s consultant and expert fees.

                                                              39.

                    Pursuant to O.C.G.A. § 33-4-6, Defendant is obligated to pay any amounts owed to the

             Plaintiff within sixty (60) days of receipt of formal demand and have failed to do so. As a result

             of that frivolous failure – which was arbitrary, capricious, and without a reasonable basis –

             Defendant is liable for all amounts due under its respective policy plus fifty percent (50%),

             pursuant to O.C.G.A. § 33-4-6.

                                                              40.

                    Pursuant to O.C.G.A. § 33-6-34, Defendant owed Plaintiff a duty of good faith and fair

             dealing and had an affirmative duty to adjust Plaintiff’s claim fairly and promptly and to make a



                                                              10


Copy from re:SearchGA
                    Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 13 of 162




             reasonable effort to settle claims with the insured when, under all the circumstances it could and

             should have done so had it acted fairly and honestly. Because Defendant has breached these duties,

             it is liable to Plaintiff for all damages as a result of the breach, including but not limited to those

             specified in O.C.G.A. § 33-4-6.

                                                               41.

                    Pursuant to O.C.G.A. § 33-6-34, Defendant breached its duty of good faith and fair dealing

             and its affirmative duty to adjust claims fairly and promptly when it failed to pay the Plaintiff when

             it refused to conduct a reasonable investigation of Plaintiff’s claim. Moreover, such failure was

             arbitrary, capricious, and without probable cause.

                                                               42.

                    As a result, pursuant to O.C.G.A. § 33-4-6, Defendant is liable for penalties in the amount

             of “not more than fifty percent (50%) of the liability of the insurer for the loss, or $5,000.00,

             whichever is greater, and all reasonable attorneys’ fees for the prosecution of the action against

             the Insurer.” Plaintiff is entitled, in addition to its covered losses set forth herein, to a statutory

             award of reasonable attorneys’ fees in prosecuting this action, along with a statutory award in an

             amount of fifty percent (50%) of the total compensatory damages awarded or $5,000.00,

             whichever is greater, under O.C.G.A. § 33-4-6 for Defendant’s unfair claims settlement practices

             and bad faith refusal to pay Plaintiff’s loss claim when it could and should have done so, had it

             acted fairly and reasonably toward the insured.

                                               DEMAND FOR JURY TRIAL

                                                               43.

                    Plaintiff requests a trial by Jury on all counts of the Complaint.




                                                               11


Copy from re:SearchGA
                    Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 14 of 162




                                                  PRAYER FOR RELIEF

                                                              44.

                    WHEREFORE, Plaintiff request that after due proceedings are had, all appropriate

             penalties be assessed against the Defendant and that the Plaintiff receive any and all damages at

             law to which it is justly entitled, and thus prays for judgment against the Defendant, as follows:

                a. That this Court grant judgment in favor of the Plaintiff and against Defendant in an amount

                    to be determined at trial for breach of insurance contract.

                b. Compensatory damages, including all damages to the Plaintiff by the Defendant and any

                    resulting expenses and temporary repairs.

                c. Bad faith damages in an amount of fifty percent (50%) of the total compensatory damages

                    awarded or $5,000.00, whichever is greater, for Defendant’s bad faith delay, denial, and its

                    intentional, frivolous failure to conduct a reasonable investigation of the Plaintiff’s claim

                    without a reasonable basis;

                d. Plaintiff’s attorneys’ fees and costs of suit in this action;

                e. Plaintiff’s consultant and expert fees;

                f. Pre- and post-judgment interest in the maximum amount allowed by law;

                g. All statutory penalties;

                h. Any and all applicable multipliers; and,

                i. Any and all other relief that the Court may deem just and proper, whether such relief sounds

                    in law or equity.


                    Dated, this _30th__ day of ___March___, 2 0 2 1.

                                                              12


Copy from re:SearchGA
                   Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 15 of 162




                    RESPECTFULLY SUBMITTED,

                                                       For: The Huggins Law Firm, LLC


                                                       _/s/ J. Remington Huggins___
                                                       J. Remington Huggins, Esq.
                                                       Georgia Bar No.: 348736
                                                       Michael D. Turner, Esq.
                                                       Georgia Bar No.: 216414
                                                       Attorneys for the Plaintiff
                                                       110 Norcross Street
                                                       Roswell, GA 30075
                                                       (o) (770) 913-6229
                                                       (e) remington@lawhuggins.com
                                                       (e) mdturner@lawhuggins.com




                                                  13


Copy from re:SearchGA
                  Case 1:21-cv-01792-TWT
    AMERICAN ALTERNATIVE                     Document
                         INSURANCE CORPORATION
    Administration Office: 555 College Road East, Princeton, NJ 08543-5241
                                                                                                                EXHIBIT
                                                                                           1-1 Filed 04/30/21 Page 16 of 162A
    800.305.4954
    Statutory Office: 2711 Centerville Road, Suite 400 - Wilmington, DE 19805
    (a stock insurance company)
                                                                                         Condominium Association Insurance Policy


       DECLARATIONS A: GENERAL POLICY INFORMATION

           •     Coverage applies only when a limit of insurance is shown in these declarations. These declarations are summaries,
                 only. Please refer to the coverage forms and applicable endorsements for complete information.
           •     In return for the payment of the premium and subject to all the terms of this policy, we agree with you to provide the
                 insurance stated in this policy.

    Named Insured Name and Mailing Address
     Sterling Oaks at Lenox Hills Condominium
     C/O Access Management Group
     1100 Northmeadow Parkway, Suite 114
     Roswell, GA 30076

    Policy Number                                                       Annual Premium                        Fee
     CAU504424-2                                                         $22,658.00                            $0.00

    Policy Period                          Effective Date*                                                    Expiration Date*
                                             11/23/2018                                                        11/23/2019
    *12:01 AM Standard Time at your premises address

       DIRECTORY OF DECLARATIONS

         Declarations                                                                                                            Page

         A     General Policy Information                                                                                         1
         B     Directory of Applicable Forms                                                                                      2
         C     1. Addresses and Description of Buildings and “Units”                                                              2
         D     1. Community Property                                                                                              3
               2. “Units”                                                                                                         3
               3. Additional Community Property                                                                                   4
               4. Natural Outdoor Property                                                                                        4
        E      Property Consequential Loss Coverages                                                                              5
        F      Crime Coverages                                                                                                    5
        G      1. Liability Coverages                                                                                             6
        H      1. Environmental Impairment Liability                                                                              7




                                  Dreher Insurance Agency
                                   1805 Herrington Road
                                      Bldg 1, Suite C
                                  Lawrenceville, GA 30043

    Countersigned (Date)                                                                 By (Authorized Representative)
      11/16/2018




    CAU 3001 08/17                                                              Policy # CAU504424-2                                  Page 1 of 8
Copy from re:SearchGA
                     Case 1:21-cv-01792-TWT
                              CondominiumDocument  1-1 Filed
                                            Association      04/30/21Policy
                                                        Insurance      Page 17 of 162


      DECLARATIONS B: DIRECTORY OF APPLICABLE FORMS

      Form Number and Edition Date                 Form Title

      CAU 3000 07/17                               Condominium Association Insurance Policy
      CAU 3070 07/17                               Environmental Impairment Liability Coverage Part
      CAU 3103 07/17                               Disclosure Pursuant to Terrorism Risk Insurance Act
      CAU 3106 07/17                               Cap on Losses from "Certified Acts of Terrorism"
      CAU 3110 07/17                               Amended Water Exclusion
      CAU 3208 07/17                               Power Failure or Interruption Coverage - Sump Pump
      CAU 3401 07/17                               Employee Dishonesty - Community Manager
      CAU 3511 07/17                               Georgia Changes - Amendatory Endorsement
      CAU 3600 GA 07/17                            "Fungus", Wet Rot and Dry Rot Coverage
      CAU 3601 07/17                               Disclosure Notice to Policyholders - Georgia



      DECLARATIONS C:        1. ADDRESSES AND DESCRIPTION OF BUILDINGS AND “UNITS”

      1. ADDRESSES AND DESCRIPTION OF BUILDINGS AND “UNITS”

      Coverage is provided for eight three-story frame condominium buildings containing sixty four residential units. The premises
      is located at 1865-1877 Sterling Oaks Cir; 1883-1901 Sterling Oaks Cir; 1905-1917 Sterling Oaks Cir; 1923-1939 Sterling
      Oaks Cir; 1936-1950 Sterling Oaks Cir; 1943-1957 Sterling Oaks Cir; 1954-1966 Sterling Oaks Cir; 1967-1975 Sterling
      Oaks Cir, Brookhaven, DeKalb County, GA 30319.




    CAU 3001 08/17                                      Policy # CAU504424-2                                            Page 2 of 8
Copy from re:SearchGA
                      Case 1:21-cv-01792-TWT
                               CondominiumDocument  1-1 Filed
                                             Association      04/30/21Policy
                                                         Insurance      Page 18 of 162


      DECLARATIONS D: PROPERTY DIRECT COVERAGES
        •   Unless otherwise indicated, all Limits apply on a per occurrence basis.
            1. COMMUNITY PROPERTY
            2. “UNITS”
            3. ADDITIONAL COMMUNITY PROPERTY
            4. NATURAL OUTDOOR PROPERTY


      1. COMMUNITY PROPERTY
      Causes of Loss                                            Limit of Insurance                            * Deductible
      Special including “Equipment Breakdown”, excluding Guaranteed Replacement Cost                    $10,000 Per Occurrence
      Water Damage, Sewer Backup, Sprinkler Leakage,
      Ice Damming
      Water Damage, Sewer Backup, Sprinkler Leakage,     Guaranteed Replacement Cost                    $25,000 Per Occurrence
      Ice Damming

                                                                         * In addition to the deductible which may result under D.2.

      Community Buildings                        Community Structures                        Community Personal Property
      All buildings described in                 All of the items listed below are covered    • Equipment
      Declarations C.1. including:               when not forming part of, or located         • Tools
       • Residences                              within, or on a building.                    • Supplies and furnishings
       • Attached garages & carports              • “Swimming Pools”                          • “Money” and “Securities”
       • Detached garages & carports              • Statues                                   • Non-motorized watercraft
       • Clubhouses                               • Outdoor fixtures                          • “Computer equipment”, and “Media”
       • Buildings housing heating, ventilating, • Pool and Pump Houses                       • “Valuable papers and records”
         air conditioning plants, and utilities   • Signs                                     • Accounts receivables
       • Buildings housing sewage & water         • Roads, drives, walkways and other
         treatment facilities                       paved surfaces
                                                  • Recreation fixtures and courts
                                                  • Antennas and satellite dishes
                                                  • Sheds
                                                  • Temporary seasonal structures
                                                  • Shelters
                                                  • Cabanas
                                                  • Freestanding walls (excluding
                                                    retaining walls)
                                                  • Fountains
                                                  • Fences and gates
                                                  • Gazebos
                                                  • Gate houses
                                                  • Mailboxes
                                                  • Light and flag poles
                                                  • Benches


      2. “UNITS”: All real property comprising the “unit” as initially installed in accordance with your association's original
      plans and specifications, or like kind and quality of such property.

      Causes of Loss                                            Limit of Insurance                            * Deductible
      Water Damage, Sewer Backup, Sprinkler Leakage,            Guaranteed Replacement Cost             $25,000 Per “Unit”
      Ice Damming

                                                                         * In addition to the deductible which may result under D.1.




    CAU 3001 08/17                                        Policy # CAU504424-2                                            Page 3 of 8
Copy from re:SearchGA
                      Case 1:21-cv-01792-TWT
                               CondominiumDocument  1-1 Filed
                                             Association      04/30/21Policy
                                                         Insurance      Page 19 of 162



      3. ADDITIONAL COMMUNITY PROPERTY

      Causes of Loss                                       Valuation                                  Deductible
      Special including “Equipment Breakdown”              Replacement Cost                        $10,000 Per Occurrence

      Covered Property                                                                            Limit of Insurance
      Additional Structures:
      Bridges, Docks, Retaining Walls, Piers, Bulkheads and Wharves                                $10,000
      Newly Acquired Buildings and Structures
      Buildings and Structures as described in D.1. above that you acquire at                     $250,000
      locations other than the location described in C.1.
      Newly Acquired Community Personal Property
      Community personal property while at locations other than the “premises”                    $250,000
      Newly Conveyed Buildings and Structures
      New buildings and structures built at the location described in C.1.                        $250,000
      “Personal Effects”
      Personal Property of your directors and “officers” or “employees” while                       $5,000 Per Person
      acting in the scope of their duties as such.                                                 $15,000 Per Occurrence
      Personal Property of Others                                                                   $5,000 Per Person
      Personal property of others temporarily in your care, custody or control.                    $15,000 Per Occurrence
      Off “Premises” Community Personal Property
      Community personal property while temporarily at other locations within                      $50,000
      the “coverage territory”.
      Community Personal Property In Transit
      Community personal property while on conveyances being operated                              $50,000
      between points in the “coverage territory”.
      “Fine Arts”
      Paintings, Pictures, Prints, Etchings, Sculptures, Art Glass, “Jewelry”,                     $15,000 Per Item
      “Furs”, and other bona fide works of art of rarity, historical value or artistic             $50,000 Per Occurrence
      merit.


      4. NATURAL OUTDOOR PROPERTY

      Causes of Loss                              Valuation                                     Deductible
      “Specified Causes of Loss”                  Replacement Cost                                 None

      Covered Property                                                                      Limit of Insurance
      Trees, Lawns, Shrubs, Plants                                                   $1,000 Maximum Per Tree, Plant, Lawn or Shrub

                                                                                    $20,000 Per Occurrence




    CAU 3001 08/17                                          Policy # CAU504424-2                                         Page 4 of 8
Copy from re:SearchGA
                     Case 1:21-cv-01792-TWT
                              CondominiumDocument  1-1 Filed
                                            Association      04/30/21Policy
                                                        Insurance      Page 20 of 162


      DECLARATIONS E: PROPERTY CONSEQUENTIAL LOSS COVERAGES
        Coverages apply only as a consequence of direct physical loss or damage to “covered property” caused by or resulting
        from a covered Cause of Loss.
          • Unless otherwise indicated, all Limits apply on a per occurrence basis
          • No Deductible applies to Property Consequential Loss Coverages
             1. ORDINANCE OR LAW
             2. LOSS OF INCOME
             3. SUPPLEMENTARY PAYMENTS


      1. ORDINANCE OR LAW

      Covered Property                Consequential Loss            Limit of Insurance            Valuation
                                      Coverage
      Community Buildings,          Undamaged Portion              Guaranteed Replacement Cost Guaranteed Replacement Cost
      Community Structures, “Units”
      Community Buildings,          Demolition Costs               $300,000                    Actual Loss Sustained
      Community Structures, “Units”
      Community Buildings,          Increased Cost of Construction $300,000                    Increased Replacement Cost
      Community Structures, “Units”


      2. LOSS OF INCOME

      Community Income and Maintenance Fees and                     Limit of Insurance            Valuation
      Assessments; Extra Expense; Rents; Community Income;          Actual Loss Sustained         Actual Loss Sustained
      Increased Period of Restoration; other temporary operation
      expenses.


      3. SUPPLEMENTARY PAYMENTS

                                                                    Limit of Insurance            Valuation
        •   Removal of Fallen Trees                      $10,000                                  Actual Loss Sustained
                                                          $1,000 Maximum per Tree                 Actual Loss Sustained
        •   “Pollutant” Cleanup and Removal              $25,000 per continuous 12 month          Actual Loss Sustained
                                                                 period
        •   Property Removal                            $300,000                                  Actual Loss Sustained
        •   Monetary Reward                                $5,000                                 10% of Paid Claim
        •   Debris Removal                              $300,000                                  Actual Loss Sustained
        •   Fire Department Service Charges              $10,000                                  Actual Loss Sustained
        •   Fire Extinguisher Recharge                     $1,000                                 Actual Loss Sustained

      DECLARATIONS F: CRIME COVERAGES
        •   Unless otherwise indicated, all Limits apply on a per occurrence basis

      Valuation                                                                          Deductible
      Actual Loss Sustained                                                              None

      Covered Property                        Causes of Loss                             Limit of Insurance
      All “Covered Property”                  “Employee Dishonesty”                      $150,000 Combined Limit
      All “Covered Property”                  “Computer Fraud”
      “Covered Instruments”                   “Depositors Forgery”


    CAU 3001 08/17                                     Policy # CAU504424-2                                           Page 5 of 8
Copy from re:SearchGA
                      Case 1:21-cv-01792-TWT
                               CondominiumDocument  1-1 Filed
                                             Association      04/30/21Policy
                                                         Insurance      Page 21 of 162


      DECLARATIONS G:          1. LIABILITY COVERAGES - PRIMARY AND EXCESS

      1. Liability - Primary and Excess          Limits of Insurance apply as:
                                                   • Indemnity payments for claims or “suits” seeking damages
                                                   • Both primary and excess unless otherwise indicated


      Coverage                                                         Limit of Insurance              Type of Limit

      “Bodily Injury” And “Property Damage”                          $1,000,000                        Per “Occurrence”
      Products / Completed Operations                                $1,000,000                        Per “Occurrence”
                                                                     $1,000,000                        Annual Aggregate
      “Personal Injury” & “Advertising Injury”                       $1,000,000                        Per “Offense”
      Property Damage Legal Liability–Real Property                  $1,000,000                        Per “Occurrence”
      “Hired Auto” and “Nonowned Auto”                               $1,000,000                        Per “Occurrence”
      Medical Payments                                                    $5,000                       Per Accident

      Garage and Parking Areas Legal Liability
          Comprehensive Coverage                                           $500 Deductible Applies
                                                                                Per “Occurrence”

                                                                        $25,000                        Per “Occurrence” Limit
          Collision Coverage                                               $500 Deductible Applies
                                                                                Per “Occurrence”

                                                                        $25,000                        Per “Occurrence” Limit




    CAU 3001 08/17                                        Policy # CAU504424-2                                         Page 6 of 8
Copy from re:SearchGA
                     Case 1:21-cv-01792-TWT
                              CondominiumDocument  1-1 Filed
                                            Association      04/30/21Policy
                                                        Insurance      Page 22 of 162


      DECLARATIONS H: CLAIMS MADE LIABILITY COVERAGES

         1. ENVIRONMENTAL IMPAIRMENT LIABILITY COVERAGE

      1. ENVIRONMENTAL IMPAIRMENT LIABILITY - CLAIMS MADE AND REPORTED
       Limits of Insurance apply as:   •   Indemnity payments and “defense costs” for “claims” seeking damages arising out of
                                           “pollution conditions”.

      Coverage                                                     Limit of Insurance

      Environmental Impairment Liability                       $500,000 Each “Loss”

                                                               $500,000 Aggregate

                                                                   NONE Retained Limit Each “Loss”

      Retroactive Date:       NONE

      This insurance does not apply to “loss” from “pollution conditions” which took place before the Retroactive Date.

      Optional Extended Reporting Period:         1 year

      The premium for the Optional Extended Reporting Period is:         $268


      NOTICE
      Any emergency arising out of “pollution conditions” covered by Environmental Impairment Liability
      Coverage should be reported immediately to the on call 24 hour hotline at 1-800-432-2481, administered
      by XL Specialty Claims, a division of the XL Insurance Companies.




    CAU 3001 08/17                                     Policy # CAU504424-2                                         Page 7 of 8
Copy from re:SearchGA
                     Case 1:21-cv-01792-TWT
                              CondominiumDocument  1-1 Filed
                                            Association      04/30/21Policy
                                                        Insurance      Page 23 of 162




    In Witness Whereof, American Alternative Insurance Corporation has caused this policy to be executed and attested, and, if
    required by state law, this policy shall not be valid unless countersigned by our duly authorized representative.




                                                           John Vasturia
                                                             President




                                                           Robin Willcox
                                                            Secretary




    CAU 3001 08/17                                    Policy # CAU504424-2                                          Page 8 of 8
Copy from re:SearchGA
                     Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 24 of 162
                             Environmental Impairment Liability Coverage Part

                           This Coverage Part Provides Claims Made Coverage.

  Throughout this policy, the words, “you” and “your” refer to the named insured shown in the “Declarations”. “We”, “us”
  and “our” refer to the company providing this insurance. Other words and phrases that appear in quotation marks have
  special meanings. Refer to XXII. DEFINITIONS SECTION of the policy and VII. ENVIRONMENTAL IMPAIRMENT
  LIABILITY ADDITIONAL CHANGES.

  The word insured means any person or organization qualifying as such under III. ENVIRONMENTAL IMPAIRMENT
  LIABILITY WHO IS AN INSURED SECTION.
  This Environmental Impairment Liability Coverage Part along with XXI. COMMON POLICY CONDITIONS SECTION
  and XXII. DEFINITIONS SECTION of the policy contain all our obligations regarding this coverage. We have no
  other obligation unless the policy, that this Environmental Impairment Liability Coverage Part is part of, is
  amended accordingly.
  I.   ENVIRONMENTAL IMPAIRMENT LIABILITY COVERAGE                                              d.    Subject to I.B.3., no “defense costs” will be
       SECTION                                                                                        incurred or settlements made without our
                                                                                                      consent, which will not be unreasonably
       A. ENVIRONMENTAL IMPAIRMENT LIABILITY
                                                                                                      withheld. We will not be liable for any
          We shall pay “loss” the insured becomes legally                                             settlements or “defense costs” to which we
          obligated to pay as the result of “claim(s)” first made                                     have not consented in writing.
          against the insured during the “policy period”. Insurance
                                                                                          3.    Subject to the following, if the limits of insurance
          is provided by this Environmental Impairment Liability
                                                                                                stated in the “Declarations” has been or soon will
          Coverage Part for any “claim(s)” or “suit(s)” made or
                                                                                                be exhausted, we will transfer to you control of
          brought in the “coverage territory” and:
                                                                                                any existing defense:
          1.   Arising out of “pollution conditions” on, at, under
                                                                                                a.    We will notify you in writing as soon as
               or emanating from the locations(s) stated in the
                                                                                                      reasonably possible. We will advise you that
               “Declarations”; and,
                                                                                                      our duty to defend either has terminated or is
          2.   Reported to us in accordance with VI.C.                                                about to terminate subject to the payment of
               ENVIRONMENTAL IMPAIRMENT LIABILITY                                                     the limit of insurance. We will advise you that
               CONDITIONS SECTION; and,                                                               we will no longer handle the defense of any
                                                                                                      “claim(s)” or “suit(s)” reported to us after the
          3.   Reported to us during the “policy period” or where
                                                                                                      date we provide this notice.
               applicable, the extended reporting period in
               accordance with V. ENVIRONMENTAL                                                 b.    We will take immediate and appropriate steps
               IMPAIRMENT LIABILITY EXTENDED                                                          to transfer control to you of any existing
               REPORTING PERIOD SECTION.                                                              defense at the time of or prior to exhaustion
                                                                                                      of the limit of insurance. You will agree to
       B. DEFENSE AND PAYMENT
                                                                                                      reimburse us for any reasonable costs we
          1.   Even if the allegations are groundless, false or                                       incur in connection with the transfer of the
               fraudulent, we will have the right and duty to                                         defense.
               defend against any “claim(s)” or “suit(s)”.
                                                                                                c.    We will take appropriate steps necessary to
          2.   “Defense costs” are subject to the following:                                          defend the “claim(s)” or “suit(s)” during the
               a.   We may investigate any “claim(s)” or “suit(s)”                                    transfer of the defense and to attempt to avoid
                    at our discretion.                                                                any unfavorable legal action provided that the
                                                                                                      insured cooperates with the transfer.
               b.   Our right and duty to defend ends when we
                    have exhausted the limit of insurance in the                                d.    The exhaustion of the limit of insurance by
                    payment of “loss”.                                                                the payment of “loss” will not be affected by
                                                                                                      our failure to comply with any of the provisions
               c.   Subject to I.B.3., we may, at our option, give                                    of this section.
                    you our consent to defend any “claim(s)” or
                    “suit(s)”                                                             4.    Even if we initially defend or initially pay to defend
                                                                                                any “claim(s)” or “suit(s)”, we may later determine
                                                                                                that there is no coverage for “claim(s)” or “suit(s)”.


                                  Includes copyrighted material of Insurance Services Office, Inc. with its permission
  CAU 3070 07/17                                             Policy # CAU504424-2                                                        Page 1 of 8
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 25 of 162
                                  Environmental Impairment Liability Coverage Part

                              This Coverage Part Provides Claims Made Coverage.
                 In that event, we have the right to reimbursement                       E.   CONTRACTUAL LIABILITY
                 for the “defense costs” we incur from the date we
                                                                                              Liability of others assumed by any insured under any
                 notify you, in writing, of our:
                                                                                              contract or agreement unless the liability would exist
                 a.   Determination that coverage does not apply;                             in the absence of a contract or agreement.
                 b.   Reservation of our rights to terminate the                         F.   INSURED’S PROPERTY/BAILEE LIABILITY
                      defense or payment for the defense; and
                                                                                              “Property damage” to property owned, leased or
                 c.   Intention to seek reimbursement of our                                  operated by or in the care, custody or control of any
                      “defense costs”.                                                        insured, even if such “property damage” is incurred to
                                                                                              avoid or mitigate “loss” which may be covered under
  II.   ENVIRONMENTAL IMPAIRMENT LIABILITY
                                                                                              this policy.
        EXCLUSIONS SECTION
                                                                                         G. VEHICLES
        This insurance does not apply to “loss” based upon or
        arising out of any of the following:                                                  The ownership, maintenance, use, operation, “loading
                                                                                              or unloading”, or entrustment to others of any
        A. KNOWN CONDITIONS
                                                                                              automobile, aircraft, watercraft, rolling stock or all
            “Pollution conditions” existing prior to the inception of                         transportation, including any cargo carried thereby,
            this policy that are known to any insured and that were                           beyond the legal boundaries of locations shown in the
            not disclosed to us in writing in the application or                              “Declarations”.
            related materials prior to the inception of this policy.
                                                                                         H. DIVESTED PROPERTY
        B. MULTIPLE DAMAGES/FINES/PENALTIES
                                                                                              “Pollution conditions” on, at, under or emanating from
            Civil, administrative or criminal fines or penalties,                             the locations shown in the “Declarations” where the
            assessments, punitive, exemplary or multiplied                                    actual discharge, dispersal, release, seepage,
            damages. However, this exclusion does not apply to                                migration or escape of “pollution conditions” begins
            punitive, exemplary or multiplied damages where                                   subsequent to the time such locations are sold, given
            insurance coverage is allowable by law.                                           away or abandoned by the first named insured or
                                                                                              condemned.
        C. “EMPLOYERS LIABILITY”
                                                                                         I.   NUCLEAR HAZARD
            “Bodily injury” to:
                                                                                              Under any liability coverage, to “bodily injury”, “property
            1.   An “employee” of an insured arising out of and in
                                                                                              damage” or “remediation expense” based upon or
                 the course of:
                                                                                              arising out of:
                 a.   Employment by the insured; or
                                                                                              1.    Ionizing radiations or contamination by
                 b.   Performing duties related to the conduct of                                   radioactivity from any nuclear fuel or from any
                      the insured’s business; or                                                    nuclear “waste” from the processing or reaction
            2.   The spouse, child, parent, brother or sister of that                               of nuclear fuel;
                 “employee” as a consequence of subparagraph                                  2.    The radioactive, toxic, explosive or other
                 1. above.                                                                          “hazardous properties” of any explosive nuclear
            This exclusion applies:                                                                 assembly or nuclear component thereof;

            1.   Whether an insured may be liable as an employer                              3.    The existence, required removal or abatement of
                 or in any other capacity; and,                                                     Naturally Occurring Radioactive Material, including
                                                                                                    but not limited to radon;
            2.   To any obligation to share damages with or repay
                 someone else who must pay damages because                                    4.    High-level radioactive “waste” (spent nuclear fuel
                 of the injury.                                                                     or the highly radioactive “waste” produced if “spent
                                                                                                    fuel” is reprocessed), uranium milling residues and
        D. WORKERS’ COMPENSATION AND SIMILAR LAWS                                                   “waste” with greater than specified quantities of
            Any obligation of any insured under a workers                                           elements heavier than uranium; or
            compensation, disability benefits or unemployment                                 5.    Mixed Waste as defined in Title 40 Code of
            compensation law or any similar law.                                                    Federal Regulations, Part 266.210; however, this
                                                                                                    clause 7. does not apply to Mixed Waste that


                                      Includes copyrighted material of Insurance Services Office, Inc. with its permission
  CAU 3070 07/17                                                 Policy # CAU504424-2                                                       Page 2 of 8
Copy from re:SearchGA
                      Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 26 of 162
                                  Environmental Impairment Liability Coverage Part

                            This Coverage Part Provides Claims Made Coverage.
                contains Waste as defined in Title 10 Code of                               in the “Declarations”, but only if the existence of the
                Federal Regulations, Part 61.2,                                             “UST” is known to any insured.
           6.   Waste as defined in Title 10 Code of Federal                                This exclusion does not apply to any “UST” described
                Regulations, Part 61.2; and/or                                              in the “Underground storage tanks” and Associated
                                                                                            Piping Schedule or storage tank(s) situated in an
           7.   material regulated by the United States Nuclear
                                                                                            underground area (such as a basement or cellar) if the
                Regulatory Commission or an Agreement State
                                                                                            storage tank is situated upon or above the surface of
                under a Type A, B or C Specific License of Broad
                                                                                            the floor.
                Scope as defined in Title 10 Code of Federal
                Regulations, Part 33.11.                                               O. “UNITS” AND PRIVATE STORAGE AREAS
                a.   Including, but not limited to the actual, alleged                      “Pollution conditions” in, at or emanating from “units”
                     or threatened exposure of any person(s) or                             or private storage areas regardless of where the “bodily
                     property to any such matter.                                           injury” or “property damage” occurs.
      J.   PRODUCTS LIABILITY                                                               However, this exclusion does not apply to the “defense
                                                                                            costs” provided under I.B.2. DEFENSE AND
           Goods or products manufactured, sold, handled,
                                                                                            PAYMENT.
           distributed, altered or repaired by the insured or by
           others trading under the insured’s name including, with                     P.   LEAD BASED PAINT AND ASBESTOS
           regard to such goods or products, any container, any
                                                                                            Based upon or arising out of the existence, required
           failure to warn and any reliance on a representation or
                                                                                            removal or abatement of lead based paint or asbestos
           warranty made at any time. However, this exclusion
                                                                                            in any form, in any building or structure, including but
           applies only if the “pollution conditions” occur away
                                                                                            not limited to products containing asbestos, asbestos
           from the locations owned, operated or leased by the
                                                                                            fibers, asbestos dust, and asbestos containing
           insured and after physical possession of such has been
                                                                                            materials.
           relinquished to others.
                                                                                            However, this exclusion does not apply to a “claim(s)”
      K. INTENTIONAL ACTS
                                                                                            for “bodily injury” and related “defense costs” resulting
           “Pollution conditions” that result from intentional                              from lead-based paint or asbestos in any form,
           disregard of, or the deliberate, willful or dishonest                            including but not limited to products containing
           noncompliance by any insured with any statute,                                   asbestos, asbestos fibers, asbestos dust, and asbestos
           regulation, ordinance, order, administrative complaint,                          containing materials on, at under or emanating from
           notice letter or instruction from, by or on behalf of any                        the locations(s) stated in the “Declarations”.
           governmental agency or representative.
                                                                                       Q. RETROACTIVE DATE
      L.   HOSTILE ACTS
                                                                                            Based upon or arising out of any “pollution conditions”
           Any consequence, whether direct or indirect, of war,                             that commenced prior to the Retroactive Date, if any,
           invasion, act of foreign enemy, hostilities (whether or                          shown in the “Declarations” which includes any
           not war be declared), civil war, rebellion, revolution                           dispersal, migration or further movement of the
           insurrection or military or usurped power.                                       “pollution conditions” on or after the Retroactive Date
                                                                                            stated in the “Declarations”.
      M. ROT, MOLD, MILDEW OR OTHER FUNGI
                                                                                       R. COMMUNICABLE DISEASES
           Based upon or arising out of the exposure to, required
           removal or abatement of rot, mold, or mildew or other                            Based upon or arising out of the exposure to infected
           fungi, regardless of whether such rot, mold, or mildew                           individuals or animals, or contact with bodily fluids of
           or other fungi, ensues from any cause or condition on,                           infected individuals or animals.
           at, under or emanating from or to the “premises”,
                                                                                 III. ENVIRONMENTAL IMPAIRMENT LIABILITY WHO IS AN
           including but not limited to any such cause or condition
                                                                                      INSURED SECTION
           involving the presence, discharge or infiltration of
           moisture, vapor, water or any other liquid, or any                          A. Each of the following is an insured:
           damage related to any of these.
                                                                                            1.    You and any “subsidiary” named in the
      N. “UNDERGROUND STORAGE TANKS”                                                              “Declarations”;
           The past or current existence of any “underground                                2.    Any person who has been, now is, or shall become
           storage tank (USTs)” on, at or under any location listed                               a duly elected or appointed director or trustee, a


                                    Includes copyrighted material of Insurance Services Office, Inc. with its permission
  CAU 3070 07/17                                               Policy # CAU504424-2                                                     Page 3 of 8
Copy from re:SearchGA
                     Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 27 of 162
                                Environmental Impairment Liability Coverage Part

                           This Coverage Part Provides Claims Made Coverage.
               duly elected or appointed officer, an “employee”,                                      conditions” and reported to us, in writing, over
               or “committee member”, whether or not salaried,                                        more than one “policy period” shall be
               and any of your members acting at the direction                                        considered a single “loss”. Such “loss” will be
               of your board of directors on your behalf in a                                         subject to the limits of insurance in effect at
               voluntary capacity;                                                                    the time of the first reported “pollution
                                                                                                      conditions” will apply.
          3.   The estate of any insured in 2. above who is
               deceased; and                                                              3.    The insured’s retained limit in effect at the time
                                                                                                the “claim(s)” is first reported shall be deducted
          4.   Legal representatives or assigns of any insured
                                                                                                from the amount of each “loss”. You must bear
               in 1. or 2. above who is insolvent, incompetent, or
                                                                                                the retained limit and you are not permitted to
               bankrupt.
                                                                                                insure it without our written consent.
          5.   Any person, other than your “employee”, or any
                                                                                          4.    We shall pay for a “loss” only in excess of such
               organization, while acting as your community
                                                                                                retained limit up to the applicable limits of
               manager.
                                                                                                insurance. We may pay any part or all of the
      B. None of the following is an insured:                                                   insured’s retained limit to settle a “claim(s)” or
                                                                                                “suit(s)” and you agree to promptly reimburse us
          Any community manager, director, “officer”,
                                                                                                for the part of the retained limit paid by us.
          “employee”, “committee member”, or unit owner who
          is or was affiliated in any capacity with your builder,              V.    ENVIRONMENTAL IMPAIRMENT LIABILITY EXTENDED
          developer or sponsor, is not an insured for any                            REPORTING PERIOD SECTION
          “claim(s)” or “suit(s)” however alleged or pleaded,
                                                                                     We will provide an Automatic Extended Reporting Period
          seeking damages for “bodily injury” or “property
                                                                                     as described in V.A. below and, if you purchase it, an
          damage” arising from, related to or caused, in whole
                                                                                     Optional Extended Reporting Period described in V.B. in
          or in part, by faulty, inadequate, defective or negligent
                                                                                     the event of any “termination of coverage”.
          design or construction of any property, including any
          allegation in such “claim(s)” or “suit(s)” of failure to                   Notwithstanding anything to the contrary above, the
          maintain, repair or replace such property.                                 Automatic Extended Reporting Period and Optional
                                                                                     Extended Reporting Period do not apply when this policy
  IV. ENVIRONMENTAL IMPAIRMENT LIABILITY LIMITS OF
                                                                                     is terminated for fraud, misrepresentation, or non-payment
      INSURANCE SECTION
                                                                                     of premium or where the insured has purchased other
      A. The limits of insurance shown in the “Declarations”                         insurance to replace this policy.
         and the provisions of this section determine the
                                                                                     A. AUTOMATIC EXTENDED REPORTING PERIOD
         most we will pay for “loss” regardless of the
         number of:                                                                       1.    The Automatic Extended Reporting Period starts
                                                                                                at the end of the “policy period” and lasts for 90
          1.   insureds and additional insureds;
                                                                                                days. This extension is subject to the other
          2.   “claim(s)” made or “suit(s)” brought; or                                         provisions of this policy and applies to “claim(s)”
                                                                                                first made against the insured during the 90 days
          3.   persons or organizations making “claim(s)” or
                                                                                                immediately following the end of the “policy
               bringing “suit(s)”.
                                                                                                period”.
      B. LIMITS OF INSURANCE ARE SUBJECT TO THE
                                                                                          2.    The Automatic Extended Reporting Period is
         FOLLOWING:
                                                                                                provided without additional charge.
          1.   The each Aggregate limit is the most we will pay
                                                                                          3.    The Automatic Extended Reporting Period applies
               for “loss” covered by this Environmental
                                                                                                only if no subsequent insurance you purchase
               Impairment Liability Coverage Part.
                                                                                                applies to the “claim(s)”, or would apply but for the
          2.   Subject to 1. above:                                                             exhaustion of its limit of insurance.
               a.   the each “loss” limit is the most we will pay                         4.    The Automatic Extended Reporting Period may
                    for damages because of all “loss” arising out                               not be canceled.
                    of the same or related “pollution conditions”
                                                                                     B. OPTIONAL EXTENDED REPORTING PERIOD
                    at any one location; and,
                                                                                          1.    If you purchase the Optional Extended Reporting
               b.   all “loss” from one or more “claim(s)” arising
                                                                                                Period, it will start immediately at the end of the
                    out of the same or related “pollution


                                  Includes copyrighted material of Insurance Services Office, Inc. with its permission
  CAU 3070 07/17                                             Policy # CAU504424-2                                                        Page 4 of 8
Copy from re:SearchGA
                     Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 28 of 162
                                Environmental Impairment Liability Coverage Part

                           This Coverage Part Provides Claims Made Coverage.
               “policy period”, whether the policy is canceled or              VI. ENVIRONMENTAL IMPAIRMENT LIABILITY
               nonrenewed by either you or us, and will last for                   CONDITIONS SECTION
               one year. The Automatic Extended Reporting
                                                                                     The Environmental Impairment Liability Coverage Part is
               Period is merged into the Optional Extended
                                                                                     subject to the following conditions.
               Reporting Period and is not in addition to this
               period.                                                               A. LEGAL ACTION AGAINST US
          2.   The cost for the Optional Extended Reporting                               1.    No person or organization has a right under this
               Period is shown in the “Declarations”.                                           Environmental Impairment Liability Coverage Part:
          3.   We will provide the Optional Extended Reporting                                  a.    To join us as a party or otherwise bring us
               Period if the first Named Insured makes a written                                      into a “suit(s)” against any insured; or
               request to us for it which we receive within 30 days
                                                                                                b.    To sue us on this Environmental Impairment
               after the end of the “policy period”.
                                                                                                      Liability Coverage Part unless all of its terms
          4.   The Optional Extended Reporting Period will not                                        have been fully complied with.
               take effect unless the additional premium is paid
                                                                                          2.    A person or organization may sue us to recover
               when due. If that premium is paid when due, the
                                                                                                on an “agreed settlement” or on a final judgment
               Optional Extended Reporting Period may not be
                                                                                                against an insured obtained after an actual trial;
               canceled.
                                                                                                but we will not be liable for “loss” or “defense
          5.   You may not construe our quotation of different                                  costs” that are not payable under the terms of this
               terms and conditions as a nonrenewal.                                            Environmental Impairment Liability Coverage Part
                                                                                                or that are in excess of the applicable limit of
      C. Extended Reporting Periods are subject to the
                                                                                                insurance.
         following conditions:
                                                                                     B. BANKRUPTCY
          1.   A “claim(s)” first made against the insured during
               the Extended Reporting Period will be deemed to                            Bankruptcy or insolvency of the insured or of the
               have been made against the insured on the last                             insured’s estate will not relieve us of our obligation
               day of the “policy period”, provided that the                              under this Environmental Impairment Liability Coverage
               “claim(s)” is for “loss” from “pollution conditions”                       Part.
               which took place before the end of the “policy
                                                                                     C. DUTIES IN THE EVENT OF “CLAIM(S)” OR
               period” but not before any applicable retroactive
                                                                                        “SUIT(S)”
               date.
                                                                                          Notwithstanding anything to contrary herein, the failure
          2.   Extended Reporting Periods do not extend the
                                                                                          to perform these duties will impair your rights under
               “policy period” or change the scope of coverage
                                                                                          this Environmental Impairment Liability Coverage Part.
               provided.
                                                                                          1.    You must see to it that we are notified as soon as
          3.   Extended Reporting Periods do not reinstate or
                                                                                                practicable of any “loss”, “claim(s)” or “suit(s)”. To
               increase the limits of liability applicable to any
                                                                                                the extent possible, notice should include:
               “claim(s)” to which this Environmental Impairment
               Liability Coverage Part applies.                                                 a.    How, when and where the “loss”, “claim(s)”
                                                                                                      or “suit(s)” came about;
          4.   If this Environmental Impairment Liability Coverage
               Part is canceled and you elect to purchase the                                   b.    The names and addresses of any persons
               Optional Extended Reporting Period Endorsement:                                        involved; and
               a.   Any return premium due you for the                                          c.    The nature of any resulting harm or damages.
                    cancellation will be credited to the premium                          2.    In the event of oral notification, you agree to
                    due for the Optional Extended Reporting                                     furnish a written report as soon as practicable.
                    Period Endorsement; and
                                                                                          3.    If a “claim(s)” or “suit(s)” is made against or
               b.   Any additional premium due to us for the                                    received by an insured, you must:
                    period the policy was in force must be fully
                    paid before any payments can be applied to                                  a.    Immediately record the specifics of the
                    the premium due for the Optional Extended                                         “claim(s)” or “suit(s)” and the date received;
                    Reporting Period Endorsement.                                               b.    Notify us as soon as practicable; and


                                  Includes copyrighted material of Insurance Services Office, Inc. with its permission
  CAU 3070 07/17                                             Policy # CAU504424-2                                                        Page 5 of 8
Copy from re:SearchGA
                     Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 29 of 162
                                Environmental Impairment Liability Coverage Part

                           This Coverage Part Provides Claims Made Coverage.
               c.   Provide written notice of the “claim(s)” or                                 b.    Separately to each insured against whom
                    “suit(s)”.                                                                        “claim(s)” is made or “suit(s)” is brought.
          4.   You and any other involved insured must:                              E.   NEWLY CREATED OR ACQUIRED “SUBSIDIARIES”
               a.   Immediately send us copies of any demands,                            1.    If any “subsidiary”, created or acquired by the
                    notices, summonses, or legal papers received                                Named Insured after the inception of this
                    in connection with the “claim(s)” or “suit(s)”;                             Environmental Impairment Liability Coverage Part,
                                                                                                qualifies as a not-for-profit organization under the
               b.   Authorize us to obtain records and other
                                                                                                provision of the Internal Revenue Code and would
                    information;
                                                                                                have been included as an insured under III.A.
               c.   Cooperate with us in the investigation,                                     ENVIRONMENTAL IMPAIRMENT LIABILITY
                    settlement, or defense of the “claim(s)” or                                 WHO IS AN INSURED SECTION, such
                    “suit(s)”; and                                                              “subsidiary” will be included subject to:
               d.   Assist us, upon our request, in the                                         a.    The giving of written notice of such creation
                    enforcement of any right against any person                                       or acquisition to us as soon as practical, but
                    or organization which may be liable to the                                        in no event more than 120 days following
                    insured because of “loss” to which this                                           such creation or acquisition; and
                    insurance may apply.
                                                                                                b.    The giving of any underwriting information
          5.   No insureds will, except at their own cost,                                            and the payment of any additional premium
               voluntarily make a payment, assume any                                                 required by us.
               obligation, admit liability, or incur any expense
                                                                                          2.    If any “subsidiary”, created or acquired by the
               without our consent. This provision does not apply
                                                                                                Named Insured after the inception of this policy,
               to emergency response costs. Emergency
                                                                                                does not qualify as a not-for-profit organization
               response costs are any reasonable costs that
                                                                                                under the provisions of the Internal Revenue
               need to be incurred immediately where any delay
                                                                                                Code, such “subsidiary” will not be included until
               in response would cause significant harm to
                                                                                                the insured has:
               human health or the environment. If such
               emergency occurs, the insured will notify us                                     a.    Given written notice of such creation or
               immediately.                                                                           acquisition together with any underwriting
                                                                                                      information which may be required; and
      D. REPRESENTATIONS AND SEVERABILITY
                                                                                                b.    Received written approval from us and paid
          1.   In granting coverage under this Environmental
                                                                                                      any additional premium required.
               Impairment Liability Coverage Part to any one of
               the insureds, we have relied upon the declarations                    F.   CONSOLIDATION OR MERGER
               and statements in the application, including
                                                                                          In the event that the Named Insured acquires by
               submitted materials and, if this is a renewal
                                                                                          merger, or consolidates with, or is merged into or
               application, all such previous applications for
                                                                                          acquired by any other organization after the inception
               which this coverage is a renewal. Declarations
                                                                                          of this policy, immediate written notice thereof will be
               and statements are the basis of coverage and will
                                                                                          given to us together with such information as we may
               be considered as incorporated in and constituting
                                                                                          require. You will pay any additional premium required
               part of the Environmental Impairment Liability
                                                                                          by us.
               Coverage Part.
                                                                                     G. OTHER INSURANCE
          2.   The application for coverage will be construed as
               a separate application for coverage by each of the                         Subject to IV. ENVIRONMENTAL IMPAIRMENT
               insureds.                                                                  LIABILITY LIMITS OF INSURANCE SECTION, this
                                                                                          insurance will be in excess of the retained limit stated
          3.   Except with respect to the limits of insurance, and
                                                                                          in the “Declarations” and any other valid and collectible
               any rights or duties specifically assigned to the
                                                                                          insurance available to the insured whether such other
               first Named Insured, this insurance applies:
                                                                                          insurance is stated to be primary, pro-rata, contributory,
               a.   As if each Named Insured were the only                                excess, contingent or otherwise, unless such other
                    Named Insured; and                                                    insurance is written only as specific excess insurance
                                                                                          over the limits of insurance.



                                  Includes copyrighted material of Insurance Services Office, Inc. with its permission
  CAU 3070 07/17                                             Policy # CAU504424-2                                                       Page 6 of 8
Copy from re:SearchGA
                     Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 30 of 162
                                Environmental Impairment Liability Coverage Part

                           This Coverage Part Provides Claims Made Coverage.
  VII. ENVIRONMENTAL IMPAIRMENT LIABILITY                                                             lawsuit, petition, order, or government and/or
       ADDITIONAL CHANGES                                                                             regulatory action, filed against the insured;
                                                                                                      and,
      The policy this Environmental Impairment Liability
      Coverage Part is attached to is changed as follows:                                       b.    includes “remediation expense” resulting from
                                                                                                      “pollution conditions” which are:
      A. The following defined terms of XXII. DEFINITIONS
         SECTION of the policy are amended to also apply                                              (1) first discovered by any insured; and,
         to the Environmental Impairment Liability Coverage
                                                                                                      (2) reported to us, during the “policy period”
         Part:
                                                                                                          or applicable extended reporting period.
          3.   “Agreed settlement”;
                                                                                          3.    “Coverage territory” (ENVIRONMENTAL
          9.   “By-product material”;                                                           IMPAIRMENT LIABILITY) means the United
                                                                                                States and its territories and possessions.
          12. “Committee member”;
                                                                                          4.    “Defense costs” (ENVIRONMENTAL
          23. “Declarations”;
                                                                                                IMPAIRMENT LIABILITY) means legal costs,
          28. “Employers Liability”;                                                            charges and expenses, including expert fees,
                                                                                                incurred in the investigation, adjustment,
          34. “Hazardous properties”;
                                                                                                settlement and defense of “claim(s)” and “suit(s)”.
          41. “Leased workers”;                                                                 “Defense Costs” do not include the time and
          52. “Nuclear facility”;                                                               expenses incurred by the insured in assisting in
                                                                                                the investigation or resolution of “claim(s)” and
          53. “Nuclear material”;                                                               “suit(s)” including but not limited to the costs of
          54. “Nuclear reactor”;                                                                the insured’s in-house counsel, salary charges of
                                                                                                regular employees or officials of the insured and
          61. “Policy period” (LIABILITY);                                                      fees and expenses of supervisory counsel retained
          62. “Pollutants” (LIABILITY);                                                         by the insured.

          74. “Source material”;                                                          5.    “Employee” (ENVIRONMENTAL IMPAIRMENT
                                                                                                LIABILITY) includes “leased worker”, “temporary
          75. “Special nuclear material”;                                                       worker”, director, officer, “committee member”, or
          77. “Spent fuel”;                                                                     community manager.

          78. “Subsidiary(ies)”;                                                          6.    “Extended reporting period” means the
                                                                                                Automatic Extended Reporting or, where
          79. “Suit(s)”;                                                                        applicable, the Optional Extended Reporting
          81. “Temporary workers”;                                                              Period, described in V. ENVIRONMENTAL
                                                                                                IMPAIRMENT LIABILITY EXTENDED
          88. “Unit”; and                                                                       REPORTING PERIOD SECTION.
          94. “Waste”;                                                                    7.    “Loss” (ENVIRONMENTAL IMPAIRMENT
      B. The following defined terms are added to XXII.                                         LIABILITY) means monetary judgment, award or
         DEFINITIONS SECTION of the policy:                                                     settlement of compensatory damages arising from:
          1.   “Bodily injury” (ENVIRONMENTAL                                                   a.    “bodily injury”;
               IMPAIRMENT LIABILITY) means bodily injury,                                       b.    “property damage”;
               sickness, disease or building related illness,
               mental anguish, emotional distress, or shock                                     c.    “remediation expense”; and,
               sustained by any person, including death resulting                               d.    “defense costs”.
               therefrom, caused by “pollution conditions”.
                                                                                          8.    “Pollution conditions” (ENVIRONMENTAL
          2.   “Claim(s)” (ENVIRONMENTAL IMPAIRMENT                                             IMPAIRMENT LIABILITY) means the discharge,
               LIABILITY)                                                                       dispersal, release, seepage, migration or escape
               a.   means the assertion of a legal right alleging                               of smoke, vapors, soot, fumes, acids, alkalis,
                    liability or responsibility on the part of the                              electromagnetic fields, toxic chemicals, hazardous
                    insured, arising out of “pollution conditions”,                             substances, liquids or gases, waste materials,
                    and shall include but not be limited to a                                   including medical, infectious and pathological


                                  Includes copyrighted material of Insurance Services Office, Inc. with its permission
  CAU 3070 07/17                                             Policy # CAU504424-2                                                      Page 7 of 8
Copy from re:SearchGA
                     Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 31 of 162
                                 Environmental Impairment Liability Coverage Part

                            This Coverage Part Provides Claims Made Coverage.
               wastes, or other irritants, contaminants or                                  13. “Underground storage tank”
               “pollutants” into or upon land or structures                                     (ENVIRONMENTAL IMPAIRMENT LIABILITY)
               thereupon, the atmosphere or any watercourse or                                  means any stationary container or vessel,
               body of water including groundwater.                                             including the associated piping connected thereto,
                                                                                                which is ten percent (10%) or more beneath the
          9.   “Property damage” (ENVIRONMENTAL
                                                                                                surface of the ground and is:
               IMPAIRMENT LIABILITY) means:
                                                                                                  (i)   constructed primarily of non-earthen
               a.   Physical injury to or destruction of tangible
                                                                                                        materials; and
                    property, including the personal property of
                    third parties, including the loss of use thereof;                             (ii) designed to contain any substance.
                    or,
               b.   Loss of use of such property that has not
                    been physically injured or destroyed; or,
               c.   Diminished third party property value; or,
               d.   “Natural Resource Damage”, caused by any
                    “pollution conditions”
               “Property damage” does not include “Remediation
               expense”.
          10. “Remediation expense” (ENVIRONMENTAL
              IMPAIRMENT LIABILITY) means expenses
              incurred for or in connection with the investigation,
              monitoring, removal, disposal, treatment or
              neutralization of “pollution conditions” to the extent
              required by any Federal, State or Local Laws,
              Regulations or Statutes enacted to address
              “pollution conditions”.
               “Remediation Expense” also includes punitive,
               exemplary, or multiplied damages, where insurable
               by law.
          11. “Termination of coverage” (ENVIRONMENTAL
              IMPAIRMENT LIABILITY) means cancellation or
              nonrenewal of the Environmental Impairment
              Liability Coverage Part by either party.
          12. “Natural resource damage” (ENVIRONMENTAL
              IMPAIRMENT LIABILITY) means physical injury
              to or destruction of, as well as the assessment of
              such injury or destruction, including the resulting
              loss of value of land, fish, wildlife, biota, air, water,
              groundwater, drinking water supplies, and other
              such resources belonging to, managed by, held
              in trust by, appertaining to, or otherwise controlled
              by the United States (including the resources of
              the fishery conservation zone established by the
              Magnuson-Stevens Fishery Conservation and
              Management Act 16 U.S.C. 1801 et. seq.), any
              State, Local or Provincial government, any foreign
              government, any Native American tribe or, if such
              resources are subject to a trust restriction on
              alienation, any member of a Native American tribe.



                                    Includes copyrighted material of Insurance Services Office, Inc. with its permission
  CAU 3070 07/17                                               Policy # CAU504424-2                                                     Page 8 of 8
Copy from re:SearchGA
             Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 32 of 162
  THIS ENDORSEMENT IS ATTACHED TO AND MADE PART OF YOUR POLICY IN RESPONSE TO THE
  DISCLOSURE REQUIREMENTS OF THE TERRORISM RISK INSURANCE ACT. THIS ENDORSEMENT
  DOES NOT GRANT ANY COVERAGE OR CHANGE THE TERMS AND CONDITIONS OF ANY COVERAGE
  UNDER THE POLICY.
         Disclosure Pursuant to Terrorism Risk Insurance Act
  This endorsement modifies insurance provided by the following policies:
  CONDOMINIUM ASSOCIATION INSURANCE POLICY
  COOPERATIVE APARTMENT INSURANCE POLICY
  HOMEOWNERS ASSOCIATION INSURANCE POLICY
  OFFICE CONDOMINIUM ASSOCIATION INSURANCE POLICY

  This policy includes coverage for Certified Acts of Terrorism. Please refer to the applicable charge below.

                                                                     SCHEDULE

                                                                                             PREMIUM
  Terrorism (Certified Acts)                                                                 $660

  Federal share of terrorism losses                                                          82% Year 2018
  Federal share of terrorism losses                                                          81% Year 2019




  A. DISCLOSURE OF PREMIUM
      In accordance with the federal Terrorism Risk Insurance Act, we are required to provide you with a notice disclosing the portion
      of your premium, if any, attributable to coverage for terrorist acts certified under that Act. The portion of your premium attributable
      to such coverage is shown in the Schedule of this endorsement or in the policy Declarations.

  B. DISCLOSURE OF FEDERAL PARTICIPATION IN PAYMENT OF TERRORISM LOSSES
      The United States Government, Department of the Treasury, will pay a share of terrorism losses insured under the federal
      program. The federal share equals a percentage, as shown in the Schedule above, of that portion of the amount of such insured
      losses that exceeds the applicable insurer retention. However, if aggregate insured losses attributable to terrorist acts certified
      under the Terrorism Risk Insurance Act exceed $100 billion in a calendar year the Treasury shall not make any payment for
      any portion of the amount of such losses that exceeds $100 billion.

  C. CAP ON INSURER PARTICIPATION IN PAYMENT OF TERRORISM LOSSES
      If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed $100 billion in
      a calendar year and we have met our insurer deductible under the Terrorism Risk Insurance Act, we shall not be liable for the
      payment of any portion of the amount of such losses that exceeds $100 billion, and in such case insured losses up to that
      amount are subject to pro rata allocation in accordance with procedures established by the Secretary of the Treasury.

  D. ADDITIONAL OR RETURN PREMIUM
      The premium for “certified acts of terrorism” coverage is calculated based in part on the federal participation in payment of
      terrorism losses as set forth in the Terrorism Risk Insurance Act. The federal program established by the Act is scheduled to
      terminate December 31, 2020, unless extended by the federal government. If the federal program terminates or if the level or
      terms of federal participation change, the estimated premium shown in the Schedule may not be appropriate.
      If this policy contains a Conditional Exclusion, continuation of coverage for “certified acts of terrorism”, or termination of such
      coverage, will be determined upon disposition of the federal program, subject to the terms and conditions of the Conditional
      Exclusion. If this policy does not contain a Conditional Exclusion, coverage for “certified acts of terrorism” will continue. In either


                                   Includes copyrighted material of Insurance Services Office, Inc. with its permission
  CAU 3103 07/17                                              Policy # CAU504424-2                                              Page 1 of 2
Copy from re:SearchGA
                     Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 33 of 162
      case, when disposition of the federal program is determined, we will recalculate the premium shown in the Schedule and will
      charge additional premium or refund excess premium, if indicated.
      If we notify you of an additional premium charge, the additional premium will be due as specified in such notice.




                                 Includes copyrighted material of Insurance Services Office, Inc. with its permission
  CAU 3103 07/17                                            Policy # CAU504424-2                                          Page 2 of 2
Copy from re:SearchGA
             Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 34 of 162
  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
           Cap on Losses from "Certified Acts of Terrorism"
  This endorsement modifies insurance provided by the following policies:
  CONDOMINIUM ASSOCIATION INSURANCE POLICY
  COOPERATIVE APARTMENT INSURANCE POLICY
  HOMEOWNERS ASSOCIATION INSURANCE POLICY
  OFFICE CONDOMINIUM ASSOCIATION INSURANCE POLICY

  A. The following is applicable to the Property Coverage Part:
      1.   CAP ON CERTIFIED TERRORISM LOSSES
           With respect to any one or more “certified acts of terrorism” under the federal Terrorism Risk Insurance Act we will not pay
           any amounts for which we are not responsible under the terms of that Act (including subsequent action of Congress pursuant
           to the Act) due to the application of any clause which results in a cap on our liability for payments for terrorism losses.
      2.   APPLICATION OF OTHER EXCLUSIONS
           The terms and limitations of any terrorism exclusion, or the inapplicability or omission of a terrorism exclusion, do not serve
           to create coverage for any loss which would otherwise be excluded under this Property Coverage Part, such as losses
           excluded by the III.B.1.d. NUCLEAR, BIOLOGICAL, CHEMICAL AND RADIOLOGICAL HAZARDS exclusions, III.B.1.e.
           “WAR” AND MILITARY ACTION exclusion or III.B.2.e. POLLUTION exclusion.
  B. The following is applicable to the Liability Coverage Part, Directors & Officers Liability Coverage Part, Employee
     Benefits Liability Coverage Part and Environmental Impairment Liability Coverage Part:
      1.   CAP ON CERTIFIED TERRORISM LOSSES
           With respect to any one or more “certified acts of terrorism” under the federal Terrorism Risk Insurance Act, we will not
           pay any amounts for which we are not responsible under the terms of that Act (including subsequent action of Congress
           pursuant to the Act) due to the application of any clause which results in a cap on our liability for payments for terrorism
           losses.
      2.   APPLICATION OF OTHER EXCLUSIONS
           The terms and limitations of any terrorism exclusion, or the inapplicability or omission of a terrorism exclusion, do not serve
           to create coverage for any loss which would otherwise be excluded under these Coverage Parts, such as losses excluded
           by the “WAR” exclusion, HOSTILE ACTS exclusion, NUCLEAR ENERGY exclusion, NUCLEAR, BIOLOGICAL, CHEMICAL
           AND RADIOLOGICAL HAZARDS exclusions or the POLLUTION exclusion.
  C. The following definition is added to XXVIII. DEFINITIONS SECTION:
      “Certified act of terrorism” (PROPERTY, LIABILITY, DIRECTORS AND OFFICERS LIABILITY, EMPLOYEE BENEFITS
      LIABILITY, and ENVIRONMENTAL IMPAIRMENT LIABILITY) means an act that is certified by the Secretary of the Treasury
      in accordance with the provisions of the federal Terrorism Risk Insurance Act, to be an act of terrorism pursuant to such Act.
      The criteria contained in that Act for a “certified act of terrorism” include the following:
      1.   The act resulted in insured losses in excess of $5 million in the aggregate, attributable to all types of insurance subject to
           the Terrorism Risk Insurance Act; and
      2.   The act is a violent act or an act that is dangerous to human life, property or infrastructure and is committed by an individual
           or individuals, as part of an effort to coerce the civilian population of the United States or to influence the policy or affect
           the conduct of the United States Government by coercion.
  D. If aggregate insured losses attributable to terrorist acts certified under the Terrorism Risk Insurance Act exceed $100
     billion in a calendar year and we have met our insurer deductible under the Terrorism Risk Insurance Act, we shall
     not be liable for the payment of any portion of the amount of such losses that exceeds $100 billion, and in such case
     insured losses up to that amount are subject to pro rata allocation in accordance with procedures established by the
     Secretary of the Treasury.




                                   Includes copyrighted material of Insurance Services Office, Inc. with its permission
  CAU 3106 07/17                                              Policy # CAU504424-2                                            Page 1 of 1
Copy from re:SearchGA
             Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 35 of 162
  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
         Amended Water Exclusion
  This endorsement modifies insurance provided by the Property Coverage Part of the following:
  CONDOMINIUM ASSOCIATION INSURANCE POLICY
  COOPERATIVE APARTMENT INSURANCE POLICY
  HOMEOWNERS ASSOCIATION INSURANCE POLICY
  OFFICE CONDOMINIUM ASSOCIATION INSURANCE POLICY

  III. PROPERTY CAUSES OF LOSS, EXCLUSIONS, AND LIMITATIONS SECTION is amended as follows:
      Paragraph (3) of exclusion f. WATER under Section B. EXCLUSIONS is deleted and replaced by the following:
      (3) Continuous or repeated seepage, leakage, or inundation of water, or the presence of condensation, humidity, moisture,
          or vapor, that occurs over 14 days or more.
  All other terms and conditions of this policy remain unchanged by this endorsement.




                                 Includes copyrighted material of Insurance Services Office, Inc. with its permission
  CAU 3110 07/17                                            Policy # CAU504424-2                                        Page 1 of 1
Copy from re:SearchGA
             Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 36 of 162
  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
         Power Failure or Interruption Coverage - Sump Pump
  This endorsement modifies insurance provided by the Property Coverage Part of the following:
  CONDOMINIUM ASSOCIATION INSURANCE POLICY
  COOPERATIVE APARTMENT INSURANCE POLICY
  HOMEOWNERS ASSOCIATION INSURANCE POLICY
  OFFICE CONDOMINIUM ASSOCIATION INSURANCE POLICY


  IV. PROPERTY ADDITIONAL COVERED CAUSES OF LOSS SECTION is amended by the addition of the following:
      POWER FAILURE OR INTERRUPTION COVERAGE − SUMP PUMP
      Subject to the limit of insurance and valuation shown below, we will pay for direct physical loss or damage to “covered property”
      caused by or resulting from water which backs up through, overflows, or is otherwise discharged from a sump well, if the back
      up, overflow or discharge results from a power failure, or power interruption to a sump pump or related equipment. No deductible
      applies to this coverage.

  LIMIT OF INSURANCE                                                       VALUATION
  $15,000 per occurrence                                                   Replacement Cost

  All other terms and conditions of this policy remain unchanged.




                                  Includes copyrighted material of Insurance Services Office, Inc. with its permission
  CAU 3208 07/17                                             Policy # CAU504424-2                                          Page 1 of 1
Copy from re:SearchGA
             Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 37 of 162
  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
         Employee Dishonesty - Community Manager
  This endorsement modifies insurance provided by the Property Coverage Part of the following:
  CONDOMINIUM ASSOCIATION INSURANCE POLICY
  COOPERATIVE APARTMENT INSURANCE POLICY
  HOMEOWNERS ASSOCIATION INSURANCE POLICY
  OFFICE CONDOMINIUM ASSOCIATION INSURANCE POLICY


  Definition 18. “Covered employee” (PROPERTY) of XXII. DEFINITIONS SECTION is deleted and replaced by the following:
      18. “Covered employee” (PROPERTY) means:
          a.   Any natural person:
               (1) While in your service (and for 30 days after termination of service);
               (2) Whom you compensate directly by salary, wages or commissions; and
               (3) Whom you have the right to direct and control while performing services for you.
          b.   Any natural person employed by an employment contractor while that person is subject to your direction and control
               and performing services for you. However, any such person is excluded while having care and custody of property
               outside the “premises”.
          c.   Any natural person who is a duly elected or appointed director, trustee, “officer”, “committee” volunteer or “committee
               member”, whether salaried or not, and any other person acting on behalf or at the direction of an “officer” or board of
               directors of your Association with the exception of the developer when acting in a capacity as the developer.
          d.   Other than your “employee”, any person or any organization while acting as your community manager.
      But covered employee does not include
          a.   Any “employee” immediately upon discovery by:
               (1) You; or
               (2) Any of your “officers” and directors not in collusion with the employee, director, “officer” or board member; of any
                   dishonest act committed by that employee, director, “officer” or board member whether before or after being hired
                   or appointed by you.




                                 Includes copyrighted material of Insurance Services Office, Inc. with its permission
  CAU 3401 07/17                                            Policy # CAU504424-2                                           Page 1 of 1
Copy from re:SearchGA
             Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 38 of 162
  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
            Georgia Changes - Amendatory Endorsement
  This endorsement modifies insurance provided under the following:
  CONDOMINIUM ASSOCIATION INSURANCE POLICY
  COOPERATIVE APARTMENT INSURANCE POLICY
  HOMEOWNERS ASSOCIATION INSURANCE POLICY
  OFFICE CONDOMINIUM ASSOCIATION INSURANCE POLICY

  A. The following is added to the Property Coverage Part:
      1.    We will not pay for loss or damage arising out of any act committed:
            a.   By or at the direction of any insured; and
            b.   With the intent to cause a loss.
      2.    However, this exclusion will not apply to deny coverage to an innocent co-insured, provided the loss:
            a.   Is otherwise covered under this Coverage Part; and
            b.   Arose out of an act of family violence by an insured against whom a family violence complaint is brought for such act.
      3.    If we pay a claim pursuant to Paragraph 2. above, our payment to the insured is limited to that insured's legal interest in
            the property less any payments we first made to a mortgage holder or other party with a legal secured interest in the
            property. In no event will we pay more than the Limit of Insurance.
  B. VI. PROPERTY CONDITIONS SECTION, O. LOSS PAYMENT, Paragraph 1. is replaced by the following:
      1.    In the event of loss or damage covered by this Coverage Part, at our option we will either:
            a.   Repair, rebuild or replace the property with other property of like kind and quality, or pay the cost of such repair,
                 rebuilding or replacement, subject to Paragraph 2. immediately below and any other applicable policy provisions such
                 as any applicable Valuation provision; or
            b.   Take all or any part of the property at an agreed or appraised value.
            With respect to Paragraph 1.a. immediately above, this policy covers only the cost of repair, rebuilding or replacement.
            Such cost does not include recovery of, and therefore this policy does not pay any compensation for, an actual or perceived
            reduction in the market value of any property. But if the property that has sustained loss or damage is subject to an
            endorsement which explicitly addresses market value, then that endorsement will apply to such property in accordance
            with its terms.
  C. XII. GENERAL LIABILITY WHO IS AN INSURED SECTION, Paragraphs:
      i.    A. WHO IS AN INSURED – “BODILY INJURY”, “PROPERTY DAMAGE”, “PERSONAL INJURY”, “ADVERTISING
            INJURY”, AND MEDICAL PAYMENTS;
      ii.   B. WHO IS AN INSURED – “HIRED AUTO” AND “NONOWNED AUTO”; and
      iii. C. WHO IS AN INSURED – GARAGE AND PARKING AREA LEGAL LIABILITY;
      are amended by the addition of the following:
      All agents of the Association.
  D. XVIII. EXCESS LIABILITY CONDITIONS SECTION, B. YOUR DUTIES IN THE EVENT OF “OCCURRENCE”, “OFFENSE”,
     CLAIM, OR “SUIT”, Paragraph 1. is replaced by the following:
      You must see to it that we are notified promptly of an “occurrence” or an “offense” which may result in a claim to which this
      insurance applies. To the extent possible, notice should include:
      a.    How, when and where the “occurrence” or an “offense” took place;
      b.    The insured’s name and address and the names and addresses of any injured persons and witnesses; and
      c.    The nature and location of any injury or damage arising out of the “occurrence” or an “offense”.



                                    Includes copyrighted material of Insurance Services Office, Inc. with its permission
  CAU 3511 07/17                                               Policy # CAU504424-2                                         Page 1 of 3
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 39 of 162
       The requirement for giving notice of a claim, if not satisfied by the insured within 30 days of the date of the “occurrence” or
       “offense”, may be satisfied by an injured third party who, as the result of such “occurrence” or “offense”, has a claim against
       the insured. However, in this event, notice of a claim given by an injured third party must be mailed to us.
  E.   XXI. COMMON POLICY CONDITIONS SECTION, A. CANCELLATION, Paragraph 1. is replaced by the following:
       1.   The first Named Insured shown in the “Declarations” may cancel this policy by mailing or delivering to us advance written
            notice of cancellation stating a future date on which the policy is to be cancelled, subject to the following:
            a.   If only the interest of the first Named Insured is affected, the effective date of cancellation will be either the date we
                 receive notice from the first Named Insured or the date specified in the notice, whichever is later. However, upon
                 receiving a written notice of cancellation from the first Named Insured, we may waive the requirement that the notice
                 state the future date of cancellation, by confirming the date and time of cancellation in writing to the first Named Insured.
            b.   If by statute, regulation or contract this policy may not be cancelled unless notice is given to a governmental agency,
                 mortgagee or other third party, we will mail or deliver at least 10 days notice to the first Named Insured and the third
                 party as soon as practicable after receiving the first Named Insured's request for cancellation.
            Our notice will state the effective date of cancellation, which will be the later of the following:
            a.   10 days from the date of mailing or delivering our notice; or
            b.   The effective date of cancellation stated in the first Named Insured's notice to us.
  F.   A. CANCELLATION, Paragraph 2. is replaced by the following:
       2.   We may cancel this policy in its entirety, or any Coverage Part or coverage within a Coverage Part that is part of this policy,
            by mailing or delivering to the first Named Insured shown in the “Declarations” and lienholder, if any, at the last mailing
            address known to us, written notice of cancellation as follows:
            a.   CANCELLATION OF POLICIES IN EFFECT LESS THAN 60 DAYS
                 If this policy has been in effect for less than 60 days and is not a renewal of an existing policy, we may cancel for any
                 reason by mailing notice of cancellation at least 10 days before the effective date of cancellation.
            b.   CANCELLATION OF POLICIES IN EFFECT FOR 60 DAYS OR MORE
                 If this policy has been in effect for 60 days or more or is a renewal of an existing policy, we may cancel by mailing
                 notice of cancellation:
                 (1) At least 10 days before the effective date of cancellation, if we cancel for nonpayment of premium; or
                 (2) At least 45 days before the effective date of cancellation, if we cancel for any other reason.
  G. A. CANCELLATION, Paragraph 5. is replaced by the following:
       5.   If this policy is cancelled, we will send the first Named Insured any premium refund due.
            a.   If we cancel, the refund will be pro rata, except as provided in Paragraph b. immediately below.
            b.   If the cancellation results from a failure of the first Named Insured to pay, when due, any premium to us or any amount,
                 when due, under a premium finance agreement, than the refund will be 90% of pro rata. This calculation of the return
                 premium at less than pro rata represents a penalty charged on unearned premium.
            c.   If the first named Insured cancels, the refund will be 90% of pro rata.
            d.   The cancellation will be effective even if we have not made or offered a refund.
  H. A. CANCELLATION, Paragraph 6. is replaced by the following:
       6.   If notice of cancellation is mailed, it will be mailed by first class mail and a receipt provided by, or such other evidence of
            mailing as prescribed or accepted by, the U.S. Postal Service will be sufficient proof of notice.
  I.   A. CANCELLATION is amended by the addition of the following:
       With respect to any Coverage Part that is written to permit an audit, the following is added:
       If you fail to submit to or allow an audit for the current or most recently expired term, we may cancel this policy subject to the
       following:
       1.   We will make two documented efforts to send you and your agent notification of potential cancellation. After the second
            notice has been sent, we have the right to cancel this policy by mailing or delivering a written notice of cancellation to the



                                    Includes copyrighted material of Insurance Services Office, Inc. with its permission
  CAU 3511 07/17                                               Policy # CAU504424-2                                              Page 2 of 3
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 40 of 162
            first Named Insured at least 10 days before the effective date of cancellation, but not within 20 days of the first documented
            effort.
       2.   If we cancel this policy based on your failure to submit to or allow an audit, we will send the written notice of cancellation
            to the first Named Insured at the last known mailing address by certified mail or statutory overnight delivery with return
            receipt requested.
  J.   B. NONRENEWAL is replaced by the following:
       B. NONRENEWAL AND CONDITIONAL RENEWAL
            1.   NONRENEWAL
                 The first Named Insured may nonrenew this policy by mailing or delivering to us advance written notice of nonrenewal.
                 If we decide not to renew this policy in its entirety, or any Coverage Part or coverage within a Coverage Part that is
                 part of this policy, we will send notice as provided in Paragraph 3. below.
            2.   CONDITIONAL RENEWAL
                 If we decide to condition the renewal of this policy upon:
                 a.   An increase in premium in excess of 15% (other than any increase due to change in risk, exposure or experience
                      modification or resulting from an audit of auditable coverages); or
                 b.   A change in any policy provision which would limit or restrict coverage;
                 we will send notice as provided in Paragraph 3. below.
            3.   NOTICES OF NONRENEWAL AND CONDITIONAL RENEWAL
                 a.   If we decide not to renew this policy in its entirety, or any Coverage Part or coverage within a Coverage Part that
                      is part of this policy, or in some other manner to conditionally renew it, as provided in Paragraphs 1. and 2.
                      immediately above, we will mail or deliver written notice to the first Named Insured shown in the “Declarations”
                      and lienholder, if any, at least 45 days before the expiration date of this policy.
                 b.   We will mail our notice or deliver it to the first Named Insured at the last mailing address known to us.
                 c.   If notice of cancellation is mailed, it will be mailed by first class mail and a receipt provided by, or such other
                      evidence of mailing as prescribed or accepted by, the U.S. Postal Service will be sufficient proof of notice.
  K. VII. DIRECTORS AND OFFICERS LIABILITY COVERAGE PART, EMPLOYEE BENEFITS LIABILITY COVERAGE PART,
     and ENVIRONMENTAL IMPAIRMENT LIABILITY COVERAGE PART are amended as follows:
       The definition of “Loss” is amended by the addition of the following:
       “Loss” does not include civil or criminal fines or penalties imposed by law, punitive damages and/or the multiplied portion of
       multiplied damages, taxes, or matters that are uninsurable pursuant to applicable law.
  All other terms and conditions of the Policy remain unchanged by this endorsement.




                                    Includes copyrighted material of Insurance Services Office, Inc. with its permission
  CAU 3511 07/17                                               Policy # CAU504424-2                                              Page 3 of 3
Copy from re:SearchGA
             Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 41 of 162
  THIS ENDORSEMENT CHANGES THE POLICY. PLEASE READ IT CAREFULLY.
           "Fungus", Wet Rot and Dry Rot Coverage
  This endorsement modifies insurance provided by the Property Coverage Part of the following:
  CONDOMINIUM ASSOCIATION INSURANCE POLICY
  COOPERATIVE APARTMENT INSURANCE POLICY
  HOMEOWNERS ASSOCIATION INSURANCE POLICY
  OFFICE CONDOMINIUM ASSOCIATION INSURANCE POLICY

  A. The following exclusion is added to III.B. EXCLUSIONS, 1.:
      “FUNGUS”, WET ROT AND DRY ROT
      Presence, growth, proliferation, spread, or any activity of “fungus” or wet or dry rot.
      But, if “fungus” or wet or dry rot results in a “specified causes of loss”, we will pay for the loss or damage caused by that “specified
      cause of loss”.
      However, this exclusion does not apply when “fungus” or wet or dry rot results from fire or lightning.
      Except as provided under Paragraph D. “FUNGUS”, WET ROT AND DRY ROT COVERAGE of this endorsement.
  B. The following explanation is added with respect to the application of the Exclusion of “FUNGUS”, WET ROT AND DRY ROT:
      With respect to the portion of “covered property” that would still have required repair or replacement had there been no “fungus”,
      wet rot or dry rot, this exclusion will not serve to limit the amount of recovery for such repair or replacement. However, this
      exclusion will continue to apply to the cost to treat, contain, remove or dispose of “fungus”, wet rot or dry rot beyond that which
      is required to repair or replace “covered property”.
  C. III.B. EXCLUSIONS, 2. is amended as follows:
      1.   Exclusion b.(5) is deleted.
      2.   The following exclusion is added:
           NEGLECT OF AN INSURED
           Neglect of an insured to use all reasonable means to save and preserve property from further damage at and after the
           time of loss.
  D. The following exclusion is added to IV. PROPERTY ADDITIONAL COVERED CAUSES OF LOSS SECTION:
      “FUNGUS”, WET ROT AND DRY ROT COVERAGE
      1.   We will pay for loss or damage by “fungus” or wet or dry rot. As used in this endorsement, the term loss or damage means:
           a.   Direct physical loss or damage to “covered property” caused by “fungus” or wet or dry rot, including the cost of removal
                of the “fungus” or wet or dry rot;
           b.   The cost to tear out and replace any part of the building or other property as needed to gain access to the “fungus” or
                wet or dry rot; and
           c.   The cost of testing performed after removal, repair, replacement or restoration of the damaged property is completed,
                provided there is a reason to believe that “fungus” or wet or dry rot are present.
           The coverage described above is limited to $15,000. Regardless of the number of claims, this limit is the most we will pay
           for the total of all loss or damage arising out of all occurrences of COVERED CAUSE OF LOSS, other than fire or lightning,
           which take place in a 12 month period (starting with the beginning of the present annual policy period). With respect to a
           particular occurrence of loss which results in “fungus” or wet or dry rot, we will not pay more than a total of $15,000 even
           if the “fungus” or wet or dry rot continues to be present or active, or recurs in a later policy period.
      2.   The following provisions a. or b. applies only if II.A. MAINTENANCE FEES, B. COMMUNITY INCOME or C. EXTRA
           EXPENSE coverage applies to the “premises” and only if the suspension of operations satisfies all terms and conditions
           of the applicable II.A. MAINTENANCE FEES, B. COMMUNITY INCOME or C. EXTRA EXPENSE coverage.
           a.   If the loss which resulted in “fungus” or wet or dry rot does not in itself necessitate a suspension of operations, but
                such suspension is necessary due to loss or damage to property caused by “fungus” or wet or dry rot, then our payment


                                   Includes copyrighted material of Insurance Services Office, Inc. with its permission
  CAU 3600 GA 07/17                                           Policy # CAU504424-2                                               Page 1 of 2
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 42 of 162
                 under II.A. MAINTENANCE FEES, B. COMMUNITY INCOME or C. EXTRA EXPENSE is limited to the amount of loss
                 and expense sustained in a period of not more than 30 days. The days do not be consecutive.
            b.   If a covered suspension of operations was caused by loss or damage other than “fungus” or wet or dry rot but remediation
                 of “fungus” or wet or dry rot prolongs the “period of restoration”, we will pay for loss and expense sustained during the
                 delay, regardless of when such a delay occurs during the “period of restoration”, but such coverage is limited to 30
                 days. The days do not be consecutive.
       3.   The coverage described in provisions 1. and 2. above only applies when the “fungus” or wet or dry rot is the result of one
            or more COVERED CAUSE OF LOSS other than fire or lightning that occurs during the “policy period” and only if all
            reasonable means were used to save and preserve the property from further reasonably foreseeable damage at the time
            of and after that occurrence.
            We will pay only for such loss or damage which, with respect to the occurrence described in provision 1.a. above which:
            a.   Results within 96 consecutive hours of one or more COVERED CAUSE OF LOSS other than fire or lightning that
                 occurs during the “policy period” and
            b.   Is reported to us within seven consecutive days of one or more COVERED CAUSE OF LOSS other than fire or lightning
                 that occurs during the “policy period”.
       4.   The coverage provided under this endorsement does not increase the applicable limit of insurance on any “covered property”.
            If a particular occurrence results in loss or damage by “fungus” or wet or dry rot, and other loss or damage, we will not pay
            more for the total of all loss or damage, than the applicable limit of insurance on the affected “covered property”.
            If there is covered loss or damage to “covered property”, not caused by “fungus” or wet or dry rot, loss payment will not be
            limited by the terms of this endorsement except to the extent that “fungus” or wet or dry rot causes an increase in the loss.
            Any such increase in loss will be subject to the terms of this endorsement.
  E.   The following exclusion is added to XXII. DEFINITIONS SECTION:
       “Fungus” (PROPERTY) means any type or form of fungus or bacteria, including mold or mildew and any mycotoxins, spores,
       scents or byproducts produced or released by fungi or bacteria.
  All other terms and conditions of the Policy remain unchanged by this endorsement.




                                    Includes copyrighted material of Insurance Services Office, Inc. with its permission
  CAU 3600 GA 07/17                                            Policy # CAU504424-2                                          Page 2 of 2
Copy from re:SearchGA
             Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 43 of 162
  IMPORTANT NOTICE. PLEASE READ IT CAREFULLY.
           Disclosure Notice to Policyholders - Georgia
  You should read your policy exclusions including the endorsements referenced below and review your declaration pages for complete
  information on the coverages you are provided. If there is any conflict between the policy and this notification, THE PROVISIONS
  OF THE POLICY SHALL PREVAIL.

  The policy contains rot, mold and mildew or other “fungi” exclusions. These exclusions are applicable to the LIABILITY COVERAGE
  PART, DIRECTORS AND OFFICERS LIABILITY COVERAGE PART, EMPLOYEE BENEFITS LIABILITY COVERAGE PART and
  ENVIRONMENTAL IMPAIRMENT LIABILITY COVERAGE PART.

  “Fungus”, Wet Rot and Dry Rot Coverage, CAU 3600 GA.
  This endorsement contains limited coverage and exclusions for “fungus”, wet rot and dry rot applicable to the PROPERTY COVERAGE
  PART.




  I understand that the policy includes the exclusions referenced above:


  Signed

  Title

  Date




                                 Includes copyrighted material of Insurance Services Office, Inc. with its permission
  CAU 3601 07/17                                            Policy # CAU504424-2                                        Page 1 of 1
Copy from re:SearchGA
                                COMMUNITY ASSOCIATION
                      Case 1:21-cv-01792-TWT              UNDERWRITERS
                                             Document 1-1 Filed 04/30/21 Page 44 of 162
                                                           RENEWAL INVOICE
   PRODUCER NAME & ADDRESS                                                      INSURED NAME AND MAILING ADDRESS

   Dreher Insurance Agency                                                      Sterling Oaks at Lenox Hills Condominium
   1805 Herrington Road                                                         C/O Access Management Group
   Bldg 1, Suite C                                                              1100 Northmeadow Parkway, Suite 114
   Lawrenceville, GA 30043                                                      Roswell, GA 30076

   S120


       ACCOUNT #                      POLICY #              INSURANCE COMPANY               LINE OF BUSINESS                 INVOICE DATE

            31107                   CAU504424-2                         AAICO                       CPKGE                      11/16/2018

          THE INSURED HAS THE OPTION OF PAYING THE POLICY PREMIUM OF $22,658.00 BY 12/23/2018 OR CHOOSING OUR
          INSTALLMENT PLAN. IF THE INSURED CHOOSES TO BE BILLED IN INSTALLMENTS, A FIRST PAYMENT OF $7,554.00 IS
          DUE BY 12/23/2018. THERE WILL BE AN INSTALLMENT CHARGE OF $8.00 PER INSTALLMENT.

                                                         INSTALLMENT SCHEDULE


   INSTALLMENT          DUE DATE                 INSTALLMENT AMOUNT                   INSTALLMENT                TOTAL INSTALLMENT
                                                                                        CHARGE

  DOWN PAYMENT          12/23/2018                          $7,554.00                       $0.00                           $7,554.00
      1.                01/23/2019                          $1,888.00                       $8.00                           $1,896.00
      2.                02/23/2019                          $1,888.00                       $8.00                           $1,896.00
      3.                03/23/2019                          $1,888.00                       $8.00                           $1,896.00
      4.                04/23/2019                          $1,888.00                       $8.00                           $1,896.00
      5.                05/23/2019                          $1,888.00                       $8.00                           $1,896.00
      6.                06/23/2019                          $1,888.00                       $8.00                           $1,896.00
      7.                07/23/2019                          $1,888.00                       $8.00                           $1,896.00
      8.                08/23/2019                          $1,888.00                       $8.00                           $1,896.00

                                                           $22,658.00                      $64.00                          $22,722.00


  NOTE: THIS INVOICE DOES NOT REFLECT ANY PAYMENTS ALREADY MADE. THIS INSTALLMENT SCHEDULE IS SUBJECT
                   TO CHANGE IN THE EVENT OF AN ENDORSEMENT OR REVISION TO THE POLICY.


                             REMINDER: PAYMENT IS DUE WITHIN 30 DAYS OF THE POLICY EFFECTIVE DATE.
                             PLEASE MAKE CHECKS PAYABLE TO COMMUNITY ASSOCIATION UNDERWRITERS.
                             REMIT THE TOTAL PREMIUM AMOUNT.


                             If you have any questions, please call (800) 228-1930.


                         AAICO               EFFECTIVE            EXPIRATION                                  STATE                 TOTAL
    ACCOUNT #           POLICY #               DATE                  DATE                PREMIUM               FEE                 PREMIUM
      31107           CAU504424-2             11/23/2018           11/23/2019           $22,658.00             $0.00               $22,658.00




             INSURED NAME AND MAILING ADDRESS                                             PLEASE MAKE CHECK PAYABLE TO:
                                                                                          Community Association Underwriters
             Sterling Oaks at Lenox Hills Condominium
             C/O Access Management Group                                                  PLEASE MAIL CHECK TO:
                                                                                          Community Association Underwriters
             1100 Northmeadow Parkway, Suite 114
                                                                                          P.O. Box 1100
             Roswell, GA 30076                                                            Newtown, PA 18940


Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 45 of 162




                                  CONDOMINIUM
                                     ASSOCIATION

                                          INSURANCE

                                                          P OLICY




             Throughout this policy, the words "you" and "your" refer to the Named Insured shown in
              the "Declarations". "We", "Us", and "Our" refer to the company providing this insurance.
             Other words and phrases that appear in quotation marks have special meaning. Refer to
             XXII. DEFINITIONS SECTION.
                                         ©Copyright 2017 by Community Association Underwriters of America, Inc.
                                     Includes copyrighted material of Insurance Services Office, Inc. with its permission.




      CAU 3000 07/17
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 46 of 162



                                             Signature Page


      YOUR COMPLETE POLICY CONSISTS OF THE POLICY JACKET WITH THE COVERAGE FORM,
      DECLARATIONS AND ENDORSEMENTS, IF ANY.




      CAU 3000 07/17
Copy from re:SearchGA
                         Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 47 of 162

                                                                 Table of Contents

             PROPERTY COVERAGE PART                                                                                                         Page Number
                 I.         PROPERTY DIRECT COVERAGES SECTION ........................................................................... 1
                 II.        PROPERTY CONSEQUENTIAL COVERAGES SECTION ........................................................ 3
                 III.       PROPERTY CAUSES OF LOSS, EXCLUSIONS, AND LIMITATIONS SECTION ................... 5
                 IV.        PROPERTY ADDITIONAL COVERED CAUSES OF LOSS SECTION .................................... 12
                 V.         PROPERTY SUPPLEMENTARY PAYMENTS SECTION ........................................................ 14
                 VI.        PROPERTY CONDITIONS SECTION ....................................................................................... 15

             LIABILITY COVERAGE PART
                 GENERAL LIABILITY
                 VII.       GENERAL LIABILITY COVERAGES SECTION ...................................................................... 25
                 VIII.      GENERAL LIABILITY GARAGE AND PARKING AREA LEGAL LIABILITY SECTION .... 26
                 IX.        GENERAL LIABILITY MEDICAL PAYMENTS SECTION ..................................................... 27
                 X.         GENERAL LIABILITY DEFENSE OF "SUIT" SECTION ........................................................... 27
                 XI.        GENERAL LIABILITY EXCLUSIONS SECTION ..................................................................... 27
                 XII.       GENERAL LIABILITY WHO IS AN INSURED SECTION ...................................................... 35
                 XIII.      GENERAL LIABILITY CONDITIONS SECTION ..................................................................... 37

             EXCESS LIABILITY
               XIV.   EXCESS LIABILITY COVERAGE SECTION ............................................................................. 40
               XV.    EXCESS LIABILITY DEFENSE OF "SUIT" SECTION ............................................................... 40
               XVI.   EXCESS LIABILITY EXCLUSIONS SECTION .......................................................................... 41
               XVII.  EXCESS LIABILITY WHO IS AN INSURED SECTION ........................................................... 45
               XVIII. EXCESS LIABILITY CONDITIONS SECTION .......................................................................... 45

             GENERAL LIABILITY AND EXCESS LIABILITY
                 XIX.       LIABILITY LIMITS OF INSURANCE SECTION ...................................................................... 47
                 XX.        LIABILITY CONDITIONS SECTION ........................................................................................ 48

             COMMON POLICY CONDITIONS
                 XXI.       COMMON POLICY CONDITIONS SECTION ......................................................................... 50

             DEFINITIONS
                 XXII.      DEFINITIONS SECTION ............................................................................................................. 52




                            Includes copyrighted material of Insurance Services Office, Inc. with its permission

      CAU 3000 07/17
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 48 of 162
                                                         Property Coverage Part

         Throughout this policy the words "you" and "your" refer to the Named Insured shown in the "Declarations".
         "We", "us", and "our" refer to the company providing this insurance. Other words and phrases that appear
         in quotation marks have special meaning. Refer to XXII. DEFINITIONS.

      I. PROPERTY DIRECT COVERAGES                                                          housing heating and air conditioning
         SECTION                                                                            plants.
      We will pay for direct physical loss of or damage                                b. COMMUNITY STRUCTURES
      to "covered property" caused by or resulting from
                                                                                            Structures not described in the
      any COVERED CAUSE OF LOSS under III.A.                                                "Declarations" and used in whole as:
      COVERED CAUSES OF LOSS. Coverage is
      provided only when a limit of insurance is shown                                      Cabanas, recreation courts and fixtures,
      in the "Declarations".                                                                pool houses, gates, gate houses, storage
                                                                                            sheds, shelters, mailboxes, gazebos,
      Unless otherwise specified, "covered property"
                                                                                            pump houses, fences, walkways,
      must be located within the "coverage territory".
                                                                                            roadways, other paved surfaces, outdoor
      Unless otherwise specified in this section, all                                       fixtures, outdoor "swimming pools",
      EXCLUSIONS under III.B. EXCLUSIONS apply.                                             flagpoles, light poles, fountains, outside
      Coverage is also provided for "covered property"                                      statues, detached signs, temporary
      which is not damaged but which must be removed                                        seasonal structures, and freestanding
      and replaced in order to repair "covered property"                                    walls, other than retaining walls.
      which is damaged by a COVERED CAUSE OF                                      Buildings and structures not specified in a.
      LOSS under III.A. COVERED CAUSES OF LOSS.                                   and b. above are covered only when
      A. COMMUNITY PROPERTY                                                       specifically described in the "Declarations".

          Unless otherwise specified, coverage is provided                        Buildings and structures include: structural
          for the following property if it is on or within                        glass, pipes, wires, conduits, ducts, chutes,
          1,000 feet of the "premises". However, the                              flues, and utilities; heating, ventilating and
          following property does not include any                                 cooling systems; sprinkler, fire protection and
          property which is covered, or would be covered                          security systems; permanently installed
          except for the exhaustion of the applicable limits                      machinery and equipment and other
          of insurance, under I.B ADDITIONAL                                      mechanical elements, all whether above or
          COMMUNITY PROPERTY.                                                     below ground; balconies; indoor or rooftop
                                                                                  "swimming pools"; porches; decks; patios;
          1. COMMUNITY BUILDINGS AND                                              attached signs; outdoor: satellite dishes,
             STRUCTURES                                                           radio, television and other antennas
              Coverage is provided for:                                           including their wiring, masts, footings,
                                                                                  foundations, moorings and towers; and other
              a. COMMUNITY BUILDINGS
                                                                                  property not within "units".
                  Buildings that are described as such in
                                                                                  Coverage includes the following property not
                  the "Declarations" and used in whole or
                                                                                  within "units": additions, alterations and
                  in part as:
                                                                                  structural repairs, whether or not complete;
                  Residences, clubhouses, meeting                                 finishes, coatings, and coverings of walls, floors,
                  centers, boat houses, attached garages                          and ceilings; and permanently installed
                  and carports, detached garages and                              appliances and fixtures.
                  carports, buildings housing sewage
                  treatment facilities, and buildings



                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                          Page | 1

Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 49 of 162
                                                         Property Coverage Part
          2. "UNITS"                                                                        (5) "Valuable papers and records".
              "Units" are covered only when a limit of                                      (6) Accounts receivables.
              insurance is shown in the "Declarations"                                      (7) "Money" and "securities".
              for either one or both of the following:
                                                                             B. ADDITI ONA L COMMUNITY
              a. ORIGINAL SPECIFICATIONS                                        PROPERTY
                  Any property included in "units" which                          Unless otherwise specified, coverage is
                  was initially installed in accordance                           provided for the following property if it is on or
                  with your condominium’s original                                within 1,000 feet of the "premises".
                  plans and specifications, or a
                  replacement of like kind and quality of                         1. BRIDGES, BULKHEADS, DOCKS,
                  such property.                                                     PIERS, RETAINING WALLS, AND
                                                                                     WHARVES
              b. ADDITIONAL INSTALLATIONS
                                                                                       Coverage is provided for your bridges,
                  Improvements and betterments made to                                 bulkheads, docks, piers, retaining walls, and
                  "units". This coverage is in addition to                             wharves.
                  the coverage provided in I.A.2.a.
                  ORIGINAL SPECIFICATIONS, above.                                 2. NATURAL OUTDOOR PROPERTY
          3. COMMUNITY PERSONAL                                                        Coverage is provided for your live
             PROPERTY                                                                  trees, plants, shrubs and lawns.
              Coverage is provided for property which                                  Coverage is specifically limited to only
              satisfies all of the following:                                          the following Causes of Loss:
              a. Owned by you or leased by you for                                     a. Fire;
                 which you have a contractual                                          b. Lightning;
                 responsibility to insure.
                                                                                       c. Explosion;
              b. Used in connection with the "premises".
                                                                                       d. Vehicle;
              c. Not permanently attached to or
                                                                                       e. Aircraft;
                 installed in any building or structure.
                                                                                       f.   Riot;
              d. Comprised of:
                                                                                       g. Civil commotion;
                  (1) Tools, construction materials,
                      building supplies, indoor and                                    h. Vandalism; and
                      outdoor furnishings, decorations,                                i.   "Theft".
                      fixtures, equipment, appliances,
                      machinery, window treatments, and                           3. NEWLY ACQUIRED, CONVEYED,
                      other community personal property.                             OR TRANSFERRED PROPERTY

                  (2) Materials, equipment, supplies and                               Your Newly Acquired, Conveyed, or
                      temporary structures used for                                    Transferred Property is covered for up to
                      making additions, alterations, or                                90 days during the reporting period
                      structural repairs to any building or                            specified in VI.M. REPORTING
                      structure.                                                       REQUIREMENTS. Coverage is provided
                                                                                       as follows:
                  (3) Your interest in the labor, materials,
                      or services furnished or arranged by                             a. NEWLY ACQUIRED BUILDINGS
                      you on personal property of others.                                 AND STRUCTURES

                  (4) "Computer equipment" and                                              Buildings and structures you acquire at
                      "media".                                                              locations other than the "premises".
                                                                                            These buildings and structures must be


                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                         Page | 2

Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 50 of 162
                                                         Property Coverage Part
                  used for purposes similar to those                         D. PROPERTY NOT COVERED
                  described in the "Declarations".                                "Covered property" does not include:
              b. NEWLY CONVEYED OR                                                1. Animals.
                 TRANSFERRED BUILDINGS
                 AND STRUCTURES                                                   2. Contraband or property in the course of
                                                                                     illegal transportation or trade.
                  Your separate, new buildings and
                  structures built on the "premises".                             3. Land, including land on which property is
                                                                                     located, and growing crops.
              c. NEWLY ACQUIRED
                 COMMUNITY PERSONAL                                               4. Water.
                 PROPERTY                                                         5. Self-propelled vehicles and machines
                  Your newly acquired community                                      including aircraft, "autos", and watercraft,
                  personal property while at locations                               that satisfy any of the following:
                  owned, leased, or operated by you other                              a. Are licensed or registered for use on
                  than the "premises".                                                    public roads; or,
          4. "FINE ARTS"                                                               b. Are operated principally away from the
              Coverage is provided for your "fine arts".                                  "premises"; or,

          5. "PERSONAL EFFECTS"                                                        c. Are held for sale.
              Coverage is provided for "personal effects"                              Except rowboats or canoes out of water at
              owned by your directors, "officers", or                                  the "premises".
              "employees" while acting in the scope of                            6. Dams.
              their duties as such.
                                                                                  7. Tunnels.
          6. PERSONAL PROPERTY OF OTHERS
                                                                                  8. Unit owners’, guests’, or tenants’ personal
              Coverage is provided for personal property                             property.
              of others in your care, custody, or control.
              Limitation 3. of III.C. LIMITATIONS does
                                                                             II. PROPERTY CONSEQUENTIAL
              not apply to this coverage.
                                                                                 COVERAGES SECTION
      C. SPECIFIED PROPERTY OFF "PREMISES"
                                                                             Unless otherwise specified, coverages apply as
         AND IN TRANSIT
                                                                             a consequence of direct physical loss or
          Coverage under I.A. COMMUNITY                                      damage to "covered property" caused by or
          PROPERTY, and I.B. ADDITIONAL                                      resulting from a COVERED CAUSE OF LOSS
          COMMUNITY PROPERTY, is extended to                                 for which a limit of insurance is shown for
          losses occurring while not on or within 1,000                      such "covered property" in the "Declarations".
          feet of the "premises" as follows:                                 The coverages in this section are only
          1. OFF "PREMISES"                                                  provided when limits of insurance are shown
                                                                             in the "Declarations".
              Coverage is provided while the property
              is temporarily at other locations within                       A. MAINTENANCE FEES AND
              the "coverage territory".                                         ASSESSMENTS
          2. IN TRANSIT                                                           We will pay for all maintenance fees and
                                                                                  assessments due to you from unit owners
              Coverage is provided while the property                             which you have been unable to collect during
              is on conveyances being operated                                    the "period of restoration".
              between points in the "coverage
              territory".



                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                       Page | 3

Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 51 of 162
                                                         Property Coverage Part
      B. COMMUNITY INCOME                                                         1. COVERAGE FOR LOSS TO THE
          We will pay for the loss of community income,                              UNDAMAGED PORTION OF
          including loss of rents or loss of lease payments,                         THE BUILDING
          due to the suspension of your operations during                              We will pay for the loss in value of the
          the "period of restoration". Community income                                undamaged portions of the same building as
          does not include maintenance fees and                                        a consequence of enforcement of, or
          assessments.                                                                 compliance with, an ordinance or law that
      C. EXTRA EXPENSE                                                                 requires demolition of undamaged parts of
                                                                                       the same building.
          We will pay for the extra expense, specified
          below, you incur to continue normal                                     2. DEMOLITION COST COVERAGE
          community operations during the "period of                                   We will pay the cost to demolish and clear
          restoration".                                                                the site of undamaged parts of the same
          Extra expense includes:                                                      building as a consequence of a requirement
                                                                                       to comply with an ordinance or law that
          1. Any extra expense to avoid or minimize the                                requires demolition of such undamaged
             suspension of business and to continue                                    building.
             normal community operations:
                                                                                  3. INCREASED COST OF
              a. At the "premises"; or                                               CONSTRUCTION COVERAGE
              b. At replacement premises or at                                         We will pay the increased cost to:
                 temporary locations, including:
                                                                                       a. Repair or reconstruct damaged
                  (1) Relocation expenses; and                                            portions of the same building; and/or
                  (2) Costs to equip and operate the                                   b. Reconstruct or remodel undamaged
                      replacement or temporary                                            portions of the same building whether
                      locations.                                                          or not demolition is required;
          2. All reasonable expenses for                                               when the increased cost is a consequence of
             transportation and storage with regard                                    a requirement to comply with the minimum
             to II.E.2. PROPERTY REMOVAL.                                              standards of the ordinance or law.
          3. Reasonable costs to repair or replace any                            4. INCREASED PERIOD OF
             property to the extent it reduces the                                   RESTORATION COVERAGE
             amount of loss that would have been
             payable under II.C. EXTRA EXPENSE.                                        When coverage provided by 1., 2., or 3.
                                                                                       above applies, we will extend the coverage
          This coverage does not apply to any                                          provided under II.A. MAINTENANCE FEES
          additional expenses of individual unit                                       AND ASSESSMENTS, II.B. COMMUNITY
          owners, tenants, and community managers.                                     INCOME and II.C. EXTRA EXPENSE to
      D. ORDINANCE OR LAW COVERAGE                                                     include the amount of actual and necessary
                                                                                       loss you sustain during the increased period
          With respect to property described under I.A.1.
                                                                                       of restoration of normal community
          COMMUNITY BUILDINGS AND
                                                                                       operations.
          STRUCTURES and I.A.2. "UNITS" that has
          sustained covered direct physical damage,                                    These coverages under II.D. are only
          coverage is provided for the following:                                      provided if the ordinance or law:
                                                                                       a. Regulates the demolition, construction,
                                                                                          or repair of buildings or structures, or
                                                                                          establishes zoning or land use




                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                          Page | 4

Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 52 of 162
                                                          Property Coverage Part
                  requirements at the described                                         a. That the tree is not "covered property",
                  "premises"; and                                                          but the cause of its falling was a
              b. Is in force at the time of loss.                                          COVERED CAUSE OF LOSS, except
                                                                                           "collapse"; or
              These coverages under II.D. will apply only
              in response to the minimum requirements of                                b. That the tree is "covered property", but
              the ordinance or law. Losses or costs                                        the cause of its falling was a COVERED
              incurred in complying with recommended                                       CAUSE OF LOSS other than fire,
              actions or standards that exceed actual                                      lightning, explosion, vehicle, aircraft,
              requirements are not covered. Loss or costs                                  riot, civil commotion, collapse,
              incurred to repair pre-existing code                                         vandalism, and "theft".
              violations, whether or not you were given
              or had actual or constructive notice of your                    III. PROPERTY CAUSES OF LOSS,
              non-compliance, are not covered.                                     EXCLUSIONS, AND LIMITATIONS
      E. REMOVAL COVERAGES                                                         SECTION
          1. DEBRIS REMOVAL                                                   A. COVERED CAUSES OF LOSS
              We will pay your expenses to remove                                  Covered Causes of Loss includes IV. PROPERTY
              debris except for expenses to extract                                ADDITIONAL COVERED CAUSES OF LOSS
              "pollutants" from land or water; or                                  SECTION and means immediate and direct
              remove, dispose of, restore, or replace                              physical loss or damage to "covered property"
              polluted land or water.                                              unless the loss is excluded under III.B.
                                                                                   EXCLUSIONS, or limited under III.C.
              Coverage does not apply to removal of
                                                                                   LIMITATIONS. When Special is shown on the
              trees, shrubs and plants.
                                                                                   "Declarations", COVERED CAUSES OF LOSS
          2. PROPERTY REMOVAL                                                      means direct physical loss unless the loss is
              If it is necessary to temporarily move                               excluded or limited in this policy.
              "covered property" from any site to                             B. EXCLUSIONS
              preserve it from a COVERED CAUSE OF
              LOSS, we will pay for any direct physical                            1. Except as otherwise specified, we will not
              loss or damage to that property:                                        pay for loss or damage which would not
                                                                                      have occurred in the absence of one or more
              a. While it is being moved or while                                     of the following excluded events regardless
                 temporarily stored at any other site or                              of: (i) the cause of the excluded event; (ii)
                 location; but                                                        other causes of the loss; or (iii) whether other
              b. Only if the loss or damage to the                                    causes acted concurrently or in any
                 removed property occurs within 120                                   sequence with the excluded event to
                 days after it is first moved.                                        produce the loss:
               Coverage does not apply beyond the                                       a. ORDINANCE OR LAW
               termination or expiration date of this                                        The enforcement of or compliance with
               policy.                                                                       any ordinance or law which:
          3. REMOVAL OF FALLEN TREES                                                         (1) Regulates the construction, use, or
              We will pay the reasonable expense you                                             repair of any property; or
              incur removing any fallen tree from your                                       (2) Requires the tearing down of any
              "premises", provided that, in falling, the tree                                    property, including the cost of
              damaged "covered property" and provided                                            removing its debris.
              further:



                               Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                          Page | 5

Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 53 of 162
                                                          Property Coverage Part
                  This exclusion, Ordinance or Law,                                              eruptions" that occur within any
                  applies whether the loss results from:                                         168 hour period will constitute a
                  (a) An ordinance or law that is                                                single occurrence.
                      enforced even if the property has                                      All of the above exclusions under
                      not been damaged; or                                                   III.B.1.b. apply whether earth
                  (b) The increased costs incurred to                                        movement is caused by natural or man-
                      comply with an ordinance or law in                                     made conditions.
                      the course of construction, repair,                                    However, if earth movement, as
                      renovation, remodeling, or                                             described in b.(1) through b.( 7) above,
                      demolition of property, or removal                                     results in fire or explosion, we will pay
                      of debris, following a physical loss                                   for the loss or damage caused by that
                      to that property.                                                      fire or explosion.
                  Except as provided under II.D.                                        c. GOVERNMENTAL ACTION
                  ORDINANCE OR LAW COVERAGE.                                                 Seizure or destruction of property by
              b. EARTH MOVEMENT                                                              order of governmental authority.
                  (1) Earthquake, including any earth                                        However, we will pay for acts of
                      sinking, rising, or shifting related to                                destruction ordered by governmental
                      such event, tremors, aftershocks;                                      authority and taken at the time of a fire
                  (2) Landslide, including any earth                                         to prevent its spread, if the fire would
                      sinking, rising, or shifting related to                                otherwise be covered.
                      such event;                                                       d. NUCLEAR, BIOLOGICAL,
                  (3) Mine subsidence, meaning                                             CHEMICAL, AND
                      subsidence of a man-made mine,                                       RADIOLOGICAL HAZARDS
                      whether or not mining activity has                                   EXCLUSION
                      ceased;                                                                ( 1 ) We will not pay for any loss,
                  (4) Earth sinking (other than "sinkhole                                        damage, cost or expense, whether
                      collapse"), rising or shifting                                             real or alleged, that is caused,
                      including soil conditions which                                            results from, is exacerbated by or
                      cause settling, cracking, or other                                         otherwise impacted by, either
                      disarrangement of foundations or                                           directly or indirectly, any of the
                      other parts of realty. Soil conditions                                     following:
                      include contraction, expansion,                                            (a) Nuclear Hazard – including, but
                      freezing, thawing, erosion,                                                    not limited to, nuclear reaction,
                      improperly compacted soil, and the                                             nuclear detonation, nuclear
                      action of water under the ground                                               radiation, radioactive
                      surface;                                                                       contamination and all agents,
                  (5) Slope failure;                                                                 materials, products, or
                                                                                                     substances, whether engineered
                  (6) "Mudslide" or "mudflow";                                                       or naturally occurring, involved
                  (7) "Volcanic eruption". However, if                                               therein or released thereby;
                      "volcanic eruption" results in fire,                                       (b) Biological Hazard – including,
                      building glass breakage, or                                                    but not limited to, any
                      "volcanic action", we will pay for                                             biological and/or poisonous or
                      the loss or damage caused by that                                              pathogenic agent, material,
                      fire, building glass breakage, or                                              product or substance, whether
                      "volcanic action". All "volcanic


                               Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                               Page | 6

Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 54 of 162
                                                          Property Coverage Part
                          engineered or naturally                                       e. "WAR" AND MILITARY ACTION
                          occurring, that induces or is                                      (1) "War";
                          capable of inducing physical
                          distress, illness, or disease;                                     (2) Warlike action by a military force,
                                                                                                 including action in hindering or
                       (c) Chemical Hazard – including,                                          defending against an actual or
                           but not limited to, any chemical                                      expected attack, by any government
                           agent, material, product, or                                          sovereign or other authority using
                           substance; or                                                         military personnel or other agents;
                       (d) Radioactive Hazard – including,                                       or
                           but not limited to, any                                           (3) Insurrection, rebellion, revolution,
                           electromagnetic, optical, or                                          usurped power, or action taken by
                           ionizing radiation or energy,                                         governmental authority in hindering
                           including all generators and                                          or defending against any of these.
                           emitters thereof, whether
                           engineered or naturally                                      f. WATER
                           occurring.                                                        (1) "Flood" and surface water comprised
                  (2) The provisions of subparagraphs                                            of any of the following:
                      (1)(b) and (1)(c) will not apply                                           (a) "Flood";
                      where the agent, material, product
                                                                                                 (b) Waves, wave wash, spray, tides,
                      or substance at issue is utilized in
                                                                                                     tidal waves, storm surge, or
                      the course of business by the
                                                                                                     tsunamis;
                      insured.
                                                                                                 (c) Surface water, or any body or
                  (3) Only if and to the extent required
                                                                                                     other collection of water,
                      by state law, the following
                                                                                                     regardless of its source, and the
                      exception to the exclusion in
                                                                                                     overflow, whether or not wind
                      paragraph (1) applies:
                                                                                                     driven, of any such water. This
                       If a hazard excluded under                                                    exclusion applies regardless of
                       paragraph (1) results in fire, we will                                        whether any such water or its
                       pay for the loss, damage, cost or                                             overflow is:
                       expense caused by that fire, subject
                                                                                                      (i) A natural or otherwise
                       to all applicable policy provisions
                                                                                                          occurring phenomenon; and
                       including the Limit of Insurance on
                       the affected property. Such                                                    (ii) A temporary or permanent
                       coverage for fire applies only to                                                   phenomenon; or
                       direct loss or damage by fire to                                          (d) "Mudslide" and "mudflow".
                       "covered property". This coverage
                       does not apply to insurance                                               Paragraphs (1) (a), (b), and (c) above
                       provided under Maintenance Fees                                           apply whether or not driven by
                       and Assessments, Community                                                wind.
                       Income, and Extra Expense                                             (2) Water under the surface of the
                       coverages or endorsements that                                            ground, from any source, whether
                       apply to those coverages.                                                 man-made or naturally occurring,
                                                                                                 whether or not it is pressing on or
                                                                                                 flowing or seeping through:
                                                                                                 (a) Foundations, basements, walls,
                                                                                                     or floors;



                               Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                           Page | 7

Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 55 of 162
                                                          Property Coverage Part
                       (b) Any paved surfaces;                                          g. CERTAIN COMPUTER-RELATED
                       (c) Doors, windows; or                                              LOSSES

                       (d) Sump pumps, sump wells, and                                       (1) The failure, malfunction, or
                           other openings in (a) and (b)                                         inadequacy of:
                           above other than sewer and                                            (a) Any of the following, whether
                           drain openings inside buildings.                                          belonging to any insured or to
                       Paragraphs (1) (a), (b), and (c)                                              others:
                       above apply to sewer and drain                                                 (i) Computer hardware,
                       openings inside buildings.                                                         including microprocessors;
                  (3) Continuous or repeated seepage or                                               (ii) Computer application
                      inundation of water, or the presence                                                 software;
                      of condensation, humidity,                                                      (iii) Computer operating
                      moisture, or vapor, that occurs over                                                 systems and related
                      14 days or more.                                                                     software;
                  (4) Overflow, leakage or seepage of                                                 (iv) Computer networks;
                      water, other liquids, gases, powder,
                      or molten material from any source                                              (v) Microprocessors (computer
                      except fire protective systems, unless                                              chips) not part of any
                      reasonable maintenance operations                                                   computer system; or
                      have been practiced.                                                            (vi) Any other computerized or
                  (5) Water, other liquids, powder, or                                                    electronic equipment or
                      molten material that leaks or flows                                                 components; or
                      from plumbing, heating, air                                                (b) Any other products, and any
                      conditioning, or other equipment,                                              services, data functions, that
                      except fire protective systems,                                                directly or indirectly use or rely
                      caused by or resulting from freezing,                                          upon, in any manner, any of the
                      unless:                                                                        items listed in Paragraph (a)
                       (a) Heat is maintained in the                                                 above;
                           building, structure, and "unit"; or                                due to the inability to correctly
                       (b) All the equipment is drained and                                   recognize, process, distinguish,
                           the supply is shut off if the heat                                 interpret or accept one or more dates
                           is not maintained; or                                              or times.
                       (c) If the plumbing and related                                       (2) Any advice, consultation, design,
                           equipment cannot be completely                                        evaluation, inspection, installation,
                           drained and shut off, heat must                                       maintenance, repair, replacement or
                           be maintained in the building,                                        supervision provided or done by
                           structure, and unit.                                                  you or for you to determine, rectify
                                                                                                 or test for, any potential or actual
              However, with respect to the above                                                 problems described in Paragraph
              exclusions 1.a. through 1.f., if loss or                                           g.(1) above.
              damage by fire, explosion, or sprinkler
              leakage results we will pay for that resulting
              loss or damage.




                               Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                             Page | 8

Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 56 of 162
                                                          Property Coverage Part
                  If an excluded Cause of Loss as                                            will pay for the loss or damage caused
                  described in Paragraphs g.(1) and g.(2)                                    by that COVERED CAUSE OF LOSS.
                  above results in a "specified causes of                          b. MATERIAL FACTORS
                  loss", we will pay only for the loss or
                  damage caused by such "specified                                      (1) Wear and tear.
                  causes of loss".                                                      (2) Rust, corrosion, decay, contamination, or
                  We will not pay for repair,                                               deterioration.
                  replacement, or modification of any                                   (3) Latent defect, innate or inherent vice, or
                  items in Paragraphs g.(1) and g.(2)                                       any quality in the property that causes it
                  above to correct any deficiencies or                                      to damage or destroy itself.
                  change any features.
                                                                                        (4) Settling, cracking, bulging, shrinking, or
      2. We will not pay for loss or damage caused by                                       expanding.
         or resulting from any of the following:
                                                                                        (5) Based upon or arising out of the
          a. ATMOSPHERE AND                                                                 existence of, exposure to or required
             ENVIRONMENT                                                                    removal or abatement of rot, mold,
              (1) The following causes of loss to personal                                  mildew, or other fungi, regardless of
                  property, exterior structural glass,                                      whether such rot, mold, mildew, or other
                  attached signs and detached signs                                         fungi ensues from any cause or condition
                  caused by:                                                                including, but not limited to, any such
                                                                                            cause or condition involving the
                  (a) Dampness or dryness of the                                            presence, discharge, or infiltration of
                      atmosphere;                                                           moisture, vapor, water, or any other
                  (b) Changes in or extremes of                                             liquid or any damage related thereto.
                      temperature; or                                              c. MORAL FACTORS
                  (c) Marring or scratching, unless caused                              (1) "Theft" of property from the inside of an
                      by the application of chemicals to                                    unattended vehicle or trailer unless:
                      glass.
                                                                                             (a) Contained in a securely locked body
                  However, if there is loss or damage by a                                       or compartment of the vehicle; and
                  "specified causes of loss" we will pay for
                  that resulting loss or damage.                                             (b) There are visible marks of forced
                                                                                                 entry.
              (2) Smog;
                                                                                        (2) Forgery, or counterfeiting of "money",
              (3) Nesting or infestation, or discharge or                                   "securities", or "fine arts".
                  release of waste products or secretions,
                  by insects, spiders, birds, reptiles,                                 Except as provided under IV.B. WORLD
                  rodents, or other animals;                                            WIDE CRIME COVERAGES.
              (4) Falling objects, rain, snow, ice, or sleet to                         (3) Dishonest or criminal acts by you, any of
                  personal property in the open;                                            your "employees", directors, "officers",
                                                                                            "committee members", trustees,
              (5) Smoke, vapor, or gas from agricultural                                    authorized representatives, or anyone to
                  smudging or industrial operations;                                        whom you entrust the property for any
              (6) Weather conditions. Except that this                                      purpose:
                  exclusion applies only if weather                                          (a) Acting alone or in collusion with
                  conditions contribute in any way with a                                        others; or
                  cause or event excluded in III.B.1. to
                  produce loss or damage. However, if a                                      (b) Whether or not occurring during the
                  COVERED CAUSE OF LOSS results, we                                              hours of employment.



                               Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                          Page | 9

Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 57 of 162
                                                         Property Coverage Part
                  This exclusion does not apply to acts of                             discharge, dispersal, seepage, migration,
                  destruction by your "employees".                                     release, or escape is itself caused by any of
                  However, "theft" by your "employees"                                 the "specified causes of loss".
                  is not covered.                                                      However, if loss or damage by "specified
              Except as provided under IV.B. WORLD                                     causes of loss" results, we will pay for the
              WIDE CRIME COVERAGES.                                                    resulting damage caused by "specified
              (4) Property contained in any money                                      causes of loss".
                  operated device unless the amount of                            f. ASBESTOS
                  "money" deposited in it is recorded by a                             Caused by, based on, attributable to, related
                  continuous recording instrument in the                               to or in any manner and at any time arising
                  device.                                                              out of:
              (5) Property that has been voluntarily                                   (1) The use, installation, storage,
                  parted with by you or by anyone else to                                  withdrawal, removal, encapsulation,
                  whom you have entrusted the property                                     destruction, containment, testing,
                  if induced to do so by any fraudulent                                    distribution, exposure, ownership, sale
                  scheme, trick, device, or false pretense.                                or disposal of asbestos, asbestos fibers,
                  This includes wrongful conversion.                                       asbestos dust, or material containing
              (6) Loss resulting from the disclosure of                                    asbestos.
                  your or another person’s or                                          (2) Any error or omission in supervision,
                  organization’s confidential or personal                                  instructions, recommendations, notices,
                  information including, but not limited to,                               warnings, or advice given, or which
                  patents, trade secrets, processing                                       should have been given, in connection
                  methods, customer lists, financial                                       with asbestos, asbestos dust, asbestos
                  information, credit card information,                                    fibers, or material containing asbestos.
                  health information, or any other type of
                  nonpublic information; or                                  3. ACTS OR OMISSIONS
              (7) Loss resulting from the use of another                          We will not pay for loss or damage caused by or
                  person’s or organization’s confidential or                      resulting from any of the following:
                  personal information including, but not                         a. Acts, decisions, errors, or omissions,
                  limited to, patents, trade secrets,                                including the failure to act or decide, of any
                  processing methods, customer lists,                                person, group, organization, or
                  financial information, credit card                                 governmental body;
                  information, health information, or any
                                                                                  b. Faulty, inadequate, defective, or negligent:
                  other type of nonpublic information.
                                                                                       (1) Planning, zoning, development,
          d. "COLLAPSE"
                                                                                           surveying, siting;
              "Collapse".
                                                                                       (2) Design, testing, specifications,
              However, if loss or damage by another                                        workmanship, repair, construction,
              COVERED CAUSE OF LOSS results at the                                         renovation, remodeling, grading, earth
              "premises", we will pay for the resulting loss                               compaction;
              or damage.
                                                                                       (3) Materials used in repair, construction,
              Except as provided under IV.A.                                               renovation or remodeling; or
              "COLLAPSE" COVERAGE.
                                                                                       (4) Maintenance. However, if loss or
          e. POLLUTION                                                                     damage by "equipment breakdown"
              Discharge, dispersal, seepage, migration,                                    results, we will pay for that resulting
              release or escape of "pollutants" unless the                                 loss or damage.


                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                        Page | 10

Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 58 of 162
                                                         Property Coverage Part
          c. Giving or surrendering of property in any                            4. Property that has been transferred to a
             exchange or purchase for which the only                                 person or to a place outside the premises on
             proof of which, as to its existence or                                  the basis of unauthorized instructions.
             amount, is an inventory computation; or a                            5. Breakage of fragile articles such as "fine arts",
             profit and loss computation.                                            glassware, statuary, marble, chinaware, and
          d. Programming, coding, data entry, or data                                porcelains unless caused by "specified causes
             manipulation errors including accidental                                of loss".
             erasure; or                                                          6. To all delinquent and prospective
          e. Accounting or arithmetical errors or                                    maintenance fees and assessments owed by
             omissions.                                                              any person or organization whose payments
          However, if a COVERED CAUSE OF LOSS                                        of such amounts are not current as of the
          results, we will pay for the loss or damage                                date of loss. This limitation applies to all such
          caused by that COVERED CAUSE OF LOSS.                                      fees and assessments, whether they are due
                                                                                     as of or after the date the "period of
      C. LIMITATIONS                                                                 restoration" commences.
          We will not pay for loss of or damage to                                7. With regard to II.D. ORDINANCE OR LAW
          property, as described and limited below. In                               COVERAGE, we will not pay for the costs
          addition, we will not pay for any loss that is a                           associated with the enforcement of any
          consequence of loss or damage as described and                             ordinance or law which:
          limited below.
                                                                                       a. Requires any insured or others to test
          1. To a "unit" caused by or resulting from                                      for, monitor, clean up, remove, contain,
             vandalism, except if committed by your                                       treat, detoxify or neutralize or in any
             tenant.                                                                      way respond to or assess the effects of
          2. To the interior of any building or structure                                 "pollutants".
             caused by or resulting from ice, rain, snow,                              b. Relates in any way to asbestos or lead or
             sleet, water; thawing or melting of snow,                                    any product or material containing
             sleet, or ice; sand or dust, all whether wind                                asbestos or lead. This includes the use,
             driven or not, unless:                                                       installation, storage, withdrawal,
              a. The loss or damage is caused by or                                       removal, encapsulation, destruction,
                 results from thawing or melting of                                       containment, or disposal of any such
                 snow, sleet, or ice on the roof of the                                   product or material.
                 building or structure; or                                             c. Is based upon or arising out of the
              b. The building or structure first sustains                                 existence, exposure to, required removal
                 damage by a COVERED CAUSE OF                                             or abatement of rot, mold, mildew, or
                 LOSS to an exterior surface through                                      other fungi, regardless of whether such
                 which the ice, rain, snow, sleet, water,                                 rot, mold, mildew, or other fungi ensues
                 sand, or dust enters.                                                    from any cause or condition including,
                                                                                          but not limited to, any such cause or
          3. Property that is missing, where the only
                                                                                          condition involving the presence,
             evidence of the loss or damage is a shortage
                                                                                          discharge or infiltration of moisture,
             disclosed on taking inventory, or other
                                                                                          vapor, water, or any other liquid or any
             instances where there is no physical
                                                                                          damage related thereto.
             evidence to show what happened to the
             property. However, this provision does not
             apply to coverage provided under "money"
             and "securities".




                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                        Page | 11

Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 59 of 162
                                                          Property Coverage Part
      IV. PROPERTY ADDITIONAL COVERED                                                        (1) Outdoor: satellite dishes, radio,
          CAUSES OF LOSS SECTION                                                                 television, and other antennas,
      A. "COLLAPSE" COVERAGE                                                                     including wiring;

          1. We will pay for direct physical loss or                                         (2) Masts or towers;
             damage to "covered property" if the                                             (3) Awnings or temporary structures;
             "collapse" is caused by one or more of the                                      (4) Gutters and downspouts;
             following:
                                                                                             (5) Yard fixtures;
              a. The "specified causes of loss" or
                 breakage of structural glass, all only as                                   (6) Outdoor "swimming pools";
                 insured against in this Property                                            (7) Fences;
                 Coverage Part;
                                                                                             (8) Piers, wharves, or docks;
              b. Decay that is hidden from view, unless
                                                                                             (9) Beach or diving platforms, or
                 the presence of such decay is known to
                                                                                                 appurtenances;
                 you or anyone acting on your behalf
                 prior to collapse;                                                          (10) Retaining or freestanding walls; or
              c. Insect or vermin damage that is hidden                                      (11) Walkways, roadways, or other
                 from view, unless the presence of such                                          paved surfaces.
                 decay is known to you or anyone acting                                 b. Unless the loss or damage is:
                 on your behalf prior to collapse;
                                                                                             (1) Caused by "specified causes of loss";
              d. Weight of people or personal property;                                          or
              e. Weight of rain or snow that collects on                                     (2) A direct result of the "collapse" of a
                 a roof;                                                                         building or structure caused by a
              f.   Use of defective material or methods in                                       COVERED CAUSE OF LOSS.
                   construction, remodeling, or renovation                         3. If personal property abruptly falls down or
                   if the "collapse" occurs during the                                caves in and such event is not the result of
                   course of the construction, remodeling                             "collapse" of a building or structure, we will
                   or renovation. However, if the                                     pay for loss or damage to "covered
                   "collapse" occurs after construction,                              property" caused by such falling down or
                   remodeling or renovation is complete                               caving in of personal property only if the
                   and is caused in part by a cause of loss                           falling down or caving in:
                   listed in A.1.a. through A.1.e. above, we
                   will pay for the loss or damage even if                              a. Was caused by a cause of loss listed in
                                                                                           IV.A.1.a. through A.1.f.;
                   use of defective material or methods in
                   construction, remodeling, or renovation                              b. Is of personal property inside a building
                   contributes to the collapse.                                            or structure; and
              The criteria set forth in the definition of                               c. Is of property not of a kind listed in
              "collapse" does not limit the coverage                                       IV.A.2.regardless of whether that kind
              otherwise provided under paragraph III.A.                                    of property is considered to be personal
              COVERED CAUSES OF LOSS for the causes                                        property or real property.
              of loss listed in 1.a., 1.d., and 1.e. above.                             The coverage stated in this paragraph 3.
          2. PROPERTY NOT COVERED -                                                     does not apply to personal property if
             "COLLAPSE"                                                                 marring and scratching, or both, is the only
              a. The following types of property are not                                damage to that personal property caused
                 covered:                                                               by the falling down or caving in.




                               Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                           Page | 12

Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 60 of 162
                                                         Property Coverage Part
      B. WORLD WIDE CRIME COVERAGES                                                    part of and not in addition to the limit per
          Coverage is provided only when a limit of                                    loss:
          insurance is shown in the "Declarations".                                    a. "Reasonable Extra Cost"
          1. "EMPLOYEE DISHONESTY"                                                          We will pay for the "reasonable extra
              We will cover "employee dishonesty" that                                      cost" resulting from "equipment
              directly results in loss of, or loss from                                     breakdown" with respect to your
              damage to all tangible property and                                           damaged "covered property". We will
              "money" and "securities" anywhere in the                                      pay the "reasonable extra cost" to:
              world.                                                                        (1) Make temporary repairs;
          2. "COMPUTER FRAUD"                                                               (2) Expedite permanent repairs; and
              We will cover "computer fraud" that                                           (3) Expedite permanent replacement.
              directly results in loss of, or loss from                                b. "Computer Equipment"
              damage to all tangible property and
              "money" and "securities" anywhere in the                                      We will pay for loss or damage to your
              world.                                                                        "computer equipment" caused by
                                                                                            "equipment breakdown".
          3. "DEPOSITORS FORGERY"
                                                                                       c. Service Interruption
              We will cover "depositors forgery" that
              directly results in loss of any "covered                                      Any insurance provided for
              instrument" anywhere in the world.                                            Maintenance Fees and Assessments,
                                                                                            Community Income or Extra Expense is
          However with respect to World Wide Crime                                          extended to apply to your loss, damage
          Coverages, coverage does not apply to any                                         or expense caused by "equipment
          "covered employee" or “committee member”                                          breakdown" to equipment that is owned
          immediately upon discovery by:                                                    by a utility, landlord or other supplier
          (1) You; or                                                                       with whom you have a contract to
          (2) Any of your "officers", trustees, and                                         supply you with any of the following
              directors not in collusion with the                                           services: electrical power, waste
              "covered employee", “committee                                                disposal, air conditioning, refrigeration,
              member”, trustee, director, "officer", or                                     heating, natural gas, compressed air,
              board member;                                                                 water, steam, internet access,
                                                                                            telecommunications services, wide area
         of any dishonest act committed by that                                             networks, or data transmission. The
         "covered employee", “committee member”,                                            equipment must meet the definition of
         trustee, director, "officer", or board member                                      "equipment breakdown" except that it is
         whether before or after being hired or                                             not "covered property".
         appointed by you.
                                                                                       d. Environmental, Safety, and
      C. "EQUIPMENT BREAKDOWN"                                                            Efficiency Improvements
          We will pay for direct physical loss of or                                        If "covered property" requires
          damage to "covered property" caused by or                                         replacement due to "equipment
          resulting from "equipment breakdown" at the                                       breakdown", we will pay your
          "premises" described in the "Declarations".                                       additional cost to replace with
          1. Additional Coverages                                                           equipment that is better for the
                                                                                            environment, safer, or more efficient
              The following additional coverages apply to
                                                                                            than the equipment being replaced.
              "equipment breakdown" and are added as a




                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                        Page | 13

Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 61 of 162
                                                          Property Coverage Part
                  However, we will pay up to 150% of                                             coverage must be sent to us within
                  what the cost would have been to repair                                        180 days after the payment of the
                  or replace with like kind and quality.                                         loss is received.
                  This condition does not apply to any                        D. COMPUTER VIRUS
                  property to which Actual Cash Value
                  applies.                                                         With respect to the COVERED CAUSES OF
                                                                                   LOSS applicable to "computer equipment" and
              e. Risk Improvement                                                  "media" coverage under COMMUNITY
                  (1) If “covered property” suffers direct                         PERSONAL PROPERTY, the COVERED
                      physical loss or damage due to                               CAUSES OF LOSS include a virus, harmful
                      "equipment breakdown", we will                               code or similar instruction introduced into or
                      pay for the insured to improve the                           enacted on "computer equipment" and
                      "power quality" of the electrical                            "media", designed to damage or destroy any
                      system or equipment at the loss                              part of the system or disrupt its normal
                      location where the "equipment                                operation. But there is no coverage for loss or
                      breakdown" occurred.                                         damage caused by or resulting from
                  (2) We will pay the reasonable extra                             manipulation of a computer system by any
                      cost to improve "power quality" for                          "employee", including a "temporary worker"
                      the following electrical systems                             or a "leased worker", or by an entity retained
                      and/or equipment improvements:                               by you or for you to inspect, design, install,
                                                                                   modify, maintain, repair or replace that
                       (a) Installation of surge protection                        system. However, the most we will pay under
                           devices (SPD’s) which are                               this Computer Virus Additional Covered
                           installed at the loss location’s                        Cause of Loss is $5,000 for all loss or damage
                           line disconnect, load                                   sustained in any policy year regardless of the
                           disconnect, or on specific pieces                       number of occurrences, number of premises,
                           of equipment and that are                               locations or "computer equipment" and
                           certified by Underwriter                                "media" involved.
                           Laboratories (UL) or has an
                           equivalent certification.
                           However, SPD’s do not include                      V. PROPERTY SUPPLEMENTARY
                           any SPD’s which are cord-                             PAYMENTS SECTION
                           connected surge strips, direct
                           plug-in SPD’s or receptacle                        Coverage is provided only when a limit of
                           SPD’s;                                             insurance is shown in the "Declarations".

                       (b) An upgrade and/or                                  A. MONETARY REWARD
                           replacement of electrical                               A reward for "new information" leading to a
                           panels, switchgear and/or                               conviction in connection with a COVERED
                           circuit breakers; or                                    CAUSE OF LOSS resulting from arson,
                       (c) Electrical wire and wiring                              vandalism, or deliberate and malicious acts.
                           improvements which include                         B. FIRE DEPARTMENT SERVICE
                           installation of: flexible conduit,                    CHARGES
                           junction boxes and/or ground
                                                                                   We will pay for your liability for fire department
                           wiring.
                                                                                   service charges, when the fire department is
                  (3) We will not pay more than 10%, to                            called to save or protect "covered property" from
                      a maximum limit of $10,000, of the                           a COVERED CAUSE OF LOSS if:
                      loss amount paid. An invoice for
                                                                                   1. Assumed by contract prior to a loss; or
                      implementation of this additional


                               Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                       Page | 14

Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 62 of 162
                                                         Property Coverage Part
          2. Required by local ordinance.                                         Under this condition you also means any
          The limit shown in the "Declarations" is the                            “officer”, director, or trustee when acting on
          most we will pay regardless of the number of                            your behalf.
          responding fire departments or fire units.                         B. CONTROL OF PROPERTY
      C. FIRE EXTINGUISHER RECHARGE                                             Any act or neglect of any person other than
                                                                                you beyond your direction or control will not
          The cost to recharge fire extinguishers used in                       affect this insurance.
          combating an actual or suspected COVERED                           C. BREACH OF CONDITIONS
          CAUSE OF LOSS.
                                                                                  The breach of any condition of this Property
      D. "POLLUTANT" CLEAN UP AND                                                 Coverage Part at any one or more locations
         REMOVAL                                                                  will not affect coverage at any location where,
          We will pay your expense to extract                                     at the time of loss, the breach of condition does
          "pollutants" from land or water at the                                  not exist.
          "premises" if the discharge, dispersal, seepage,                   D. LEGAL ACTION AGAINST US
          migration, release, or escape of the "pollutants"                       No one may bring a legal action against us
          is caused by or results from a COVERED                                  under this Property Coverage Part unless:
          CAUSE OF LOSS that occurs during the "policy                            1. There has been full compliance with all of
          period".                                                                   the terms of this Property Coverage Part;
          This coverage does not apply to costs to test for,                         and
          monitor, or assess the existence, concentration,                        2. The action is brought within two years
          or effects of "pollutants". However, we will pay                           after the date on which the direct physical
          for testing which is performed in the course of                            loss or damage occurred.
          extracting the "pollutants" from the land or                       E. NO BENEFIT TO BAILEE
          water.                                                                  No person or organization, other than you,
                                                                                  having custody of "covered property" will
                                                                                  benefit from this insurance.
    VI. PROPERTY CONDITIONS SECTION
                                                                             F. OTHER INSURANCE AND RECOVERY
      The Property Coverage Part is subject to the
      following conditions.                                                       1. This insurance is primary with regard to
                                                                                     any other insurance in the name of any
      A. CONCEALMENT,                                                                unit owner which covers the same
         MISREPRESENTATION, OR FRAUD                                                 property.
          This Property Coverage Part is void in any                              2. You may have other insurance subject to
          case of fraud by you as it relates to this                                 the same plan, terms, conditions, and
          Property Coverage Part at any time. Also, this                             provisions as the insurance under this
          Property Coverage Part is void if you, or any                              Property Coverage Part. If you do, we will
          other insured, at any time, intentionally                                  pay our share of the covered loss or
          conceal or misrepresent a material fact                                    damage. Our share is the proportion that
          concerning:                                                                the applicable limit of insurance under this
          1. The Property Coverage Part;                                             Property Coverage Part bears to the sum of
          2. The "covered property";                                                 the limits of all insurance covering on the
                                                                                     same basis; and
          3. Your interest in the "covered property"; or
                                                                                  3. If there is other insurance covering the
          4. A claim under this Property Coverage Part.                              same loss or damage, other than described
                                                                                     in 1. or 2. above, we will pay only for the



                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                       Page | 15

Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 63 of 162
                                                         Property Coverage Part
              amount of covered loss or damage in excess                                    (1) An insured on this policy; or
              of the amount due from that other                                             (2) A tenant of yours.
              insurance, whether you can collect on it or
              not. But we will not pay more than the                                   Unless the payment is a result of any
              applicable limit of insurance.                                           uncollected amounts for maintenance fees
                                                                                       and assessments under II.A.
              However, with respect to any property                                    MAINTENANCE FEES AND
              described in provision I.B.3. NEWLY                                      ASSESSMENTS or any dishonest or
              ACQUIRED, CONVEYED, OR                                                   criminal act covered under IV.B. WORLD
              TRANSFERRED PROPERTY, if loss or                                         WIDE CRIME COVERAGES.
              damage is also covered by insurance
              available to the developer, contractor, or                          3. Unless the payment is a result of any
              builder which is performing or which has                               uncollected amounts for maintenance fees
              performed construction or renovation to                                and assessments under II.A.
              any such property, this insurance does not                             MAINTENANCE FEES AND
              apply at all.                                                          ASSESSMENTS, or any dishonest or
                                                                                     criminal act covered under IV.B. WORLD
          4. With respect to property in the care and                                WIDE CRIME COVERAGES, we waive any
             custody of an armored motor vehicle                                     rights which this condition may give us
             company, we will pay only for the amount                                against all of the following:
             of loss that you cannot recover:
                                                                                       a. You.
              a. Under your contract with the armored
                 motor vehicle company; and                                            b. Members of the board of directors for
                                                                                          acts or omissions within the scope of
              b. From any insurance or indemnity                                          their duties for you.
                 carried by, or for the benefit of
                 customers of, the armored motor vehicle                               c. Any unit owner and residing household
                 company.                                                                 members.
      G. TRANSFER OF RIGHTS OF RECOVERY                                           We reserve our right, however, to recover
         AGAINST OTHERS TO US                                                     against the builder, developer, or sponsor for
                                                                                  acts or omissions that the builder, developer, or
          1. If any person or organization to or for                              sponsor may be liable for in the capacity as a
             whom we make payment under this                                      builder, developer, or sponsor.
             Property Coverage Part has rights to recover
             damages from another, those rights are                          H. MORTGAGE HOLDER RIGHTS
             transferred to us to the extent of our                               1. The term mortgage holder includes trustee.
             payment. That person or organization must
                                                                                  2. If the condominium is terminated, we will
             do everything necessary to secure our rights
                                                                                     pay for covered loss of, or damage to,
             and must do nothing after loss to impair
                                                                                     buildings or structures to each mortgage
             them.
                                                                                     holder shown on the "Declarations" in
          2. Other than the builder, developer, or                                   order of their precedence, as interests may
             sponsor, for acts or omissions performed as                             appear.
             the builder, developer, or sponsor, you may
                                                                                       In all other respects, we will pay for loss to
             waive your rights against another party in
                                                                                       buildings or structures to you or the
             writing:
                                                                                       designated insurance trustee in accordance
              a. Prior to a covered loss; or                                           with VI.O. LOSS PAYMENT.
              b. After a covered loss, only if, at the time                       3. The mortgage holder has the right to
                 of the loss, that party is one of the                               receive loss payment even if the mortgage
                 following:



                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                        Page | 16

Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 64 of 162
                                                         Property Coverage Part
              holder has started foreclosure or similar                      I. INSURED’S DUTIES IN THE EVENT OF
              action on the building or structure.                              LOSS OR DAMAGE
          4. If we deny your claim because of your acts                           Failure to perform these duties will impair your
             or because you have failed to comply with                            rights under this Property Coverage Part or
             the terms of this policy, the mortgage                               could result in denial of coverage.
             holder will still have the right to receive                          1. Notify us in writing of any clean up or
             loss payment if the mortgage holder:                                    removal expenses for debris and
              a. Pays any premium due under this                                     "pollutants" within 180 days of the earlier of
                 policy at our request if you have failed                            the following:
                 to do so; and                                                         a. The date of the direct physical loss
              b. Submits a signed sworn statement of                                      or damage which creates the
                 loss within 60 days after receiving notice                               debris or pollution; or
                 from us of your failure to do so; and                                 b. The expiration date of this policy.
              c. Has notified us of any change in                                 2. With regard to unpaid maintenance fees
                 ownership, occupancy, or substantial                                and assessments, community income and
                 change in risk known to the                                         accounts receivable under I.A.3.
                 mortgage holder.                                                    COMMUNITY PERSONAL PROPERTY,
              All of the terms of this policy will then                              II.A. MAINTENANCE FEES AND
              apply directly to the mortgage holder.                                 ASSESSMENTS, and II.B. COMMUNITY
          5. If we pay the mortgage holder for any loss                              INCOME you must:
             or damage and deny payment to you                                         a. Make a reasonable effort to collect
             because of your acts or because you have                                     them;
             failed to comply with the terms of this                                   b. Not waive your right to collect them;
             policy:                                                                      and
              a. The mortgage holder’s rights under the                                c. Cooperate with us in taking action to
                 mortgage will be transferred to us to                                    collect any such amounts you have
                 the extent of the amount we pay; and                                     been unable to collect after reasonable
              b. The mortgage holder’s right to recover                                   effort. The taking of any such action
                 the full amount of the mortgage                                          shall be at our sole election.
                 holder’s claim will not be impaired.                             3. Notify the police if a law may have
              At our option, we may pay to the mortgage                              been broken.
              holder the whole principal of the mortgage                          4. Give us prompt notice of the loss or
              plus any accrued interest. In this event, your                         damage and include a description of the
              mortgage and note will be transferred to us                            property involved.
              and you will pay your remaining mortgage
              debt to us.                                                         5. With regard to "money" and "securities",
                                                                                     you must keep adequate records of the
          6. If we cancel this policy, we will give                                  covered property to substantiate the
             written notice to the mortgage holder at                                amount of your claim.
             least 30 days before the effective date of
             cancellation.                                                        6. With regard to the "depositors forgery" of
                                                                                     any "covered instrument", you must
          7. If we elect not to renew this policy, we will                           include with your proof of loss any
             give written notice to the mortgage holder                              instrument involved in that loss, or, if that
             at least 30 days before the expiration date                             is not possible, an affidavit setting forth the
             of this policy.                                                         amount and cause of loss.



                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                       Page | 17

Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 65 of 162
                                                         Property Coverage Part
          7. As soon as possible, give us a description                                lease or rental agreement specifies as the
             of how, when and where the loss or                                        least you owe if that amount is greater than
             damage occurred.                                                          the property’s replacement cost. However,
          8. Take all reasonable steps to protect the                                  we will not pay the owners more than their
             "covered property" from further damage. If                                financial interest in the "covered property".
             feasible, set the damaged property aside                             3. Unless otherwise specified in the
             and in the best possible order for                                      "Declarations", the applicable limits of
             examination. Also keep a record of your                                 insurance apply on a per occurrence basis.
             expenses for emergency and temporary                                 4. With regard to IV.B. WORLD WIDE CRIME
             repairs for consideration in the settlement                             COVERAGES provided under this policy,
             of the claim.                                                           loss is covered only if:
          9. At our request, give us complete                                          a. Discovered not later than one year
             inventories of the damaged and                                               from the termination of this coverage;
             undamaged property. Include quantities,                                      and
             costs, values, and amount of loss claimed.
                                                                                       b. Subject to 5. below, the loss is sustained
          10. As often as may reasonably be required,                                     during the effective period of this
              permit us to inspect the property and                                       coverage.
              records proving the loss or damage. Also
              permit us to take samples of damaged and                            5. With regard to IV.B.1. "EMPLOYEE
              undamaged property for inspection, testing,                            DISHONESTY" coverage provided under
              and analysis. Permit us to make copies from                            this policy:
              your books and records.                                                  a. If you or your predecessor in interest
          11. Permit us to question you under oath at                                     sustained loss during the period of any
              such times as may be reasonably required                                    prior insurance for which you or your
              about any matter relating to this insurance                                 predecessor in interest could have
              or your claim, including your books and                                     recovered under such prior insurance
              records. In such event, your answers must                                   but for the failure of you or your
              be signed.                                                                  predecessor in interest to discover such
                                                                                          loss within the time period allowed by
          12. Send us a signed, sworn statement of loss                                   such prior insurance, we will pay such
              containing the information we request to                                    loss under this insurance, provided:
              investigate or settle the claim. You must do
              this within 60 days.                                                          (1) This insurance became effective at
                                                                                                the time of cancellation or
          13. Cooperate with us in the investigation or                                         termination of the prior insurance;
              settlement of the claim.                                                          and
      J. LIMITS OF INSURANCE                                                                (2) The loss would have been covered
          1. Regardless of the number of years this                                             by this insurance had it been in
             insurance remains in force or the number of                                        effect when the acts or events
             premiums paid, no limit of insurance                                               causing the loss were committed
             accumulates from annual policy term to                                             or occurred.
             annual policy term.                                                       b. The most we will pay is the larger of
          2. Unless otherwise specified, the most we will                                 the amount recoverable under this
             pay for loss or damage is the applicable limit                               insurance or prior insurance for any
             of insurance shown in the "Declarations".                                    loss covered:
             With regard to property you rent or lease                                      (1) Partly by this insurance; and
             from others, we shall pay the amount any



                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                        Page | 18

Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 66 of 162
                                                        Property Coverage Part
                  (2) Partly by any prior canceled or                       L. VALUATION
                      terminated insurance that we or                            The value of all property will be determined at
                      any affiliate had issued to you                            the time of loss, unless otherwise specified in
                      or any predecessor in interest.                            this section.
      K. DEDUCTIBLE                                                              1. REPLACEMENT COST
          1. PER OCCURRENCE DEDUCTIBLE                                                a. When the "Declarations" indicate that
              We will not pay for loss, damage, or                                       coverage is provided on a replacement
              expense in any one occurrence until the                                    cost basis, we will pay no more than the
              amount of loss, damage, or expense                                         least of the following:
              exceeds the deductible shown in the                                        (1) The cost to repair or replace the
              "Declarations". We will then pay the                                           property at the same site, regardless
              amount of loss, damage, or expense in                                          if repaired or replaced at the same
              excess of such deductible up to the                                            site or another, without deduction
              applicable limit of insurance. Except for                                      for depreciation:
              Paragraphs 2. and 3. below, when any
              occurrence is subject to more than one                                           (a) With comparable material;
              deductible, we will apply only the highest                                       (b) With property of the same
              deductible.                                                                          height, floor area, and style;
          2. PER "UNIT" DEDUCTIBLE                                                                 and
             With regard to loss or damage to I.A.2.                                           (c) With property intended for the
             "UNITS", we will not pay for loss, damage,                                            same purpose;
             or expense in any one occurrence until the
                                                                                           (2) The amount actually and
             amount of loss, damage, or expense
                                                                                               necessarily expended in repairing
             exceeds the deductible shown in the
                                                                                               or replacing the property at the
             "Declarations". We will then pay the
             amount of loss, damage, or expense in                                             same site; or,
             excess of such deductible up to the                                           (3) The limit of insurance.
             applicable limit of insurance. Any                                       b. However, we will not pay more than:
             resulting deductible or deductibles will
             apply in addition to the deductible which                                     (1) Actual cash value of the damage
             may result from Paragraph 1. above.                                               until the repair or replacement is
                                                                                               completed. After the actual cash
          3. PER "UNIT" DEDUCTIBLE –                                                           value of the damage has been paid,
             ICE DAMMING                                                                       you may still make a claim on a
                                                                                               replacement cost basis if you notify
             With regard to loss or damage to I.A.2.                                           us that repair or replacement has
             "UNITS" as provided under                                                         commenced within 200 days after the
             III.C.LIMITATIONS, 2. we will apply the                                           loss or damage.
             deductible shown in the "Declarations"
             separately to each "unit" that actually                                       (2) Local builder’s grade costs under
             sustains resulting water damage. Any                                              I.A.2.a. ORIGINAL
             resulting deductible or deductibles will apply                                    SPECIFICATIONS if the original
             in addition to the deductible which may                                           plans and specifications cannot be
             result from Paragraph 1. above.                                                   documented or determined.
                                                                                           (3) With respect to "computer
                                                                                               equipment" the cost to replace the
                                                                                               equipment with the most
                                                                                               functionally equivalent to the


                             Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                        Page | 19

Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 67 of 162
                                                          Property Coverage Part
                       damaged equipment even if such                                        (7) With respect to "fine arts":
                       equipment has technological
                                                                                                 (a) The amount for which the
                       advantages and represents an
                                                                                                     article or item could reasonably
                       improvement in function, or forms                                             be expected to be repaired to its
                       part of a program enhancement.
                                                                                                     condition immediately prior to
                  (4) With respect to "data" and "media"                                             loss; or
                      your cost to research, replace, and/or                                     (b) The amount for which the
                      restore all forms of electronic and                                            article or item could reasonably
                      magnetic tapes and disks and "data"                                            be expected to be replaced with
                      and the costs to reprogram                                                     one substantially identical to it;
                      instructions for use in any covered                                            or
                      "computer equipment".
                                                                                                 (c) The amount of insurance.
                       We will not pay to reproduce:
                                                                                   2. INCREASED REPLACEMENT COST
                       (a) Software programs or operating
                           systems that are not                                         a. When the "Declarations" indicate
                           commercially available; or                                      that coverage is provided on an
                                                                                           increased replacement cost basis,
                       (b) "Data" that is obsolete,                                        we will pay:
                           unnecessary, or useless to you.
                                                                                             (1) If the building is repaired or
                  (5) With respect to "valuable papers                                           replaced at the same "premises", or
                      and records" the cost to research                                          if you elect to rebuild at another
                      and restore the information on lost                                        premises, the least of the following:
                      or damaged "valuable papers and
                      records".                                                                  (a) The increased cost of
                                                                                                     construction at the same
                  (6) With respect to accounts                                                       "premises"; or
                      receivables the following costs for
                      lost or damaged accounts                                                   (b) The limit of insurance.
                      receivable:                                                            (2) If the ordinance or law requires
                       (a) All amounts due you, that you                                         relocation to another premises, the
                           are unable to collect;                                                least of the following:
                       (b) Interest charges on any                                               (a) The increased cost of
                           loan required to offset                                                   construction at the new premises;
                           amounts you are unable to                                                 or
                           collect pending our                                                   (b) The limit of insurance.
                           payment of these amounts;
                                                                                        b. We will not pay:
                       (c) Collection expenses in excess of
                                                                                             (1) Unless and until the property is
                           your normal collection
                                                                                                 actually repaired or replaced;
                           expenses that are made
                           necessary by the loss or                                          (2) Unless the repairs or replacement
                           damage; and                                                           are made as soon as reasonably
                                                                                                 possible, but within two years of
                       (d) Other reasonable expenses that
                                                                                                 the loss or damage. We may
                           you incur to reestablish your
                                                                                                 extend this period in writing
                           records of accounts receivable.
                                                                                                 during the two year period; and,
                                                                                             (3) Unless the restored or remodeled
                                                                                                 property is intended for similar



                               Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                            Page | 20

Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 68 of 162
                                                         Property Coverage Part
                       occupancy as the current property                               b. 90 days expire after you acquire or
                       except when such occupancy is not                                  begin to construct the property; or
                       permitted by zoning or land use                                 c. You request coverage on such property.
                       ordinance or law.
                                                                                      We will charge you additional premium for
              This applies only to Increased Cost of                                  values reported from the date construction
              Construction coverage.                                                  begins or you acquire the property.
          3. GUARANTEED REPLACEMENT                                               2. GUARANTEED REPLACEMENT
             COST                                                                    COST
              When the "Declarations" indicate that                                    When VI.L.3. GUARANTEED
              coverage is provided on a guaranteed                                     REPLACEMENT COST coverage is
              replacement cost basis, subject to VI.M.                                 provided you must report to us within 30
              REPORTING REQUIREMENTS, we will                                          days following the completion of:
              waive VI.L.1.a.(3) above. All other
              conditions of VI.L.1. REPLACEMENT                                        a. Any addition, improvement, or
              COST apply.                                                                 alteration to property covered under
                                                                                          I.A.1. COMMUNITY BUILDINGS
          4. ACTUAL CASH VALUE                                                            AND STRUCTURES and I.A.2.
              When the "Declarations" indicate that                                       "UNITS" which increases the value by
              coverage is provided on an actual cash                                      $25,000 or more.
              value basis, we will pay no more than the                                b. Any addition, improvement,
              least of the following:                                                     alteration, or acquisition to property
              a. The replacement cost less the                                            covered under I.A.3. COMMUNITY
                 depreciation of the property at the time                                 PERSONAL PROPERTY which
                 of the loss; or                                                          increases the value by $25,000 or more.
              b. The limit of insurance.                                               Your failure to comply with this condition
          5. ACTUAL LOSS SUSTAINED                                                     will void any recovery under VI.L.3.
                                                                                       GUARANTEED REPLACEMENT COST
              When the "Declarations" indicate that                                    for additions, improvements, alterations, or
              coverage is provided on an actual loss                                   acquisitions to property described in a. and
              sustained basis, we will pay no more than                                b. above. We will charge you additional
              the least of the following:                                              premium for values reported from the date
              a. Actual dollar amount of your loss; or                                 construction begins or you acquire the
                                                                                       property.
              b. Amount you actually and necessarily
                 spend; or                                                   N. APPRAISAL
              c. The limit of insurance.                                          1. If you and we disagree on the amount of
                                                                                     loss or value of property, either may make
      M. REPORTING REQUIREMENTS
                                                                                     written demand for an appraisal of the loss.
          1. NEWLY ACQUIRED, CONVEYED,                                               In this event, each party will do the
             OR TRANSFERRED PROPERTY                                                 following:
              Insurance under I.B.3. NEWLY                                             a. Select a competent and impartial
              ACQUIRED, CONVEYED, OR                                                      appraiser. You and we must notify the
              TRANSFERRED PROPERTY will terminate                                         other of the appraiser selected within 20
              when any of the following first occurs:                                     days of the written demand for
              a. This policy ends; or                                                     appraisal.




                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                      Page | 21

Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 69 of 162
                                                          Property Coverage Part
                  (1) The appraisers will state separately                              b. Both direct physical damage that is
                      and independently the amount of                                      covered under this policy; and direct
                      the loss or damage.                                                  physical damage that is not covered
                  (2) If the two appraisers fail to agree                                  under this policy, and as a result of the
                      they will select an umpire. If the                                   building damage in its entirety you are
                      appraisers do not agree on the                                       required to comply with the ordinance
                      selection of an umpire within 15                                     or law.
                      days, they must request selection of                                   In this situation, we will not pay the
                      an umpire by a judge of a court                                        full amount of loss otherwise payable
                      having jurisdiction.                                                   under II.D. ORDINANCE OR LAW
                  (3) An agreement by any two will be                                        COVERAGE. Instead, we will pay a
                      binding as to the amount of the loss.                                  proportion of such loss; meaning the
                                                                                             proportion that the covered direct
              b. Pay the costs of its own appraiser.                                         physical damage bears to the total
              c. Bear the other expenses of the appraisal                                    direct physical damage.
                 and umpire equally.                                                         However, if the covered direct physical
          2. If there is an appraisal, we will still retain                                  damage, alone, would have resulted in
             our right to deny the claim.                                                    the enforcement of or compliance with
                                                                                             the ordinance or law, then we will pay
      O. LOSS PAYMENT
                                                                                             the amount of loss otherwise payable
          1. In accordance with VI.L. VALUATION, in                                          under the terms of II.D. ORDINANCE
             the event of loss or damage covered by this                                     OR LAW COVERAGE.
             Property Coverage Part, at our option, we
                                                                                        However, if the property sustains direct
             will either:
                                                                                        physical damage that is not covered
              a. Pay the value of lost or damaged                                       under this policy, and such damage is
                 property;                                                              subject to ordinance or law, then no
              b. Pay the cost of repairing or replacing the                             coverage under II.D. ORDINANCE OR
                 lost or damaged property;                                              LAW COVERAGE will be provided even
                                                                                        if the property has also sustained direct
              c. Take all or any part of the property at an                             physical damage.
                 agreed or appraised value; or
                                                                                   3. We will notify you of our intentions within
              d. Repair, rebuild, or replace the property                             30 days after we receive the sworn
                 with other property of comparable                                    statement of loss.
                 quality.
                                                                                   4. We will not pay for more than your financial
          Except for coverage provided under II.D                                     interest in the "covered property".
          ORDINANCE OR LAW COVERAGE.
                                                                                   5. We may adjust losses with the owners of lost
          2. With regard to II.D. ORDINANCE OR                                        or damaged property, if other than you. If
             LAW COVERAGE provided under this                                         we pay the owners, such payments will
             policy, coverage is subject to the                                       satisfy your claims against us for the
             qualifications shown below. The property                                 owners’ property. We will not pay the
             must sustain:                                                            owners more than their financial interest in
              a. Direct physical damage that is covered                               the "covered property".
                 under this policy and as a result of such                         6. We may elect to defend you against suits
                 damage you are required to comply                                    arising from claims of owners of property.
                 with the ordinance or law; or                                        We will do this at our expense.




                               Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                        Page | 22

Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 70 of 162
                                                         Property Coverage Part
          7. We will pay within 30 days after we receive                                        exceeds the limit of insurance and
             the sworn statement of loss, if you have                                           the deductible amount, if any;
             complied with all of the terms of this                                         (2) Then to us, until we are reimbursed
             Property Coverage Part and:                                                        for the settlement made;
              a. We have reached agreement with you                                         (3) Then to you, until you are
                 on the amount of loss; or                                                      reimbursed for that part of the loss
              b. An appraisal award has been made.                                              equal to the deductible amount, if
          8. If an insurance trustee is shown in the                                            any.
             "Declarations", we will adjust losses with                                b. Recoveries do not include any recovery:
             you, but we will pay the insurance trustee. If                                 (1) From insurance, suretyship,
             we pay the trustee, the payments will satisfy                                      reinsurance, security or indemnity
             your claims against us.                                                            taken for our benefit; or
      P. RECOVERIES AND SUBROGATION                                                         (2) Of original "securities" after
          Except with regard to "money" and "securities",                                       duplicates of them have been issued.
          "employee dishonesty", "computer fraud", and                       Q. ABANDONMENT
          "depositors forgery", or any loss subject to
          multiple deductibles:                                                   You cannot abandon any property to us.
          1. If you or we recover any property after loss                    R. REIMBURSEMENT
             settlement, that party must give the other                           In the event we pay you more than you are
             prompt notice. At your option, the property                          entitled to under the provisions of this contract,
             will be returned to you. You must then                               you must reimburse us in the amount of any
             return to us the amount we paid to you for                           such overpayment.
             the property.
                                                                             S. UNIT OWNER ACTS OR OMISSIONS
              We will pay recovery expenses and the
                                                                                  No act or omission by any unit owner will void
              expenses to repair the recovered property,
                                                                                  the policy or be a condition to recovery under
              subject to the amount we paid you.
                                                                                  this policy. However, this does not apply to unit
          2. If we issued payment and are successful in                           owners acting within the scope of their
             pursuing subrogation for all or a portion of                         authority on behalf of your Association.
             the total covered loss, and that loss
                                                                                  This does not supersede any exclusions
             payment was subject to a deductible, we
                                                                                  contained in this policy.
             may first reimburse you your deductible
             up to the limit of your covered exposure or                     T. SUSPENSION
             the maximum amount we have recovered,                                Upon discovery of a dangerous condition with
             whichever is less, without deduction for                             respect to any boiler, fired or unfired pressure
             the cost to pursue the funds.                                        vessel, refrigerating or air conditioning system,
                                                                                  piping and its accessory equipment, and any
          3. With regard to "money" and "securities” and                          mechanical or electrical machine or apparatus
             IV.B. WORLD WIDE CRIME COVERAGES:                                    used for the generation, transmission, or
              a. Any recoveries, less the cost of obtaining                       utilization of mechanical or electrical power, any
                 them, made after settlement of loss                              of our representatives may immediately
                 covered by this insurance will be                                suspend the insurance with respect to loss or
                 distributed as follows:                                          damage to said object by written notice mailed
                                                                                  or delivered to you at your address, or at the
                  (1) To you, until you are reimbursed for
                                                                                  location of the object, as specified for it in the
                      any loss that you sustain that
                                                                                  "Declarations". Insurance so suspended may be
                                                                                  reinstated by us, but only by an endorsement


                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                        Page | 23

Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 71 of 162
                                                        Property Coverage Part
          issued to form a part hereof. You shall be
          allowed the unearned portion of the premium
          paid for such suspended insurance, pro rata, for
          the period of suspension.
      U. POLICY PERIOD
          Under this Property Coverage Part we provide
          coverage for loss or damage during the "policy
          period".




                             Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                Page | 24

Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 72 of 162
                                                          Liability Coverage Part
         Throughout this policy the words "you" and "your" refer to the Named Insured shown in the
         "Declarations". "We", "us", and "our" refer to the company providing this insurance. Other words and
         phrases that appear in quotation marks have special meaning. Refer to XXII. DEFINITIONS SECTION.


      THE AMOUNT WE WILL PAY FOR DAMAGES IS LIMITED AS DESCRIBED IN XIX. LIABILITY
      LIMITS OF INSURANCE SECTION.
      GENERAL LIABILITY                                                              (1) Reports all, or any part, of the "bodily
      The word insured means any person or organization                                  injury" or "property damage" to us or any
      qualifying as such under XII. GENERAL LIABILITY                                    other insurer;
      WHO IS AN INSURED SECTION.                                                     (2) Receives a written or verbal demand or
      VII. GENERAL LIABILITY COVERAGES                                                   claim for damages because of the "bodily
           SECTION                                                                       injury" or "property damage"; or

      We will pay those sums that the insured becomes                                (3) Becomes aware by any other means that
      legally obligated to pay as damages because of                                     "bodily injury" or "property damage" has
      "bodily injury", "property damage", "personal injury",                             occurred or begun to occur.
      or "advertising injury" to which this insurance                      With respect to "personal injury" or "advertising
      applies. We will have the right and duty to defend                   injury", this insurance applies only to "personal
      the insured against any "suit" seeking those damages.                injury" or "advertising injury" caused by an "offense"
      We will have no duty to defend the insured against                   arising out of the insured’s operations which was
      any "suit" seeking damages for "bodily injury",                      committed during the "policy period" in the
      "property damage", "personal injury", or "advertising                "coverage territory".
      injury" to which this insurance does not apply.                      No other obligation or liability to pay sums or
      With respect to "bodily injury" or "property damage",                perform acts or services is covered unless explicitly
      this insurance applies to "bodily injury" or "property               provided for under IX. GENERAL LIABILITY
      damage" only if:                                                     MEDICAL PAYMENTS SECTION or X. GENERAL
          a. The "bodily injury" or "property damage" is                   LIABILITY DEFENSE OF "SUIT" SECTION.
             caused by an "occurrence" that takes place in                 Below are specific descriptions of coverage and
             the "coverage territory";                                     specific applicable exclusions, designated by
          b. The "bodily injury" or "property damage"                      capitalized letter, from XI. GENERAL LIABILITY
             occurs during the "policy period";                            EXCLUSIONS SECTION.
          c. Prior to the "policy period", no insured knew                 This insurance applies only to:
             that the "bodily injury" or "property damage"
             had occurred, in whole or in part. If any                     A. "BODILY INJURY" AND "PROPERTY
             insured knew, prior to the "policy period",                      DAMAGE"
             that the "bodily injury" or "property damage"                      1. BODILY INJURY"
             occurred, in whole or in any part, then any
                                                                                     "Bodily injury" caused by an "occurrence".
             continuation, change, or resumption of such
                                                                                     Only exclusions A., B., C., D., E., F., G., H., I.,
             "bodily injury" or "property damage" during
                                                                                     J., K., L., M., N., O., S., AA., BB., CC., and
             or after the "policy period" will be deemed to
                                                                                     DD., and those added by endorsement,
             have occurred prior to the "policy period".
                                                                                     apply to "bodily injury".
          d. "Bodily injury" or "property damage" will be
             deemed to have been known to have                                  2. "PROPERTY DAMAGE"
             occurred at the earliest time when any                                  "Property damage" caused by an "occurrence."
             insured:
                                                                                     Only exclusions A., B., C., D., E., F., G., H., I.,
                                                                                     J., K., L., M., N., P., Q., R. S., AA., BB., CC.,



                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                            Page | 25
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 73 of 162
                                                            Liability Coverage Part
              and DD., and those added by endorsement,                       D. PROPERTY DAMAGE LEGAL LIABILITY -
              apply to "property damage".                                       REAL PROPERTY
      B. "PERSONAL INJURY" AND                                                    "Property damage" caused by an "occurrence" to
         "ADVERTISING INJURY"                                                     real property of others, including permanently
          1. "PERSONAL INJURY"                                                    attached fixtures, rented to or occupied by you.
                                                                                  This insurance applies only if such "property
              "Personal injury" caused by an "offense"                            damage" is caused by a COVERED CAUSE OF
              arising out of your operations,                                     LOSS described in III.A. COVERED CAUSE OF
              excluding advertising, publishing,                                  LOSS.
              broadcasting, or telecasting done by or
              for you.                                                            Only exclusions A., D., E., G., H., I., M., N., Q.,
                                                                                  BB., and DD., and those added by endorsement,
              Only exclusions A., B., C., D., G., H., I., N., T.,                 apply to this coverage.
              U., AA., BB., and CC., and those added by
              endorsement, apply to "personal injury".
          2. "ADVERTISING INJURY"                                            VIII. GENERAL LIABILITY GARAGE AND
                                                                                   PARKING AREA LEGAL LIABILITY
              "Advertising injury" caused by an "offense"                          SECTION
              committed in the course of advertising your
              goods, products or services.                                   Exclusions under the XI. GENERAL LIABILITY
                                                                             EXCLUSIONS SECTION applicable to garage and
              Only exclusions A., B., C., D., G., H., I., T., V.,            parking area legal liability coverage are designated by
              AA., BB., and CC., and those added by                          letter in this section.
              endorsement, apply to "advertising injury".
                                                                             We will pay all sums the insured legally must pay as
      C. "HIRED AUTO" AND "NONOWNED                                          damages for "property damage", which are direct, to
         AUTO"                                                               an "auto", "auto equipment" or "mobile equipment" left
          1. "HIRED AUTO"                                                    in the insured’s care while the insured is attending,
                                                                             servicing, repairing, parking, or storing it in your
              "Bodily injury" or "property damage" caused
                                                                             "garage operations" provided that the loss is covered
              by an "occurrence" arising out of the
                                                                             by either A. or B. below:
              maintenance or use of a "hired auto" by you,
              your directors or "officers", or your                          A. COMPREHENSIVE COVERAGE
              "employees" in the course of your operations.                       From any cause except:
          2. "NONOWNED AUTO"                                                      1. The "auto’s" collision with another object; or
              "Bodily injury" or "property damage" caused                         2. The "auto’s" overturn.
              by an "occurrence" arising out of the use of
              any "nonowned auto" in your operations by                      B. COLLISION COVERAGE
              any person other than you.                                          Caused by:
              Only exclusions B., D., E., G., H., I., M., N., O.,                 1. The "auto’s" collision with another object; or
              X. and Y., and those added by endorsement                           2. The "auto’s" overturn.
              apply to "hired auto" and "nonowned auto".
                                                                                  Only exclusions D., E., G., H., I., M. and W., and
                                                                                  those added by endorsement, apply to
                                                                                  Comprehensive and Collision coverages.




                                Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                          Page | 26
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 74 of 162
                                                             Liability Coverage Part
      IX. GENERAL LIABILITY MEDICAL                                           Even if we initially defend or initially pay to defend
          PAYMENTS SECTION                                                    any "suit", we may later determine that there is no
      Exclusions under the XI. GENERAL LIABILITY                              coverage for such "suits". In that event, we have the
      EXCLUSIONS SECTION applicable to medical                                right to reimbursement for the "defense costs" we
      payments coverage are designated by letter in this                      incur from the date we notify you, in writing, of our:
      section.                                                                1. Determination that coverage does not apply;
      We will pay reasonable "medical expenses" for                           2. Reservation of our rights to terminate the defense
      "bodily injury", without regard to fault, caused by an                     or payment for the defense; and
      accident occurring: on premises you own or rent; on                     3. Intention to seek reimbursement of our "defense
      ways adjoining premises you own or rent; or because                        costs".
      of your operations. Payments will not exceed the
      limit of insurance. We will pay provided that:
      A. The accident takes place in the "coverage                            XI. GENERAL LIABILITY EXCLUSIONS
         territory" and during the "policy period";                               SECTION
      B. The expenses are incurred and reported to us                         As specifically indicated in VII. GENERAL LIABILITY
         within one year of the date of the accident; and                     COVERAGES SECTION, VIII. GENERAL LIABILITY
      C. The injured person submits to, at our expense, an                    GARAGE AND PARKING AREA LEGAL LIABILITY
         examination under oath and/or an examination                         SECTION and IX. GENERAL LIABILITY MEDICAL
         by physicians of our choice, as often as we                          PAYMENTS SECTION, this insurance does not apply to:
         reasonably require.                                                  A. "PROFESSIONAL SERVICE"
      Only exclusions A., B., C., D., E., F., G., H., I., J., K.,                  "Bodily injury", "property damage", "personal
      L., M., N., O., Z., BB., and DD., and those added                            injury", or "advertising injury" arising out of the
      by endorsement, apply to this coverage.                                      rendering or failure to render "professional
                                                                                   service".
      X. GENERAL LIABILITY DEFENSE OF "SUIT"                                       This exclusion does not apply to "bodily injury"
         SECTION                                                                   arising from "incidental medical malpractice"
                                                                                   provided for under VII.A.1."BODILY INJURY".
      We will have the right and duty to defend the
      insured against any "suit" seeking damages payable                      B. WORKERS COMPENSATION AND
      under VII. GENERAL LIABILITY COVERAGES                                     SIMILAR LAWS
      SECTION or VIII. GENERAL LIABILITY GARAGE                                    Any obligation of the insured under workers
      AND PARKING AREA LEGAL LIABILITY                                             compensation, disability benefits, or
      SECTION. We may, at our discretion, investigate any                          unemployment compensation law, or any similar
      "occurrence" or "offense", and settle any claim or                           law.
      "suit" that may result. Our right and duty to defend
      ends when we have exhausted the applicable limit                        C. EMPLOYMENT RELATED PRACTICES
      of insurance in the payment of judgments or                                  "Bodily injury", "property damage", "personal
      settlements under VII. GENERAL LIABILITY                                     injury", or "advertising injury" sustained by any
      COVERAGES SECTION, or VIII. GENERAL                                          person or organization arising out of or in any
      LIABILITY GARAGE AND PARKING AREA                                            way related to any:
      LEGAL LIABILITY SECTION. We will pay "defense                                1. Refusal to employ;
      costs", with respect to any "suit" we defend, in
      addition to the limit of insurance. We will have no                          2. Termination of employment;
      duty to defend the insured against any "suit" seeking                        3. Coercion, demotion, evaluation, reassignment,
      damages for "bodily injury", "property damage",                                 discipline, defamation, harassment,
      "personal injury", or "advertising injury" to which                             humiliation, discrimination, or other
      this insurance does not apply.


                                 Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                           Page | 27
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 75 of 162
                                                            Liability Coverage Part
              employment related practices, policies, acts, or                    This exclusion does not apply to "bodily injury"
              omissions; or                                                       resulting from the use of reasonable force to
          4. Consequential "bodily injury", "property                             protect persons or property.
             damage", "personal injury", or "advertising                     F. ALCOHOLIC BEVERAGES
             injury" as a result of subparagraphs 1., 2., and                     "Bodily injury" or "property damage" for which
             3. above.
                                                                                  any insured may be held liable by reason of:
          This exclusion applies whether the insured may                          1. Causing or contributing to the intoxication of
          be liable as an employer or in any other capacity,                         any person;
          and to any obligation to share damages with or
          repay someone else who must pay damages                                 2. The furnishing of alcoholic beverages to a
          because of the injury.                                                     person under the legal drinking age or under
                                                                                     the influence of alcohol; or
      D. CERTAIN CONTRACTS
                                                                                  3. Any statute, ordinance, or regulation
          "Bodily injury", "property damage", "personal                              relating to the sale, gift, distribution, or use
          injury", or "advertising injury" for which the                             of alcoholic beverages.
          insured is obligated to pay damages by reason of
          the assumption of liability in a contract or                            This exclusion applies even if the claims against
          agreement. This exclusion does not apply to                             any insured allege negligence or other
          liability for damages:                                                  wrongdoing in:
          1. That the insured would have in the absence of                        (1) The supervision, hiring, employment, training,
             the contract or agreement; or                                            or monitoring of others by that insured; or
          2. Assumed in a contract or agreement that is an                        (2) Providing or failing to provide transportation
             "insured contract" provided the "bodily                                  with respect to any person that may be under
             injury", "property damage", "personal injury",                           the influence of alcohol;
             or "advertising injury" occurs subsequent to                         if the "occurrence" which caused the "bodily
             the execution of the contract or agreement.                          injury" or "property damage", involved that
             Solely for the purposes of liability assumed in                      which is described in Paragraph 1., 2., or 3.
             an "insured contract", reasonable attorney fees                      above.
             and necessary litigation expenses incurred by
                                                                                  However, this exclusion applies only if you are in
             or for a party other than an insured are
                                                                                  the business of manufacturing, distributing,
             deemed to be damages because of "bodily
                                                                                  selling, serving, or furnishing alcoholic beverages.
             injury", "property damage", "advertising
             injury", or "personal injury" provided:                         G. POLLUTION
              a. Liability to such party for, or for the cost of,                 1. "Bodily injury", "property damage",
                 that party’s defense has also been assumed                          "advertising injury", or "personal injury"
                 in the same "insured contract"; and                                 which would not have occurred in whole or
                                                                                     part but for the actual, alleged, or threatened
              b. Such attorney fees and litigation
                                                                                     discharge, dispersal, seepage, migration,
                 expenses are for defense of that party
                                                                                     release, or escape of "pollutants" at any time.
                 against a civil or alternative dispute
                 resolution proceeding in which damages                                This exclusion does not apply to "bodily
                 to which this insurance applies are                                   injury", "property damage", "advertising
                 alleged.                                                              injury", or "personal injury" arising out of
                                                                                       heat, smoke, or fumes from a "hostile fire"
      E. EXPECTED OR INTENDED "BODILY
                                                                                       unless that "hostile fire" occurred or
         INJURY" AND "PROPERTY DAMAGE"
                                                                                       originated:
          "Bodily injury" or "property damage" expected
                                                                                       a. At any premises, site, or location which is
          or intended from the standpoint of the insured.
                                                                                          or was at any time used by or for any


                                Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                           Page | 28
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 76 of 162
                                                           Liability Coverage Part
                  insured or others for the handling,                       H. ASBESTOS
                  storage, disposal, processing, or treatment                    "Bodily injury", "property damage", "personal
                  of waste; or                                                   injury", or "advertising injury" of any nature
              b. At any premises, site, or location on                           whatsoever, based on, caused by, attributable to,
                 which any insured or any contractors or                         related to, or in any manner and at any time
                 subcontractors, working directly or                             arising out of:
                 indirectly, on any insured’s behalf are                         1. The use, installation, storage, withdrawal,
                 performing operations to test for, monitor,                        removal, encapsulation, destruction,
                 clean up, remove, contain, treat, detoxify,                        containment, testing, distribution, ownership,
                 neutralize, or in any way respond to, or                           sale, or disposal of asbestos, asbestos dust,
                 assess the effects of, "pollutants".                               asbestos fibers, or material containing
              This exclusion does not apply to "bodily                              asbestos; or
              injury", "property damage", "advertising                           2. Exposure to asbestos, asbestos dust, asbestos
              injury", or "personal injury" arising out of the                      fibers, or material containing asbestos; or
              escape of fuels, lubricants, or other operating
              fluids which are needed to perform the                             3. Any error or omission in supervision,
              normal electrical, hydraulic, or mechanical                           instructions, recommendations, notices,
              functions necessary for the operation of                              warnings, or advice given, or which should
              "mobile equipment" or its parts, if such fuels,                       have been given, in connection with asbestos,
              lubricants, or other operating fluids escape                          asbestos dust, asbestos fibers, or material
              from a vehicle part designed to hold, store, or                       containing asbestos; or
              receive them. This exception does not apply if                     4. Claim or "suit" by or on behalf of a
              the "bodily injury", "property damage",                               governmental authority for damages
              "advertising injury", or "personal injury"                            because of testing for, monitoring, cleaning
              arises out of the intentional discharge,                              up, removing, containing, treating,
              dispersal or release of fuels, lubricants, or                         detoxifying, or neutralizing, or in any way
              other operating fluids, or if such fuels,                             responding to, or assessing the effects of
              lubricants, or other operating fluids are                             asbestos.
              brought on or to the premises, site, or location
                                                                            I. ROT, MOLD AND MILDEW OR OTHER
              with the intent that they be discharged,
                                                                               FUNGI
              dispersed, or released as part of the
              operations being performed by such insured,                        "Bodily injury", "property damage ", "personal
              contractor, or subcontractor.                                      injury", or "advertising injury" based upon or
                                                                                 arising out of the actual, alleged or threatened
          2. Any loss, cost, or expense arising out of any:
                                                                                 inhalation of, ingestion of, contact with, exposure
              a. Request, demand, order, or statutory or                         to, existence of, presence of, or required removal
                 regulatory requirement that any insured                         or abatement of fungi, rot, mold, or mildew
                 or others test for, monitor, clean up,                          regardless of whether such rot, mold, mildew, or
                 remove, contain, treat, detoxify, or                            other fungi, ensues from any cause or condition
                 neutralize, or in any way respond to, or                        concurrently or in any sequence on, at, under, or
                 assess the effects of "pollutants"; or                          emanating from or to the "premises", including
              b. Claim or "suit" by or on behalf of a                            but not limited to any such cause or condition
                 governmental authority for damages                              involving the presence, discharge, or infiltration
                 because of testing for, monitoring,                             of moisture, vapor, water, or any other liquid, or
                 cleaning up, removing, containing,                              any damage related to any of these.
                 treating, detoxifying, or neutralizing, or in                   Any loss, cost or expenses arising out of the
                 any way responding to, or assessing the                         testing for, monitoring, disposing of, or in any
                 effects of, "pollutants".                                       way responding to, or assessing the effects of



                               Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                       Page | 29
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 77 of 162
                                                          Liability Coverage Part
          fungi, rot, mold, or mildew by any insured or                         1. Any watercraft while ashore on premises you
          by any other person or entity.                                           own or rent;
      J. "AUTO"                                                                 2. A watercraft you do not own that is:
          "Bodily injury" or "property damage" arising out                           a. Less than 50 feet long; and
          of the ownership, maintenance, use, or                                     b. Not being used to carry persons or
          entrustment to others of any "auto" owned, or                                 property for a charge.
          operated by, or rented or loaned to any insured.
          Use includes operation and "loading or                                3. Liability assumed under any "insured
          unloading".                                                              contract" for the ownership, maintenance, or
                                                                                   use of aircraft, "unmanned aircraft", or
          This exclusion does not apply to:                                        watercraft.
          1. Parking an "auto" on, or on the ways next to,                 L. "MOBILE EQUIPMENT"
             property you own or rent, provided the
             "auto" is not owned by, or rented, or loaned                       "Bodily injury" or "property damage" arising out
             to you or the insured; or                                          of:
          2. "Bodily injury" or "property damage" arising                       1. The transportation of "mobile equipment" by
             out of the operation of "mobile equipment".                           an "auto" owned, or operated by, or rented or
                                                                                   loaned to any insured; or
          This exclusion applies even if the claims against
          any insured allege negligence or other                                2. The use of "mobile equipment" in, or while in
          wrongdoing in the supervision, hiring,                                   practice for or while being prepared for, any
          employment, training, or monitoring of others by                         prearranged racing, speed, demolition
          that insured, if the "occurrence" which caused the                       contest, or stunting activity.
          "bodily injury" or "property damage" involved                    M. "WAR"
          the ownership, maintenance, use, or entrustment
                                                                                "Bodily injury" or "property damage" due to
          to others of any "auto" that is owned or operated
                                                                                "war" or any act or condition incidental to "war".
          by or rented or loaned to any insured.
                                                                           N. NUCLEAR ENERGY
      K. AIRCRAFT AND WATERCRAFT
         LIABILITY                                                              Under any Liability Coverage, "bodily injury",
                                                                                "property damage", "advertising injury", or
          "Bodily injury" or "property damage" arising out
                                                                                "personal injury":
          of the ownership, maintenance, use, or
          entrustment to others of any aircraft, "unmanned                      1. With respect to which an insured under the
          aircraft", or watercraft owned, chartered, or                            policy is also an insured under a nuclear
          operated by, or rented, or loaned to any insured.                        energy liability policy issued by Nuclear
          Use includes operation and "loading or                                   Energy Liability Insurance Association,
          unloading".                                                              Mutual Atomic Energy Liability
                                                                                   Underwriters, Nuclear Energy Insurance
          This exclusion applies even if the claims against
                                                                                   Association of Canada, or any of their
          any insured allege negligence or other
                                                                                   successors, or would be an insured under
          wrongdoing in the supervision, hiring,
                                                                                   any such policy but for its termination upon
          employment, training, or monitoring of others by
                                                                                   exhaustion of its limit of liability; or
          that insured, if the "occurrence" which caused the
          "bodily injury" or "property damage" involved                         2. Resulting from the "hazardous properties" of
          the ownership, maintenance, use, or entrustment                          "nuclear material" and with respect to which:
          to others of any aircraft, "unmanned aircraft", or                         a. Any person or organization is required to
          watercraft that is owned or operated by or rented                             maintain financial protection pursuant to
          or loaned to any insured.                                                     the Atomic Energy Act of 1954, or any
          This exclusion does not apply to:                                             law that amends it; or



                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                      Page | 30
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 78 of 162
                                                            Liability Coverage Part
              b. The insured is, or had this policy not been                      2. To any obligation to share damages with or
                 issued would be, entitled to indemnity                              repay someone else who must pay damages
                 from the United States of America or any                            because of the injury.
                 of its agencies, under any agreement                             This exclusion does not apply to liability assumed
                 entered into by the United States of                             by the insured under an "insured contract".
                 America, or any of its agencies, with any
                 person or organization.                                     P. DAMAGE TO PROPERTY
          3. Resulting from the "hazardous properties" of                         1. "Property damage" to:
             "nuclear material" if:                                                    a. Property which:
              a. The "nuclear material" is at any "nuclear                                  (1) you own, rent, or occupy;
                 facility" owned by, or operated by, or on
                                                                                            (2) you or your community manager
                 behalf of an insured or has been
                                                                                                acting on your behalf are legally
                 discharged or dispersed therefrom;
                                                                                                responsible to monitor or maintain; or
              b. The "nuclear material" is contained in
                                                                                            (3) is "covered property" under the
                 "spent fuel" or "waste" at any time
                                                                                                Property Coverage Part of this policy;
                 possessed, handled, used, processed,
                 stored, transported, or disposed of, by or                            b. Premises you sell, give away, or abandon,
                 on behalf of, an insured; or                                             if the "property damage" arises out of any
                                                                                          part of those premises;
              c. The loss, including all forms of radioactive
                 contamination of property, arises out of                              c. Property loaned to you;
                 "bodily injury", "property damage",                                   d. Personal property in the care, custody, or
                 "advertising injury", or "personal injury"                               control of the insured;
                 arises out of the furnishing by an insured
                 of services, materials, parts, or equipment                           e. That particular part of real property on
                 in connection with the planning,                                         which you or any contractors or
                 construction, maintenance, operation, or                                 subcontractors working directly or
                 use of any "nuclear facility", but if such                               indirectly on your behalf are performing
                 facility is located within the United States                             operations, if the "property damage" arises
                 of America, its territories or possessions or                            out of those operations; or
                 Canada, this exclusion c. applies only to                             f.   That particular part of any property that
                 "property damage" to such "nuclear                                         must be restored, repaired, or replaced
                 facility" and any property threat.                                         because "your work" was incorrectly
      O. "EMPLOYERS LIABILITY"                                                              performed on it.

          "Bodily injury" to:                                                     2. Paragraph 1.b. of this exclusion does not apply
                                                                                     if the premises are "your work" and were never
          1. An "employee" of the insured arising out of                             occupied, rented, or held for rental by you.
             and in the course of:
                                                                                  3. Paragraphs 1.c., 1.d., 1.e., and 1.f. of this
              a. Employment by the insured; or                                       exclusion do not apply to liability assumed
              b. Performing duties related to the conduct                            under a "sidetrack agreement".
                 of the insured’s business; or                                    4. Paragraph 1.f. of this exclusion does not apply
          2. The spouse, child, parent, brother, or sister of                        to "property damage" included in the
             that "employee" as a consequence of                                     "products-completed operations hazard".
             subparagraph 1. above.
          This exclusion applies:
          1. Whether the insured may be liable as an
             employer or in any other capacity; and


                                Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                          Page | 31
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 79 of 162
                                                           Liability Coverage Part
      Q. DAMAGE TO "YOUR PRODUCT" OR                                        T. CERTAIN ACTS CAUSING "PERSONAL
         "YOUR WORK"                                                           INJURY" AND "ADVERTISING INJURY"
          1. "Property damage" to "your product" arising                         "Personal injury" or "advertising injury":
             out of it or any part of it.                                        1. Arising out of oral or written publication of
          2. "Property damage" to "your work" arising out                           material, if done by or at the direction of the
             of it or any part of it and included in the                            insured with knowledge of its falsity;
             "products-completed operations hazard".                             2. Arising out of oral or written publication of
          This exclusion does not apply to 2. above if the                          material whose first publication took place
          damaged work or the work out of which the                                 before the beginning of the "policy period";
          damage arises was performed on your behalf by a                        3. Arising out of the willful violation of a penal
          subcontractor.                                                            statute or ordinance committed by or with the
      R. DAMAGE TO "IMPAIRED PROPERTY"                                              consent of the insured;
         OR PROPERTY NOT PHYSICALLY                                              4. For which the insured has assumed liability
         INJURED                                                                    in a contract or agreement. This exclusion
          "Property damage" to "impaired property" or                               does not apply to liability for damages that
          property that has not been physically injured,                            the insured would have in absence of the
          arising out of:                                                           contract or agreement; or
          1. A defect, deficiency, inadequacy, or dangerous                      5. Arising out of the knowing violation of the
             condition in "your product" or "your work"; or                         rights of another caused by or at the direction
          2. A delay or failure by you or anyone acting on                          of the insured with the knowledge that the act
             your behalf to perform a contract or agreement                         would inflict "personal injury" or "advertising
             in accordance with its terms.                                          injury".

          This exclusion does not apply to the loss of use                       6. Arising out of discrimination that first took
          of other property arising out of sudden and                               place before the beginning of the "policy
          accidental physical injury to "your product" or                           period".
          "your work" after it has been put to its intended                 U. CERTAIN ACTS CAUSING "PERSONAL
          use.                                                                 INJURY"
      S. RECALL OF PRODUCTS, WORK OR                                             "Personal injury" arising out of:
         IMPAIRED PROPERTY                                                       1. Any advertising, publishing, broadcasting, or
          Damages claimed for any loss, cost, or expense                            telecasting done by or for you;
          incurred by you or others for the loss of use,                         2. Humiliation or discrimination when arising
          withdrawal, recall, inspection, repair, replacement,                      out of the willful violation of any civil rights
          adjustment, removal, or disposal of:                                      law whether federal, state, or local ordinance.
          1. "Your product";                                                        This includes but is not limited to
          2. "Your work"; or                                                        discrimination on account of race, religion,
                                                                                    sex, age, familial status, or handicap; or
          3. "Impaired property";
                                                                                 3. Humiliation or discrimination when
          if such product, work, or property is withdrawn                           committed by or with knowledge or consent
          or recalled from the market or from use by any                            of the insured.
          person or organization because of a known or
          suspected defect, deficiency, inadequacy, or
          dangerous condition in it.




                               Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                          Page | 32
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 80 of 162
                                                          Liability Coverage Part
      V. CERTAIN ACTS CAUSING                                                   2. To the spouse, child, parent, brother, or sister
         “ADVERTISING INJURY"                                                      of that "employee" as a consequence of
          "Advertising injury" arising out of:                                     subparagraph 1. above.

          1. Breach of contract, other than                                     This exclusion applies:
             misappropriation of advertising ideas under                        1. Whether the insured may be liable as an
             an implied contract;                                                  employer or in any other capacity; and
          2. The failure of goods, products, or services to                     2. To any obligation to share damages with or
             conform with advertised quality or                                    repay someone else who must pay damages
             performance;                                                          because of injury.
          3. The wrong description of the price of goods,                       This exclusion does not apply to liability assumed
             products, or services; or                                          by the insured under an "insured contract".
          4. An "offense" committed by any insured                         Y. DAMAGE RELATING TO "NONOWNED
             whose business is advertising, broadcasting,                     AUTO” AND “HIRED AUTO”
             publishing, or telecasting.                                        "Property damage" to:
      W. DAMAGES RELATING TO GARAGE                                             1. Property owned or being transported by, or
         AND PARKING AREA LEGAL LIABILITY                                          rented or loaned to the insured; or
          1. "Property damage" arising out of:                                  2. Property in the care, custody, or control of the
              a. Liability resulting from any agreement by                         insured.
                 which the insured accepts responsibility                  Z. EXPENSES RELATING TO MEDICAL
                 for "property damage";                                       PAYMENTS
              b. Theft or conversion caused in any way                          "Bodily injury":
                 by the insured;
                                                                                1. To any insured other than a unit owner or a
              c. Defective parts or materials; or                                  member of the unit owner’s family residing in
              d. Faulty work you performed. This                                   the unit;
                 includes work someone performed for                            2. To any unit owner or a member of the unit
                 you.                                                              owner’s family residing in the unit for injuries
          2. "Property damage" to any of the following:                            occurring on that portion of the premises
              a. "Auto equipment" which is not                                     which is owned or maintained solely by the
                 permanently installed in the:                                     unit owner;

                  (1) "Auto" by the manufacturer of the                         3. To a person hired to do work for or on behalf
                      "auto" or by an authorized                                   of any insured or a tenant of any insured;
                      representative of the manufacturer; or                    4. To a person injured on that part of property
                  (2) Dash or console opening designed by                          you own or rent that the person normally
                      the "auto" manufacturer for the                              occupies;
                      installation of such equipment;                           5. To a person while taking part in athletics;
              b. "Media".                                                       6. To a person, whether or not an "employee" of
      X. INJURY RELATING TO "NONOWNED                                              any insured, if benefits for the "bodily injury"
         AUTO" AND "HIRED AUTO"                                                    are payable or must be provided under a
                                                                                   workers compensation, or disability benefits
          "Bodily injury":                                                         law, or a similar law;
          1. To an "employee" of the insured arising out                        7. Included within the "products-completed
             of and in the course of employment by the                             operations hazard"; or,
             insured; or


                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                       Page | 33
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 81 of 162
                                                          Liability Coverage Part
          8. Due to "war" or any act or condition incidental                         f.   Any requirement to incur expenses for
             to "war".                                                                    the notification or credit monitoring of
      AA. "CYBER LIABILITY"                                                               affected parties whose confidential or
                                                                                          personal information was compromised
          1. "Bodily injury", "property damage",                                          or any other related cost or expense.
             "personal injury", or "advertising injury",
             directly or indirectly, arising out of, caused                     2. "Bodily injury" directly or indirectly arising
             by, contributed to, or resulting from any:                            out of, caused by, contributed to, or resulting
                                                                                   from any electronic chatroom or bulletin
              a. Functioning, nonfunctioning,                                      board the insured hosts, owns, or over
                 improperly functioning, availability, or                          which the insured exercises control.
                 unavailability of:
                                                                           BB. NUCLEAR, BIOLOGICAL, CHEMICAL,
                  (1) The internet or similar facility;                        AND RADIOLOGICAL HAZARDS
                  (2) Any intranet, private network, or                         "Bodily injury", "property damage ", "personal
                      similar facility; or                                      injury", or "advertising injury" that is caused,
                  (3) Any website, bulletin board, chat                         results from, is exacerbated by or otherwise
                      room, search engine, portal, or                           impacted by, either directly or indirectly, any of
                      similar third party application                           the following:
                      service.                                                  1.    Nuclear Hazard – including, but not limited
              b. Alteration, corruption, destruction,                                to, nuclear reaction, nuclear detonation,
                 distortion, erasure, "theft", or other loss                         nuclear radiation, radioactive contamination
                 of or damage to "data", software,                                   and all agents, materials, products, or
                 information repository, microchip,                                  substances, whether engineered or naturally
                 integrated system, or similar device in                             occurring, involved therein or released
                 any computer equipment or non-                                      thereby;
                 computer equipment or any kind of                              2. Biological Hazard – including, but not limited
                 programming or instruction set; or                                to, any biological and/or poisonous or
              c. Loss of use or functionality, whether                             pathogenic agent, material, product, or
                 partial or entire, of "data", coding,                             substance, whether engineered or naturally
                 program, software, any computer, or                               occurring, that induces or is capable of
                 computer system or other device                                   inducing physical distress, illness, or disease;
                 dependent upon any microchip or                                3. Chemical Hazard – including, but not limited
                 embedded logic and any ensuing                                    to, any chemical agent, material, product, or
                 inability or failure of any insured to                            substance;
                 conduct business.
                                                                                4. Radioactive Hazard – including, but not
              d. Unauthorized use of, or unauthorized                              limited to, any electromagnetic, optical, or
                 access to electronic "data" or software                           ionizing radiation or energy, including all
                 within your network or business.                                  generators and emitters thereof, whether
              e. Unauthorized access to or disclosure of                           engineered or naturally occurring.
                 any person’s or organization’s                                 The provisions of subparagraphs 2 and 3 will
                 confidential or personal information,                          not apply where the agent, material, product, or
                 including patents, trade secrets,                              substance at issue is utilized in the course of
                 processing methods, customer lists,                            business by an insured.
                 financial information, credit card
                 information, health information or any
                 other type of non public information.




                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                      Page | 34
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 82 of 162
                                                          Liability Coverage Part
      CC. RECORDING AND DISTRIBUTION OF                                         6. "Mudslide" or "Mudflow";
        MATERIAL OR INFORMATION IN                                              7. "Volcanic Eruption".
        VIOLATION OF LAW
                                                                                This exclusion applies whether earth movement
          "Bodily injury", "property damage",                                   is caused by natural or man-made conditions.
          “advertising injury”, or “personal injury”
          arising directly or indirectly out of any action
          or omission that violates or is alleged to violate:              XII. GENERAL LIABILITY WHO IS AN
          1. The Telephone Consumer Protection Act                              INSURED SECTION
             (TCPA), including any amendment of or                         No person or organization is an insured with
             addition to such law;                                         respect to the conduct of any current or past
          2. The CAN-SPAM Act of 2003, including any                       partnership or joint venture that is not shown as a
             amendment of or addition to such law;                         Named Insured in the "Declarations".
          3. The Fair Credit Reporting Act (FCRA), and                     A. WHO IS AN INSURED - "BODILY
             any amendment of or addition to such law,                        INJURY", "PROPERTY DAMAGE",
             including the Fair and Accurate Credit                           "PERSONAL INJURY", "ADVERTISING
             Transactions Act (FACTA); or                                     INJURY", AND MEDICAL PAYMENTS
          4. Any federal, state or local statute, ordinance or                  1. With respect to VII.A."BODILY INJURY"
             regulation, other than the TCPA, CAN-SPAM                             AND "PROPERTY DAMAGE",
             Act of 2003 or FCRA and their amendments                              VII.B."PERSONAL INJURY" AND
             and additions, that addresses, prohibits, or                          "ADVERTISING INJURY", and IX.GENERAL
             limits the printing, dissemination, disposal,                         LIABILITY MEDICAL PAYMENTS SECTION
             collecting, recording, sending, transmitting,                         each of the following is an insured:
             communicating or distribution of material                               a. You.
             or information.
                                                                                     b. Your directors and "officers", and
      DD. EARTH MOVEMENT                                                                "committee members", but only with
          "Bodily injury" or "property damage" arising                                  respect to their duties as such.
          out of or in any way related to:                                           c. Your legal representative, if you cease to
          1. Earthquake, including any earth sinking,                                   exist as a legal entity, but only with respect
             rising, or shifting related to such event;                                 to their duties as such. That representative
             tremors; aftershocks;                                                      will have all your rights and duties under
                                                                                        GENERAL LIABILITY.
          2. Landslide, including any earth sinking, rising,
             or shifting related to such event;                                      d. Any person, other than your "employee", or
                                                                                        any organization while acting as your
          3. Mine subsidence, meaning subsidence of a                                   community manager.
             man-made mine, whether or not mining
             activity has ceased;                                                    e. Your individual unit owners, but only for
                                                                                        liability arising out of the ownership,
          4. Earth sinking, rising or shifting including                                maintenance, or repair of that portion of
             soil conditions which cause settling,                                      the premises which is not reserved for that
             cracking, or other disarrangement of                                       unit owner’s exclusive use or occupancy.
             foundations or other parts of realty. Soil
             conditions include contraction, expansion,                              f.   Your "employees", other than your directors
             freezing, thawing, erosion, improperly                                       and "officers", but only for acts within the
             compacted soil, and the action of water                                      scope of their employment by you or while
             under the ground surface;                                                    performing duties related to the conduct of
                                                                                          your business. However, none of these
          5. Slope failure;                                                               "employees" is an insured for:



                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                        Page | 35
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 83 of 162
                                                           Liability Coverage Part
                  (1) "Bodily injury" or "personal injury" to                                  occurred before you acquired or
                      you or to a "coemployee" while in the                                    formed the organization; and
                      course of their employment, or the                                   (3) Coverage does not apply to "personal
                      spouse or partner in a civil union,                                      injury" or "advertising injury" arising
                      child, parent, brother, or sister of that                                out of any "offense" committed before
                      "coemployee" as a consequence of                                         you acquired or formed the
                      such "bodily injury" or "personal                                        organization.
                      injury", or for any obligation to share
                      damages with or repay someone else                              i.   Any person is an insured while driving
                      who must pay damages because of                                      "mobile equipment" along a public
                      injury; or                                                           highway with your permission. Any other
                                                                                           person or organization responsible for the
                  (2) Any obligation to share damages with                                 conduct of such person is also an insured,
                      or repay someone else who must pay                                   but only with respect to liability arising
                      damages because of the injury                                        out of the operation of the equipment, and
                      described in (1) above; or                                           only if no other insurance of any kind is
                  (3) "Property damage" to property:                                       available to that person or organization for
                       (a) Owned, occupied or used by;                                     this liability.

                       (b) Rented to, in the care, custody or                              However, no person or organization is
                           control of, or over which physical                              an insured with respect to:
                           control is being exercised for any                              (1) "Bodily injury" to a "coemployee" of
                           purpose by you or any of your                                       the person driving the equipment; or
                           "employees".                                                    (2) "Property damage" to property owned
              g. Any person or organization, having proper                                     by, rented to, in the charge of or
                 temporary custody of your property if you                                     occupied by you or the employer of
                 cease to exist as a legal entity, but only:                                   any person who is an insured under
                  (1) With respect to liability arising out of                                 this provision.
                      the maintenance or use of that                                  j.   Any person or organization, from whom
                      property; and                                                        you lease or rent equipment or personal
                  (2) Until your legal representative has                                  property, other than "autos", when you and
                      been appointed.                                                      such person or organization have agreed
                                                                                           in writing in a contract or agreement that
              h. Any organization you newly acquire or                                     such person or organization be added as
                 form, other than a partnership, joint                                     an additional insured on your policy. Such
                 venture, or limited liability company, and                                person or organization is an insured only
                 over which you maintain ownership or                                      with respect to their liability arising out of
                 majority interest, will qualify as a Named                                the maintenance, operation, or use by you
                 Insured if there is no other similar                                      of equipment leased or rented to you by
                 insurance available to that organization.                                 such person or organization. Except for
                 However:                                                                  coverage for the "products-completed
                  (1) Coverage under this provision is                                     operations hazard", such person’s or
                      afforded only until the 90th day after                               organization’s status as an insured ends
                      you acquire or form the organization                                 when their contract or agreement with you
                      or the end of the "policy period",                                   for such leased equipment ends.
                      whichever is earlier;                                                This insurance does not apply:
                  (2) Coverage does not apply to "bodily                                   (1) To any "occurrence" which takes place
                      injury" or "property damage" that                                        after the lease or rental period expires;



                               Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                           Page | 36
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 84 of 162
                                                           Liability Coverage Part
                   (2) To "bodily injury" or "property                                b.   Any person while employed in or
                       damage" arising out of the sole                                     otherwise engaged in duties in connection
                       negligence of such person or                                        with an "auto business", other than an
                       organization.                                                       "auto business" you operate.
          2. However, any community manager,                                          c.   The owner or lessee (of whom you are a
             director, "officer", "committee member",                                      sub lessee) of a "hired auto" or the owner,
             "employee", or unit owner who is or was                                       other than your directors, "officers", or
             affiliated in any capacity with your builder,                                 "employees", of a "nonowned auto" or any
             developer, or sponsor, is not an insured for                                  agent or "employee" of any such owner or
             any claim or "suit" however alleged or                                        lessee.
             pleaded, seeking damages for "bodily injury"                             d.   Your builder, developer, or sponsor or any
             or "property damage" arising from, related                                    person or organization affiliated with your
             to, or caused, in whole or in part, by faulty,                                builder, developer, or sponsor in any
             inadequate, defective, or negligent design or                                 capacity.
             construction of any property, including any
             allegation in such claim or "suit" of failure to               C. WHO IS AN INSURED - GARAGE AND
             maintain, repair, or replace such property.                       PARKING AREA LEGAL LIABILITY
      B. WHO IS AN INSURED - "HIRED AUTO"                                        1. With respect to VIII. GENERAL LIABILITY
         AND "NONOWNED AUTO"                                                        GARAGE AND PARKING AREA LEGAL
                                                                                    LIABILITY each of the following is an insured
          1. With respect to VII.C. "HIRED AUTO" AND
             "NONOWNED AUTO" each of the following                                    a.   You.
             is an insured:                                                           b.   Your directors and "officers" and
              a.   You.                                                                    "employees", but only with respect to their
                                                                                           duties as such.
              b.   Any other person using a "hired auto"
                   with your permission, but only while such                          c.   Your legal representative, if you cease to
                   "hired auto" is being used in your                                      exist as a legal entity, but only with respect
                   operations.                                                             to their duties as such. That representative
                                                                                           will have all your rights and duties under
              c.   Your directors and "officers", for a                                    GENERAL LIABILITY.
                   "nonowned auto", but only while such
                   "nonowned auto" is being used in your                              d.   Any other person, other than your
                   operations.                                                             "employee", or organization, while acting
                                                                                           as your community manager.
              d.   Your "employees", for a "nonowned auto",
                   but only while such "nonowned auto" is                             e.   Your "employees", other than your
                   being used in your operations.                                          directors and "officers", but only for acts
                                                                                           within the scope of their employment by
              e.   Any other person or organization, but                                   you.
                   only for their liability because of acts or
                   omissions of an insured under a., b., c., or                  2. With respect to VIII. GENERAL LIABILITY
                   d. above.                                                        GARAGE AND PARKING AREA LEGAL
                                                                                    LIABILITY none of the following is an insured:
          2. With respect to VII.C. "HIRED AUTO" AND
             "NONOWNED AUTO" none of the following                                    Your builder, developer, or sponsor or any
             is an insured:                                                           person or organization affiliated with your
                                                                                      builder, developer, or sponsor in any capacity.
              a.   Any person engaged in the business of
                   their employer for "bodily injury" to any
                   "coemployee" of such person injured in
                   the course of employment.



                               Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                           Page | 37
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 85 of 162
                                                          Liability Coverage Part
      XIII. GENERAL LIABILITY CONDITIONS                                             d. Assist us, upon request, in the enforcement
            SECTION                                                                     of any right against any person or
      GENERAL LIABILITY coverage is subject to                                          organization which may be liable to the
      the following conditions.                                                         insured because of injury or damage to
                                                                                        which this insurance may also apply.
      A. BANKRUPTCY
                                                                                4. No insureds will, except at that insured’s own
          Bankruptcy or insolvency of the insured or of the                        cost, voluntarily make a payment, assume any
          insured’s estate will not relieve us of our                              obligation, or incur any expense, other than
          obligations under GENERAL LIABILITY.                                     for first aid, without our prior written consent.
      B. YOUR DUTIES IN THE EVENT OF                                       C. LEGAL ACTION AGAINST US
         "OCCURRENCE", "OFFENSE", CLAIM, OR
         "SUIT"                                                                 No person or organization has a right under
                                                                                GENERAL LIABILITY:
          Failure to perform these duties will impair your
          rights under GENERAL LIABILITY or could                               1. To join us as a party or otherwise bring us into
          result in the denial of coverage and defense.                            a "suit" asking for damages from an insured;
                                                                                   or
          1. You must see to it that we are notified
             promptly of an "occurrence" or an "offense"                        2. To bring "suit" against us on GENERAL
             which may result in a claim to which this                             LIABILITY unless all of its terms have been
             insurance applies. To the extent possible                             fully complied with.
             notice should include:                                             A person or organization may sue us to recover on
              a. How, when, and where the "occurrence"                          an "agreed settlement" or on a final judgment
                 or "offense" took place;                                       against an insured; but we will not be liable for
                                                                                damages that are not payable under the terms of
              b. The names and addresses of any injured                         GENERAL LIABILITY or that are in excess of the
                 persons and witnesses; and                                     applicable limit of insurance.
              c. The nature and location of any injury or                  D. SEPARATION OF INSUREDS - CROSS
                 damage arising out of the "occurrence" or                    LIABILITY
                 "offense”.
                                                                                Except with respect to the limit of insurance, and
          2. If a claim is made or "suit" is brought against                    any rights or duties specifically assigned in
             any insured, you must:                                             GENERAL LIABILITY to the first Named Insured,
              a. Immediately record the specifics of the                        this insurance applies:
                 claim or "suit" and the date received; and                     1. As if each Named Insured were the only
              b. Notify us as soon as practicable. You must                        Named Insured; and
                 see to it that we receive prompt written                       2. Separately to each insured against whom a
                 notice of the claim or "suit".                                    claim is made or a "suit" is brought.
          3. You and any other involved insured must:                      E. OTHER INSURANCE
              a. Immediately send us copies of any                              This insurance is excess over any valid insurance
                 demands, notices, summonses, or legal                          whether primary, excess, contingent, or any other
                 papers received in connection with the                         basis. However, this provision does not apply to
                 claim or "suit";                                               any other insurance that is written specifically as
              b. Authorize us to obtain records and other                       excess over this insurance.
                 information;                                                   1. This insurance is also excess over:
              c. Cooperate with us in the investigation,                             a. Fire, Extended Coverage, Builder’s Risk,
                 settlement or defense of the claim or "suit";                          Installation Risk, or similar coverage for
                 and                                                                    "your work";


                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                       Page | 38
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 86 of 162
                                                          Liability Coverage Part
              b. Coverage for "property damage" to real                              a. We will pay only our share of the amount
                 property of others rented to you or                                    of any judgment or settlement that
                 temporarily occupied by you with the                                   exceeds the sum of:
                 permission of the owner, including                                      (1) the total amount that all such other
                 permanently attached fixtures, caused by a                                  insurance would pay for the
                 COVERED CAUSE OF LOSS as described                                          judgment or settlement in the absence
                 in III. PROPERTY CAUSES OF LOSS,                                            of this insurance; and
                 EXCLUSIONS, AND LIMITATIONS
                 SECTION;                                                                (2) the total of all deductibles and self
                                                                                             insured amounts under all such other
              c. Insurance purchased by you to cover your                                    insurance.
                 liability as a tenant for "property damage"
                 to premises rented to you or temporarily                            b. We will have no obligation to defend or to
                 occupied by you with the permission of                                 provide for any defense; and,
                 the owner;                                                          c. We will not pay any amount for "defense
              d. Insurance that is not subject to exclusions                            costs" or any similar costs. This provision
                 XI.J. "AUTO" and XI.K. AIRCRAFT AND                                    applies whether or not any other insurance
                 WATERCRAFT LIABILITY of this                                           would pay "defense costs", or any similar
                 Liability Coverage Part, but only if the                               costs, under any circumstances.
                 loss arises out of the maintenance or use                           d. We will share the remaining amount of
                 of aircraft, "autos", or watercraft.                                   any judgment or settlement, if any, that is
              e. Any other primary insurance available to                               within the Limit of Liability for this
                 you covering liability for damages arising                             Coverage Part with any other insurance
                 out of any premises or operations for                                  that is not described herein and was not
                 which you have been added as an                                        purchased specifically to apply in excess
                 additional insured.                                                    of the Limits of Insurance shown in the
                                                                                        Declarations for this Coverage Part.
          2. Other insurance will be deemed valid
             regardless of:                                                     6. Method of Sharing
              a. Any defense asserted by any other insurer                           If all of the other insurance permits
                 based upon the insured’s failure to comply                          contribution by equal shares, or is silent as to
                 with the terms of that insurance; or,                               its method of sharing, we agree to follow the
                                                                                     contribution of equal shares method. Under
              b. The inability of any other insurer to pay                           this approach each insurer contributes equal
                 because of bankruptcy or insolvency.                                amounts until it has paid its applicable limit
          3. With respect to IX. GENERAL LIABILITY                                   of insurance or none of the loss remains,
             MEDICAL PAYMENTS SECTION, this                                          whichever comes first.
             insurance is also excess over any other health                          If any of the other insurance expressly does
             care benefits or services that are directly or                          not permit contribution by equal shares, we
             indirectly available to the injured person.                             will contribute by limits. Under this method,
          4. With respect to VIII. GENERAL LIABILITY                                 each insurer's share is based on the ratio of
             GARAGE AND PARKING AREA LEGAL                                           its applicable limit of insurance to the total
             LIABILITY SECTION, this insurance is                                    applicable limits of insurance of all insurers.
             excess only when such operations are
             conducted as a separate business operation
             by any person or organization not described
             in XII.C. WHO IS AN INSURED - GARAGE
             AND PARKING AREA LEGAL LIABILITY.
          5. When this insurance is excess:


                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                       Page | 39
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 87 of 162
                                                            Liability Coverage Part
      EXCESS LIABILITY                                                                 period" will be deemed to have been known
      The word insured means any person or                                             prior to the "policy period".
      organization qualifying as such under XVII.                                 4. "Bodily injury" or "property damage" will be
      EXCESS LIABILITY WHO IS AN INSURED                                             deemed to have been known to have
      SECTION.                                                                       occurred at the earliest time when any
      This insurance is subject to the same terms, conditions,                       insured:
      agreements, exclusions, and definitions as the                                   (a) Reports all, or any part, of the "bodily
      "underlying insurance", except with respect to any                                   injury" or "property damage" to us or any
      provisions to the contrary contained in this insurance                               other insurer;
      We will have no obligation under this insurance with                             (b) Receives a written or verbal demand or
      respect to any claim or "suit" that is settled without our                           claim for damages because of the "bodily
      consent.                                                                             injury" or "property damage"; or
      XIV. EXCESS LIABILITY COVERAGE                                                   (c) Becomes aware by any other means that
           SECTION                                                                         "bodily injury" or "property damage" has
      A. We will pay those sums, in excess of the limits of                                occurred or begun to occur.
         liability under the terms of any "underlying                             However, when this insurance is excess of
         insurance", that the insured becomes legally                             "Employers Liability" it applies to "bodily injury"
         obligated to pay as damages because of "bodily                           by disease to your "employees" only if the
         injury", "property damage", "personal injury" or                         following conditions are met:
         "advertising injury" to which this insurance                             1. The "bodily injury" by disease must be
         applies, provided that the "underlying insurance"                           caused or aggravated by the conditions of
         also applies, or would apply but for the                                    your employment; and
         exhaustion of its applicable limits of insurance.
         However, if any limit, such as a sublimit, is                            2. The "employee’s" last day of last exposure to
         specified in the "underlying insurance", this                               the conditions causing or aggravating such
         insurance does not apply to "bodily injury" ,                               "bodily injury" by disease must occur during
         "property damage" , "personal injury", or                                   the "policy period" and take place in the
         "advertising injury" arising out of that exposure                           "coverage territory".
         unless that limit is specified in the                                         With respect to "personal injury" or
         “Declarations” of this policy under the schedule                              "advertising injury", this insurance applies
         of "underlying insurance".                                                    only to "personal injury" or "advertising
      B. With respect to "bodily injury" or "property                                  injury" caused by an "offense" arising out of
         damage", this insurance applies only if:                                      your operations which was committed
                                                                                       during the "policy period" in the "coverage
          1. The "bodily injury" or "property damage" is                               territory".
             caused by an "occurrence" that takes place in
             the "coverage territory";                                       C. No other obligation or liability to pay sums or
                                                                                perform acts or services is covered unless
          2. The "bodily injury" or "property damage"                           explicitly provided for under XV. EXCESS
             takes place during the "policy period"; and                        LIABILITY DEFENSE OF "SUIT" SECTION.
          3. Prior to the "policy period", no insured knew
             that the "bodily injury" or "property damage"
             had occurred, in whole or in part. If an                        XV. EXCESS LIABILITY DEFENSE OF "SUIT"
             insured knew, prior to the "policy period",                         SECTION
             that the "bodily injury" or "property damage"                   A. We will have the right to participate in the defense
             occurred, then any continuation, change, or                        of "suits" against the insured seeking damages
             resumption of such "bodily injury" or                              because of "bodily injury", "property damage",
             "property damage" during or after the "policy                      "personal injury", or "advertising injury" to which


                                Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                          Page | 40
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 88 of 162
                                                           Liability Coverage Part
          this insurance may apply. We will have a duty to                  B. EMPLOYMENT RELATED PRACTICES
          defend such "suits" when the applicable limit of                       "Bodily injury", "property damage", "personal
          insurance of the "underlying insurance" has been                       injury", or "advertising injury" arising out of or in
          used up by payments for judgments or                                   any way related to:
          settlements.
                                                                                 1. Refusal to employ;
      B. We may investigate any claim or "suit" we deem
         appropriate.                                                            2. Termination of employment;
      C. When we have the duty to defend, we will pay for                        3. Coercion, demotion, evaluation,
         all "defense costs" once our duty to defend begins.                        reassignment, discipline, defamation,
                                                                                    harassment, humiliation, discrimination, or
      D. If we exercise our right to defend when there is no                        other employment related practices, policies,
         duty, we will pay only the "defense costs" we                              acts or omissions; or
         incur.
                                                                                 4. Consequential "bodily injury", "property
      E. If we provide a defense, we may investigate any                            damage", "personal injury", or "advertising
         "suit" at our discretion. We may settle such claim                         injury" as a result of subparagraphs 1., 2., and
         or "suit" within the limit of insurance available at                       3. above.
         the time of settlement.
                                                                                 This exclusion applies whether an insured may be
      F. Our payment of "defense costs" will not reduce the                      liable as an employer or in any other capacity, and
         limits of insurance.                                                    to any obligation to share damages with or repay
      G. Our right or duty to defend ends when we have                           someone else who must pay damages because of
         exhausted the limit of insurance available in the                       the injury.
         payment of judgments or settlements under XIV.                     C. WORKERS COMPENSATION AND
         EXCESS LIABILITY COVERAGE SECTION.                                    SIMILAR LAWS
      H. Even if we initially defend or initially pay to                         Any obligation of the insured under workers
         defend any "suit", we may later determine that                          compensation, disability benefits, or
         there is no coverage for such "suit". In that event,                    unemployment compensation law, or any similar
         we have the right to reimbursement for the                              law.
         "defense costs" we incur from the date we notify
         you, in writing, of our:                                           D. ERISA
          1. Determination that coverage does not apply;                         Any obligation imposed under Employee
                                                                                 Retirement Income Security Act (ERISA) of 1974
          2. Reservation of our rights to terminate the                          as of now or hereafter amended.
             defense or payment for the defense; and
                                                                            E. "AUTO" FIRST PARTY
          3. Intention to seek reimbursement of our
             "defense costs".                                                    1. "Bodily injury" or "property damage" arising
                                                                                    out of the ownership, maintenance, or use of
                                                                                    any "auto" which is not a "covered auto" or
      XVI. EXCESS LIABILITY EXCLUSIONS                                           2. Any loss, cost, or expense payable under or
           SECTION                                                                  resulting from any first party physical
      The exclusions applicable to the "underlying                                  damage coverage, no-fault law, personal
      insurance" also apply to this insurance.                                      injury protection, or auto medical payments
      Additionally, this insurance does not apply to:                               coverage, or uninsured or underinsured
      A. MEDICAL PAYMENTS                                                           motorist law.

          Any obligation to pay expenses under any                          F. POLLUTION
          medical payments coverage.                                             1. "Bodily injury", "property damage",
                                                                                    "advertising injury", or "personal injury"



                               Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                         Page | 41
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 89 of 162
                                                           Liability Coverage Part
              which would not have occurred in whole or                                   neutralize, or in any way respond to, or
              in part but for the actual, alleged or                                      assess the effects of "pollutants"; or
              threatened discharge, dispersal, seepage,                               b. Claim or "suit" by or on behalf of a
              migration, release, or escape of "pollutants"                              governmental authority for damages
              at any time.                                                               because of testing for, monitoring,
              This exclusion does not apply to "bodily                                   cleaning up, removing, containing,
              injury", "property damage", "advertising                                   treating, detoxifying, or neutralizing, or in
              injury", or "personal injury" arising out of heat,                         any way responding to, or assessing the
              smoke, or fumes from a "hostile fire" unless                               effects of, "pollutants".
              that "hostile fire" occurred or originated:                   G. ASBESTOS
              a. At any premises, site, or location which is                     "Bodily injury", "property damage", "personal
                 or was at any time used by or for any                           injury", or "advertising injury" of any nature
                 insured or others for the handling,                             whatsoever, based on, caused by, attributable to,
                 storage, disposal, processing, or treatment                     related to, or in any manner and at any time
                 of waste; or                                                    arising out of:
              b. At any premises, site, or location on                           1. The use, installation, storage, withdrawal,
                 which any insured or any contractors or                            removal, encapsulation, destruction,
                 subcontractors working directly or                                 containment, testing, distribution,
                 indirectly on any insured’s behalf are                             ownership, sale, or disposal of asbestos,
                 performing operations to test for, monitor,                        asbestos dust, asbestos fibers or material
                 clean up, remove, contain, treat, detoxify,                        containing asbestos; or
                 neutralize, or in any way respond to, or
                 assess the effects of, "pollutants".                            2. Exposure to asbestos, asbestos dust, asbestos
                                                                                    fibers, or material containing asbestos; or
          This exclusion does not apply to "bodily injury",
          "property damage", "advertising injury", or                            3. Any error or omission in supervision,
          "personal injury" arising out of the escape of fuels,                     instructions, recommendations, notices,
          lubricants, or other operating fluids which are                           warnings, or advice given, or which should
          needed to perform the normal electrical,                                  have been given, in connection with asbestos,
          hydraulic, or mechanical functions necessary for                          asbestos dust, asbestos fibers, or material
          the operation of "mobile equipment" or its parts, if                      containing asbestos; or
          such fuels, lubricants, or other operating fluids                      4. Claim or "suit" by or on behalf of a
          escape from a vehicle part designed to hold, store,                       governmental authority for damages
          or receive them. This exception does not apply if                         because of testing for, monitoring, cleaning
          the "bodily injury", "property damage",                                   up, removing, containing, treating,
          "advertising injury", or "personal injury" arises out                     detoxifying, or neutralizing, or in any way
          of the intentional discharge, dispersal or release of                     responding to, or assessing the effects of
          fuels, lubricants, or other operating fluids, or if                       asbestos.
          such fuels, lubricants, or other operating fluids are
                                                                            H. NUCLEAR ENERGY
          brought on or to the premises, site or location with
          the intent that they be discharged, dispersed, or                      Under any Liability Coverage, "bodily injury",
          released as part of the operations being performed                     "property damage", "advertising injury", or
          by such insured, contractor, or subcontractor.                         "personal injury":
          2. Any loss, cost, or expense arising out of any:                      1. With respect to which an insured under the
                                                                                    policy is also an insured under a nuclear
              a. Request, demand, order, or statutory or
                                                                                    energy liability policy issued by Nuclear
                 regulatory requirement that any insured
                                                                                    Energy Liability Insurance Association,
                 or others test for, monitor, clean up,
                                                                                    Mutual Atomic Energy Liability
                 remove, contain, treat, detoxify, or


                               Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                         Page | 42
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 90 of 162
                                                          Liability Coverage Part
              Underwriters, Nuclear Energy Insurance                       I. ROT, MOLD AND MILDEW OR OTHER
              Association of Canada or any of their                           FUNGI
              successors, or would be an insured under                          "Bodily injury", "property damage ", "personal
              any such policy but for its termination upon                      injury", or "advertising injury" based upon or
              exhaustion of its limit of liability; or                          arising out of the actual, alleged or threatened
          2. Resulting from the "hazardous properties" of                       inhalation of, ingestion of, contact with, exposure
             "nuclear material" and with respect to which:                      to, existence of, presence of, or required removal
              a. Any person or organization is required to                      or abatement of fungi, rot, mold, or mildew
                 maintain financial protection pursuant to                      regardless of whether such rot, mold, mildew, or
                 the Atomic Energy Act of 1954, or any law                      other fungi, ensues from any cause or condition
                 that amends it; or                                             concurrently or in any sequence on, at, under, or
                                                                                emanating from or to the "premises", including
              b. The insured is, or had this policy not been                    but not limited to any such cause or condition
                 issued would be, entitled to indemnity                         involving the presence, discharge, or infiltration of
                 from the United States of America or any                       moisture, vapor, water, or any other liquid, or any
                 of its agencies, under any agreement                           damage related to any of these.
                 entered into by the United States of
                 America, or any of its agencies, with any                      Any loss, cost or expenses arising out of the
                 person or organization.                                        testing for, monitoring, disposing of, or in any
                                                                                way responding to, or assessing the effects of
          3. Resulting from the "hazardous properties" of                       fungi, rot, mold, or mildew by any insured or by
             "nuclear material" if:                                             any other person or entity.
              a. The "nuclear material" is at any "nuclear                 J. NUCLEAR, BIOLOGICAL, CHEMICAL
                 facility" owned by, or operated by or on                     AND RADIOLOGICAL HAZARDS
                 behalf of an insured or has been
                 discharged or dispersed therefrom;                             "Bodily injury", "property damage ", "personal
                                                                                injury", or "advertising injury" that is caused,
              b. The "nuclear material" is contained in                         results from, is exacerbated by or otherwise
                 "spent fuel" or "waste" at any time                            impacted by, either directly or indirectly, any of
                 possessed, handled, used, processed,                           the following:
                 stored, transported, or disposed of by or
                 on behalf of an insured; or                                    1. Nuclear Hazard – including, but not
                                                                                   limited to, nuclear reaction, nuclear
              c. The loss, including all forms of                                  detonation, nuclear radiation, radioactive
                 radioactive contamination of property,                            contamination and all agents, materials,
                 arises out of "bodily injury" or "property                        products or substances, whether
                 damage", arises out of the furnishing by                          engineered or naturally occurring, involved
                 an insured of services, materials, parts, or                      therein or released thereby;
                 equipment in connection with the
                 planning, construction, maintenance,                           2. Biological Hazard – including, but not
                 operation, or use of any "nuclear facility",                      limited to, any biological and/or poisonous or
                 but if such facility is located within the                        pathogenic agent, material, product or
                 United States of America, its territories or                      substance, whether engineered or naturally
                 possessions or Canada, this exclusion c.                          occurring, that induces or is capable of
                 applies only to "property damage" to                              inducing physical distress, illness, or disease;
                 such "nuclear facility" and any property                       3. Chemical Hazard – including, but not limited
                 thereat.                                                          to, any chemical agent, material, product, or
                                                                                   substance;
                                                                                4. Radioactive Hazard – including, but not
                                                                                   limited to, any electromagnetic, optical, or



                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                       Page | 43
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 91 of 162
                                                          Liability Coverage Part
              ionizing radiation or energy, including all                                 processing methods, customer lists,
              generators and emitters thereof, whether                                    financial information, credit card
              engineered or naturally occurring.                                          information, health information or any
          The provisions of subparagraphs 2. and 3. will                                  other type of non- public information.
          not apply where the agent, material, product or                            f.   Any requirement to incur expenses for the
          substance at issue is utilized in the course of                                 notification or credit monitoring of
          business by an insured.                                                         affected parties whose confidential or
      K. "CYBER LIABILITY"                                                                personal information was compromised
                                                                                          or any other related cost or expense.
          1. “Bodily injury", "property damage",
             "personal injury", or "advertising injury",                        2. "Bodily injury" directly or indirectly arising
             directly or indirectly, arising out of, caused                        out of, caused by, contributed to, or
             by, contributed to, or resulting from any:                            resulting from any electronic chatroom or
                                                                                   bulletin board the insured hosts, owns, or
              a. Functioning, nonfunctioning,                                      over which the insured exercises control.
                 improperly functioning, availability, or
                 unavailability of:                                        L. RECORDING AND DISTRIBUTION OF
                                                                              MATERIAL OR INFORMATION IN
                  (1) The internet or similar facility;                       VIOLATION OF LAW
                  (2) Any intranet, or private network, or                      "Bodily injury", "property damage", advertising
                      similar facility; or                                      injury”, or “personal injury” arising directly or
                  (3) Any website, bulletin board, chat                         indirectly out of any action or omission that
                      room, search engine, portal, or                           violates or is alleged to violate:
                      similar third party application                           1. The Telephone Consumer Protection Act
                      service.                                                     (TCPA), including any amendment of or
              b. Alteration, corruption, destruction,                              addition to such law;
                 distortion, erasure, "theft", or other loss                    2. The CAN-SPAM Act of 2003, including any
                 of or damage to "data", software,                                 amendment of or addition to such law;
                 information repository, microchip,
                 integrated system, or similar device in                        3. The Fair Credit Reporting Act (FCRA), and
                 any computer equipment or non-                                    any amendment of or addition to such law,
                 computer equipment or any kind of                                 including the Fair and Accurate Credit
                 programming or instruction set; or                                Transactions Act (FACTA); or

              c. Loss of use or functionality, whether                          4. Any federal, state or local statute, ordinance
                 partial or entire, of "data", coding,                             or regulation, other than the TCPA, CAN-
                 program, software, any computer, or                               SPAM Act of 2003 or FCRA and their
                 computer system or other device                                   amendments and additions, that addresses,
                 dependent upon any microchip or                                   prohibits, or limits the printing,
                 embedded logic and any ensuing inability                          dissemination, disposal, collecting,
                 or failure of any insured to conduct                              recording, sending, transmitting,
                 business.                                                         communicating or distribution of material
                                                                                   or information.
              d. Unauthorized use of, or unauthorized
                 access to electronic "data" or software                   M. EARTH MOVEMENT
                 within your network or business.                               "Bodily injury" or "property damage" arising out
              e. Unauthorized access to or disclosure of                        of or in any way related to:
                 any person’s or organization’s                                 1. Earthquake, including any earth sinking,
                 confidential or personal information,                             rising, or shifting related to such event;
                 including patents, trade secrets,                                 tremors; aftershocks;


                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                       Page | 44
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 92 of 162
                                                           Liability Coverage Part
          2. Landslide, including any earth sinking,                        B. YOUR DUTIES IN THE EVENT OF
             rising, or shifting related to such event;                        "OCCURRENCE", "OFFENSE", CLAIM, OR
          3. Mine subsidence, meaning subsidence of a                          "SUIT"
             man-made mine, whether or not mining                                Failure to perform these duties will impair your
             activity has ceased;                                                rights under EXCESS LIABILITY.
          4. Earth sinking, rising or shifting including soil                    1. You must see to it that we are notified
             conditions which cause settling, cracking, or                          promptly of an "occurrence" or an "offense"
             other disarrangement of foundations or other                           which may result in a claim to which this
             parts of realty. Soil conditions include                               insurance applies. To the extent possible
             contraction, expansion, freezing, thawing,                             notice should include:
             erosion, improperly compacted soil, and the                              a. How, when and where the "occurrence"
             action of water under the ground surface;                                   or an "offense" took place;
          5. Slope failure;                                                           b. The names and addresses of any injured
          6. "Mudslide" or "mudflow";                                                    persons and witnesses; and
          7. "Volcanic eruption".                                                     c. The nature and location of any injury or
          This exclusion applies whether earth movement                                  damage arising out of the "occurrence"
          is caused by natural or man-made conditions.                                   or an "offense".
                                                                                 2. If a claim is made or "suit" is brought against
                                                                                    any insured, you must see to it that we
      XVII. EXCESS LIABILITY WHO IS AN                                              receive prompt written notice of the claim or
            INSURED SECTION                                                         "suit".
      With respect to XIV. EXCESS LIABILITY                                      3. You and any other involved insured must:
      COVERAGE SECTION, an insured is the Named
      Insured as shown in the “Declarations” and any other                            a. Immediately send us copies of any
      person or organization qualifying as an insured under                              demands, notices, summonses, or legal
      this policy.                                                                       papers received in connection with the
                                                                                         claim or "suit";
                                                                                      b. Authorize us to obtain records and other
      XVIII. EXCESS LIABILITY CONDITIONS                                                 information;
             SECTION
                                                                                      c. Cooperate with us or the "underlying
      If any of the following conditions are contrary to                                 insurer" in the investigation, settlement
      conditions contained in the "underlying insurance"                                 or defense of the claim or "suit";
      the provisions contained in this section apply.
                                                                                      d. Assist us, or the "underlying insurer",
      A. APPEALS                                                                         upon request, in the enforcement of any
          In the event the "underlying insurer" elects not to                            right against any person or organization
          appeal a judgment in excess of the limits of the                               which may be liable to the insured
          "underlying insurance", we may elect to make                                   because of injury or damage to which
          such appeal. If we so elect, we shall be liable, in                            this insurance may also apply; and
          addition to the limit of insurance, for all "defense                        e. Notify us immediately of any judgment
          costs" we incur. In no event will this provision                               or settlement of any claim or "suit"
          increase our liability beyond the applicable                                   brought against any insured.
          Limits of Insurance described in Section XIX.
          Liability Limits Of Insurance.                                         4. No insureds will, except at that insured’s
                                                                                    own cost, voluntarily make a payment,
                                                                                    assume any obligation, or incur any




                               Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                        Page | 45
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 93 of 162
                                                          Liability Coverage Part
              expense, other than for first aid, without                                 the change to the "underlying
              our prior written consent.                                                 insurance"; or
      C. BANKRUPTCY OF UNDERLYING                                                    b. If any "underlying insurance" is canceled
         INSURER                                                                        or not renewed and you do not replace
          In the event of bankruptcy or insolvency of any                               it.
          "underlying insurer", the insurance afforded by                       4. No statement contained in this condition
          this policy shall not replace such "underlying                           limits our right to cancel or not renew this
          insurance", but shall apply as if the "underlying                        policy.
          insurance" was valid and collectible.                            E. OTHER INSURANCE
      D. MAINTENANCE OF "UNDERLYING                                             1. This insurance is excess over any other valid
         INSURANCE"                                                                and collectible insurance whether primary,
          In the event of failure to comply with this                              excess, contingent, or any other basis, except
          condition, we will only be liable to the same                            such other insurance as is written specifically
          extent as if there had been compliance with                              to be excess over this insurance.
          this condition.                                                            The other insurance will be deemed valid
          1. You agree to maintain all "underlying                                   and collectible regardless of:
             insurance" in full force and effect during the                          a. Any defense asserted by any other
             term of this policy, and to inform us within                               insurer because of the insured’s failure to
             30 days of any replacement or renewal of                                   comply with the terms of that insurance;
             that "underlying insurance" by the same or                                 or
             another insurer.
                                                                                     b. The inability of any other insurer to pay
              Reduction or exhaustion of the "aggregate                                 for a loss due to bankruptcy or
              limit" of any "underlying insurance" by                                   insolvency.
              payments for judgments or settlements will
              not be a failure to maintain "underlying                          2. When this insurance is excess over other
              insurance" in full force and effect.                                 insurance, we will pay only our share of the
                                                                                   "ultimate net loss" that exceeds the sum of:
          2. If such "underlying insurance" is not
             maintained in full force and effect, or if any                          a. The total amount that all such other
             limits of insurance of an "underlying policy"                              insurance would pay for the loss in the
             are less than those stated in the Schedule of                              absence of the insurance provided under
             "Underlying Insurance" shown in the                                        this Coverage Part; and
             "Declarations", or if "underlying insurance"                            b. The total of all deductible and self-
             is unavailable to any insured due to                                       insured amounts under all that other
             bankruptcy or insolvency of the "underlying                                insurance.
             insurer", or if there is any material change in
                                                                           F. BANKRUPTCY
             the coverages, terms and conditions under
             any "underlying insurance", the insurance                          Bankruptcy or insolvency of the insured will not
             afforded by this policy shall apply in the                         relieve us of our obligations under this Coverage
             same manner as though such "underlying                             Part.
             policies" and limits of insurance had been in
             effect, so maintained and unchanged.
          3. You must notify us immediately:
              a. Of any changes to the "underlying
                 insurance". We may adjust our premium
                 accordingly from the effective date of



                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                       Page | 46
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 94 of 162
                                                          Liability Coverage Part
      XIX. LIABILITY LIMITS OF INSURANCE                                        LIABILITY COVERAGE SECTION for the sum
           SECTION                                                              of all damages because of "employers liability"
      This section applies to VII. GENERAL LIABILITY                            due to "bodily injury" to one or more
      COVERAGES SECTION, VIII. GENERAL LIABILITY                                “employees” in any one accident unless it results
      GARAGE AND PARKING AREA LEGAL                                             directly from "bodily injury" by accident.
      LIABILITY, IX. GENERAL LIABILITY MEDICAL                                  The "EMPLOYERS LIABILITY" by Disease "per
      PAYMENTS SECTION and XIV. EXCESS LIABILITY                                employee" limit of insurance shown in the
      COVERAGE SECTION.                                                         "Declarations" is the most we will pay under
      The limits of insurance shown in the "Declarations"                       XIV. EXCESS LIABILITY COVERAGE SECTION
      and the provisions of this section determine the most                     for the sum of all damages because of
      we will pay for damages regardless of the number of                       "employers liability" due to "bodily injury" by
      insureds and additional insureds, claims made or                          disease to any one "employee" during the "policy
      "suits" brought, or persons or organizations making                       period". "Bodily injury" by disease does not
      claims or bringing "suit".                                                include disease that results directly from a
                                                                                "bodily injury" by accident.
      A. The PRODUCTS/COMPLETED OPERATIONS
         "aggregate limit" of insurance shown in the                            The "EMPLOYERS LIABILITY" "by Disease
         "Declarations" is the most we will pay under                           Aggregate limit of insurance shown in the
         VII.A. "BODILY INJURY" AND "PROPERTY                                   "Declarations" is the most we will pay under
         DAMAGE" and XIV. EXCESS LIABILITY                                      XIV. EXCESS LIABILITY COVERAGE SECTION
         COVERAGE SECTION for damages because of                                for the sum of all damages because of
         "bodily injury" and "property damage" included                         "employers liability" because of "bodily injury"
         in the "products-completed operations hazard"                          by disease during the "policy period". "Bodily
         arising from all "occurrences" during the "policy                      injury" by disease does not include disease that
         period".                                                               results directly from a "bodily injury" by
                                                                                accident.
          Each payment we make for such damages
          reduces the PRODUCTS/COMPLETED                                   C. The "PERSONAL INJURY" AND
          OPERATIONS "aggregate limit" of insurance by                        "ADVERTISING INJURY" limit of insurance
          the amount of the payment. This reduced limit                       shown in the "Declarations" is the most we will
          will then be the limit of insurance available for                   pay for the sum of all damages under VII.B.
          further damages of this type during the "policy                     "PERSONAL INJURY" AND "ADVERTISING
          period".                                                            INJURY" and "personal injury" and "advertising
                                                                              injury" under XIV. EXCESS LIABILITY
      B. The "EMPLOYERS LIABILITY" "aggregate limit"                          COVERAGE SECTION because of all "personal
         of insurance shown in the "Declarations" is the                      injury" and all "advertising injury" sustained by
         most we will pay under XIV. EXCESS LIABILITY                         any one person or organization arising out of any
         COVERAGE SECTION for the sum of all                                  one "offense".
         damages because of "employers liability" during
         the "policy period".                                              D. Subject to A. or B. above, when applicable, the
                                                                              "BODILY INJURY" AND "PROPERTY DAMAGE"
          Each payment we make for such damages                               Per "Occurrence" limit of insurance shown in the
          reduces the "EMPLOYERS LIABILITY" "aggregate                        "Declarations" is the most we will pay for:
          limit" of insurance by the amount of payment.
          This reduced limit will then be the limit of                          1. Damages under VII.A. "BODILY INJURY"
          insurance available for further damages of this                          AND "PROPERTY DAMAGE" and "bodily
          type during the "policy period".                                         injury" and "property damage" under XIV.
                                                                                   EXCESS LIABILITY COVERAGE SECTION
          The "EMPLOYERS LIABILITY" "per accident"                                 arising out of any one "occurrence"; and
          limit of insurance shown in the "Declarations" is
          the most we will pay under XIV. EXCESS                                2. "Medical expenses" under IX. GENERAL
                                                                                   LIABILITY MEDICAL PAYMENTS


                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                    Page | 47
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 95 of 162
                                                         Liability Coverage Part
              SECTION because of all "bodily injury",                          period of less than 12 months, starting with the
              "property damage", and "medical expenses"                        beginning of the "policy period" shown in the
              arising out of any one "occurrence".                             "Declarations", unless the "policy period" is
          The "BODILY INJURY" AND "PROPERTY                                    extended after issuance for an additional period of
          DAMAGE" Per "Occurrence" limit does not                              less than 12 months. In that case, the additional
          apply to damages subject to a separate EXCESS                        period will be deemed part of the last preceding
          LIABILITY "EMPLOYERS LIABILITY" limit and                            period for purposes of determining the limits of
          any payments under such limits will not reduce                       insurance.
          the "BODILY INJURY" AND "PROPERTY
          DAMAGE" Per "Occurrence" limit.                                 XX. LIABILITY CONDITIONS SECTION
      E. Subject to D. above, the "HIRED AUTO" AND                        This section applies to GENERAL LIABILITY
         "NONOWNED AUTO" Per "Occurrence" limit of                        and EXCESS LIABILITY. GENERAL LIABILITY
         insurance shown in the "Declarations" is the most                and EXCESS LIABILITY coverages are subject to
         we will pay for the sum of damages because of                    the following conditions. If any of the following
         all "bodily injury" or "property damage" arising                 conditions are contrary to conditions contained in
         out of any one "occurrence" covered under VII.C.                 the "underlying insurance" the provisions
         "HIRED AUTO" AND "NONOWNED AUTO".                                contained in this section apply.
      F. Subject to D. above, the PROPERTY DAMAGE                         A. PREMIUM AUDIT
         LEGAL LIABILITY - REAL PROPERTY Per
         "Occurrence" limit of insurance shown in the                          1. We will compute all premiums for this
         "Declarations" is the most we will pay for                               Liability Coverage Part in accordance with
         "property damage" arising out of any one                                 our rules and rates.
         "occurrence" covered under VII.D. PROPERTY                            2. If the premium for this Liability Coverage
         DAMAGE LEGAL LIABILITY - REAL                                            Part is subject to audit, at the close of each
         PROPERTY.                                                                audit period, we will compute the earned
      G. Subject to D. above, the GARAGE AND                                      premium for that period. Audit premiums
         PARKING AREAS LEGAL LIABILITY Per                                        are due and payable on notice to the first
         "Occurrence" limits of insurance shown in the                            Named Insured. If the sum of the advance
         "Declarations" is the most we will pay for                               and audit premiums paid for the "policy
         "property damage" covered under VIII. GARAGE                             period" is greater than the earned premium,
         AND PARKING AREA LEGAL LIABILITY for:                                    we will return the excess to the first Named
                                                                                  Insured.
          1. Comprehensive Coverage in excess of the
             applicable deductible; or,                                        3. The first Named Insured must keep records
                                                                                  of the information we need for premium
          2. Collision Coverage in excess of the                                  computation and send us copies at such
             applicable deductible;                                               times as we may request.
          arising out of any one "occurrence".                            B. REPRESENTATIONS
      H. Subject to D. above, the MEDICAL PAYMENTS                             By accepting this policy, you agree:
         per person limit of insurance shown in the
         "Declarations" is the most we will pay under IX.                      1. The statements in the "Declarations" are
         GENERAL LIABILITY MEDICAL PAYMENTS                                       accurate and complete;
         SECTION for all "medical expenses" because of                         2. Those statements are based upon
         "bodily injury" arising out of any one                                   representations you made to us; and
         "occurrence" sustained by any one person.
                                                                               3. We have issued this policy in reliance upon
          The limits of insurance of this LIABILITY                               your representations.
          COVERAGE PART apply separately to each
          consecutive annual period and to any remaining


                             Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                     Page | 48
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 96 of 162
                                                          Liability Coverage Part
      C. ACTS OR OMISSIONS BY UNIT OWNERS                                       damages that are not payable under the terms of
          No act or omission by any unit owner will void                        GENERAL LIABILITY and EXCESS LIABILITY or
          the policy or be a condition to recovery under this                   that are in excess of the applicable limit of
          policy. However, this does not apply to unit                          insurance.
          owners acting within the scope of their authority
          on your behalf.
          This does not supersede any exclusions
          contained in this policy.
      D. TRANSFER OF RIGHTS OF RECOVERY
         AGAINST OTHERS TO US
          1. If the insured has rights to recover all or
             part of any payment we have made under
             this Liability Coverage Part, those rights
             are transferred to us. The insured must do
             nothing after loss to impair them. At our
             request the insured will bring "suit" or
             transfer those rights to us and help us
             enforce them.
          2. We waive any rights which this condition
             may give us against all of the following:
              a. Any unit owner and residing household
                 members.
              b. You.
              c. Your directors, "officers", or "committee
                 members" for acts or omissions within
                 the scope of their duties for you.
          We reserve our right, however, to recover
          against the developer, sponsor, or builder for
          acts or omissions that the developer, sponsor, or
          builder may be liable for in the capacity as a
          developer, sponsor, or builder.
      E. LEGAL ACTION AGAINST US
          No person or organization has a right under
          GENERAL LIABILITY and EXCESS LIABILITY:
          1. To join us as a party or otherwise bring us
             into a "suit" asking for damages from an
             insured; or
          2. To bring "suit" against us on GENERAL
             LIABILITY and EXCESS LIABILITY unless
             all of its terms have been fully complied
             with.
          A person or organization may sue us to recover
          on an "agreed settlement" or on a final judgment
          against an insured; but we will not be liable for


                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                   Page | 49
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 97 of 162
                                                       Common Policy Conditions

       Throughout this policy the words "you" and "your" refer to the Named Insured shown in the "Declarations".
       "We", "us", and "our" refer to the company providing this insurance. Other words and phrases that appear in
       quotation marks have special meaning. Refer to XXII. DEFINITIONS SECTION.


      XXI. COMMON POLICY CONDITIONS                                                       2. We may nonrenew this policy by
           SECTION                                                                           mailing or delivering to the first
      All Coverage Parts are subject to the                                                  Named Insured written notice of
      following conditions.                                                                  nonrenewal at least 30 days before
                                                                                             the policy expiration date.
      A. CANCELLATION
                                                                                          3. We will mail or deliver our notice of
          1. The first Named Insured shown in the                                            nonrenewal to the first Named
             "Declarations" may cancel this policy by                                        Insured’s last mailing address known
             mailing or delivering to us advance written                                     to us.
             notice of cancellation.
                                                                                          4. If notice of nonrenewal is mailed,
          2. We may cancel this policy by mailing or                                         proof of mailing will be sufficient
             delivering to the first Named Insured                                           proof of notice.
             written notice of cancellation at least:
                                                                                      C. CHANGES
              a. 10 days before the effective date of
                 cancellation if we cancel for nonpayment                                 This policy contains all the agreements
                 of premium; or                                                           between you and us concerning the
                                                                                          insurance afforded. The first Named
              b. 30 days before the effective date of                                     Insured is authorized to make changes in
                 cancellation if we cancel for any other                                  the terms of this policy with our consent.
                 reason.                                                                  This policy’s terms can be amended or
          3. We will mail or deliver our notice of                                        waived only by endorsement issued by us
             cancellation to the first Named Insured’s last                               and made a part of this policy.
             mailing address known to us.                                             D. EXAMINATION OF YOUR BOOKS
          4. Notice of cancellation will state the effective                             AND RECORDS
             date of cancellation. The "policy period" will                               We may examine and audit your books
             end on that date.                                                            and records as they relate to this policy at
          5. If this policy is canceled, we will send the                                 any time during the "policy period" and
             first Named Insured any premium refund                                       up to three years afterward.
             due.                                                                     E. INSPECTIONS AND SURVEYS
              a. If we cancel, or if cancellation is at our                               1. We have the right but are not
                 request, the refund will be pro rata.                                       obligated to:
              b. Otherwise, the refund will be 90% of pro                                      a. Make inspections and surveys at
                 rata.                                                                            any time;
          6. If notice of cancellation is mailed, proof of                                     b. Give you reports on the
             mailing will be sufficient proof of notice.                                          conditions we find; and
      B. NONRENEWAL                                                                            c. Recommend changes.
          1. The first Named Insured may nonrenew this                                    2. Any inspections, surveys, reports, or
             policy by mailing or delivering to us advance                                   recommendations relate only to
             written notice of nonrenewal.                                                   insurability and the premiums to be
                                                                                             charged.



                               Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                         Page | 50
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 98 of 162
                                                      Common Policy Conditions
              We do not:                                                             I. NOTICE OF CLAIM
              a. Make safety inspections;                                                The first Named Insured is responsible to
              b. Undertake to perform the duty of any                                    act on behalf of all insureds with respect
                 person or organization to provide for the                               to the giving and receiving of notice of
                 health or safety of workers or the public;                              claim.
                 or                                                                  J. TITLES OF PARAGRAPHS
              c. Warrant that conditions are safe or                                     The titles of the varied paragraphs of this
                 healthful, or comply with laws,                                         policy and endorsements, if any, attached
                 regulations, codes, or standards.                                       to this policy, are inserted solely for
          This condition applies not only to us, but also to                             convenience or reference and are not to be
          any rating advisory, rate service, or any                                      deemed in any way to limit or affect
          organization which makes insurance inspections,                                provisions to which they relate.
          surveys, reports, or recommendations on our                                K. LIBERALIZATION
          behalf.                                                                        If we adopt any filed and approved
      F. PREMIUMS                                                                        revision that would broaden the coverage
          The first Named Insured:                                                       under any part of this policy form without
                                                                                         additional premium within 60 days prior
          1. Is responsible for the payment of all                                       to or during the "policy period", the
             premiums; and                                                               broadened coverage will immediately
          2. Will be the payee for any return premiums.                                  apply to any version of this policy issued
                                                                                         to you.
      G. TRANSFER OF YOUR RIGHTS AND
         DUTIES UNDER THIS POLICY                                                    L. VOLUNTARY PAYMENTS
          Your rights and duties under this policy may not                               No insured nor anyone acting on the
          be transferred without our written consent.                                    behalf of any insured may, except at their
                                                                                         own cost, voluntarily make a payment,
          If you cease to exist, your rights and duties will
                                                                                         assume any obligation or incur any
          be transferred to your legal representative but
                                                                                         expense, other than for first aid and any
          only while acting within the scope of duties as
                                                                                         other expenses specifically allowed in this
          your legal representative. Until your legal
                                                                                         policy, without our prior written consent.
          representative is appointed, anyone having
          proper temporary custody of your property will
          have your rights and duties but only with respect
          to that property.
      H. COVERAGE UNDER TWO OR MORE
         COVERAGE PARTS
          If a loss is covered under two or more of this
          policy’s Coverage Parts, only the Coverage Part
          affording the most favorable coverage from the
          standpoint of the claimant will apply.




                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                       Page | 51
Copy from re:SearchGA
                      Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 99 of 162

                                                                     Definitions

            Throughout this policy the words "you" and "your" refer to the named insured shown in the
            "Declarations". "We", "us" and "our" refer to the company providing this insurance. Words and
            phrases that appear in quotation marks have special meaning.


      XXII. DEFINITIONS SECTION                                              6. "Auto equipment" (GENERAL LIABILITY)
      Entries in parentheses indicate Policy Coverage Parts to                  means any equipment used in connection with
      which defined terms apply.                                                the "auto", in or on the "auto", including audio,
                                                                                visual, and informational transmitting, receiving
      1. "Advertising injury" (GENERAL LIABILITY,                               and reproducing equipment such as:
         DIRECTORS AND OFFICERS LIABILITY)
         means injury arising out of one or more of the                           a. Tape decks, disc players or other sound and
         following "offenses":                                                       picture reproducing equipment,

          a. Oral or written publication of material that                         b. Sound transmitting and receiving
             slanders or libels a person or organization or                          equipment designed for use as a citizens
             disparages a person’s or organization’s                                 band radio, two- way mobile radio, or
             goods, products, or services;                                           telephone or scanning monitor receiver,
                                                                                     including its antennas and other accessories,
          b. Oral or written publication of material that
             violates a person’s right of privacy;                                c. Electronic data processing equipment and
                                                                                     facsimile and document transmitting and
          c. Misappropriation of advertising ideas or                                receiving equipment.
             style of doing business; or
                                                                             7. "Banking premises" (PROPERTY) means a
          d. Infringement of copyright, title or slogan.                        bank, savings institution, or similar depository.
          However, "advertising injury" does not include                     8. "Bodily injury" (GENERAL LIABILITY,
          liability arising out of "cyber liability".                           DIRECTORS AND OFFICERS LIABILITY)
      2. "Aggregate limit(s)" (GENERAL LIABILITY)                               means:
         means the maximum amount stated in the                                   a. Injury to the body, sickness or disease,
         policy for which the insurer will be liable                                 disability or shock, mental anguish,
         regardless of the number of covered claims.                                 humiliation or mental injury sustained by
      3. "Agreed settlement" (GENERAL LIABILITY,                                     any person, including death resulting from
         DIRECTORS AND OFFICERS LIABILITY)                                           any of these at any time.
         means a settlement and release of liability                              b. Injury resulting from assault and battery
         signed by us, the insured, and the claimant or                              solely from the use of reasonable force when
         the claimant’s legal representative.                                        committed by you or at your direction for
      4. "Auto(s)" (PROPERTY, GENERAL LIABILITY)                                     the purpose of protecting persons or
         means a land motor vehicle, trailer, or                                     property.
         semitrailer designed for travel on public roads,                         c. Bodily injury includes damages claimed by
         including any attached machinery or                                         any person or organization for care, loss of
         equipment. But “auto” does not include "mobile                              service, or death resulting at any time from
         equipment".                                                                 the "bodily injury".
      5. "Auto business" (GENERAL LIABILITY) means                                But "bodily injury" does not mean "bodily
         the business or occupation of selling, repairing,                        injury" arising out of any "personal injury"
         servicing, storing, or parking of "autos".                               caused by an "offense".



                               Includes copyrighted material of Insurance Services Office, Inc. with its permission


          CAU 3000 07/17                                                                                              Page | 52


Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 100 of 162
                                                                    Definitions
      9. "By-product material" (GENERAL LIABILITY,                          13. "Computer equipment" (PROPERTY,
         DIRECTORS AND OFFICERS LIABILITY)                                      GENERAL LIABILITY) means "Covered
         means the meaning given to it in the Atomic                            Property" that is an electronic computer or
         Energy Act of 1954 or in any amendatory law.                           other data processing equipment, including
      10. "Collapse" (PROPERTY) means an abrupt                                 peripherals used in conjunction with such
          falling down, caving in, or flattening of a                           equipment, and electronic media and records.
          building, structure, or of any part of a building                 14. "Computer fraud" (PROPERTY) means "theft"
          or structure with the result that the building,                       of property following and directly related to the
          structure or the collapsed part of either cannot                      use of any computer to fraudulently cause a
          be occupied for its intended purpose. However:                        transfer of that property from inside the
          a. A building, structure or any part of either                        "premises" or "banking premises" to a person,
             that is in danger of falling down or caving                        other than a "messenger", outside those
             in is not considered to be in a state of                           "premises" or to a place outside those
             collapse. This provision applies even if the                       "premises".
             building has been:                                                    With regard to "computer fraud",
              (1) Declared by civil authority or by a                              occurrence means an:
                  person technically qualified to do so to                       a. Act or series of related acts involving one or
                  be in an imminent state of collapse;                              more persons; or
              (2) Condemned for occupancy for its                                b. Act or event, or a series of related acts, or a
                  intended purpose; or,                                             series of related acts or events not involving
              (3) Ordered evacuated in anticipation of                              any person.
                  imminent collapse.                                        15. "Coverage territory" (PROPERTY) means,
          b. A part of a building or structure that is                          unless otherwise specified, the following:
             standing is not considered to be in a state of                      a. The United States of America (including its
             collapse even if it has separated from                                 territories and possessions);
             another part of the building or structure.                          b. Puerto Rico; and
          c. None of the following is considered to be in                        c. Canada.
             a state of "collapse" even if it shows
             evidence of cracking, bulging, sagging,                        16. "Coverage territory" (GENERAL LIABILITY,
             bending, leaning, settling, shrinkage, or                          DIRECTORS AND OFFICERS LIABILITY)
             expansion:                                                         means anywhere in the world if the insured’s
                                                                                responsibility to pay damages is determined:
              (1) A building, structure or part of either
                  that is standing; or                                           a. In a "suit" on the merits brought in a forum
                                                                                    in the United States of America (including its
              (2) Personal property.                                                territories and possessions), Puerto Rico or
      11. "Committee" (PROPERTY, GENERAL                                            Canada; or
          LIABILITY, DIRECTORS AND OFFICERS                                      b. In a settlement we agree to.
          LIABILITY) means a body of persons duly
          delegated by the named insured’s board of                         17. "Covered auto" (GENERAL LIABILITY) means
          directors or functional equivalent thereof, to                        an auto to which underlying insurance applies.
          consider, investigate, take action on, or report                  18. "Covered employee" (PROPERTY) means:
          on a matter; or established by the named
                                                                                 a. Any natural person:
          insured’s governing documents.
                                                                                      (1) While in your service (and for 30 days
      12. "Committee member" (PROPERTY, GENERAL
                                                                                          after termination of service);
          LIABILITY, DIRECTORS AND OFFICERS
          LIABILITY) means a duly elected or appointed                                (2) Whom you compensate directly by
          member of a "committee".                                                        salary, wages, or commissions; and


                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                       Page | 53
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 101 of 162
                                                                    Definitions
              (3) Whom you have the right to direct and                     20. "Covered property" (PROPERTY, GENERAL
                  control while performing services for                         LIABILITY) means property described in I.
                  you.                                                          PROPERTY DIRECT COVERAGES SECTION
          b. Any natural person employed by an                                  for which a limit of insurance is shown in the
             employment contractor while that person is                         "Declarations".
             subject to your direction and control and                      21. "Cyber liability" (GENERAL LIABILITY,
             performing services for you. However, any                          DIRECTORS AND OFFICERS LIABILITY)
             such person is excluded while having care                          means liability that arises out of:
             and custody of property outside the                                 a. The unauthorized use of, or unauthorized
             "premises".                                                            access to electronic "data" or software within
          c. Any natural person who is a duly elected or                            your network or business;
             appointed director, trustee, "officer",                             b. Functioning, nonfunctioning, improperly
             "committee" volunteer, or "committee                                   functioning, availability, or unavailability of:
             member", whether salaried or not, and any
             other person acting on behalf or at the                                  (1) The internet or similar facility;
             direction of an "officer" or board of directors                          (2) Any intranet or private network or
             of your Association with the exception of                                    similar facility; or
             the developer when acting in a capacity as
                                                                                      (3) Any website, bulletin board, chat room,
             the developer.
                                                                                          search engine, portal or similar third
          But "covered employee" does not include:                                        party application service.
          a. Other than your "employee" any person or                            c. Alteration, corruption, destruction,
             any organization while acting as your                                  distortion, erasure, "theft", or other loss of
             community manager.                                                     or damage to "data", software, information
          b. Any "employee" immediately upon                                        repository, microchip, integrated system, or
             discovery by:                                                          similar device in any computer equipment
                                                                                    or non-computer equipment or any kind of
              (1) You; or                                                           programming or instruction set; or
              (2) Any of your "officers" and directors not in                    d. Loss of use or functionality, whether partial
                  collusion with the "employee", director,                          or entire, of "data", coding, program,
                  "officer" or board member;                                        software, any computer, or computer
              of any dishonest act committed by that                                system or other device dependent upon any
              "employee", "officer", director or board                              microchip or embedded logic and any
              member whether before or after being hired                            ensuing inability or failure of any insured
              or appointed by you.                                                  to conduct business.
      19. "Covered instrument(s)" (PROPERTY) means                          22. "Data" (PROPERTY, GENERAL LIABILITY)
          checks, drafts, promissory notes, or similar                          means information or instructions used by
          written promises, orders or directions to pay a                       computers or computerized equipment.
          certain sum in "money" and written instruments                    23. "Declarations" (PROPERTY, GENERAL
          required in conjunction with any credit, debit, or                    LIABILITY,DIRECTORS AND OFFICERS
          charge card issued to you or any "employee" for                       LIABILITY) means any declarations comprising
          business purposes that are:                                           part of the policy.
          a. Made or drawn by or drawn upon you;                            24. "Defense costs" (GENERAL LIABILITY)
          b. Made or drawn by one acting as your agent;                         means:
          or that are purported to have been so made                             a. All expenses we incur;
          or drawn.                                                              b. The cost of bonds to appeal a judgment or
                                                                                    award in any "suit" we defend;


                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                          Page | 54
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 102 of 162
                                                                     Definitions
          c. The cost of bail bonds required because of                                     (a) Cooperate with us in the
             accidents or traffic law violations arising out                                    investigation, settlement or defense
             of the use of any vehicle to which "bodily                                         of the "suit";
             injury" liability coverage under this                                          (b) Immediately send us copies of any
             insurance applies. We do not have to furnish                                       demands, notices, summonses or
             these bonds;                                                                       legal papers received in connection
          d. The cost of bonds to release attachments, but                                      with the "suit";
             only for bond amounts within the limit of                                      (c) Notify any other insurer whose
             insurance available under XIX. LIABILITY                                           coverage is available to the
             LIMITS OF INSURANCE SECTION. We do                                                 indemnitee; and
             not have to furnish these bonds;
                                                                                            (d) Cooperate with us with respect to
          e. Reasonable expenses incurred by an insured                                         coordinating other applicable
             at our request to assist us in the                                                 insurance available to the
             investigation or defense of the claim or                                           indemnitee; and
             "suit", including actual loss of earnings up to
             $250 a day because of time off from work.                                 (2) Provide us with written authorization to:
             "Defense costs" does not include salaries,                                     (a) Obtain records and other information
             wages, fees, hourly charges, or overhead of,                                       related to the "suit"; and
             or paid to, an insured.
                                                                                            (b) Conduct and control the defense of
          If we defend an insured against a "suit" and an                                       the indemnitee in such "suit".
          indemnitee of the insured is also named as a
                                                                                  So long as the above conditions are met,
          party to the "suit", we will defend that
                                                                                  attorney’s fees incurred by us in the defense of
          indemnitee if all of the following conditions are
                                                                                  that indemnitee, necessary litigation expenses
          met:
                                                                                  incurred by us and necessary litigation expenses
          a. The "suit" against the indemnitee seeks                              incurred by the indemnitee at our request will
             damages for which the insured has assumed                            be paid. Notwithstanding the provisions of 2. of
             the liability of the indemnitee in a contract or                     XI.D. CERTAIN CONTRACTS, such payments
             agreement that is an "insured contract";                             will not be deemed to be damages for "bodily
          b. This insurance applies to such liability                             injury" and "property damage" and will not
             assumed by the insured;                                              reduce the limits of insurance.
          c. The obligation to defend, or the cost of the                         Our obligation to defend an insured’s
             defense of, that indemnitee, has also been                           indemnitee and to pay for attorney’s fees and
             assumed by the insured in the same "insured                          necessary litigation expenses ends when:
             contract";                                                           a. We have used up the applicable limit of
          d. The allegations in the "suit" and the                                   insurance in the payment of judgments or
             information we know about the "occurrence"                              settlements; or
             are such that no conflict appears to exist                           b. The conditions set forth above, or the terms
             between the interests of the insured and the                            of the agreement described in paragraphs f.
             interests of the indemnitee;                                            (1) and f. (2) above, are no longer met.
          e. The indemnitee and the insured ask us to                        25. "Depositors forgery" (PROPERTY) means loss
             conduct and control the defense of that                             resulting directly from forgery or alteration to a
             indemnitee against such "suit" and agree                            "covered instrument" including the use of
             that we can assign the same counsel to                              electronic or facsimile signatures. It includes
             defend the insured and the indemnitee; and                          any reasonable legal expenses that you incur
          f.   The indemnitee:                                                   and pay if you are sued for refusing to pay any
                                                                                 "covered instrument" on the basis that it has
               (1) Agrees in writing to:                                         been forged or altered and you have our prior


                               Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                         Page | 55
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 103 of 162
                                                                    Definitions
          written consent to defend against the suit                                  aggravating such "bodily injury" by disease
          involving "depositors forgery".                                             must occur during the "policy period".
          There is no coverage for loss caused by legal                     29. "Equipment breakdown" (PROPERTY) means
          proceedings including judgments, settlements                          the following:
          and any related expenses.                                              a. Physical loss or damage, caused by,
          With regard to "depositors forgery", occurrence                           resulting from, or consisting of:
          means all loss caused by any person or in which                             (1) Mechanical breakdown;
          that person is involved, whether the loss
          involves one or more instruments.                                           (2) Electrical or electronic breakdown;
      26. "Employees" also "Coemployees" (PROPERTY,                                   (3) Rupture, bursting, bulging, implosion, or
          GENERAL LIABILITY) includes a "leased                                           steam explosion.
          worker". "Employee" does not include a                                      originating within:
          "temporary worker".
                                                                                      (a) Boilers, fired or unfired pressure
      27. "Employee dishonesty" (PROPERTY) means                                          vessels, vacuum vessels, and
          only dishonest or criminal acts committed by a                                  pressure piping, all normally subject
          "covered employee", whether identified or not,                                  to vacuum or internal pressure other
          acting alone or in collusion with other persons,                                than static pressure of contents,
          with the manifest intent to:                                                    excluding:
          a. Cause you to sustain loss; and also                                           (i) Waste disposal piping;
          b. Obtain financial benefit (other than salaries,                                (ii) Any piping forming part of a fire
             commissions, fees, bonuses, promotions,                                             protective system; and
             awards, profit sharing, pensions, or other
                                                                                           (iii) Any water piping other than:
             employee benefits earned in the normal
                                                                                                 boiler feed water piping
             course of employment) for:
                                                                                                 between the feed pump, and the
              (1) The "covered employee"; or                                                     boiler, boiler condensate return
              (2) Any person or organization intended by                                         piping, and, water piping
                  the "covered employee" to receive that                                         forming part of a refrigerating
                  benefit.                                                                       or air conditioning system used
                                                                                                 for cooling, humidifying or
          With regard to "employee dishonesty",                                                  space heating purposes.
          occurrence means all loss caused by each
          "covered employee", whether the result of a                                 (b) All mechanical, electrical, electronic
          single act or series of acts.                                                   or fiber optic equipment.
      28. "Employers liability" (GENERAL LIABILITY)                              However, "Equipment Breakdown" does not
          means liability arising out of any and all "bodily                     mean:
          injury" by accident or "bodily injury" by disease                      a. Physical loss or damage caused by or
          to your “employees”. "Bodily injury" includes                             resulting from any of the following:
          resulting death.
                                                                                      (1) Wear and tear; or
          a. The "bodily injury" must arise out of and in
                                                                                      (2) Rust or other corrosion, decay,
             the course of the injured employee’s
                                                                                          deterioration, hidden or latent defect,
             employment by you.
                                                                                          mold, or any other quality in property
          b. "Bodily injury" by disease must be caused or                                 that causes it to damage or destroy
             aggravated by the conditions of your                                         itself; or
             employment. The “employee’s” last day of
                                                                                      (3) Smog; or
             last exposure to the conditions causing or




                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                        Page | 56
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 104 of 162
                                                                     Definitions
              (4) Settling, cracking, shrinking, or                               b. Collapse or subsidence of land along the
                  expansion; or                                                      shore of a lake or similar body of water as a
              (5) Nestling or infestation, or discharge or                           result of erosion or undermining caused by
                  release of waste products or secretions,                           waves or currents of water exceeding
                  by birds, rodents, or other animals; or                            anticipated cyclical levels that result in a
                                                                                     "flood" as defined in a. immediately above.
              (6) Any accident, loss, damage, cost, claim,
                  or expense, whether preventative,                          32. "Furs" (PROPERTY) means furs, fur garments
                  remedial, or otherwise, directly or                            and garments trimmed with fur.
                  indirectly arising out of or relating to the               33. "Garage operations" (GENERAL LIABILITY)
                  recognition, interpretation, calculation,                      means the ownership, maintenance or use of
                  comparison, differentiation, sequencing,                       locations for garage business and that portion of
                  or processing of "data" by any computer                        the roads or other accesses that adjoin these
                  system including any hardware,                                 locations. Garage operations includes the
                  programs or software; or                                       ownership, maintenance, or use of "autos", "auto
              (7) Scratching and marring.                                        equipment", or "mobile equipment" left with
                                                                                 you for service, repair, attending, storage,
              However if loss or damage not otherwise                            safekeeping, or parking. Garage operations also
              excluded results, then we will pay for such                        include all operations necessary or incidental to
              resulting damage.                                                  a garage business.
          b. Any loss, damage, cost or expense directly                      34. "Hazardous properties" (GENERAL
             caused by, contributed to by, resulting from                        LIABILITY, DIRECTORS AND OFFICERS
             or arising out of the following Causes of                           LIABILITY) means hazardous properties
             Loss:                                                               including radioactive, toxic, or explosive
              Fire, lightning, combustion, explosion, wind                       properties.
              or hail, weight of snow, ice or sleet, falling                 35. "Hired auto" (GENERAL LIABILITY) means
              objects, smoke, aircraft or vehicles, riot or                      any "auto" you lease, hire, or borrow. This does
              civil commotion, vandalism, sinkhole                               not include any "auto" you lease, hire or borrow
              collapse, volcanic action, leakage from fire                       from any of your employees or members of their
              extinguishing equipment, water damage,                             households, or from any director or “officer” of
              earth movement, and "flood".                                       yours.
      30. "Fine arts" (PROPERTY) means paintings,                            36. "Hostile fire" (PROPERTY, GENERAL
          etchings, pictures, sculptures, tapestries, art                        LIABILITY) means a fire which becomes
          glass windows, valuable rugs, statuary, antique                        uncontrollable or breaks out from where it was
          furniture, and other bona fide works of art of                         intended to be.
          rarity, historical value or artistic merit. Fine arts
          also include "furs" and "jewelry".                                 37. "Impaired property" (GENERAL LIABILITY)
                                                                                 means tangible property, other than "your
      31. "Flood" (PROPERTY) means:                                              product" or "your work", that cannot be used or
          a. A general and temporary condition of                                is less useful because:
             partial or complete inundation of two or                             a. It incorporates "your product" or "your
             more acres of normally dry land area or of                              work" that is known or thought to be
             two or more properties (at least one of                                 defective, deficient, inadequate, or
             which is your property) from:                                           dangerous; or
              (1) Overflow of inland or tidal waters;                             b. You have failed to fulfill the terms of a
              (2) Unusual and rapid accumulation or run                              contract or agreement;
                  off of surface waters from any source;                          if such property can be restored to use by:
              (3) "Mudflow" or "mudslide".



                               Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                       Page | 57
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 105 of 162
                                                                    Definitions
          a. The repair, replacement, adjustment, or                                  "tort liability" of another to pay damages
             removal of "your product" or "your work";                                because of "bodily injury", "property
             or                                                                       damage", "personal injury", or "advertising
          b. Your fulfilling the terms of the contract or                             injury" to a third person or organization, if
             agreement.                                                               the contract or agreement is made prior to
                                                                                      the "bodily injury" , "property damage",
      38. "Incidental medical malpractice" (GENERAL                                   "personal injury", or "advertising injury".
          LIABILITY) means "bodily injury" arising out of
          the rendering of or failure to render the                              An "insured contract" does not include that part
          following services:                                                    of any contract or agreement:

          a. Furnishing food, beverages, office space or                         a. That indemnifies an architect, engineer, or
             building facilities in connection with any                             surveyor for injury or damage arising out of:
             medical, surgical, dental, x-ray,                                        (1) Preparing, approving or failing to
             pharmaceutical or nursing service, or                                        prepare or approve maps, drawings,
             treatment; or                                                                opinions, reports, surveys, change
          b. The furnishing or dispensing of drugs,                                       orders, designs, or specifications; or
             medical, dental, or surgical supplies or                                 (2) Giving directions or instructions, or
             appliances.                                                                  failing to give them, if that is the
          Incidental medical malpractice does not cover                                   primary cause of the injury or damage;
          any insured engaged in the business, profession                        b. Under which the insured, if an architect,
          or occupation of providing any of the services                            engineer, or surveyor, assumes liability for
          described under a. and b. above.                                          injury or damage arising out of the insured’s
      39. "Insured contract" (GENERAL LIABILITY)                                    rendering or failing to render professional
          means:                                                                    services, including those listed in a. above
                                                                                    and supervisory, inspection, architectural, or
          a. A lease of premises;                                                   engineering services; or
          b. A "sidetrack agreement";                                            c. That indemnifies any person or organization
          c. An easement or license agreement in                                    for damage to premises rented to or
             connection with vehicle or pedestrian                                  occupied by you caused by II.D.
             private railroad crossings at grade;                                   ORDINANCE OR LAW COVERAGE or a
                                                                                    COVERED CAUSE OF LOSS as described in
          d. Any other easement agreement, except in
                                                                                    III. PROPERTY CAUSES OF LOSS,
             connection with construction or demolition
                                                                                    EXCLUSIONS AND LIMITATIONS
             operations on or within 50 feet of a railroad;
                                                                                    SECTION;
          e. An obligation, as required by ordinance, to
                                                                                 d. That pertains to the loan, lease or rental of
             indemnify a municipality, except in
                                                                                    an "auto" to you, your directors,“officers”,
             connection with work for a municipality;
                                                                                    or “employees”, if the "auto" is loaned,
          f.   An elevator maintenance agreement;                                   leased, or rented with a driver; or
          g. That part of any contract or agreement                              e. That holds a person or organization
             entered into, as part of your operations, by                           engaged in the business of transporting
             you, your directors, “officers”, or                                    property by "auto" for hire harmless for
             “employees” pertaining to the rental or lease                          your use of an "auto" over a route or
             of any "auto"; or                                                      territory that person or organization is
          h. That part of any other contract or agreement                           authorized to serve by public authority;or
             pertaining to your operations, including an                         f.   That provides indemnification for any
             indemnification of a municipality in                                     "bodily injury", "property damage",
             connection with work performed for a                                     "personal injury", and "advertising injury"
             municipality, under which you assume the


                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                        Page | 58
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 106 of 162
                                                                    Definitions
              caused by an "occurrence" or by an                                 c. Necessary ambulance, hospital, professional
              "offense" committed by any person or                                  nursing, and funeral services.
              organization that is not an insured person                    45. "Messenger" (PROPERTY) means you or any
              under XII. GENERAL LIABILITY – WHO IS                             "employee" while having care and custody of
              AN INSURED and XVII. EXCESS                                       the property outside the "premises".
              LIABILITY – WHO IS AN INSURED.
                                                                            46. "Mobile equipment" (GENERAL LIABILITY)
      40. "Jewelry" (PROPERTY) means jewelry, watches,                          means a land vehicle (including any machinery
          watch movements, jewels, pearls, precious and                         or apparatus attached to it), whether or not it is
          semiprecious stones, bullion, gold, silver,                           self-propelled, which is:
          platinum, and other precious alloys or metals.
          However, jewelry does not include watches                              a. Not subject to motor vehicle registration; or
          costing $100 or less to replace per item.                              b. Maintained for use exclusively on "premises"
      41. "Leased workers" (PROPERTY, GENERAL                                       owned by or rented to you; or,
          LIABILITY) means a person leased to you by a                           c. Designed for use principally off public
          labor leasing firm under an agreement between                             roads; or
          you and the labor leasing firm, to perform
                                                                                 d. Designed or maintained for the sole purpose
          duties related to the conduct of your business.
                                                                                    of affording mobility to equipment of the
          "Leased worker" does not include a "temporary
                                                                                    following types which form an integral part
          worker".
                                                                                    of or are permanently attached to such
      42. "Loading or unloading" (GENERAL                                           vehicle: power cranes, shovels, loaders,
          LIABILITY) means the handling of property:                                diggers, drills, concrete mixers, (other than
          a. After it is moved from the place where it is                           the mix-in-transit type), graders, scrapers,
             accepted for movement into or onto an                                  rollers and other road construction or repair
             aircraft, "unmanned aircraft", watercraft, or                          equipment, air-compressors, pumps,
             "auto";                                                                generators, including spraying, welding and
                                                                                    building cleaning equipment, and
          b. While it is in or on an aircraft, "unmanned                            geophysical exploration and well servicing
             aircraft", watercraft or "auto"; or                                    equipment.
          c. While it is being moved from an aircraft,                      47. "Money" (PROPERTY, GENERAL LIABILITY,
             "unmanned aircraft", watercraft or "auto" to                       DIRECTORS AND OFFICERS LIABILITY)
             the place where it is finally delivered;                           means:
          But does not include the movement of property                          a. Currency, coins, and bank notes in current
          by means of a mechanical device, other than a                             use and having a face value; and
          hand truck, that is not attached to the aircraft,
          "unmanned aircraft", watercraft, or "auto".                            b. Travelers checks, registered checks, and
                                                                                    money orders held for sale to the public.
      43. "Media" (PROPERTY, GENERAL LIABILITY)
          means material on which "Data" is recorded,                            With regard to "money", occurrence means an:
          such as magnetic tapes, hard disks, optical                            a. Act or series of related acts involving one or
          disks, CD-ROMS, drives, cells, floppy disks or                            more persons; or
          other data processing devices.
                                                                                 b. Act or event, or a series of related acts or a
      44. "Medical expenses" (GENERAL LIABILITY)                                    series of related acts or events not involving
          means:                                                                    any person.
          a. First aid at the time of an accident;                          48. "Mudflow" (PROPERTY, GENERAL LIABLITY)
          b. Necessary medical, surgical, x-ray and                             means a river of liquid and flowing mud on the
             dental services, including prosthetic devices;                     surface of normally dry land areas, as when
             and                                                                earth is carried by a current of water and
                                                                                deposited along the path of the current.


                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                      Page | 59
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 107 of 162
                                                                    Definitions
      49. "Mudslide" (PROPERTY, GENERAL                                          sustain nuclear fission in a self-supporting chain
          LIABILITY) means the movement of a volume                              reaction or to contain a critical mass of
          of mud and all other matter carried along with                         fissionable material.
          the mud.
                                                                            55. "Occurrence(s)" (GENERAL LIABILITY) means
      50. "New information" (PROPERTY) means                                    an accident, including continuous or repeated
          information which is received by us for the first                     exposure to substantially the same general
          time from anyone.                                                     harmful conditions.
      51. "Nonowned auto" (GENERAL LIABILITY)                               56. "Offense(s)" (GENERAL LIABILITY,
          means any "auto" you do not own, lease, hire, or                      DIRECTORS AND OFFICERS LIABILITY)
          borrow which is used in connection with your                          means an act, utterance, or publication,
          operations.                                                           including the continuation or repetition of the
      52. "Nuclear facility" (GENERAL LIABILITY,                                same act, utterance, or publication.
          DIRECTORS AND OFFICERS LIABILITY)                                 57. "Officer(s)" (PROPERTY, GENERAL
          means:                                                                LIABILITY) means a person holding any of the
          a. Any "nuclear reactor";                                             officer positions created by your charter,
                                                                                constitution, bylaws, or any similar governing
          b. Any equipment or device designed or used                           document.
             for:
                                                                            58. "Period of restoration" (PROPERTY) means the
              (1) Separating the isotopes of uranium or                         period of time that:
                  plutonium;
                                                                                 a. Begins with the date of direct physical loss
              (2) Processing or utilizing "spent fuel"; or                          or damage caused by or resulting from any
              (3) Handling, processing or packaging                                 COVERED CAUSE OF LOSS at the
                  "waste";                                                          described "premises"; and
          c. Any equipment or device used for the                                b. Ends on the date when the property at the
             processing, fabricating or alloying of "special                        described "premises" should be repaired,
             nuclear material" if at any time the total                             rebuilt, or replaced with reasonable speed
             amount of such material in the custody of                              and similar quality.
             the insured at the premises where such                              "Period of restoration" does not include any
             equipment or device is located consists of or                       increased period required due to the
             contains more than 25 grams of plutonium                            enforcement of or compliance to any ordinance
             or uranium 233 or any combination thereof,                          or law that:
             or more than 250 grams of uranium 235;
                                                                                 a. Regulates the construction, use or repair, or
          d. Any structure, basin, excavation, premises                             requires the tearing down of any property;
             or place prepared or used for the storage or                           or
             disposal of "waste"; "Nuclear facility"
             includes the site on which any of the                               b. Requires any insured or others to test for,
             foregoing is located, all operations                                   monitor, clean up, remove, contain, treat,
             conducted on such site and all premises                                detoxify, or neutralize, or in any way
             used for such operations.                                              respond to, or assess the effects of
                                                                                    "pollutants".
      53. "Nuclear material" (GENERAL LIABILITY,
          DIRECTORS AND OFFICERS LIABILITY)                                      The expiration date of this policy will not
          means "source material", "special nuclear                              shorten the "period of restoration".
          material", or "by-product material".                              59. "Personal effects" (PROPERTY) means items
      54. "Nuclear reactor" (GENERAL LIABILITY,                                 usually worn or carried on the person.
          DIRECTORS AND OFFICERS LIABILITY)
          means any apparatus designed or used to



                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                      Page | 60
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 108 of 162
                                                                    Definitions
      60. "Personal injury" (GENERAL LIABILITY,                                  wastewater runoff from fracking activities
          DIRECTORS AND OFFICERS LIABILITY)                                      conducted on or adjacent to your "premises".
          means injury, other than "bodily injury", arising                 64. "Power quality" (PROPERTY) means the
          out of one or more of the following "offenses":                       conditions that allow electrical systems or
          a. False arrest, detention, or imprisonment;                          equipment to operate as intended by limiting
          b. Malicious prosecution;                                             voltage fluctuations and other power influences
                                                                                that would adversely affect the operational
          c. The wrongful eviction from, wrongful entry                         performance and/or reduce the reliability, or
             into, or invasion of the right of privacy of a                     the life-span of the electrical system.
             room, "unit", dwelling, storage area, or
             premises that the person occupies by or on                     65. "Premises" (PROPERTY, GENERAL
             behalf of its owner, landlord, or lessor;                          LIABILITY) means the premises shown in
                                                                                Description of Premises on the "Declarations".
          d. Oral or written publication of material that
             slanders or libels a person or organization or                 66. "Products-completed operations hazard"
             disparages a person’s or organization’s                            (GENERAL LIABILITY) means:
             goods, products, or services; or                                    a. "Products-completed operations hazard"
          e. Oral or written publication of material that                           includes all "bodily injury" and "property
             violates a person’s right of privacy.                                  damage" arising out of "your product" or
                                                                                    "your work" except:
          f.   Humiliation or discrimination.
                                                                                      (1) Products that are still in your physical
          However, "personal injury" does not mean                                        possession; or
          "personal injury" arising out of "cyber liability".
                                                                                      (2) Work that has not yet been completed or
      61. "Policy period" (PROPERTY, GENERAL                                              abandoned.
          LIABILITY, DIRECTORS AND OFFICERS
          LIABILITY, COMMON POLICY) means the                                    The "bodily injury" or "property damage" must
          period from the inception to the expiration date                       occur away from property you own or rent, or
          of this policy, shown in the "Declarations" or                         after you have relinquished possession of "your
          until its termination in accordance with XXI.A.                        product" if your operation includes the selling,
          CANCELLATION.                                                          handling, or distribution of "your product" for
                                                                                 consumption on property you own or rent.
      62. "Pollutant(s)" (GENERAL LIABILITY,
          DIRECTORS AND OFFICERS LIABILITY)                                      b. "Your work" will be deemed completed at
          means any solid, liquid, gaseous, thermal or                              the earliest of the following times:
          radioactive irritant or contaminant, including                              (1) When all of the work called for in your
          asbestos, radon, smoke, vapor, soot, fumes,                                     contract has been completed;
          carbon monoxide, acids, alkalis, chemicals,                                 (2) When all of the work to be done at the
          pathogens, poisons, and waste, all whether man-                                 site has been completed if your contract
          made or naturally occurring. Waste includes                                     calls for work at more than one site;
          materials to be recycled, reconditioned, or
          reclaimed, and wastewater runoff from fracking                              (3) When that part of the work done at a job
          activities conducted on or adjacent to your                                     site has been put to its intended use by
          "premises".                                                                     any person or organization other than
                                                                                          another contractor or subcontractor
      63. "Pollutant(s)" (PROPERTY) means any solid,                                      working on the same project.
          liquid, gaseous, or thermal irritant or
          contaminant, including radon, smoke, vapor,                            Work that may need service, maintenance,
          soot, fumes, acids, alkalis, chemicals, pathogens,                     correction, repair, or replacement, but which is
          poisons, and waste. Waste includes materials to                        otherwise complete, will be treated as
          be recycled, reconditioned or reclaimed, and                           completed.




                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                        Page | 61
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 109 of 162
                                                                      Definitions
          c. This hazard does not include "bodily injury"                          With regard to "property damage", loss of use of
             or "property damage" arising out of:                                  tangible property not physically injured shall be
               (1) The transportation of property, unless                          deemed to occur at the time of the "occurrence"
                   the injury or damage arises out of a                            that caused it.
                   condition in or on a vehicle created by                    69. "Ratable limit" (PROPERTY) means that
                   the "loading or unloading" of it;                              portion of the replacement cost of "covered
               (2) The existence of tools, uninstalled                            property" on which a premium charge is based.
                   equipment or abandoned or unused                           70. "Reasonable extra cost" (PROPERTY) shall
                   materials; or                                                  mean the extra cost of temporary repair and of
               (3) Products or operations for residential                         expediting the repair of such damaged
                   condominiums and any other                                     equipment of the insured, including overtime
                   classification in this coverage part or in                     and the extra cost of express or other rapid
                   our manual of rules that includes                              means of transportation.
                   products or completed operations.                          71. "Securities" (PROPERTY, GENERAL
      67. "Professional service" (GENERAL LIABILITY,)                             LIABILITY, DIRECTORS AND OFFICERS
          means:                                                                  LIABILITY) means negotiable and
                                                                                  nonnegotiable instruments or contracts
          a. Legal, accounting, or advertising services;                          representing but not including either "money" or
          b. Preparing, approving, or failing to prepare                          other property and includes:
             or approve maps, drawings, opinions,                                  a. Tokens, tickets, revenue and other stamps
             reports, surveys, change orders, designs, or                             (whether represented by actual stamps or
             specifications;                                                          unused value in a meter) in current use; and
          c. Supervisory, inspection, or engineering                               b. Evidences of debt issued in connection with
             services;                                                                credit or charge cards, which cards are not
          d. Medical, surgical, dental, x-ray, or nursing                             issued by you.
             services or treatment;                                                With regard to "securities", occurrence means an:
          e. Any health service or treatment;                                      a. Act or series of related acts involving one or
          f.   Any cosmetic or tonsorial service or                                   more persons; or
               treatment;                                                          b. Act or event, or a series of related acts or a
          g. Optometry or optical or hearing aid services                             series of related acts or events not involving
             including the prescribing, preparation,                                  any person.
             fitting, demonstration or distribution of                        72. "Sidetrack agreement" (GENERAL LIABILITY)
             ophthalmic lenses and similar products or                            means an agreement between a railroad and a
             hearing aid devices;                                                 second party under which the railroad furnishes
          h. Ear or body piercing services; and                                   sidetrack facilities on the latter ’s premises, the
                                                                                  second party releasing the railroad from liability
          i.   Services in the practice of pharmacy.
                                                                                  for damages or assuming the railroad’s liability
      68. "Property damage" (GENERAL LIABILITY,                                   for damages to others on account of the
          DIRECTORS AND OFFICERS LIABILITY)                                       maintenance or operation of the sidetrack.
          means:
                                                                              73. "Sinkhole collapse" (PROPERTY) means the
          a. Physical injury to tangible property,                                sudden sinking or collapse of land into
             including all resulting loss of use of that                          underground empty spaces created by the action
             property; or                                                         of water on limestone, dolomite or similar rock
          b. Loss of use of tangible property that is not                         formations. It does not include:
             physically injured.                                                   a. The cost of filling sinkholes; or



                                Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                        Page | 62
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 110 of 162
                                                                    Definitions
          b. Sinking or collapse of land into man-made                           "employee" on leave or to meet seasonal or short
             underground cavities or landfill.                                   term workload condition.
      74. "Source material" (GENERAL LIABILITY,                             82. "Theft" (PROPERTY, GENERAL LIABILITY,
          DIRECTORS AND OFFICERS LIABILITY)                                     DIRECTORS AND OFFICERS LIABILITY)
          means the meaning given to it in the Atomic                           means any act of stealing.
          Energy Act of 1954 or in any amendatory law.                      83. "Tort liability" (GENERAL LIABILITY) means
      75. "Special nuclear material" (GENERAL                                   a liability that would be imposed by law in the
          LIABILITY, DIRECTORS AND OFFICERS                                     absence of any contract or agreement.
          LIABILITY) means the description given to it in                   84. "Ultimate net loss" (GENERAL LIABILITY)
          the Atomic Energy Act of 1954 or in any                               means the total sum, after reduction for
          amendatory law.                                                       recoveries or salvages collectible, that the
      76. "Specified causes of loss" (PROPERTY) means                           insured becomes legally obligated to pay by
          the following: fire; lightning; explosion; wind or                    reason of settlement or judgments or any
          hail; smoke; aircraft or vehicles; riot or civil                      arbitration or other alternate dispute method
          commotion; vandalism; leakage from fire                               entered into with our consent or the
          extinguishing equipment; "sinkhole collapse";                         "underlying insurer's" consent.
          "volcanic action"; falling objects; weight of snow,               85. "Underlying insurance" (GENERAL
          ice or sleet; "water damage".                                         LIABILITY) means the liability insurance
      77. "Spent fuel" (GENERAL LIABILITY,                                      coverage provided under policies shown in the
          DIRECTORS AND OFFICERS LIABILITY)                                     Schedule of "Underlying Insurance" contained
          means any fuel element or fuel component,                             in the "Declarations", for the limits and periods
          solid or liquid, which has been used or exposed                       indicated. It includes any policies issued to
          to radiation in "nuclear reactor".                                    replace those policies during the term of this
      78. "Subsidiary(ies)" (GENERAL LIABILITY,                                 insurance that provide:
          DIRECTORS AND OFFICERS LIABILITY)                                      a. At least the same policy limits; and
          means any organization that is controlled by                           b. Liability insurance coverage for the same
          any entity of yours through ownership of more                             hazards insured against, except those
          than 50% of the outstanding voting stock.                                 changes we agree to in writing.
      79. "Suit(s)" (GENERAL LIABILITY) means a civil                       86. "Underlying insurer" (GENERAL LIABILITY)
          proceeding in which damages because of                                means any insurer who issues a policy of
          "bodily injury", "property damage", "personal                         "underlying insurance".
          injury", or "advertising injury" to which this
          insurance applies are alleged.                                    87. "Underlying policy" (GENERAL LIABILITY)
                                                                                means a policy providing "underlying
          "Suit" includes:                                                      insurance".
          a. An arbitration proceeding in which such                        88. "Unit(s)" (PROPERTY, GENERAL LIABILITY)
             damages are claimed and to which you must                          means each portion of the real property,
             submit or do submit with our consent; or                           designed for separate ownership and
          b. Any other alternative dispute resolution                           occupancy, which is enclosed by the boundaries
             proceeding in which such damages are                               described in a. below and which contains the
             claimed and to which you submit with our                           property described in b. below:
             consent.                                                            a. Boundaries:
      80. "Swimming pools" (PROPERTY) means                                           (1) Each plane formed by the innermost
          swimming pools and the water they contain.                                      surfaces of the studs in each wall which
      81. "Temporary worker(s)" (PROPERTY,                                                is also a demising wall of the building or
          GENERAL LIABILITY) means a person who is                                        a wall between other similarly enclosed
          furnished to you to substitute for a permanent                                  portions;


                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                       Page | 63
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 111 of 162
                                                                     Definitions
              (2) Each plane formed by the innermost                                   (2) All walls, floors, ceilings, partitions,
                  surface of each door and window and of                                   columns, and dividers, lath, wallboard,
                  its respective frames, sills and hardware                                plasterboard, plaster, paneling, molding,
                  all which connect the enclosed portion to                                tiles, wallpaper, paint, finished flooring
                  adjacent common elements, limited                                        and their finished surfaces; and,
                  common elements or the exterior of the                               (3) Pipes, ducts, wires, cables, conduits and
                  building; and                                                            similar property.
              (3) Each plane formed by the innermost                         89. "Unmanned aircraft" (GENERAL LIABILITY)
                  surface of each grill or register covering                     means an aircraft that is not:
                  exhaust fans or ventilation ducts;
                                                                                  a. Designed;
              (4) Each plane formed by the surfaces of any
                  furring which, with regard to each                              b. Manufactured; or
                  furring strip, is that surface facing the                       c. Modified after manufacture;
                  enclosed portion, as extended around
                                                                                  to be controlled directly by a person from
                  utility shafts and columns containing
                                                                                  within or on the aircraft.
                  pipes, ducts, wires, conduits, chutes,
                  mechanical chases, structural elements                     90. "Valuable papers and records" (PROPERTY)
                  and flues that are either common                               means inscribed, printed or written documents,
                  element or limited common elements;                            manuscripts or records, including abstracts,
                  and,                                                           books, deeds, drawings, films, maps, or
                                                                                 mortgages.
              (5) Each plane formed by the innermost
                  surfaces of the beams or joists of the                          However, "valuable papers and records" does
                  ceilings and floors of such enclosed                            not mean records of accounts receivable,
                  portions which are also ceilings and                            "media", "money" or "securities", converted
                  floors of the building or of other, similar                     "data", programs or instructions used in your
                  enclosed portions.                                              data processing operations, including the
                                                                                  materials on which the "data" is recorded.
          b. The following property, wholly enclosed by
             or contained inside the boundaries                              91. "Volcanic action" (PROPERTY) means:
             described in a. above, which is both                                 Direct loss or damage resulting from the
             permanently installed and dedicated to the                           eruption of a volcano when the loss or damage
             exclusive service of the enclosed portion:                           is caused by:
              (1) All machinery, equipment, appliances,                           a. Airborne volcanic blast or airborne shock
                  fixtures, and similar property such as:                            waves;
                  (a) Kitchen equipment, exhaust fans,                            b. Ash, dust, or particulate matter; or
                      lighting devices, outlets, and wiring
                      systems;                                                    c. Lava flow.

                  (b) Plumbing fixtures, and fixtures and                         However, "volcanic action" does not include the
                      other exposed parts of systems that                         cost to remove ash, dust or particulate matter
                      provide heating, ventilation, and air                       that does not cause direct physical loss or
                      conditioning; and,                                          damage to "covered property".

                  (c) Fixtures and other exposed parts of                    92. "Volcanic eruption(s)" (PROPERTY, GENERAL
                      protective safeguards systems                              LIABILITY) means volcanic eruption, effusion
                      including, without limitation, fire,                       and explosion.
                      intrusion, smoke and heat protection,                  93. "War" (PROPERTY, GENERAL LIABILITY)
                      and detection systems; and                                 means war, whether or not declared, including
                                                                                 civil war, insurrection, rebellion, or revolution.



                               Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                        Page | 64
Copy from re:SearchGA
                       Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 112 of 162
                                                                    Definitions
      94. "Waste" (GENERAL LIABILITY, DIRECTORS                                     "Your work" includes:
          AND OFFICERS LIABILITY) means any waste                                a. Warranties or representations made at any
          material:                                                                 time with respect to the fitness, quality,
          a. Containing "by-product material" other than                            durability, performance, or use of "your
             the tailings or wastes produced by the                                 work"; and
             extraction or concentration of uranium or                           b. The providing of or failure to provide
             thorium from any ore processed primarily                               warnings or instructions.
             for its "source material" content; and
                                                                                 "Your work" will be deemed completed at the
          b. Resulting from the operation by any person                          earliest of the following times:
             or organization of any "nuclear facility"
             included under the first two paragraphs of                          a. When all of the work called for in your
             the definition of "nuclear facility".                                  contract has been completed;
      95. "Water damage" (PROPERTY) means accidental                             b. When all of the work to be done at the site
          discharge or leakage of water or steam as the                             has been completed if your contract calls for
          direct result of the breaking or cracking of any                          work at more than one site; or
          part of a system or appliance containing water                         c. When that part of the work done at a job site
          or steam.                                                                 has been put to its intended use by any
      96. "Your product" (GENERAL LIABILITY) means:                                 person or organization other than another
                                                                                    contractor or subcontractor working on the
          a. Any goods or products, other than real                                 same project.
             property, manufactured, sold, handled,
             distributed, or disposed of by:                                     Work that may need service, maintenance,
                                                                                 correction, repair, or replacement, but which is
              (1) You;                                                           otherwise complete, will be treated as
              (2) Others trading under your name; or                             completed.
              (3) A person or organization whose business
                  or assets you have acquired; and
          b. Containers (other than vehicles), materials,
             parts, or equipment furnished in connection
             with such goods or products.
          "Your product" includes:
          a. Warranties or representations made at any
             time with respect to the fitness, quality,
             durability, performance or use of "your
             product"; and
          b. The providing of or failure to provide
             warnings or instructions.
          "Your product" does not include vending
          machines or other property rented to or located
          for the use of others but not sold.
      97. "Your work" (GENERAL LIABILITY) means:
          a. Work or operations performed by you or on
             your behalf; and
          b. Materials, parts, or equipment furnished in
             connection with such work or operations.



                              Includes copyrighted material of Insurance Services Office, Inc. with its permission


      CAU 3000 07/17                                                                                                     Page | 65
Copy from re:SearchGA
                     Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 113 of 162
                                                                                                      EXHIBIT B
                                                                                                                     Seth Friedman
                                                                                              1180 Peachtree Street NE, Suite 2900
                                                                                                            Atlanta, Georgia 30309
                                                                                                 Seth.Friedman@lewisbrisbois.com
                                                                                                              Direct: 404.991.2184




            December 31, 2020




            Via Email Only: remington@lawhuggins.com
            Sterling Oaks at Lenox Hills Condominium
            c/o Huggins Law Firm
            110 Norcross Street
            Roswell, GA 30075
            Attn: J. Remington Huggins, Esq

                    Re:      Named Insured              :        Sterling Oaks at Lenox Hills Condominium
                             Policy No.                 :        CAU504424-2
                             Policy Period              :        November 23, 2018 to November 23, 2019
                             Date of Loss               :        June 7, 2019
                             Claim Nos.                 :        105159-1 and 107291
                             Our File No.               :        33349.291

            Dear Remington:

                   As you know, I represent American Alternative Insurance Company (“AAICO”) regarding
            the above referenced claims by Sterling Oaks at Lenox Hills Condominium (the “Condominium”)
            under the above referenced policy in effect November 23, 2018 to November 23, 2019 (the “Policy”).

                    The following shall serve as a response to your letter of November 3, 2020.

                    Your November 3, 2020 letter attaches an estimate prepared by “Marissa Hart Claim Rep. and
            Estimator” from Berrong Construction with a date of loss of June 7, 2019. Your letter fails to identify
            the date of the inspection or the date the estimate was prepared. Moreover, your letter does not actually
            dispute AAICO’s investigation or coverage determination. While your letter contends that
            AAICO/CAU “has not provided any evidence that would support a justifiable denial or limitation to
            Sterling Oak’s claim[,]” this statement is completely inaccurate, as noted below.

                    A Declination of Coverage Letter, dated On October 2, 2019, with regard to Claim no 105159-
            1, with a reported date of loss of June 7, 2019, was promptly issued to the Condominium. The contents




       ARIZONA • CALIFORNIA • COLORADO • CONNECTICUT • DELAWARE • FLORIDA • GEORGIA • ILLINOIS • INDIANA • KANSAS • KENTUCKY • LOUISIANA
       MARYLAND • MASSACHUSETTS • MINNESOTA • MISSOURI • NEVADA • NEW JERSEY • NEW MEXICO • NEW YORK • NORTH CAROLINA
       OHIO • OREGON • PENNSYLVANIA • RHODE ISLAND • TEXAS • UTAH • VIRGINIA • WASHINGTON • WASHINGTON D.C. • WEST VIRGINIA


Copy from re:SearchGA
                     Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 114 of 162

           J. Remington Huggins, Esq.
           December 31, 2020
           Page 2 of 10



           of the Declination of Coverage letter is incorporated as if set forth herein. If you need another copy
           of the letter, please let me know and I will provide it to you.

                 On July 14, 2020, my firm issued a letter to the Condominium in response to the
           Condominium’s March 27, 2020 submission of a report from Donan Engineering Co., Inc., dated
           March 1, 2020. If you need another copy of that letter and its enclosed reports, please let me know.

                   Please be advised that AAICO maintains its coverage positions with respect to this matter as
           set forth in its October 2, 2019 and July 14, 2020 letters. Any claim for wind damage would not
           exceed the $10,000 policy deductible and any other damage found on the roofs during inspection
           would be due to wear and tear, maintenance, or workmanship related issues not covered under the
           Policy. Further, regarding Claim No. 107291 made on March 27, 2020 for a March 1, 2020 date of
           loss, AAICO finds that the damages alleged on March 1, 2020 relate to the original alleged date of
           loss on June 7, 2019.

                    The AAICO Policy

                   We call your client’s attention to the following provisions of the Property Coverage Part of
           the Policy:

                     Throughout this policy the words “you” and “your” refer to the Named Insured
                    shown in the “Declarations.” “We,” “us” and “our” refer to the company
                    providing this insurance. Other words and phrases that appear in quotation marks
                    have special meaning. Refer to XXII. DEFINITIONS SECTION.

                    I.        PROPERTY DIRECT COVERAGES SECTION

                         We will pay for direct physical loss of or damage to “covered property”
                         caused by or resulting from any COVERED CAUSE OF LOSS under III.A.
                         COVERED CAUSES OF LOSS. Coverage is provided only when a limit of
                         insurance is shown in the “Declarations.”

                         Unless otherwise specified, “covered property” must be located within the
                         “coverage territory.”

                         Unless otherwise specified in this section, all EXCLUSIONS under III.B.
                         EXCLUSIONS apply.

                         Coverage is also provided for “covered property” which is not damaged but
                         which must be removed and replaced in order to repair “covered property”




                                           LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                    www.lewisbrisbois.com


           4843-5321-8517.2
Copy from re:SearchGA
                     Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 115 of 162

           J. Remington Huggins, Esq.
           December 31, 2020
           Page 3 of 10



                         which is damaged by a C O V E R E D C A U S E O F L O S S u n d e r
                         I I I . A . C O V E R E D CAUSES OF LOSS.

                         A. COMMUNITY PROPERTY

                              Unless otherwise specified, coverage is provided for the following property
                              if it is on or within 1,000 feet of the “premises.” However, the following
                              property does not include any property which is covered, or would be
                              covered except for the exhaustion of the applicable limits of insurance,
                              under I.B. ADDITIONAL COMMUNITY PROPERTY.

                              1. COMMUNITY BUILDINGS AND STRUCTURES

                                 Coverage is provided for:

                                 a. COMMUNITY BUILDINGS
                                    Buildings that are described in the “Declarations” and used in whole
                                    or in part as: Residences, clubhouses, meeting centers, boat
                                    houses, attached garages and carports, buildings housing sewage
                                    treatment facilities, and buildings housing heating and air
                                    conditioning plants.

                                 b. COMMUNITY STRUCTURES

                                     Structures not described in the “Declarations” and used in whole
                                     as: Cabanas, recreation courts and fixtures, pool houses, gates,
                                     gate houses, storage sheds, shelters, mailboxes, gazebos, pump
                                     houses, fences, walkways, roadways, other paved surfaces,
                                     outdoor fixtures, outdoor “swimming pools”, flagpoles, light
                                     poles, fountains, outside statues, detached signs, temporary
                                     seasonal structures, and freestanding walls, other than retaining
                                     walls.

                                     Buildings and structures not specified in a. and b. above are
                                     covered only when specifically described in the “Declarations.”
                                     Buildings and structures include: structural glass, pipes, wires,
                                     conduits, ducts, chutes, flues, and utilities; heating, ventilating
                                     and cooling systems; sprinkler, fire protection and security
                                     systems; permanently installed machinery and equipment and
                                     other mechanical elements, all whether above or below ground;
                                     balconies; indoor or rooftop “swimming pools”; porches; decks;


                                              LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                       www.lewisbrisbois.com


           4843-5321-8517.2
Copy from re:SearchGA
                     Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 116 of 162

           J. Remington Huggins, Esq.
           December 31, 2020
           Page 4 of 10



                                     patios; attached signs, outdoor: satellite dishes, radio, television
                                     and other antennas including their wiring, masts, footings,
                                     foundations, moorings and towers; and other property not within
                                     “units.”

                                     Coverage includes the following property not within “units”:
                                     additions, alterations and structural repairs, whether or not
                                     complete; finishes, coatings, and covering of walls, floors, and
                                     ceilings; and permanently installed appliances and fixtures.

                              2. “UNITS”

                                 “Units” are covered only when a limit of insurance is shown in the
                                 “Declarations” for either one or both of the following:

                                 a. ORIGINAL SPECIFICATIONS
                                    An y propert y included in “units” which was initiall y
                                    installed in accordance with your condominium’s original plans
                                    and specifications, or a replacement of like kind and quality of
                                    such property.

                                 b. ADDITIONAL INSTALLATIONS

                                     Improvements and betterments made to “units”. This coverage
                                     is in addition to the coverage provided in I.A.2.a. ORIGINAL
                                     SPECIFICATIONS, above.

                                                         ****


                    III. PROPERTY CAUSES OF LOSS, EXCLUSIONS AND LIMITATIONS
                         SECTION

                         A. COVERED CAUSES OF LOSS

                              Covered Causes of Loss includes IV. PROPERTY ADDITIONAL
                              COVERED CAUSES OF LOSS SECTION and means immediate and
                              direct physical loss or damage to “covered property” unless the loss is
                              excluded under III.B. EXCLUSIONS, or limited under III.C.
                              LIMITATIONS. When Special is shown on the “Declarations”, COVERED




                                              LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                       www.lewisbrisbois.com


           4843-5321-8517.2
Copy from re:SearchGA
                     Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 117 of 162

           J. Remington Huggins, Esq.
           December 31, 2020
           Page 5 of 10



                              CAUSES OF LOSS means direct physical loss unless the loss is excluded
                              or limited in this policy.

                         B. EXCLUSIONS

                              1. Except as otherwise specified, we will not pay for loss or damage
                                 which would not have occurred in the absence of one or more of the
                                 following excluded events regardless of: (i) the cause of the excluded
                                 event; (ii) other causes of the loss; or (iii) whether other causes acted
                                 concurrently or in any sequence with the excluded event to produce
                                 the loss.

                                                        ****
                              2. We will not pay for loss or damage caused by or resulting from any of
                                 the following:

                                 a. ATMOSPHERE AND ENVIRONMENT

                                 (1) The following causes of loss to personal property, exterior
                                     structural glass, attached signs and detached signs caused by:

                                     (a) Dampness or dryness of the atmosphere;
                                     (b) Changes in or extremes of temperature; or
                                     (c) Marring or scratching, unless caused by the application of
                                         chemicals to glass.

                                     However, if there is loss or damage by a “specified causes of loss”
                                     we will pay for that resulting loss or damage.

                                                         ****

                                 (6) Weather conditions. Except that this exclusion applies only if
                                 weather conditions contribute in any way with a cause or event
                                 excluded in III.B.1. to produce loss or damage. However, if a
                                 COVERED CAUSE OF LOSS results, we will pay for the loss or
                                 damage caused by that COVERED CAUSE OF LOSS.

                                 b. MATERIAL FACTORS

                                         (1) Wear and tear;




                                              LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                       www.lewisbrisbois.com


           4843-5321-8517.2
Copy from re:SearchGA
                     Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 118 of 162

           J. Remington Huggins, Esq.
           December 31, 2020
           Page 6 of 10



                                       (2) Rust, corrosion, decay, contamination or deterioration.

                                       (3) Latent defect, innate or inherent vice or any quality in the
                                           property that causes it to damage or destroy itself.

                                       (4) Settling, cracking, bulging, shrinking or expanding.

                                       (5) Based upon or arising out of the existence of, exposure to
                                           or required removal or abatement of rot, mold, or mildew
                                           or other fungi, regardless of whether such rot, mold, or
                                           mildew or other fungi ensues from any cause or condition
                                           including, but not limited to any such cause or condition
                                           involving the presence, discharge or infiltration of
                                           moisture, vapor, water or any other liquid or any damage
                                           related thereto.

                                                         ****

                              3. ACTS OR OMISSIONS

                                We will not pay for loss or damage caused by or resulting from any of
                                the following:

                                a. Acts, decisions, errors or omissions, including the failure to act or
                                   decide, of any person, group, organization or governmental body;

                                b. Faulty, inadequate, defective, or negligent:

                                       (1) Planning, zoning, development, surveying, siting;
                                       (2) Design, testing, specifications, workmanship, repair,
                                           construction, renovation, remodeling, grading, earth
                                           compaction;
                                       (3) Materials used in repair, construction, renovation or
                                           remodeling; or
                                       (4) M a i n t e n a n c e . H o w e v e r , i f l o s s o r d a m a g e b y
                                           “equipment breakdown” results, we will pay for that
                                           resulting loss or damage.

                                                         ****




                                             LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                       www.lewisbrisbois.com


           4843-5321-8517.2
Copy from re:SearchGA
                     Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 119 of 162

           J. Remington Huggins, Esq.
           December 31, 2020
           Page 7 of 10



                                      However, if a COVERED CAUSE OF LOSS results, we will pay
                                      for the loss or damaged caused by that COVERED CAUSE OF
                                      LOSS.

                              C. LIMITATIONS

                                   We will not pay for loss of or damage to property, as described and
                                   limited below. In addition, we will not pay for any loss that is a
                                   consequence of loss or damage as described and limited below.

                                                          ****
                                   2. To the interior of any building or structure caused by or resulting
                                      from ice, rain, snow, sleet, water, sand or dust, all whether wind
                                      driven or not, unless:

                                      a. The loss or damage is caused by or results from thawing or
                                         melting of snow, sleet or ice on the buildings or structure; or
                                      b. The building or structure first sustains damage by a
                                         COVERED CAUSED OF LOSS to an exterior surface
                                         through which the ice, rain, snow, sleet, water, ice, sand or
                                         dust enters.

                                                          ****

                    VI. PROPERTY CONDITIONS SECTION

                         The Property Coverage Part is subject to the following conditions.

                         A. CONCEALMENT, MISREPRESENTATION OR FRAUD

                              This Property Coverage Part is void in any case of fraud by you as it
                              relates to this Property Coverage Part at any time. Also, this Property
                              Coverage Part at any time. Also, this Property Coverage Part is void if
                              you, or any other insured, at any time, intentionally conceal or
                              misrepresent a material fact concerning:

                              1.   The Property Coverage Part;
                              2.   The “covered property”;
                              3.   Your interest in the “covered property”; or
                              4.   A claim under this Property Coverage Part




                                               LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                        www.lewisbrisbois.com


           4843-5321-8517.2
Copy from re:SearchGA
                     Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 120 of 162

           J. Remington Huggins, Esq.
           December 31, 2020
           Page 8 of 10



                                 Under this condition you also means any “officer”, director, or trustee
                                 when acting on your behalf.

                                                          ****

                         C. BREACH OF CONDITIONS

                              The breach of any condition of this Property Coverage Part at any one or
                              more locations will not affect coverage at any location where, at the time of
                              loss, the breach of condition does not exist.

                         D. LEGAL ACTION AGAINST US

                            No one may bring a legal action against us under this Property Coverage
                            Part unless:
                         1. There has been full compliance with all of the terms of this Property
                            Coverage Part; and
                         2. The action is brought within two years after the date on which the direct
                            physical loss or damage occurred.

                                                          ****

                    I. INSURED’S DUTIES IN THE EVENT OF LOSS OR DAMAGE

                         Failure to perform these duties will impair your rights under this Property
                         Coverage Part or could result in denial of coverage.

                                                       ****
                         4. Give us prompt notice of the loss or damage and include a description of
                            the property involved.
                                                       ****
                         7. As soon as possible, give us a description of how, when and where the loss
                            or damage occurred.

                         8. Take all reasonable steps to protect the “covered property” from further
                            damage. If feasible, set the damaged property aside and in the best
                            possible order for examination. Also keep a record of your expenses for
                            emergency and temporary repairs for consideration in the settlement of
                            the claim.




                                              LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                        www.lewisbrisbois.com


           4843-5321-8517.2
Copy from re:SearchGA
                     Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 121 of 162

           J. Remington Huggins, Esq.
           December 31, 2020
           Page 9 of 10



                         9. At our request, give us complete inventories of the damaged and
                            undamaged property. Include quantities, costs, values and amount of loss
                            claimed.

                         10. As often as may reasonably by required, permit us to inspect the property
                             and records proving the loss or damage. Also, permit us to take samples
                             of damaged and undamaged property for inspection, testing and analysis.
                             Permit us to make copies from your books and records.

                         11. Permit us to question you under oath at such times as may be reasonably
                             required about any matter relating to this insurance or your claim,
                             including your books and records. In such event, your answers must be
                             signed.

                         12. Send us a signed, sworn statement of loss containing the information
                             we request to investigate or settle the claim. You must do this within
                             60 days.

                         13. Cooperate with us in the investigation or settlement of the claim.


                    J. LIMITS OF INSURANCE

                         1. Regardless of the number of years this insurance remains in force or the
                            number of premiums paid, no limit of insurance accumulates from annual
                            policy term to annual policy term.

                                                        ****

                    U. “POLICY PERIOD”

                         Under this Property Coverage Part we provide coverage for this loss or
                         damage during the “policy period.”

                                                       ****


                   Based on the above Policy language and the October 2, 2019 and July 14, 2020 letters, which
           includes two (2) of Haag Engineering Inc.’s detailed reports, AAICO maintains its coverage position
           with respect to the Condominium’s claims.




                                             LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                      www.lewisbrisbois.com


           4843-5321-8517.2
Copy from re:SearchGA
                     Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 122 of 162

           J. Remington Huggins, Esq.
           December 31, 2020
           Page 10 of 10



                   AAICO reserves the right to supplement its coverage position, including any of its rights
           pursuant to the terms, conditions, definitions, provisions and exclusions of the Policy. The specific
           delineation of policy defenses as detailed above or in prior correspondence is not intended to
           constitute a waiver of any policy defenses available and shall not estop AAICO from asserting such
           defenses.

                  Furthermore, AAICO reserves the right to conduct examinations under oath and examine the
           books and records of the Condominium.

                   Should you wish to discuss this letter or have any further information relevant to the coverage
           position taken by AAICO, please do not hesitate to contact me.



                                                        Very truly yours,




                                                        Seth M. Friedman of
                                                        LEWIS BRISBOIS BISGAARD & SMITH LLP




           cc:      VIA EMAIL: wwalsh@cauinsure.com
                    William Walsh, AVP
                    Community Association Underwriters of America, Inc.




                                           LEWIS BRISBOIS BISGAARD & SMITH LLP
                                                    www.lewisbrisbois.com


           4843-5321-8517.2
Copy from re:SearchGA
                   Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 123 of 162
                                                                                          EXHIBIT C
                                                                                            J. Remington Huggins, Esq.
                                                                                                    110 Norcross Street
                                                                                                    Roswell, GA 30075
                                                                                            Remington@lawhuggins.com
                                                                                                        (770) 913-6229


             November 3rd, 2020

             Mr. Seth Friedman, Esq.
             Lewis Brisbois                                         Sent Via E-mail:
             1180 Peachtree St NE                                   Seth.Friedman@lewisbrisbois.com
             Suite 2900
             Atlanta, GA 30309


             Re:    Property Owner(s): Sterling Oaks at Lenox Hills Condominium
                    Policy No.: CAU504424-2
                    Claim No.: 105159-1
                    DOL: 6/7/2019

             Mr. Friedman:

                    I have been retained by Sterling Oaks at Lenox Hills Condominium (“Sterling Oak”), to
             represent it regarding the above referenced property insurance claim. All further communication
             regarding this claim should be directed to my office.

                     Please also accept this letter as a formal demand for a certified copy of the relevant
             insurance policy, to include the original policy, any renewals, endorsements, and any written or
             verbal statements taken from any agents or representatives of Sterling Oak.

                     I am enclosing the property estimate for the damages that occurred to Sterling Oak’s
             property, as a result of the severe storm event. We reserve the right to amend this estimate should
             further information impacting it become available. My client has complied with all conditions
             contained in the insurance policy. Additionally, CAU has not provided any evidence that would
             support a justifiable denial or limitation to Sterling Oak’s claim. This constitutes prima facie
             evidence of CAU’s bad faith.

                      This lack of good faith has forced Sterling Oak to retain my legal services in order to fairly
             settle its claim. Accordingly, it is our contention that CAU’s conduct constitutes an unfair claim
             settlement pursuant to O.C.G.A. § 33-6-34 and is a breach of the insurance policy. The violations
             under the Georgia Insurance Code may include, but not be limited to:

         (1) Knowingly misrepresenting to claimants and insureds relevant facts or policy provisions relating
             to coverages at issue. See O.C.G.A. § 33-6-34(1);

         (2) Failing to acknowledge with reasonable promptness pertinent communications with respect to
             claims arising under its policies. See O.C.G.A. § 33-6-34(2);




Copy from re:SearchGA
                   Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 124 of 162

          To: CAU
          Client: Sterling Oak Property Owners Association, Inc
          Date: November 3rd, 2020


         (3) Failing to adopt and implement procedures for the prompt investigation and settlement of claims
             arising under its policies. See O.C.G.A. § 33-6-34(3);

         (4) Not attempting in good faith to effectuate prompt, fair, and equitable settlement of claims
             submitted in which liability has become reasonable clear. See O.C.G.A. § 33-6-34(4);

         (5) Compelling insureds or beneficiaries to institute suits to recover amounts due under its policies by
             offering substantially less than the amounts ultimately recovered in suits brought by them. See
             O.C.G.A. § 33-6-34(5);

         (6) Refusing to pay claims without conducting a reasonable investigation. See O.C.G.A. § 33-6-34(6);

         (7) When requested by the insured in writing, failing to affirm or deny coverage of claims within a
             reasonable time after having completed its investigation related to such claim or claims. See
             O.C.G.A. § 33-6-34(7); and

         (8) When requested by the insured in writing, failing in the case of claim denial or offers of
             compromise settlement to provide promptly a reasonable and accurate explanation of the basis for
             such action. In the case of claims denials, such denials shall be in writing. See O.C.G.A. § 33-6-
             34(10);

                    Bad faith claims handling violation of O.C.G.A. § 33-6-34 triggers additional liability on
             CAU’s part under O.C.G.A. § 33-4-6 that includes the amount of the claim, plus a penalty of an
             additional fifty percent (50%) of the value of the claim and reasonable attorneys’ fees and costs.

                     Therefore, as per the enclosed estimate of damages to Sterling Oak’s property we are
             hereby making formal demand that CAU settle the above claim for the sum of $541,358.37, minus
             the applicable deductible. This demand is being made pursuant to O.C.G.A. § 33-4-6, and CAU
             has sixty (60) days in which to make payment on this claim or be subject to a law suit containing
             a claim for breach of contract and bad faith seeking all compensation allowed by law, including
             attorneys’ fees and penalty of fifty percent (50%) of the loss amount.

                      This letter constitutes a “proper demand” for payment under O.C.G.A. § 33-4-6. If CAU
             contend that a proper demand has not been made, CAU must immediately notify us of the reasons
             for such allegation. Otherwise, it will be assumed that CAU agrees that a proper demand was
             made. This correspondence will also serve as notification that CAU may also be required to pay
             reasonable attorneys’ fees due to CAU’s failure to perform as per the terms of the insurance
             contract entered into with Sterling Oak. Such payment is necessitated as a result of Sterling Oak
             having to retain this firm for legal services to pursue its claim for damages and should be paid in
             addition to the amount of any valid claim for contractual benefits and costs. The purpose of this
             letter is to encourage CAU to resolve Sterling Oak’s claim in a fair and equitable manner without
             the need for further legal action. In the event that CAU fails to respond to this letter with an offer
             of settlement that is acceptable to Sterling Oak, we will have no alternative but to recommend to
             it that a lawsuit be filed against CAU.




Copy from re:SearchGA
                   Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 125 of 162

          To: CAU
          Client: Sterling Oak Property Owners Association, Inc
          Date: November 3rd, 2020


                    This offer is made in the spirit of compromise pursuant to Southern General Ins. Co. v.
             Holt, 226 Ga. 267, 416 S.E.2d 274 (1992). Failure to settle my clients’ claim after this notice of
             our willingness to accept this amount may result in CAU being liable for the full amount of any
             judgment obtained, even if it is in excess of the limits of the policy. See GEICO v. Gingold, 249
             Ga. 159 (1982); Shaw v. Caldwell, 229 Ga. 87 (1972); and Smoot v. State Farm Mutual Auto
             Insurance Co., 229 F.2d 525 (5th Cir. 1962).

                    In order to avoid a suit for bad faith penalties and attorney’s fees, payment must be received
             in my office within sixty (60) days of CAU’s receipt of this letter. Any check issued should list
             Huggins Law Firm, LLC.

                     I look forward to working with CAU to resolve this matter quickly and amicably. Please
             feel free to contact me should CAU have any questions pertaining to this correspondence.


                                                                   Sincerely,




                                                                   J. Remington Huggins, Esq.
                                                                   Attorney at Law

      JRH
      enclosures




Copy from re:SearchGA
1
                      Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 126 of 162

                      Berrong Construction




                Insured:    Sterling Oaks at Lenox Hills Condominium
               Property:    1865 Sterling Oaks Circle NE
                            Atlanta, GA 30319


            Claim Rep.:     Marissa Hart                                                   Business:    (770) 400-9709
             Company:       Berrong Construction                                            Cellular:   (678) 908-2895
              Business:     935 Highway 124, Ste. 209                                        E-mail:    supplements@berrong.com
                            Braselton, GA 30517


              Estimator:    Marissa Hart                                                   Business:    (770) 400-9709
              Company:      Berrong Construction                                            E-mail:     supplements@berrong.com
               Business:    935 Highway 124, Ste. 209
                            Braselton, GA 30517


        Claim Number: 105159-1                    Policy Number: CAU504424-2                   Type of Loss: Wind Damage

          Date of Loss:     6/7/2019 12:00 AM                    Date Received:
         Date Inspected:                                          Date Entered:

              Price List:   GAAT8X_OCT20
                            Restoration/Service/Remodel
               Estimate:    STERLING_OAKS

      As a General Contractor, we are required to abide by all state regulated building codes and schedule/supervise all
      specialty trade sub-contractors, as well as, handle all permit processes, OSHA regulation compliance, general liability
      insurance for this project, and worker's compensation for our employees/sub-contractors that we supervise or that
      otherwise enter the job site while work is in progress. Therefore, General Contractors overhead and profit is charged on
      all projects, as well as the job related overhead general conditions.

      Please also be aware that our business model as a General Construction firm is to subcontract all specialty, licensed,
      and/or hazardous trades to specialized tradesmen. Therefore, we do not use the default demolition general labor (DMO)
      in the “unit price” of the Xactimate removal line items on any specialty, licensed, or hazardous trades. All removal lines
      “unit price” are attributed to their appropriate specialty, licensed, and/or hazardous trade. This is required to
      appropriately represent our cost of job-personnel overhead that is built into Xactimate’s line item price.




Copy from re:SearchGA
2
                         Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 127 of 162

                         Berrong Construction




                                                                       STERLING_OAKS
      STERLING_OAKS

      DESCRIPTION                                   QUANTITY UNIT PRICE                     TAX             O&P            RCV        DEPREC.              ACV
      Building Code R102.1 states where there is a conflict between a general requirement and a specific requirement, the specific requirement shall
      be applicable. Where, in any specific case, different sections of this code specify different materials, methods of construction or other
      requirements, the most restrictive shall govern.

      Total: STERLING_OAKS                                                                   0.00            0.00           0.00               0.00         0.00
                                                                           DWELLING
                                                                             Building 1
                                                                                Roof
      Roof

      DESCRIPTION                                   QUANTITY UNIT PRICE                     TAX             O&P            RCV        DEPREC.              ACV
      1. Tear off composition shingles (no haul            78.63 SQ           87.02            0.00       1,368.48       8,210.86            (0.00)      8,210.86
      off)
      Building code R908.3 states that roof replacement shall include the removal of existing layers of roof coverings down to the deck.
      2. Laminated - comp. shingle rfg. - w/out            90.67 SQ          182.81          638.10       3,442.70      20,656.18            (0.00)     20,656.18
      felt
      Includes a standard 15% cutting loss factor for a hip roof. Building code R904.2 states that roof assemblies shall be of materials that are
      compatible with each other and with the building or structure to which the materials are applied. Building code R904.4 also states that roof
      covering materials shall be delivered in packages bearing the manufacturer's identifying marks and approved testing agency labels required. This
      line item DOES NOT include a STARTER COURSE or HIP/RIDGE SHINGLES. It is clear in Xactimate's item description pane for this line item,
      that it is designed for field shingles only. This line item does include a sufficient waste factor to account for the cutting loss that would be expected
      for a roof of this complexity.

       Xactimate defines waste as “Material that must be purchased but cannot be used. WASTE can result from trimming, rejection because of defect or
      other efforts to maintain acceptable quality of the structural part containing that material", and then goes on to say "a percent of WASTE should be
      included in virtually all material calculations.”
      3. Roofing felt - 15 lb.                            90.42 SQ            25.12          39.35         462.14       2,772.84         (0.00)        2,772.84
      15# felt is existing. Building code R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. Instructions
      state that for slopes 4/12 or greater, successive sheets will be overlapped by 2 inches and end laps and offset end laps a minimum of 6 inches. A
      double layer is to be applied at all valleys, hips and ridges. This line item does include a sufficient waste factor (15%) to account for the cutting
      loss and required overlapping that would be expected for a roof of this complexity.
      4. Asphalt starter - universal starter             960.00 LF             1.77          43.78         348.60       2,091.57         (0.00)        2,091.57
      course
      Starter course comes in 120 LF bundles and is not included in the field shingle line item. Building code R905.1 states that roof coverings shall be
      applied in accordance to the manufactures instructions. The manufacturers instructions say that a true starter strip needs to be installed on the
      eaves and the rakes. Building code R904.4 also states that roof covering materials shall be delivered in packages bearing the manufacturer's
      identifying marks and approved testing agency labels required.

       Under no circumstances can cut-up laminated shingles be used.
      5. Drip edge                                     951.43 LF               2.02          59.37      396.25        2,377.51           (0.00)       2,377.51
      A 5% required overlapping factor has been added. Drip edge is required by Building Code R905.2.8.5. Code states that drip edge shall be
      provided at eaves and rake edges of shingle roofs. Adjacent segments of drip edge shall be overlapped not less than 2 inches. Drip edge will be
      mechanically fastened to the roof deck at least every 12 inches. Building code R908.5 also prohibits the reinstallation of these flashings when
      rusted, damaged or deteriorated. The function of flashing is to prevent water from entering through penetrations in the roof plane. The very act of
      installing the flashing damages it, and therefore, is not allowable for reinstallation. For example, flashings previously installed will have nail holes
      in them compromising their functionality.

       In addition, building code R703.4 states that flashing shall be provided continuously above all projecting wood trim.
    STERLING_OAKS                                                                                                                  11/2/2020               Page: 2




Copy from re:SearchGA
3
                         Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 128 of 162

                         Berrong Construction




                                                                      CONTINUED - Roof



      DESCRIPTION                                   QUANTITY UNIT PRICE                     TAX             O&P            RCV        DEPREC.              ACV
      6. Ridge cap - Standard profile -               252.00 LF            4.23          39.31          221.05      1,326.33          (0.00)       1,326.33
      composition shingles
      Ridge cap is rounded up to account for 28 LF bundles and is not included in the field shingle line item. Building code R905.1 states that roof
      coverings shall be applied in accordance to the manufactures instructions. The manufacturers instructions say that Ridge Cap shingles need to be
      installed (NOT CUT 3-TAB SHINGLES). Building code R904.4 also states that roof covering materials shall be delivered in packages bearing the
      manufacturer's identifying marks and approved testing agency labels required.

       In addition, under no circumstances can cut-up laminated shingles be used.
      7. Remove Additional charge for steep              17.30 SQ             32.43            0.00         112.21          673.25          (0.00)         673.25
      roof - 7/12 to 9/12 slope
      Labor for a roofing subcontractor to remove the shingles and felt on a steep roof.
      8. Additional charge for steep roof - 7/12         19.90 SQ             34.64            0.00         137.87          827.21          (0.00)         827.21
      to 9/12 slope
      Additional charge for lost labor productivity on a steep roof and additional safety precautions due to increased danger. The quantity of this line
      item reflects a waste factor (15%) that includes cutting loss for the field shingles, as well as the starter course and hip/ridge shingles. That is
      because Xactimate does not have a steep charge line item for starter course and hip/ridge shingles.
      9. Remove Additional charge for steep               3.30 SQ             50.96            0.00           33.63         201.80          (0.00)         201.80
      roof - 10/12 - 12/12 slope
      Labor for a roofing subcontractor to remove the shingles and felt on a double steep roof.
      10. Additional charge for steep roof -              3.80 SQ             54.44            0.00           41.37         248.24          (0.00)         248.24
      10/12 - 12/12 slope
      Additional charge for lost labor productivity on a double steep roof and additional safety precautions due to increased danger. The quantity of this
      line item reflects a waste factor (15%) that includes cutting loss for the field shingles, as well as the starter course and hip/ridge shingles. That is
      because Xactimate does not have a steep charge line item for starter course and hip/ridge shingles.
      11. Additional charge for high roof (2             78.63 SQ             12.26            0.00         192.80        1,156.80          (0.00)       1,156.80
      stories or greater)
      Labor for a roofing subcontractor to remove the shingles and felt on a high roof.
      12. Additional charge for high roof (2             90.42 SQ             15.30            0.00         276.69        1,660.12          (0.00)       1,660.12
      stories or greater)
      Additional labor charge for lost productivity on a high roof (2 stories or greater), due to accessibility, and extra safety precautions due to increased
      danger. The quantity of this line item reflects a waste factor (15%) that includes cutting loss for the field shingles, as well as, the starter course and
      hip/ridge shingles. That is because Xactimate does not have a high roof charge line item for starter course and hip/ridge shingles.
      13. Flashing - pipe jack                           17.00 EA             35.12          14.10          122.23          733.37          (0.00)         733.37
      Pipe jack flashings are required by Building Code R903.2. Code states that flashings shall be installed around penetrations through the roof plane.
      Building code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to
      prevent water from entering through penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not
      allowable for reinstallation. For example, flashings previously installed will have nail holes in them compromising their functionality.
      14. Prime & paint roof vent                        17.00 EA             31.66            9.62         109.57          657.40          (0.00)         657.40
      Building code R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. The manufacturers instructions
      say that all exposed metal surfaces should be painted.
      15. Valley lining (Closed Valley)*                169.80 LF              4.55          24.32          159.38          956.29          (0.00)         956.29
      Valley lining is required by building code R905.2.8.2. Code states that valley lining shall be installed in accordance with manufacturers
      instructions. Code R903.2.1 states that flashings will be installed when there is a change in roof slope or direction. Building code R908.5 also
      prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to prevent water from entering
      through penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for reinstallation. For
      example, flashings previously installed will have nail holes in them compromising their functionality.

    STERLING_OAKS                                                                                                                11/2/2020                 Page: 3




Copy from re:SearchGA
4
                        Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 129 of 162

                         Berrong Construction




                                                                      CONTINUED - Roof



      DESCRIPTION                                  QUANTITY UNIT PRICE                     TAX             O&P            RCV       DEPREC.              ACV
      16. R&R Chimney flashing - large (32"                 8.00 EA          513.57          72.62         836.24       5,017.42           (0.00)      5,017.42
      x 60")
      Labor and material for a roofing subcontractor to remove the chimney flashing, discard in a job-site waste receptacle and replace with new.
      Chimney flashing is required by Building Code R703.4(2). Code states that flashings shall be installed at the intersections of chimneys. Code
      R905.2.8.4 states that chimney flashing, specifically, shall be applied in accordance with the shingle manufacturers printed instructions. Building
      code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to prevent water
      from entering through penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for
      reinstallation. For example, flashings previously installed will have nail holes in them compromising their functionality.
      17. Step flashing                                  322.46 LF              7.98         36.63         521.97       3,131.83           (0.00)      3,131.83
      Step flashing is required by Building Code R703.4(6). Code states that flashings shall be installed at wall and roof intersections. Code R903.2.1
      also states that flashings shall be installed at wall and roof intersections or where ever there is a change in roof slope or direction. Building code
      R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. Building code R908.5 also prohibits the
      reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to prevent water from entering through
      penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for reinstallation. For example,
      flashings previously installed will have nail holes in them compromising their functionality.
      18. Flashing - L flashing - color finish           285.18 LF              3.67         38.33         216.99       1,301.93           (0.00)      1,301.93
      Linear flashing is required by Building Code R703.4(6). Code states that flashings shall be installed at wall and roof intersections. Code R903.2.1
      also states that flashings shall be installed at wall and roof intersections or where ever there is a change in roof slope or direction. Building code
      R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. The manufacturers instructions say that all
      exposed metal surfaces should be painted. Building code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or
      deteriorated. The function of flashing is to prevent water from entering through penetrations in the roof plane. The very act of installing the
      flashing damages it, and therefore, is not allowable for reinstallation. For example, flashings previously installed will have nail holes in them
      compromising their functionality.
      19. R&R Roof vent - turtle type - Metal             29.00 EA             74.30         47.44         440.43       2,642.57           (0.00)      2,642.57
      Flashings are required by Building Code R903.2.1. Code states that flashings shall be installed around openings through the roof plane. Building
      code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The flashing is mechanically attached to the
      actual vent, therefore, the entire vent must be removed and replaced. The function of flashing is to prevent water from entering through
      penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for reinstallation. For example,
      flashings previously installed will have nail holes in them compromising their functionality.
      20. R&R Exhaust cap - through roof -                  7.00 EA            89.12         14.00         127.57         765.41           (0.00)        765.41
      up to 4"
      Labor and material for a roofing subcontractor to remove the roof mounted dryer vent, discard in a job-site waste receptacle and replace with new.
      Flashings are required by Building Code R903.2.1. Code states that flashings shall be installed around openings through the roof plane. Building
      code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The flashing is mechanically attached to the
      actual vent, therefore, the entire vent must be removed and replaced. The function of flashing is to prevent water from entering through
      penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for reinstallation. For example,
      flashings previously installed will have nail holes in them compromising their functionality.
      21. R&R Continuous ridge vent -                    190.00 LF              9.13         46.36         356.21       2,137.27           (0.00)      2,137.27
      shingle-over style
      Labor and material for a roofing subcontractor to remove and replace the existing ridge vent.

      Total: Roof                                                                       1,123.32       9,924.36      59,546.19               0.00   59,546.19




                                          Satellite


    STERLING_OAKS                                                                                                                11/2/2020               Page: 4




Copy from re:SearchGA
5
                          Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 130 of 162

                          Berrong Construction




      DESCRIPTION                                   QUANTITY UNIT PRICE                     TAX             O&P            RCV        DEPREC.              ACV
      22. Digital satellite system - Detach &             7.00 EA            30.72           0.00          43.01          258.05           (0.00)        258.05
      reset

      Totals: Satellite                                                                      0.00          43.01          258.05               0.00      258.05

      Total: Roof                                                                        1,123.32       9,967.37      59,804.24                0.00   59,804.24

      Total: Building 1                                                                  1,123.32       9,967.37      59,804.24                0.00   59,804.24



                                                                             Building 2
                                                                                Roof
      Roof

      DESCRIPTION                                   QUANTITY UNIT PRICE                     TAX             O&P            RCV        DEPREC.              ACV
      23. Tear off composition shingles (no                77.28 SQ           87.02            0.00       1,344.98       8,069.89            (0.00)      8,069.89
      haul off)
      Building code R908.3 states that roof replacement shall include the removal of existing layers of roof coverings down to the deck.
      24. Laminated - comp. shingle rfg. -                 85.33 SQ          182.81          600.52       3,239.94      19,439.64            (0.00)     19,439.64
      w/out felt
      Includes a standard 10% cutting loss factor for a gable roof. Building code R904.2 states that roof assemblies shall be of materials that are
      compatible with each other and with the building or structure to which the materials are applied. Building code R904.4 also states that roof
      covering materials shall be delivered in packages bearing the manufacturer's identifying marks and approved testing agency labels required. This
      line item DOES NOT include a STARTER COURSE or HIP/RIDGE SHINGLES. It is clear in Xactimate's item description pane for this line item,
      that it is designed for field shingles only. This line item does include a sufficient waste factor to account for the cutting loss that would be expected
      for a roof of this complexity.

       Xactimate defines waste as “Material that must be purchased but cannot be used. WASTE can result from trimming, rejection because of defect or
      other efforts to maintain acceptable quality of the structural part containing that material", and then goes on to say "a percent of WASTE should be
      included in virtually all material calculations.”
      25. Roofing felt - 15 lb.                           85.01 SQ            25.12          37.00         434.49       2,606.94         (0.00)        2,606.94
      15# felt is existing. Building code R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. Instructions
      state that for slopes 4/12 or greater, successive sheets will be overlapped by 2 inches and end laps and offset end laps a minimum of 6 inches. A
      double layer is to be applied at all valleys, hips and ridges. This line item does include a sufficient waste factor (10%) to account for the cutting
      loss and required overlapping that would be expected for a roof of this complexity.
      26. Asphalt starter - universal starter            960.00 LF             1.77          43.78         348.60       2,091.57         (0.00)        2,091.57
      course
      Starter course comes in 120 LF bundles and is not included in the field shingle line item. Building code R905.1 states that roof coverings shall be
      applied in accordance to the manufactures instructions. The manufacturers instructions say that a true starter strip needs to be installed on the
      eaves and the rakes. Building code R904.4 also states that roof covering materials shall be delivered in packages bearing the manufacturer's
      identifying marks and approved testing agency labels required.

       Under no circumstances can cut-up laminated shingles be used.
      27. Drip edge                                  1,006.97 LF               2.02          62.84      419.38        2,516.30           (0.00)       2,516.30
      A 5% required overlapping factor has been added. Drip edge is required by Building Code R905.2.8.5. Code states that drip edge shall be
      provided at eaves and rake edges of shingle roofs. Adjacent segments of drip edge shall be overlapped not less than 2 inches. Drip edge will be
      mechanically fastened to the roof deck at least every 12 inches. Building code R908.5 also prohibits the reinstallation of these flashings when
      rusted, damaged or deteriorated. The function of flashing is to prevent water from entering through penetrations in the roof plane. The very act of
      installing the flashing damages it, and therefore, is not allowable for reinstallation. For example, flashings previously installed will have nail holes
      in them compromising their functionality.

      In addition, building code R703.4 states that flashing shall be provided continuously above all projecting wood trim.
    STERLING_OAKS                                                                                                                  11/2/2020               Page: 5




Copy from re:SearchGA
6
                         Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 131 of 162

                         Berrong Construction




                                                                      CONTINUED - Roof



      DESCRIPTION                                   QUANTITY UNIT PRICE                     TAX             O&P            RCV        DEPREC.              ACV
      28. Ridge cap - Standard profile -              196.00 LF            4.23          30.58          171.93      1,031.59          (0.00)       1,031.59
      composition shingles
      Ridge cap is rounded up to account for 28 LF bundles and is not included in the field shingle line item. Building code R905.1 states that roof
      coverings shall be applied in accordance to the manufactures instructions. The manufacturers instructions say that Ridge Cap shingles need to be
      installed (NOT CUT 3-TAB SHINGLES). Building code R904.4 also states that roof covering materials shall be delivered in packages bearing the
      manufacturer's identifying marks and approved testing agency labels required.

        In addition, under no circumstances can cut-up laminated shingles be used.
      29. Remove Additional charge for steep              3.30 SQ             50.96            0.00           33.63         201.80          (0.00)         201.80
      roof - 10/12 - 12/12 slope
      Labor for a roofing subcontractor to remove the shingles and felt on a double steep roof.
      30. Additional charge for steep roof -              3.63 SQ             54.44            0.00           39.52         237.14          (0.00)         237.14
      10/12 - 12/12 slope
      Additional charge for lost labor productivity on a double steep roof and additional safety precautions due to increased danger. The quantity of this
      line item reflects a waste factor (10%) that includes cutting loss for the field shingles, as well as the starter course and hip/ridge shingles. That is
      because Xactimate does not have a steep charge line item for starter course and hip/ridge shingles.
      31. Additional charge for high roof (2             77.30 SQ             12.26            0.00         189.54        1,137.24          (0.00)       1,137.24
      stories or greater)
      Labor for a roofing subcontractor to remove the shingles and felt on a high roof.
      32. Additional charge for high roof (2             85.03 SQ             15.30            0.00         260.19        1,561.15          (0.00)       1,561.15
      stories or greater)
      Additional labor charge for lost productivity on a high roof (2 stories or greater), due to accessibility, and extra safety precautions due to increased
      danger. The quantity of this line item reflects a waste factor (10%) that includes cutting loss for the field shingles, as well as, the starter course and
      hip/ridge shingles. That is because Xactimate does not have a high roof charge line item for starter course and hip/ridge shingles.
      33. Flashing - pipe jack                            9.00 EA             35.12            7.47           64.71         388.26          (0.00)         388.26
      Pipe jack flashings are required by Building Code R903.2. Code states that flashings shall be installed around penetrations through the roof plane.
      Building code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to
      prevent water from entering through penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not
      allowable for reinstallation. For example, flashings previously installed will have nail holes in them compromising their functionality.
      34. Prime & paint roof jack                         9.00 EA             31.66            5.09           58.01         348.04          (0.00)         348.04
      Building code R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. The manufacturers instructions
      say that all exposed metal surfaces should be painted.
      35. Valley lining (Closed Valley)*                105.33 LF              4.55          15.08            98.87         593.20          (0.00)         593.20
      Valley lining is required by building code R905.2.8.2. Code states that valley lining shall be installed in accordance with manufacturers
      instructions. Code R903.2.1 states that flashings will be installed when there is a change in roof slope or direction. Building code R908.5 also
      prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to prevent water from entering
      through penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for reinstallation. For
      example, flashings previously installed will have nail holes in them compromising their functionality.
      36. R&R Chimney flashing - large (32"               8.00 EA           513.57           72.62          836.24        5,017.42          (0.00)       5,017.42
      x 60")
      Labor and material for a roofing subcontractor to remove the chimney flashing, discard in a job-site waste receptacle and replace with new.
      Chimney flashing is required by Building Code R703.4(2). Code states that flashings shall be installed at the intersections of chimneys. Code
      R905.2.8.4 states that chimney flashing, specifically, shall be applied in accordance with the shingle manufacturers printed instructions. Building
      code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to prevent water
      from entering through penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for
      reinstallation. For example, flashings previously installed will have nail holes in them compromising their functionality.
      37. Step flashing                                 419.81 LF              7.98          47.69          679.55        4,077.32          (0.00)       4,077.32

    STERLING_OAKS                                                                                                                11/2/2020                 Page: 6




Copy from re:SearchGA
7
                          Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 132 of 162

                          Berrong Construction




                                                                      CONTINUED - Roof



      DESCRIPTION                                  QUANTITY UNIT PRICE                     TAX             O&P            RCV       DEPREC.              ACV
      Step flashing is required by Building Code R703.4(6). Code states that flashings shall be installed at wall and roof intersections. Code R903.2.1
      also states that flashings shall be installed at wall and roof intersections or where ever there is a change in roof slope or direction. Building code
      R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. Building code R908.5 also prohibits the
      reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to prevent water from entering through
      penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for reinstallation. For example,
      flashings previously installed will have nail holes in them compromising their functionality.
      38. Flashing - L flashing - color finish           200.00 LF              3.67         26.88         152.18         913.06           (0.00)        913.06
      Linear flashing is required by Building Code R703.4(6). Code states that flashings shall be installed at wall and roof intersections. Code R903.2.1
      also states that flashings shall be installed at wall and roof intersections or where ever there is a change in roof slope or direction. Building code
      R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. The manufacturers instructions say that all
      exposed metal surfaces should be painted. Building code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or
      deteriorated. The function of flashing is to prevent water from entering through penetrations in the roof plane. The very act of installing the
      flashing damages it, and therefore, is not allowable for reinstallation. For example, flashings previously installed will have nail holes in them
      compromising their functionality.
      39. R&R Roof vent - turtle type - Metal             32.00 EA             74.30         52.35         485.99       2,915.94           (0.00)      2,915.94
      Flashings are required by Building Code R903.2.1. Code states that flashings shall be installed around openings through the roof plane. Building
      code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The flashing is mechanically attached to the
      actual vent, therefore, the entire vent must be removed and replaced. The function of flashing is to prevent water from entering through
      penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for reinstallation. For example,
      flashings previously installed will have nail holes in them compromising their functionality.
      40. R&R Exhaust cap - through roof -                  8.00 EA            89.12         16.00         145.79         874.75           (0.00)        874.75
      up to 4"
      Labor and material for a roofing subcontractor to remove the roof mounted dryer vent, discard in a job-site waste receptacle and replace with new.
      Flashings are required by Building Code R903.2.1. Code states that flashings shall be installed around openings through the roof plane. Building
      code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The flashing is mechanically attached to the
      actual vent, therefore, the entire vent must be removed and replaced. The function of flashing is to prevent water from entering through
      penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for reinstallation. For example,
      flashings previously installed will have nail holes in them compromising their functionality.
      41. R&R Continuous ridge vent -                    132.00 LF              9.13         32.21         247.47       1,484.84           (0.00)      1,484.84
      shingle-over style
      Labor and material for a roofing subcontractor to remove and replace the existing ridge vent.

      Total: Roof                                                                       1,050.09       9,251.01      55,506.09               0.00   55,506.09




                                          Satellite

      DESCRIPTION                                  QUANTITY UNIT PRICE                     TAX            O&P             RCV       DEPREC.              ACV
      42. Digital satellite system - Detach &            3.00 EA            30.72           0.00          18.43         110.59           (0.00)        110.59
      reset

      Totals: Satellite                                                                     0.00          18.43         110.59               0.00      110.59

      Total: Roof                                                                       1,050.09       9,269.45      55,616.68               0.00   55,616.68


    STERLING_OAKS                                                                                                                11/2/2020               Page: 7




Copy from re:SearchGA
8
                         Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 133 of 162

                         Berrong Construction




      Total: Building 2                                                                  1,050.09       9,269.45      55,616.68               0.00    55,616.68



                                                                             Building 3
                                                                                Roof
      Roof

      DESCRIPTION                                   QUANTITY UNIT PRICE                     TAX             O&P            RCV        DEPREC.              ACV
      43. Tear off composition shingles (no                83.49 SQ           87.02            0.00       1,453.06       8,718.36            (0.00)      8,718.36
      haul off)
      Building code R908.3 states that roof replacement shall include the removal of existing layers of roof coverings down to the deck.
      44. Laminated - comp. shingle rfg. -                 92.00 SQ          182.81          647.46       3,493.20      20,959.18            (0.00)     20,959.18
      w/out felt
      Includes a standard 10% cutting loss factor for a gable roof. Building code R904.2 states that roof assemblies shall be of materials that are
      compatible with each other and with the building or structure to which the materials are applied. Building code R904.4 also states that roof
      covering materials shall be delivered in packages bearing the manufacturer's identifying marks and approved testing agency labels required. This
      line item DOES NOT include a STARTER COURSE or HIP/RIDGE SHINGLES. It is clear in Xactimate's item description pane for this line item,
      that it is designed for field shingles only. This line item does include a sufficient waste factor to account for the cutting loss that would be expected
      for a roof of this complexity.

       Xactimate defines waste as “Material that must be purchased but cannot be used. WASTE can result from trimming, rejection because of defect or
      other efforts to maintain acceptable quality of the structural part containing that material", and then goes on to say "a percent of WASTE should be
      included in virtually all material calculations.”
      45. Roofing felt - 15 lb.                           91.84 SQ            25.12          39.97         469.40       2,816.39         (0.00)        2,816.39
      15# felt is existing. Building code R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. Instructions
      state that for slopes 4/12 or greater, successive sheets will be overlapped by 2 inches and end laps and offset end laps a minimum of 6 inches. A
      double layer is to be applied at all valleys, hips and ridges. This line item does include a sufficient waste factor (10%) to account for the cutting
      loss and required overlapping that would be expected for a roof of this complexity.
      46. Asphalt starter - universal starter            840.00 LF             1.77          38.30         305.02       1,830.12         (0.00)        1,830.12
      course
      Starter course comes in 120 LF bundles and is not included in the field shingle line item. Building code R905.1 states that roof coverings shall be
      applied in accordance to the manufactures instructions. The manufacturers instructions say that a true starter strip needs to be installed on the
      eaves and the rakes. Building code R904.4 also states that roof covering materials shall be delivered in packages bearing the manufacturer's
      identifying marks and approved testing agency labels required.

       Under no circumstances can cut-up laminated shingles be used.
      47. Drip edge                                    843.91 LF               2.02          52.66      351.47        2,108.83           (0.00)       2,108.83
      A 5% required overlapping factor has been added. Drip edge is required by Building Code R905.2.8.5. Code states that drip edge shall be
      provided at eaves and rake edges of shingle roofs. Adjacent segments of drip edge shall be overlapped not less than 2 inches. Drip edge will be
      mechanically fastened to the roof deck at least every 12 inches. Building code R908.5 also prohibits the reinstallation of these flashings when
      rusted, damaged or deteriorated. The function of flashing is to prevent water from entering through penetrations in the roof plane. The very act of
      installing the flashing damages it, and therefore, is not allowable for reinstallation. For example, flashings previously installed will have nail holes
      in them compromising their functionality.

       In addition, building code R703.4 states that flashing shall be provided continuously above all projecting wood trim.
      48. Ridge cap - Standard profile -               224.00 LF             4.23        34.94          196.49      1,178.96          (0.00)       1,178.96
      composition shingles
      Ridge cap is rounded up to account for 28 LF bundles and is not included in the field shingle line item. Building code R905.1 states that roof
      coverings shall be applied in accordance to the manufactures instructions. The manufacturers instructions say that Ridge Cap shingles need to be
      installed (NOT CUT 3-TAB SHINGLES). Building code R904.4 also states that roof covering materials shall be delivered in packages bearing the
      manufacturer's identifying marks and approved testing agency labels required.

      In addition, under no circumstances can cut-up laminated shingles be used.

    STERLING_OAKS                                                                                                                 11/2/2020                Page: 8




Copy from re:SearchGA
9
                         Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 134 of 162

                         Berrong Construction




                                                                      CONTINUED - Roof



      DESCRIPTION                                   QUANTITY UNIT PRICE                     TAX             O&P            RCV        DEPREC.              ACV
      49. Remove Additional charge for steep                3.70 SQ            50.96           0.00           37.71         226.26          (0.00)         226.26
      roof - 10/12 - 12/12 slope
      Labor for a roofing subcontractor to remove the shingles and felt on a double steep roof.
      50. Additional charge for steep roof -                4.07 SQ            54.44           0.00           44.31         265.88          (0.00)         265.88
      10/12 - 12/12 slope
      Additional charge for lost labor productivity on a double steep roof and additional safety precautions due to increased danger. The quantity of this
      line item reflects a waste factor (10%) that includes cutting loss for the field shingles, as well as the starter course and hip/ridge shingles. That is
      because Xactimate does not have a steep charge line item for starter course and hip/ridge shingles.
      51. Additional charge for high roof (2              83.49 SQ             12.26           0.00         204.72        1,228.31          (0.00)       1,228.31
      stories or greater)
      Labor for a roofing subcontractor to remove the shingles and felt on a high roof.
      52. Additional charge for high roof (2              91.84 SQ             15.30           0.00         281.03        1,686.18          (0.00)       1,686.18
      stories or greater)
      Additional labor charge for lost productivity on a high roof (2 stories or greater), due to accessibility, and extra safety precautions due to increased
      danger. The quantity of this line item reflects a waste factor (10%) that includes cutting loss for the field shingles, as well as, the starter course and
      hip/ridge shingles. That is because Xactimate does not have a high roof charge line item for starter course and hip/ridge shingles.
      53. Flashing - pipe jack                              9.00 EA            35.12           7.47           64.71         388.26          (0.00)         388.26
      Pipe jack flashings are required by Building Code R903.2. Code states that flashings shall be installed around penetrations through the roof plane.
      Building code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to
      prevent water from entering through penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not
      allowable for reinstallation. For example, flashings previously installed will have nail holes in them compromising their functionality.
      54. Prime & paint roof vent                           9.00 EA            31.66           5.09           58.01         348.04          (0.00)         348.04
      Building code R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. The manufacturers instructions
      say that all exposed metal surfaces should be painted.
      55. Valley lining (Closed Valley)*                 127.85 LF              4.55         18.31          120.01          720.03          (0.00)         720.03
      Valley lining is required by building code R905.2.8.2. Code states that valley lining shall be installed in accordance with manufacturers
      instructions. Code R903.2.1 states that flashings will be installed when there is a change in roof slope or direction. Building code R908.5 also
      prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to prevent water from entering
      through penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for reinstallation. For
      example, flashings previously installed will have nail holes in them compromising their functionality.
      56. R&R Chimney flashing - large (32"                 9.00 EA          513.57          81.70          940.77        5,644.59          (0.00)       5,644.59
      x 60")
      Labor and material for a roofing subcontractor to remove the chimney flashing, discard in a job-site waste receptacle and replace with new.
      Chimney flashing is required by Building Code R703.4(2). Code states that flashings shall be installed at the intersections of chimneys. Code
      R905.2.8.4 states that chimney flashing, specifically, shall be applied in accordance with the shingle manufacturers printed instructions. Building
      code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to prevent water
      from entering through penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for
      reinstallation. For example, flashings previously installed will have nail holes in them compromising their functionality.
      57. Step flashing                                  248.00 LF              7.98         28.17          401.44        2,408.66          (0.00)       2,408.66
      Step flashing is required by Building Code R703.4(6). Code states that flashings shall be installed at wall and roof intersections. Code R903.2.1
      also states that flashings shall be installed at wall and roof intersections or where ever there is a change in roof slope or direction. Building code
      R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. Building code R908.5 also prohibits the
      reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to prevent water from entering through
      penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for reinstallation. For example,
      flashings previously installed will have nail holes in them compromising their functionality.
      58. Flashing - L flashing - color finish           229.00 LF              3.67         30.78          174.24        1,045.45          (0.00)       1,045.45


    STERLING_OAKS                                                                                                                11/2/2020                 Page: 9




Copy from re:SearchGA
10
                          Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 135 of 162

                          Berrong Construction




                                                                      CONTINUED - Roof



      DESCRIPTION                                  QUANTITY UNIT PRICE                     TAX             O&P            RCV       DEPREC.              ACV
      Linear flashing is required by Building Code R703.4(6). Code states that flashings shall be installed at wall and roof intersections. Code R903.2.1
      also states that flashings shall be installed at wall and roof intersections or where ever there is a change in roof slope or direction. Building code
      R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. The manufacturers instructions say that all
      exposed metal surfaces should be painted. Building code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or
      deteriorated. The function of flashing is to prevent water from entering through penetrations in the roof plane. The very act of installing the
      flashing damages it, and therefore, is not allowable for reinstallation. For example, flashings previously installed will have nail holes in them
      compromising their functionality.
      59. R&R Roof vent - turtle type - Metal             36.00 EA             74.30         58.90         546.74       3,280.44           (0.00)      3,280.44
      Flashings are required by Building Code R903.2.1. Code states that flashings shall be installed around openings through the roof plane. Building
      code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The flashing is mechanically attached to the
      actual vent, therefore, the entire vent must be removed and replaced. The function of flashing is to prevent water from entering through
      penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for reinstallation. For example,
      flashings previously installed will have nail holes in them compromising their functionality.
      60. R&R Continuous ridge vent -                    112.00 LF              9.13         27.33         209.98       1,259.87           (0.00)      1,259.87
      shingle-over style
      Labor and material for a roofing subcontractor to remove and replace the existing ridge vent.

      Total: Roof                                                                       1,071.07       9,352.30      56,113.79               0.00   56,113.79




                                          Satellite

      DESCRIPTION                                  QUANTITY UNIT PRICE                     TAX            O&P             RCV       DEPREC.              ACV
      61. Digital satellite system - Detach &            2.00 EA            30.72           0.00          12.29          73.73           (0.00)          73.73
      reset

      Totals: Satellite                                                                     0.00          12.29          73.73               0.00        73.73

      Total: Roof                                                                       1,071.07       9,364.59      56,187.52               0.00   56,187.52

      Total: Building 3                                                                 1,071.07       9,364.59      56,187.52               0.00   56,187.52



                                                                            Building 4
                                                                               Roof
      Roof

      DESCRIPTION                                  QUANTITY UNIT PRICE                     TAX            O&P             RCV       DEPREC.              ACV
      62. Tear off composition shingles (no           70.60 SQ             87.02           0.00      1,228.72       7,372.33          (0.00)          7,372.33
      haul off)
      Building code R908.3 states that roof replacement shall include the removal of existing layers of roof coverings down to the deck.


     STERLING_OAKS                                                                                                               11/2/2020              Page: 10




Copy from re:SearchGA
11
                         Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 136 of 162

                         Berrong Construction




                                                                      CONTINUED - Roof



      DESCRIPTION                                   QUANTITY UNIT PRICE                     TAX             O&P            RCV        DEPREC.              ACV
      63. Laminated - comp. shingle rfg. -                 81.33 SQ          182.81          572.37       3,088.06      18,528.37            (0.00)     18,528.37
      w/out felt
      Includes a standard 15% cutting loss factor for a hip roof. Building code R904.2 states that roof assemblies shall be of materials that are
      compatible with each other and with the building or structure to which the materials are applied. Building code R904.4 also states that roof
      covering materials shall be delivered in packages bearing the manufacturer's identifying marks and approved testing agency labels required. This
      line item DOES NOT include a STARTER COURSE or HIP/RIDGE SHINGLES. It is clear in Xactimate's item description pane for this line item,
      that it is designed for field shingles only. This line item does include a sufficient waste factor to account for the cutting loss that would be expected
      for a roof of this complexity.

       Xactimate defines waste as “Material that must be purchased but cannot be used. WASTE can result from trimming, rejection because of defect or
      other efforts to maintain acceptable quality of the structural part containing that material", and then goes on to say "a percent of WASTE should be
      included in virtually all material calculations.”
      64. Roofing felt - 15 lb.                           81.19 SQ            25.12          35.33         414.96       2,489.79         (0.00)        2,489.79
      15# felt is existing. Building code R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. Instructions
      state that for slopes 4/12 or greater, successive sheets will be overlapped by 2 inches and end laps and offset end laps a minimum of 6 inches. A
      double layer is to be applied at all valleys, hips and ridges. This line item does include a sufficient waste factor (15%) to account for the cutting
      loss and required overlapping that would be expected for a roof of this complexity.
      65. Asphalt starter - universal starter            840.00 LF             1.77          38.30         305.02       1,830.12         (0.00)        1,830.12
      course
      Starter course comes in 120 LF bundles and is not included in the field shingle line item. Building code R905.1 states that roof coverings shall be
      applied in accordance to the manufactures instructions. The manufacturers instructions say that a true starter strip needs to be installed on the
      eaves and the rakes. Building code R904.4 also states that roof covering materials shall be delivered in packages bearing the manufacturer's
      identifying marks and approved testing agency labels required.

       Under no circumstances can cut-up laminated shingles be used.
      66. Drip edge                                    872.05 LF               2.02          54.42      363.19        2,179.15           (0.00)       2,179.15
      A 5% required overlapping factor has been added. Drip edge is required by Building Code R905.2.8.5. Code states that drip edge shall be
      provided at eaves and rake edges of shingle roofs. Adjacent segments of drip edge shall be overlapped not less than 2 inches. Drip edge will be
      mechanically fastened to the roof deck at least every 12 inches. Building code R908.5 also prohibits the reinstallation of these flashings when
      rusted, damaged or deteriorated. The function of flashing is to prevent water from entering through penetrations in the roof plane. The very act of
      installing the flashing damages it, and therefore, is not allowable for reinstallation. For example, flashings previously installed will have nail holes
      in them compromising their functionality.

       In addition, building code R703.4 states that flashing shall be provided continuously above all projecting wood trim.
      67. Ridge cap - Standard profile -               252.00 LF             4.23        39.31          221.05      1,326.33          (0.00)       1,326.33
      composition shingles
      Ridge cap is rounded up to account for 28 LF bundles and is not included in the field shingle line item. Building code R905.1 states that roof
      coverings shall be applied in accordance to the manufactures instructions. The manufacturers instructions say that Ridge Cap shingles need to be
      installed (NOT CUT 3-TAB SHINGLES). Building code R904.4 also states that roof covering materials shall be delivered in packages bearing the
      manufacturer's identifying marks and approved testing agency labels required.

       In addition, under no circumstances can cut-up laminated shingles be used.
      68. Remove Additional charge for steep           18.80 SQ            32.43             0.00         121.94          731.62           (0.00)        731.62
      roof - 7/12 to 9/12 slope
      Labor for a roofing subcontractor to remove the shingles and felt on a steep roof.
      69. Additional charge for steep roof -           21.62 SQ            34.64             0.00         149.78          898.70           (0.00)        898.70
      7/12 to 9/12 slope


     STERLING_OAKS                                                                                                                 11/2/2020              Page: 11




Copy from re:SearchGA
12
                         Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 137 of 162

                         Berrong Construction




                                                                      CONTINUED - Roof



      DESCRIPTION                                   QUANTITY UNIT PRICE                     TAX             O&P            RCV        DEPREC.              ACV
      Additional charge for lost labor productivity on a steep roof and additional safety precautions due to increased danger. The quantity of this line
      item reflects a waste factor (15%) that includes cutting loss for the field shingles, as well as the starter course and hip/ridge shingles. That is
      because Xactimate does not have a steep charge line item for starter course and hip/ridge shingles.
      70. Remove Additional charge for steep              2.50 SQ             50.96            0.00           25.48         152.88          (0.00)         152.88
      roof - 10/12 - 12/12 slope
      Labor for a roofing subcontractor to remove the shingles and felt on a double steep roof.
      71. Additional charge for steep roof -              2.88 SQ             54.44            0.00           31.36         188.15          (0.00)         188.15
      10/12 - 12/12 slope
      Additional charge for lost labor productivity on a double steep roof and additional safety precautions due to increased danger. The quantity of this
      line item reflects a waste factor (15%) that includes cutting loss for the field shingles, as well as the starter course and hip/ridge shingles. That is
      because Xactimate does not have a steep charge line item for starter course and hip/ridge shingles.
      72. Additional charge for high roof (2             70.60 SQ             12.26            0.00         173.11        1,038.67          (0.00)       1,038.67
      stories or greater)
      Labor for a roofing subcontractor to remove the shingles and felt on a high roof.
      73. Additional charge for high roof (2             81.19 SQ             15.30            0.00         248.44        1,490.65          (0.00)       1,490.65
      stories or greater)
      Additional labor charge for lost productivity on a high roof (2 stories or greater), due to accessibility, and extra safety precautions due to increased
      danger. The quantity of this line item reflects a waste factor (15%) that includes cutting loss for the field shingles, as well as, the starter course and
      hip/ridge shingles. That is because Xactimate does not have a high roof charge line item for starter course and hip/ridge shingles.
      74. Flashing - pipe jack                           16.00 EA             35.12          13.27          115.04          690.23          (0.00)         690.23
      Pipe jack flashings are required by Building Code R903.2. Code states that flashings shall be installed around penetrations through the roof plane.
      Building code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to
      prevent water from entering through penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not
      allowable for reinstallation. For example, flashings previously installed will have nail holes in them compromising their functionality.
      75. Prime & paint roof vent                        16.00 EA             31.66            9.05         103.12          618.73          (0.00)         618.73
      Building code R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. The manufacturers instructions
      say that all exposed metal surfaces should be painted.
      76. Valley lining (Closed Valley)*                146.67 LF              4.55          21.00          137.67          826.02          (0.00)         826.02
      Valley lining is required by building code R905.2.8.2. Code states that valley lining shall be installed in accordance with manufacturers
      instructions. Code R903.2.1 states that flashings will be installed when there is a change in roof slope or direction. Building code R908.5 also
      prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to prevent water from entering
      through penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for reinstallation. For
      example, flashings previously installed will have nail holes in them compromising their functionality.
      77. R&R Chimney flashing - large (32"               7.00 EA           513.57           63.54          731.71        4,390.24          (0.00)       4,390.24
      x 60")
      Labor and material for a roofing subcontractor to remove the chimney flashing, discard in a job-site waste receptacle and replace with new.
      Chimney flashing is required by Building Code R703.4(2). Code states that flashings shall be installed at the intersections of chimneys. Code
      R905.2.8.4 states that chimney flashing, specifically, shall be applied in accordance with the shingle manufacturers printed instructions. Building
      code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to prevent water
      from entering through penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for
      reinstallation. For example, flashings previously installed will have nail holes in them compromising their functionality.
      78. Step flashing                                 308.21 LF              7.98          35.01          498.91        2,993.44          (0.00)       2,993.44




     STERLING_OAKS                                                                                                               11/2/2020                Page: 12




Copy from re:SearchGA
13
                          Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 138 of 162

                          Berrong Construction




                                                                      CONTINUED - Roof



      DESCRIPTION                                  QUANTITY UNIT PRICE                     TAX             O&P            RCV       DEPREC.              ACV
      Step flashing is required by Building Code R703.4(6). Code states that flashings shall be installed at wall and roof intersections. Code R903.2.1
      also states that flashings shall be installed at wall and roof intersections or where ever there is a change in roof slope or direction. Building code
      R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. Building code R908.5 also prohibits the
      reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to prevent water from entering through
      penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for reinstallation. For example,
      flashings previously installed will have nail holes in them compromising their functionality.
      79. Flashing - L flashing - color finish           255.18 LF              3.67         34.30         194.16       1,164.97           (0.00)      1,164.97
      Linear flashing is required by Building Code R703.4(6). Code states that flashings shall be installed at wall and roof intersections. Code R903.2.1
      also states that flashings shall be installed at wall and roof intersections or where ever there is a change in roof slope or direction. Building code
      R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. The manufacturers instructions say that all
      exposed metal surfaces should be painted. Building code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or
      deteriorated. The function of flashing is to prevent water from entering through penetrations in the roof plane. The very act of installing the
      flashing damages it, and therefore, is not allowable for reinstallation. For example, flashings previously installed will have nail holes in them
      compromising their functionality.
      80. R&R Roof vent - turtle type - Metal             26.00 EA             74.30         42.54         394.87       2,369.20           (0.00)      2,369.20
      Flashings are required by Building Code R903.2.1. Code states that flashings shall be installed around openings through the roof plane. Building
      code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The flashing is mechanically attached to the
      actual vent, therefore, the entire vent must be removed and replaced. The function of flashing is to prevent water from entering through
      penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for reinstallation. For example,
      flashings previously installed will have nail holes in them compromising their functionality.
      81. R&R Exhaust cap - through roof -                  5.00 EA            89.12         10.00           91.12        546.72           (0.00)        546.72
      up to 4"
      Labor and material for a roofing subcontractor to remove the roof mounted dryer vent, discard in a job-site waste receptacle and replace with new.
      Flashings are required by Building Code R903.2.1. Code states that flashings shall be installed around openings through the roof plane. Building
      code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The flashing is mechanically attached to the
      actual vent, therefore, the entire vent must be removed and replaced. The function of flashing is to prevent water from entering through
      penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for reinstallation. For example,
      flashings previously installed will have nail holes in them compromising their functionality.
      82. R&R Continuous ridge vent -                    112.00 LF              9.13         27.33         209.98       1,259.87           (0.00)      1,259.87
      shingle-over style
      Labor and material for a roofing subcontractor to remove and replace the existing ridge vent.

      Total: Roof                                                                         995.78       8,847.70      53,086.18               0.00   53,086.18




                                          Satellite

      DESCRIPTION                                  QUANTITY UNIT PRICE                     TAX            O&P             RCV       DEPREC.              ACV
      83. Digital satellite system - Detach &            1.00 EA            30.72           0.00           6.14          36.86           (0.00)          36.86
      reset

      Totals: Satellite                                                                     0.00           6.14          36.86               0.00        36.86

      Total: Roof                                                                         995.78       8,853.84      53,123.05               0.00   53,123.05


     STERLING_OAKS                                                                                                               11/2/2020              Page: 13




Copy from re:SearchGA
14
                         Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 139 of 162

                         Berrong Construction




      Total: Building 4                                                                    995.78       8,853.84      53,123.05               0.00    53,123.05



                                                                             Building 5
                                                                                Roof
      Roof

      DESCRIPTION                                   QUANTITY UNIT PRICE                     TAX             O&P            RCV        DEPREC.              ACV
      84. Tear off composition shingles (no                77.28 SQ           87.02            0.00       1,344.98       8,069.89            (0.00)      8,069.89
      haul off)
      Building code R908.3 states that roof replacement shall include the removal of existing layers of roof coverings down to the deck.
      85. Laminated - comp. shingle rfg. -                 85.33 SQ          182.81          600.52       3,239.94      19,439.64            (0.00)     19,439.64
      w/out felt
      Includes a standard 10% cutting loss factor for a gable roof. Building code R904.2 states that roof assemblies shall be of materials that are
      compatible with each other and with the building or structure to which the materials are applied. Building code R904.4 also states that roof
      covering materials shall be delivered in packages bearing the manufacturer's identifying marks and approved testing agency labels required. This
      line item DOES NOT include a STARTER COURSE or HIP/RIDGE SHINGLES. It is clear in Xactimate's item description pane for this line item,
      that it is designed for field shingles only. This line item does include a sufficient waste factor to account for the cutting loss that would be expected
      for a roof of this complexity.

       Xactimate defines waste as “Material that must be purchased but cannot be used. WASTE can result from trimming, rejection because of defect or
      other efforts to maintain acceptable quality of the structural part containing that material", and then goes on to say "a percent of WASTE should be
      included in virtually all material calculations.”
      86. Roofing felt - 15 lb.                           85.01 SQ            25.12          37.00         434.49       2,606.94         (0.00)        2,606.94
      15# felt is existing. Building code R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. Instructions
      state that for slopes 4/12 or greater, successive sheets will be overlapped by 2 inches and end laps and offset end laps a minimum of 6 inches. A
      double layer is to be applied at all valleys, hips and ridges. This line item does include a sufficient waste factor (10%) to account for the cutting
      loss and required overlapping that would be expected for a roof of this complexity.
      87. Asphalt starter - universal starter            960.00 LF             1.77          43.78         348.60       2,091.57         (0.00)        2,091.57
      course
      Starter course comes in 120 LF bundles and is not included in the field shingle line item. Building code R905.1 states that roof coverings shall be
      applied in accordance to the manufactures instructions. The manufacturers instructions say that a true starter strip needs to be installed on the
      eaves and the rakes. Building code R904.4 also states that roof covering materials shall be delivered in packages bearing the manufacturer's
      identifying marks and approved testing agency labels required.

       Under no circumstances can cut-up laminated shingles be used.
      88. Drip edge                                  1,006.97 LF               2.02          62.84      419.38        2,516.30           (0.00)       2,516.30
      A 5% required overlapping factor has been added. Drip edge is required by Building Code R905.2.8.5. Code states that drip edge shall be
      provided at eaves and rake edges of shingle roofs. Adjacent segments of drip edge shall be overlapped not less than 2 inches. Drip edge will be
      mechanically fastened to the roof deck at least every 12 inches. Building code R908.5 also prohibits the reinstallation of these flashings when
      rusted, damaged or deteriorated. The function of flashing is to prevent water from entering through penetrations in the roof plane. The very act of
      installing the flashing damages it, and therefore, is not allowable for reinstallation. For example, flashings previously installed will have nail holes
      in them compromising their functionality.

       In addition, building code R703.4 states that flashing shall be provided continuously above all projecting wood trim.
      89. Ridge cap - Standard profile -               196.00 LF             4.23        30.58          171.93      1,031.59          (0.00)       1,031.59
      composition shingles
      Ridge cap is rounded up to account for 28 LF bundles and is not included in the field shingle line item. Building code R905.1 states that roof
      coverings shall be applied in accordance to the manufactures instructions. The manufacturers instructions say that Ridge Cap shingles need to be
      installed (NOT CUT 3-TAB SHINGLES). Building code R904.4 also states that roof covering materials shall be delivered in packages bearing the
      manufacturer's identifying marks and approved testing agency labels required.

       In addition, under no circumstances can cut-up laminated shingles be used.

     STERLING_OAKS                                                                                                                11/2/2020               Page: 14




Copy from re:SearchGA
15
                         Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 140 of 162

                         Berrong Construction




                                                                      CONTINUED - Roof



      DESCRIPTION                                   QUANTITY UNIT PRICE                     TAX             O&P            RCV        DEPREC.              ACV
      90. Remove Additional charge for steep                3.30 SQ            50.96           0.00           33.63         201.80          (0.00)         201.80
      roof - 10/12 - 12/12 slope
      Labor for a roofing subcontractor to remove the shingles and felt on a double steep roof.
      91. Additional charge for steep roof -                3.63 SQ            54.44           0.00           39.52         237.14          (0.00)         237.14
      10/12 - 12/12 slope
      Additional charge for lost labor productivity on a double steep roof and additional safety precautions due to increased danger. The quantity of this
      line item reflects a waste factor (10%) that includes cutting loss for the field shingles, as well as the starter course and hip/ridge shingles. That is
      because Xactimate does not have a steep charge line item for starter course and hip/ridge shingles.
      92. Additional charge for high roof (2              77.30 SQ             12.26           0.00         189.54        1,137.24          (0.00)       1,137.24
      stories or greater)
      Labor for a roofing subcontractor to remove the shingles and felt on a high roof.
      93. Additional charge for high roof (2              85.03 SQ             15.30           0.00         260.19        1,561.15          (0.00)       1,561.15
      stories or greater)
      Additional labor charge for lost productivity on a high roof (2 stories or greater), due to accessibility, and extra safety precautions due to increased
      danger. The quantity of this line item reflects a waste factor (10%) that includes cutting loss for the field shingles, as well as, the starter course and
      hip/ridge shingles. That is because Xactimate does not have a high roof charge line item for starter course and hip/ridge shingles.
      94. Flashing - pipe jack                              9.00 EA            35.12           7.47           64.71         388.26          (0.00)         388.26
      Pipe jack flashings are required by Building Code R903.2. Code states that flashings shall be installed around penetrations through the roof plane.
      Building code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to
      prevent water from entering through penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not
      allowable for reinstallation. For example, flashings previously installed will have nail holes in them compromising their functionality.
      95. Prime & paint roof jack                           9.00 EA            31.66           5.09           58.01         348.04          (0.00)         348.04
      Building code R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. The manufacturers instructions
      say that all exposed metal surfaces should be painted.
      96. Valley lining (Closed Valley)*                 105.33 LF              4.55         15.08            98.87         593.20          (0.00)         593.20
      Valley lining is required by building code R905.2.8.2. Code states that valley lining shall be installed in accordance with manufacturers
      instructions. Code R903.2.1 states that flashings will be installed when there is a change in roof slope or direction. Building code R908.5 also
      prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to prevent water from entering
      through penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for reinstallation. For
      example, flashings previously installed will have nail holes in them compromising their functionality.
      97. R&R Chimney flashing - large (32"                 8.00 EA          513.57          72.62          836.24        5,017.42          (0.00)       5,017.42
      x 60")
      Labor and material for a roofing subcontractor to remove the chimney flashing, discard in a job-site waste receptacle and replace with new.
      Chimney flashing is required by Building Code R703.4(2). Code states that flashings shall be installed at the intersections of chimneys. Code
      R905.2.8.4 states that chimney flashing, specifically, shall be applied in accordance with the shingle manufacturers printed instructions. Building
      code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to prevent water
      from entering through penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for
      reinstallation. For example, flashings previously installed will have nail holes in them compromising their functionality.
      98. Step flashing                                  419.81 LF              7.98         47.69          679.55        4,077.32          (0.00)       4,077.32
      Step flashing is required by Building Code R703.4(6). Code states that flashings shall be installed at wall and roof intersections. Code R903.2.1
      also states that flashings shall be installed at wall and roof intersections or where ever there is a change in roof slope or direction. Building code
      R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. Building code R908.5 also prohibits the
      reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to prevent water from entering through
      penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for reinstallation. For example,
      flashings previously installed will have nail holes in them compromising their functionality.
      99. Flashing - L flashing - color finish           200.00 LF              3.67         26.88          152.18          913.06          (0.00)         913.06


     STERLING_OAKS                                                                                                               11/2/2020                Page: 15




Copy from re:SearchGA
16
                          Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 141 of 162

                          Berrong Construction




                                                                      CONTINUED - Roof



      DESCRIPTION                                  QUANTITY UNIT PRICE                     TAX             O&P            RCV       DEPREC.              ACV
      Linear flashing is required by Building Code R703.4(6). Code states that flashings shall be installed at wall and roof intersections. Code R903.2.1
      also states that flashings shall be installed at wall and roof intersections or where ever there is a change in roof slope or direction. Building code
      R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. The manufacturers instructions say that all
      exposed metal surfaces should be painted. Building code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or
      deteriorated. The function of flashing is to prevent water from entering through penetrations in the roof plane. The very act of installing the
      flashing damages it, and therefore, is not allowable for reinstallation. For example, flashings previously installed will have nail holes in them
      compromising their functionality.
      100. R&R Roof vent - turtle type - Metal            32.00 EA             74.30         52.35         485.99       2,915.94           (0.00)      2,915.94
      Flashings are required by Building Code R903.2.1. Code states that flashings shall be installed around openings through the roof plane. Building
      code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The flashing is mechanically attached to the
      actual vent, therefore, the entire vent must be removed and replaced. The function of flashing is to prevent water from entering through
      penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for reinstallation. For example,
      flashings previously installed will have nail holes in them compromising their functionality.
      101. R&R Continuous ridge vent -                   132.00 LF              9.13         32.21         247.47       1,484.84           (0.00)      1,484.84
      shingle-over style
      Labor and material for a roofing subcontractor to remove and replace the existing ridge vent.

      Total: Roof                                                                       1,034.09       9,105.22      54,631.34               0.00   54,631.34




                                          Satellite

      DESCRIPTION                                  QUANTITY UNIT PRICE                     TAX            O&P             RCV       DEPREC.              ACV
      102. Digital satellite system - Detach &           1.00 EA            30.72           0.00           6.14          36.86           (0.00)          36.86
      reset

      Totals: Satellite                                                                     0.00           6.14          36.86               0.00        36.86

      Total: Roof                                                                       1,034.09       9,111.37      54,668.20               0.00   54,668.20

      Total: Building 5                                                                 1,034.09       9,111.37      54,668.20               0.00   54,668.20



                                                                            Building 6
                                                                               Roof
      Roof

      DESCRIPTION                                  QUANTITY UNIT PRICE                     TAX            O&P             RCV       DEPREC.              ACV
      103. Tear off composition shingles (no          70.60 SQ             87.02           0.00      1,228.72       7,372.33          (0.00)          7,372.33
      haul off)
      Building code R908.3 states that roof replacement shall include the removal of existing layers of roof coverings down to the deck.


     STERLING_OAKS                                                                                                               11/2/2020              Page: 16




Copy from re:SearchGA
17
                         Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 142 of 162

                         Berrong Construction




                                                                      CONTINUED - Roof



      DESCRIPTION                                   QUANTITY UNIT PRICE                     TAX             O&P            RCV        DEPREC.              ACV
      104. Laminated - comp. shingle rfg. -                81.33 SQ          182.81          572.37       3,088.06      18,528.37            (0.00)     18,528.37
      w/out felt
      Includes a standard 15% cutting loss factor for a hip roof. Building code R904.2 states that roof assemblies shall be of materials that are
      compatible with each other and with the building or structure to which the materials are applied. Building code R904.4 also states that roof
      covering materials shall be delivered in packages bearing the manufacturer's identifying marks and approved testing agency labels required. This
      line item DOES NOT include a STARTER COURSE or HIP/RIDGE SHINGLES. It is clear in Xactimate's item description pane for this line item,
      that it is designed for field shingles only. This line item does include a sufficient waste factor to account for the cutting loss that would be expected
      for a roof of this complexity.

       Xactimate defines waste as “Material that must be purchased but cannot be used. WASTE can result from trimming, rejection because of defect or
      other efforts to maintain acceptable quality of the structural part containing that material", and then goes on to say "a percent of WASTE should be
      included in virtually all material calculations.”
      105. Roofing felt - 15 lb.                          81.19 SQ            25.12          35.33         414.96       2,489.79         (0.00)        2,489.79
      15# felt is existing. Building code R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. Instructions
      state that for slopes 4/12 or greater, successive sheets will be overlapped by 2 inches and end laps and offset end laps a minimum of 6 inches. A
      double layer is to be applied at all valleys, hips and ridges. This line item does include a sufficient waste factor (15%) to account for the cutting
      loss and required overlapping that would be expected for a roof of this complexity.
      106. Asphalt starter - universal starter           840.00 LF             1.77          38.30         305.02       1,830.12         (0.00)        1,830.12
      course
      Starter course comes in 120 LF bundles and is not included in the field shingle line item. Building code R905.1 states that roof coverings shall be
      applied in accordance to the manufactures instructions. The manufacturers instructions say that a true starter strip needs to be installed on the
      eaves and the rakes. Building code R904.4 also states that roof covering materials shall be delivered in packages bearing the manufacturer's
      identifying marks and approved testing agency labels required.

       Under no circumstances can cut-up laminated shingles be used.
      107. Drip edge                                   872.05 LF               2.02          54.42      363.19        2,179.15           (0.00)       2,179.15
      A 5% required overlapping factor has been added. Drip edge is required by Building Code R905.2.8.5. Code states that drip edge shall be
      provided at eaves and rake edges of shingle roofs. Adjacent segments of drip edge shall be overlapped not less than 2 inches. Drip edge will be
      mechanically fastened to the roof deck at least every 12 inches. Building code R908.5 also prohibits the reinstallation of these flashings when
      rusted, damaged or deteriorated. The function of flashing is to prevent water from entering through penetrations in the roof plane. The very act of
      installing the flashing damages it, and therefore, is not allowable for reinstallation. For example, flashings previously installed will have nail holes
      in them compromising their functionality.

       In addition, building code R703.4 states that flashing shall be provided continuously above all projecting wood trim.
      108. Ridge cap - Standard profile -              252.00 LF             4.23        39.31          221.05      1,326.33          (0.00)       1,326.33
      composition shingles
      Ridge cap is rounded up to account for 28 LF bundles and is not included in the field shingle line item. Building code R905.1 states that roof
      coverings shall be applied in accordance to the manufactures instructions. The manufacturers instructions say that Ridge Cap shingles need to be
      installed (NOT CUT 3-TAB SHINGLES). Building code R904.4 also states that roof covering materials shall be delivered in packages bearing the
      manufacturer's identifying marks and approved testing agency labels required.

       In addition, under no circumstances can cut-up laminated shingles be used.
      109. Remove Additional charge for steep          18.80 SQ            32.43             0.00         121.94          731.62           (0.00)        731.62
      roof - 7/12 to 9/12 slope
      Labor for a roofing subcontractor to remove the shingles and felt on a steep roof.
      110. Additional charge for steep roof -          21.62 SQ            34.64             0.00         149.78          898.70           (0.00)        898.70
      7/12 to 9/12 slope


     STERLING_OAKS                                                                                                                 11/2/2020              Page: 17




Copy from re:SearchGA
18
                         Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 143 of 162

                         Berrong Construction




                                                                      CONTINUED - Roof



      DESCRIPTION                                   QUANTITY UNIT PRICE                     TAX             O&P            RCV        DEPREC.              ACV
      Additional charge for lost labor productivity on a steep roof and additional safety precautions due to increased danger. The quantity of this line
      item reflects a waste factor (15%) that includes cutting loss for the field shingles, as well as the starter course and hip/ridge shingles. That is
      because Xactimate does not have a steep charge line item for starter course and hip/ridge shingles.
      111. Remove Additional charge for steep             2.50 SQ             50.96            0.00           25.48         152.88          (0.00)         152.88
      roof - 10/12 - 12/12 slope
      Labor for a roofing subcontractor to remove the shingles and felt on a double steep roof.
      112. Additional charge for steep roof -             2.88 SQ             54.44            0.00           31.36         188.15          (0.00)         188.15
      10/12 - 12/12 slope
      Additional charge for lost labor productivity on a double steep roof and additional safety precautions due to increased danger. The quantity of this
      line item reflects a waste factor (15%) that includes cutting loss for the field shingles, as well as the starter course and hip/ridge shingles. That is
      because Xactimate does not have a steep charge line item for starter course and hip/ridge shingles.
      113. Additional charge for high roof (2            70.60 SQ             12.26            0.00         173.11        1,038.67          (0.00)       1,038.67
      stories or greater)
      Labor for a roofing subcontractor to remove the shingles and felt on a high roof.
      114. Additional charge for high roof (2            81.19 SQ             15.30            0.00         248.44        1,490.65          (0.00)       1,490.65
      stories or greater)
      Additional labor charge for lost productivity on a high roof (2 stories or greater), due to accessibility, and extra safety precautions due to increased
      danger. The quantity of this line item reflects a waste factor (15%) that includes cutting loss for the field shingles, as well as, the starter course and
      hip/ridge shingles. That is because Xactimate does not have a high roof charge line item for starter course and hip/ridge shingles.
      115. Flashing - pipe jack                          21.00 EA             35.12          17.42          150.99          905.93          (0.00)         905.93
      Pipe jack flashings are required by Building Code R903.2. Code states that flashings shall be installed around penetrations through the roof plane.
      Building code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to
      prevent water from entering through penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not
      allowable for reinstallation. For example, flashings previously installed will have nail holes in them compromising their functionality.
      116. Prime & paint roof vent                       21.00 EA             31.66          11.88          135.35          812.09          (0.00)         812.09
      Building code R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. The manufacturers instructions
      say that all exposed metal surfaces should be painted.
      117. Valley lining (Closed Valley)*               146.67 LF              4.55          21.00          137.67          826.02          (0.00)         826.02
      Valley lining is required by building code R905.2.8.2. Code states that valley lining shall be installed in accordance with manufacturers
      instructions. Code R903.2.1 states that flashings will be installed when there is a change in roof slope or direction. Building code R908.5 also
      prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to prevent water from entering
      through penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for reinstallation. For
      example, flashings previously installed will have nail holes in them compromising their functionality.
      118. R&R Chimney flashing - large (32"              7.00 EA           513.57           63.54          731.71        4,390.24          (0.00)       4,390.24
      x 60")
      Labor and material for a roofing subcontractor to remove the chimney flashing, discard in a job-site waste receptacle and replace with new.
      Chimney flashing is required by Building Code R703.4(2). Code states that flashings shall be installed at the intersections of chimneys. Code
      R905.2.8.4 states that chimney flashing, specifically, shall be applied in accordance with the shingle manufacturers printed instructions. Building
      code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to prevent water
      from entering through penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for
      reinstallation. For example, flashings previously installed will have nail holes in them compromising their functionality.
      119. Step flashing                                308.21 LF              7.98          35.01          498.91        2,993.44          (0.00)       2,993.44




     STERLING_OAKS                                                                                                               11/2/2020                Page: 18




Copy from re:SearchGA
19
                          Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 144 of 162

                          Berrong Construction




                                                                      CONTINUED - Roof



      DESCRIPTION                                  QUANTITY UNIT PRICE                     TAX             O&P            RCV       DEPREC.              ACV
      Step flashing is required by Building Code R703.4(6). Code states that flashings shall be installed at wall and roof intersections. Code R903.2.1
      also states that flashings shall be installed at wall and roof intersections or where ever there is a change in roof slope or direction. Building code
      R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. Building code R908.5 also prohibits the
      reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to prevent water from entering through
      penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for reinstallation. For example,
      flashings previously installed will have nail holes in them compromising their functionality.
      120. Flashing - L flashing - color finish          255.18 LF              3.67         34.30         194.16       1,164.97           (0.00)      1,164.97
      Linear flashing is required by Building Code R703.4(6). Code states that flashings shall be installed at wall and roof intersections. Code R903.2.1
      also states that flashings shall be installed at wall and roof intersections or where ever there is a change in roof slope or direction. Building code
      R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. The manufacturers instructions say that all
      exposed metal surfaces should be painted. Building code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or
      deteriorated. The function of flashing is to prevent water from entering through penetrations in the roof plane. The very act of installing the
      flashing damages it, and therefore, is not allowable for reinstallation. For example, flashings previously installed will have nail holes in them
      compromising their functionality.
      121. R&R Roof vent - turtle type - Metal            28.00 EA             74.30         45.81         425.24       2,551.45           (0.00)      2,551.45
      Flashings are required by Building Code R903.2.1. Code states that flashings shall be installed around openings through the roof plane. Building
      code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The flashing is mechanically attached to the
      actual vent, therefore, the entire vent must be removed and replaced. The function of flashing is to prevent water from entering through
      penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for reinstallation. For example,
      flashings previously installed will have nail holes in them compromising their functionality.
      122. R&R Exhaust cap - through roof -               12.00 EA             89.12         24.00         218.69       1,312.13           (0.00)      1,312.13
      up to 4"
      Labor and material for a roofing subcontractor to remove the roof mounted dryer vent, discard in a job-site waste receptacle and replace with new.
      Flashings are required by Building Code R903.2.1. Code states that flashings shall be installed around openings through the roof plane. Building
      code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The flashing is mechanically attached to the
      actual vent, therefore, the entire vent must be removed and replaced. The function of flashing is to prevent water from entering through
      penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for reinstallation. For example,
      flashings previously installed will have nail holes in them compromising their functionality.
      123. R&R Continuous ridge vent -                   112.00 LF              9.13         27.33         209.98       1,259.87           (0.00)      1,259.87
      shingle-over style
      Labor and material for a roofing subcontractor to remove and replace the existing ridge vent.

      Total: Roof                                                                       1,020.02       9,073.81      54,442.89               0.00   54,442.89




                                          Satellite

      DESCRIPTION                                  QUANTITY UNIT PRICE                     TAX            O&P             RCV       DEPREC.              ACV
      124. Digital satellite system - Detach &           3.00 EA            30.72           0.00          18.43         110.59           (0.00)        110.59
      reset

      Totals: Satellite                                                                     0.00          18.43         110.59               0.00      110.59

      Total: Roof                                                                       1,020.02       9,092.25      54,553.48               0.00   54,553.48


     STERLING_OAKS                                                                                                               11/2/2020              Page: 19




Copy from re:SearchGA
20
                         Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 145 of 162

                         Berrong Construction




      Total: Building 6                                                                  1,020.02       9,092.25      54,553.48               0.00    54,553.48



                                                                             Building 7
                                                                                Roof
      Roof

      DESCRIPTION                                   QUANTITY UNIT PRICE                     TAX             O&P            RCV        DEPREC.              ACV
      125. Tear off composition shingles (no               83.49 SQ           87.02            0.00       1,453.06       8,718.36            (0.00)      8,718.36
      haul off)
      Building code R908.3 states that roof replacement shall include the removal of existing layers of roof coverings down to the deck.
      126. Laminated - comp. shingle rfg. -                92.00 SQ          182.81          647.46       3,493.20      20,959.18            (0.00)     20,959.18
      w/out felt
      Includes a standard 10% cutting loss factor for a gable roof. Building code R904.2 states that roof assemblies shall be of materials that are
      compatible with each other and with the building or structure to which the materials are applied. Building code R904.4 also states that roof
      covering materials shall be delivered in packages bearing the manufacturer's identifying marks and approved testing agency labels required. This
      line item DOES NOT include a STARTER COURSE or HIP/RIDGE SHINGLES. It is clear in Xactimate's item description pane for this line item,
      that it is designed for field shingles only. This line item does include a sufficient waste factor to account for the cutting loss that would be expected
      for a roof of this complexity.

       Xactimate defines waste as “Material that must be purchased but cannot be used. WASTE can result from trimming, rejection because of defect or
      other efforts to maintain acceptable quality of the structural part containing that material", and then goes on to say "a percent of WASTE should be
      included in virtually all material calculations.”
      127. Roofing felt - 15 lb.                          91.84 SQ            25.12          39.97         469.40       2,816.39         (0.00)        2,816.39
      15# felt is existing. Building code R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. Instructions
      state that for slopes 4/12 or greater, successive sheets will be overlapped by 2 inches and end laps and offset end laps a minimum of 6 inches. A
      double layer is to be applied at all valleys, hips and ridges. This line item does include a sufficient waste factor (10%) to account for the cutting
      loss and required overlapping that would be expected for a roof of this complexity.
      128. Asphalt starter - universal starter           840.00 LF             1.77          38.30         305.02       1,830.12         (0.00)        1,830.12
      course
      Starter course comes in 120 LF bundles and is not included in the field shingle line item. Building code R905.1 states that roof coverings shall be
      applied in accordance to the manufactures instructions. The manufacturers instructions say that a true starter strip needs to be installed on the
      eaves and the rakes. Building code R904.4 also states that roof covering materials shall be delivered in packages bearing the manufacturer's
      identifying marks and approved testing agency labels required.

       Under no circumstances can cut-up laminated shingles be used.
      129. Drip edge                                   843.91 LF               2.02          52.66      351.47        2,108.83           (0.00)       2,108.83
      A 5% required overlapping factor has been added. Drip edge is required by Building Code R905.2.8.5. Code states that drip edge shall be
      provided at eaves and rake edges of shingle roofs. Adjacent segments of drip edge shall be overlapped not less than 2 inches. Drip edge will be
      mechanically fastened to the roof deck at least every 12 inches. Building code R908.5 also prohibits the reinstallation of these flashings when
      rusted, damaged or deteriorated. The function of flashing is to prevent water from entering through penetrations in the roof plane. The very act of
      installing the flashing damages it, and therefore, is not allowable for reinstallation. For example, flashings previously installed will have nail holes
      in them compromising their functionality.

       In addition, building code R703.4 states that flashing shall be provided continuously above all projecting wood trim.
      130. Ridge cap - Standard profile -              224.00 LF             4.23        34.94          196.49      1,178.96          (0.00)       1,178.96
      composition shingles
      Ridge cap is rounded up to account for 28 LF bundles and is not included in the field shingle line item. Building code R905.1 states that roof
      coverings shall be applied in accordance to the manufactures instructions. The manufacturers instructions say that Ridge Cap shingles need to be
      installed (NOT CUT 3-TAB SHINGLES). Building code R904.4 also states that roof covering materials shall be delivered in packages bearing the
      manufacturer's identifying marks and approved testing agency labels required.

      In addition, under no circumstances can cut-up laminated shingles be used.

     STERLING_OAKS                                                                                                                11/2/2020               Page: 20




Copy from re:SearchGA
21
                         Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 146 of 162

                         Berrong Construction




                                                                      CONTINUED - Roof



      DESCRIPTION                                   QUANTITY UNIT PRICE                     TAX             O&P            RCV        DEPREC.              ACV
      131. Remove Additional charge for steep               3.70 SQ            50.96           0.00           37.71         226.26          (0.00)         226.26
      roof - 10/12 - 12/12 slope
      Labor for a roofing subcontractor to remove the shingles and felt on a double steep roof.
      132. Additional charge for steep roof -               4.07 SQ            54.44           0.00           44.31         265.88          (0.00)         265.88
      10/12 - 12/12 slope
      Additional charge for lost labor productivity on a double steep roof and additional safety precautions due to increased danger. The quantity of this
      line item reflects a waste factor (10%) that includes cutting loss for the field shingles, as well as the starter course and hip/ridge shingles. That is
      because Xactimate does not have a steep charge line item for starter course and hip/ridge shingles.
      133. Additional charge for high roof (2             83.49 SQ             12.26           0.00         204.72        1,228.31          (0.00)       1,228.31
      stories or greater)
      Labor for a roofing subcontractor to remove the shingles and felt on a high roof.
      134. Additional charge for high roof (2             91.84 SQ             15.30           0.00         281.03        1,686.18          (0.00)       1,686.18
      stories or greater)
      Additional labor charge for lost productivity on a high roof (2 stories or greater), due to accessibility, and extra safety precautions due to increased
      danger. The quantity of this line item reflects a waste factor (10%) that includes cutting loss for the field shingles, as well as, the starter course and
      hip/ridge shingles. That is because Xactimate does not have a high roof charge line item for starter course and hip/ridge shingles.
      135. Flashing - pipe jack                           21.00 EA             35.12         17.42          150.99          905.93          (0.00)         905.93
      Pipe jack flashings are required by Building Code R903.2. Code states that flashings shall be installed around penetrations through the roof plane.
      Building code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to
      prevent water from entering through penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not
      allowable for reinstallation. For example, flashings previously installed will have nail holes in them compromising their functionality.
      136. Prime & paint roof vent                        21.00 EA             31.66         11.88          135.35          812.09          (0.00)         812.09
      Building code R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. The manufacturers instructions
      say that all exposed metal surfaces should be painted.
      137. Valley lining (Closed Valley)*                127.85 LF              4.55         18.31          120.01          720.03          (0.00)         720.03
      Valley lining is required by building code R905.2.8.2. Code states that valley lining shall be installed in accordance with manufacturers
      instructions. Code R903.2.1 states that flashings will be installed when there is a change in roof slope or direction. Building code R908.5 also
      prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to prevent water from entering
      through penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for reinstallation. For
      example, flashings previously installed will have nail holes in them compromising their functionality.
      138. R&R Chimney flashing - large (32"              10.00 EA           513.57          90.78        1,045.30        6,271.77          (0.00)       6,271.77
      x 60")
      Labor and material for a roofing subcontractor to remove the chimney flashing, discard in a job-site waste receptacle and replace with new.
      Chimney flashing is required by Building Code R703.4(2). Code states that flashings shall be installed at the intersections of chimneys. Code
      R905.2.8.4 states that chimney flashing, specifically, shall be applied in accordance with the shingle manufacturers printed instructions. Building
      code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to prevent water
      from entering through penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for
      reinstallation. For example, flashings previously installed will have nail holes in them compromising their functionality.
      139. Step flashing                                 248.00 LF              7.98         28.17          401.44        2,408.66          (0.00)       2,408.66
      Step flashing is required by Building Code R703.4(6). Code states that flashings shall be installed at wall and roof intersections. Code R903.2.1
      also states that flashings shall be installed at wall and roof intersections or where ever there is a change in roof slope or direction. Building code
      R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. Building code R908.5 also prohibits the
      reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to prevent water from entering through
      penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for reinstallation. For example,
      flashings previously installed will have nail holes in them compromising their functionality.
      140. Flashing - L flashing - color finish          229.00 LF              3.67         30.78          174.24        1,045.45          (0.00)       1,045.45


     STERLING_OAKS                                                                                                               11/2/2020                Page: 21




Copy from re:SearchGA
22
                          Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 147 of 162

                          Berrong Construction




                                                                      CONTINUED - Roof



      DESCRIPTION                                  QUANTITY UNIT PRICE                     TAX             O&P            RCV       DEPREC.              ACV
      Linear flashing is required by Building Code R703.4(6). Code states that flashings shall be installed at wall and roof intersections. Code R903.2.1
      also states that flashings shall be installed at wall and roof intersections or where ever there is a change in roof slope or direction. Building code
      R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. The manufacturers instructions say that all
      exposed metal surfaces should be painted. Building code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or
      deteriorated. The function of flashing is to prevent water from entering through penetrations in the roof plane. The very act of installing the
      flashing damages it, and therefore, is not allowable for reinstallation. For example, flashings previously installed will have nail holes in them
      compromising their functionality.
      141. R&R Roof vent - turtle type - Metal            40.00 EA             74.30         65.44         607.49       3,644.93           (0.00)      3,644.93
      Flashings are required by Building Code R903.2.1. Code states that flashings shall be installed around openings through the roof plane. Building
      code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The flashing is mechanically attached to the
      actual vent, therefore, the entire vent must be removed and replaced. The function of flashing is to prevent water from entering through
      penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for reinstallation. For example,
      flashings previously installed will have nail holes in them compromising their functionality.
      142. R&R Exhaust cap - through roof -               20.00 EA             89.12         40.00         364.48       2,186.88           (0.00)      2,186.88
      up to 4"
      Labor and material for a roofing subcontractor to remove the roof mounted dryer vent, discard in a job-site waste receptacle and replace with new.
      Flashings are required by Building Code R903.2.1. Code states that flashings shall be installed around openings through the roof plane. Building
      code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The flashing is mechanically attached to the
      actual vent, therefore, the entire vent must be removed and replaced. The function of flashing is to prevent water from entering through
      penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for reinstallation. For example,
      flashings previously installed will have nail holes in them compromising their functionality.
      143. R&R Continuous ridge vent -                   116.00 LF              9.13         28.30         217.48       1,304.86           (0.00)      1,304.86
      shingle-over style
      Labor and material for a roofing subcontractor to remove and replace the existing ridge vent.

      Total: Roof                                                                       1,144.41      10,053.18      60,319.06               0.00   60,319.06




                                          Satellite

      DESCRIPTION                                  QUANTITY UNIT PRICE                     TAX            O&P             RCV       DEPREC.              ACV
      144. Digital satellite system - Detach &           3.00 EA            30.72           0.00          18.43         110.59           (0.00)        110.59
      reset

      Totals: Satellite                                                                     0.00          18.43         110.59               0.00      110.59

      Total: Roof                                                                       1,144.41      10,071.61      60,429.65               0.00   60,429.65

      Total: Building 7                                                                 1,144.41      10,071.61      60,429.65               0.00   60,429.65



                                                                            Building 8
                                                                               Roof

     STERLING_OAKS                                                                                                               11/2/2020              Page: 22




Copy from re:SearchGA
23
                         Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 148 of 162

                         Berrong Construction




      Roof

      DESCRIPTION                                   QUANTITY UNIT PRICE                     TAX             O&P            RCV        DEPREC.              ACV
      145. Tear off composition shingles (no               78.63 SQ           87.02            0.00       1,368.48       8,210.86            (0.00)      8,210.86
      haul off)
      Building code R908.3 states that roof replacement shall include the removal of existing layers of roof coverings down to the deck.
      146. Laminated - comp. shingle rfg. -                90.67 SQ          182.81          638.10       3,442.70      20,656.18            (0.00)     20,656.18
      w/out felt
      Includes a standard 15% cutting loss factor for a hip roof. Building code R904.2 states that roof assemblies shall be of materials that are
      compatible with each other and with the building or structure to which the materials are applied. Building code R904.4 also states that roof
      covering materials shall be delivered in packages bearing the manufacturer's identifying marks and approved testing agency labels required. This
      line item DOES NOT include a STARTER COURSE or HIP/RIDGE SHINGLES. It is clear in Xactimate's item description pane for this line item,
      that it is designed for field shingles only. This line item does include a sufficient waste factor to account for the cutting loss that would be expected
      for a roof of this complexity.

       Xactimate defines waste as “Material that must be purchased but cannot be used. WASTE can result from trimming, rejection because of defect or
      other efforts to maintain acceptable quality of the structural part containing that material", and then goes on to say "a percent of WASTE should be
      included in virtually all material calculations.”
      147. Roofing felt - 15 lb.                          90.42 SQ            25.12          39.35         462.14       2,772.84         (0.00)        2,772.84
      15# felt is existing. Building code R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. Instructions
      state that for slopes 4/12 or greater, successive sheets will be overlapped by 2 inches and end laps and offset end laps a minimum of 6 inches. A
      double layer is to be applied at all valleys, hips and ridges. This line item does include a sufficient waste factor (15%) to account for the cutting
      loss and required overlapping that would be expected for a roof of this complexity.
      148. Asphalt starter - universal starter           960.00 LF             1.77          43.78         348.60       2,091.57         (0.00)        2,091.57
      course
      Starter course comes in 120 LF bundles and is not included in the field shingle line item. Building code R905.1 states that roof coverings shall be
      applied in accordance to the manufactures instructions. The manufacturers instructions say that a true starter strip needs to be installed on the
      eaves and the rakes. Building code R904.4 also states that roof covering materials shall be delivered in packages bearing the manufacturer's
      identifying marks and approved testing agency labels required.

       Under no circumstances can cut-up laminated shingles be used.
      149. Drip edge                                   951.43 LF               2.02          59.37      396.25        2,377.51           (0.00)       2,377.51
      A 5% required overlapping factor has been added. Drip edge is required by Building Code R905.2.8.5. Code states that drip edge shall be
      provided at eaves and rake edges of shingle roofs. Adjacent segments of drip edge shall be overlapped not less than 2 inches. Drip edge will be
      mechanically fastened to the roof deck at least every 12 inches. Building code R908.5 also prohibits the reinstallation of these flashings when
      rusted, damaged or deteriorated. The function of flashing is to prevent water from entering through penetrations in the roof plane. The very act of
      installing the flashing damages it, and therefore, is not allowable for reinstallation. For example, flashings previously installed will have nail holes
      in them compromising their functionality.

       In addition, building code R703.4 states that flashing shall be provided continuously above all projecting wood trim.
      150. Ridge cap - Standard profile -              252.00 LF             4.23        39.31          221.05      1,326.33          (0.00)       1,326.33
      composition shingles
      Ridge cap is rounded up to account for 28 LF bundles and is not included in the field shingle line item. Building code R905.1 states that roof
      coverings shall be applied in accordance to the manufactures instructions. The manufacturers instructions say that Ridge Cap shingles need to be
      installed (NOT CUT 3-TAB SHINGLES). Building code R904.4 also states that roof covering materials shall be delivered in packages bearing the
      manufacturer's identifying marks and approved testing agency labels required.

       In addition, under no circumstances can cut-up laminated shingles be used.
      151. Remove Additional charge for steep           17.30 SQ              32.43            0.00         112.21         673.25           (0.00)        673.25
      roof - 7/12 to 9/12 slope
      Labor for a roofing subcontractor to remove the shingles and felt on a steep roof.
      152. Additional charge for steep roof -           19.90 SQ              34.64            0.00         137.87         827.21           (0.00)        827.21
      7/12 to 9/12 slope
      Additional charge for lost labor productivity on a steep roof and additional safety precautions due to increased danger. The quantity of this line
      item reflects a waste factor (15%) that includes cutting loss for the field shingles, as well as the starter course and hip/ridge shingles. That is
      because Xactimate does not have a steep charge line item for starter course and hip/ridge shingles.
     STERLING_OAKS                                                                                                               11/2/2020                Page: 23




Copy from re:SearchGA
24
                         Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 149 of 162

                         Berrong Construction




                                                                      CONTINUED - Roof



      DESCRIPTION                                   QUANTITY UNIT PRICE                     TAX             O&P            RCV        DEPREC.              ACV
      153. Remove Additional charge for steep               3.30 SQ            50.96           0.00           33.63         201.80          (0.00)         201.80
      roof - 10/12 - 12/12 slope
      Labor for a roofing subcontractor to remove the shingles and felt on a double steep roof.
      154. Additional charge for steep roof -               3.80 SQ            54.44           0.00           41.37         248.24          (0.00)         248.24
      10/12 - 12/12 slope
      Additional charge for lost labor productivity on a double steep roof and additional safety precautions due to increased danger. The quantity of this
      line item reflects a waste factor (15%) that includes cutting loss for the field shingles, as well as the starter course and hip/ridge shingles. That is
      because Xactimate does not have a steep charge line item for starter course and hip/ridge shingles.
      155. Additional charge for high roof (2             78.63 SQ             12.26           0.00         192.80        1,156.80          (0.00)       1,156.80
      stories or greater)
      Labor for a roofing subcontractor to remove the shingles and felt on a high roof.
      156. Additional charge for high roof (2             90.42 SQ             15.30           0.00         276.69        1,660.12          (0.00)       1,660.12
      stories or greater)
      Additional labor charge for lost productivity on a high roof (2 stories or greater), due to accessibility, and extra safety precautions due to increased
      danger. The quantity of this line item reflects a waste factor (15%) that includes cutting loss for the field shingles, as well as, the starter course and
      hip/ridge shingles. That is because Xactimate does not have a high roof charge line item for starter course and hip/ridge shingles.
      157. Flashing - pipe jack                           19.00 EA             35.12         15.76          136.61          819.65          (0.00)         819.65
      Pipe jack flashings are required by Building Code R903.2. Code states that flashings shall be installed around penetrations through the roof plane.
      Building code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to
      prevent water from entering through penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not
      allowable for reinstallation. For example, flashings previously installed will have nail holes in them compromising their functionality.
      158. Prime & paint roof vent                        19.00 EA             31.66         10.75          122.46          734.74          (0.00)         734.74
      Building code R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. The manufacturers instructions
      say that all exposed metal surfaces should be painted.
      159. Valley lining (Closed Valley)*                169.80 LF              4.55         24.32          159.38          956.29          (0.00)         956.29
      Valley lining is required by building code R905.2.8.2. Code states that valley lining shall be installed in accordance with manufacturers
      instructions. Code R903.2.1 states that flashings will be installed when there is a change in roof slope or direction. Building code R908.5 also
      prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to prevent water from entering
      through penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for reinstallation. For
      example, flashings previously installed will have nail holes in them compromising their functionality.
      160. R&R Chimney flashing - large (32"                7.00 EA          513.57          63.54          731.71        4,390.24          (0.00)       4,390.24
      x 60")
      Labor and material for a roofing subcontractor to remove the chimney flashing, discard in a job-site waste receptacle and replace with new.
      Chimney flashing is required by Building Code R703.4(2). Code states that flashings shall be installed at the intersections of chimneys. Code
      R905.2.8.4 states that chimney flashing, specifically, shall be applied in accordance with the shingle manufacturers printed instructions. Building
      code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to prevent water
      from entering through penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for
      reinstallation. For example, flashings previously installed will have nail holes in them compromising their functionality.
      161. Step flashing                                 322.46 LF              7.98         36.63          521.97        3,131.83          (0.00)       3,131.83
      Step flashing is required by Building Code R703.4(6). Code states that flashings shall be installed at wall and roof intersections. Code R903.2.1
      also states that flashings shall be installed at wall and roof intersections or where ever there is a change in roof slope or direction. Building code
      R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. Building code R908.5 also prohibits the
      reinstallation of these flashings when rusted, damaged or deteriorated. The function of flashing is to prevent water from entering through
      penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for reinstallation. For example,
      flashings previously installed will have nail holes in them compromising their functionality.
      162. Flashing - L flashing - color finish          285.18 LF              3.67         38.33          216.99        1,301.93          (0.00)       1,301.93


     STERLING_OAKS                                                                                                               11/2/2020                Page: 24




Copy from re:SearchGA
25
                          Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 150 of 162

                          Berrong Construction




                                                                      CONTINUED - Roof



      DESCRIPTION                                  QUANTITY UNIT PRICE                     TAX             O&P            RCV       DEPREC.              ACV
      Linear flashing is required by Building Code R703.4(6). Code states that flashings shall be installed at wall and roof intersections. Code R903.2.1
      also states that flashings shall be installed at wall and roof intersections or where ever there is a change in roof slope or direction. Building code
      R905.1 states that roof coverings shall be applied in accordance to the manufactures instructions. The manufacturers instructions say that all
      exposed metal surfaces should be painted. Building code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or
      deteriorated. The function of flashing is to prevent water from entering through penetrations in the roof plane. The very act of installing the
      flashing damages it, and therefore, is not allowable for reinstallation. For example, flashings previously installed will have nail holes in them
      compromising their functionality.
      163. R&R Roof vent - turtle type - Metal            26.00 EA             74.30         42.54         394.87       2,369.20           (0.00)      2,369.20
      Flashings are required by Building Code R903.2.1. Code states that flashings shall be installed around openings through the roof plane. Building
      code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The flashing is mechanically attached to the
      actual vent, therefore, the entire vent must be removed and replaced. The function of flashing is to prevent water from entering through
      penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for reinstallation. For example,
      flashings previously installed will have nail holes in them compromising their functionality.
      164. R&R Exhaust cap - through roof -               11.00 EA             89.12         22.00         200.46       1,202.78           (0.00)      1,202.78
      up to 4"
      Labor and material for a roofing subcontractor to remove the roof mounted dryer vent, discard in a job-site waste receptacle and replace with new.
      Flashings are required by Building Code R903.2.1. Code states that flashings shall be installed around openings through the roof plane. Building
      code R908.5 also prohibits the reinstallation of these flashings when rusted, damaged or deteriorated. The flashing is mechanically attached to the
      actual vent, therefore, the entire vent must be removed and replaced. The function of flashing is to prevent water from entering through
      penetrations in the roof plane. The very act of installing the flashing damages it, and therefore, is not allowable for reinstallation. For example,
      flashings previously installed will have nail holes in them compromising their functionality.
      165. Continuous ridge vent - shingle-              102.00 LF              7.18         24.89         151.45         908.70           (0.00)        908.70
      over style
      Labor and material for a roofing subcontractor to replace the existing ridge vent.

      Total: Roof                                                                       1,098.66       9,669.68      58,018.07               0.00    58,018.07




                                          Satellite

      DESCRIPTION                                  QUANTITY UNIT PRICE                     TAX            O&P             RCV       DEPREC.              ACV
      166. Digital satellite system - Detach &           1.00 EA            30.72           0.00           6.14          36.86           (0.00)          36.86
      reset

      Totals: Satellite                                                                     0.00           6.14          36.86               0.00        36.86

      Total: Roof                                                                       1,098.66       9,675.82      58,054.93               0.00    58,054.93

      Total: Building 8                                                                 1,098.66       9,675.82      58,054.93               0.00    58,054.93

      Total: DWELLING                                                                   8,537.46      75,406.29     452,437.75               0.00   452,437.75



                                                                           GENERAL
     STERLING_OAKS                                                                                                               11/2/2020              Page: 25




Copy from re:SearchGA
26
                        Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 151 of 162

                        Berrong Construction




                                         Temporary Equipment

      DESCRIPTION                                QUANTITY UNIT PRICE                   TAX           O&P           RCV         DEPREC.             ACV
      167. Dumpster load - Approx. 30 yards,           16.00 EA          530.00          0.00       1,696.00    10,176.00          (0.00)     10,176.00
      5-7 tons of debris
      Required for all construction debris. Accounts for two per building.
      168. Debris chute - per week - 30" x 4'          16.00 WK            16.51         0.00          52.83       316.99          (0.00)        316.99
      section
      Accounts for two per building.
      169. Debris chute hopper - per week -            16.00 WK            30.05         0.00          96.16       576.96          (0.00)        576.96
      30" x 4' section
      Accounts for two per building.
      170. Debris chute mounting hardware -            16.00 WK            25.00         0.00          80.00       480.00          (0.00)        480.00
      per week
      Accounts for two per building.
      171. Roofer - per hour                           16.00 HR          106.14          0.00         339.65     2,037.89          (0.00)      2,037.89
      Labor to set up and tear down chutes 2 hours per building.
      172. Install Landscape protection - all        10,000. SF             0.56         0.00       1,120.00     6,720.00          (0.00)      6,720.00
      purpose poly tarp - per sq ft*                      00
      To temporarily cover and protect the driveway, walkways, rear patio, deck, pool and delicate landscaping. Tarping will be moved from elevation to
      elevation as needed.
      173. Caution tape                              10,000. LF             0.08         8.00         161.60       969.60          (0.00)        969.60
                                                          00
      Used to rope off parking areas during construction.
      174. R&R Temporary fencing                   1,800.00 LF              6.54         0.00       2,354.40    14,126.40          (0.00)     14,126.40
      Temporary fencing to protect equipment and material against theft and vandalism during the construction process.
      175. Temporary toilet - Minimum rental            4.00 EA            88.00         0.00          70.40       422.40          (0.00)        422.40
      charge
      Job site toilets are required by OSHA under regulation: Title 29 CFR 1926.51(c)(1).
      176. R&R Temporary power - overhead               4.00 EA          516.13          0.00         412.90     2,477.42          (0.00)      2,477.42
      hookup
      Accounts for one pole per two buildings.
      177. Temporary power usage (per                   4.00 MO          220.42         70.53         190.44     1,142.66          (0.00)      1,142.66
      month) - Commercial
      178. Telehandler/forklift (per week) - no         2.00 WK        1,198.89          0.00         479.56     2,877.34          (0.00)      2,877.34
      operator

      Totals: Temporary Equipment                                                      78.53      7,053.94     42,323.66                0.00   42,323.66




                                         Permits and Supervision

      DESCRIPTION                                QUANTITY UNIT PRICE                   TAX           O&P           RCV         DEPREC.             ACV
      179. Building Permit*                            8.00 EA            0.00          0.00          0.00           0.00          (0.00)           0.00
      To be determined by the City of Atlanta, GA.
      180. Commercial Supervision / Project          256.00 HR          70.00           0.00      3,584.00     21,504.00           (0.00)      21,504.00
      Management - per hour


     STERLING_OAKS                                                                                                          11/2/2020             Page: 26




Copy from re:SearchGA
27
                        Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 152 of 162

                         Berrong Construction




                                                         CONTINUED - Permits and Supervision



      DESCRIPTION                                  QUANTITY UNIT PRICE                     TAX            O&P            RCV       DEPREC.              ACV
      Due to OHSA regulations, a supervisor must be present at all times to oversee fall protection.

       OSHA Fall protection clause:

       OSHA 29 CFR 1926.502 (h)

       "Safety monitoring systems." Safety monitoring systems [See 1926.501(b)(10) and 1926.502(k)] and their use shall comply with the following
      provisions:
        1926.502(h)(1)
        The employer shall designate a competent person to monitor the safety of other employees and the employer shall ensure that the safety monitor
      complies with the following requirements:
        1926.502(h)(1)(i)
        The safety monitor shall be competent to recognize fall hazards;
        1926.502(h)(1)(ii)
        The safety monitor shall warn the employee when it appears that the employee is unaware of a fall hazard or is acting in an unsafe manner;
        1926.502(h)(1)(iii)
        The safety monitor shall be on the same walking/working surface and within visual sighting distance of the employee being monitored;
        1926.502(h)(1)(iv)
        The safety monitor shall be close enough to communicate orally with the employee; and
        1926.502(h)(1)(v)
        The safety monitor shall not have other responsibilities which could take the monitor's attention from the monitoring function.

      Totals: Permits and Supervision                                                       0.00       3,584.00     21,504.00               0.00   21,504.00




                                          Safety and OSHA

      DESCRIPTION                                  QUANTITY UNIT PRICE                     TAX            O&P            RCV       DEPREC.              ACV
      181. General clean - up                        384.00 HR           35.52          0.31       2,728.00     16,367.98               (0.00)     16,367.98
      Each building will take a minimum of 3 days to complete. General labor for ongoing clean up for 12 hours a day.

       Clean up shingle debris, especially nails, on lawn and patio - not included in the roofing tear off line item. The site must be maintained for the
      general safety of the homeowners and subcontractors on the premises.

       OSHA 1926.25(a): During the course of construction, alteration, or repairs, form and scrap lumber with protruding nails, and all other debris,
      shall be kept cleared from work areas, passageways, and stairs, in and around buildings or other structures.

       Accounts for 2 laborers, 8 buildings, 4 days per building, 6 hours a day.
      182. Osha Fall Protection                        256.00 HR            27.50        230.81        1,454.16      8,724.97           (0.00)       8,724.97




     STERLING_OAKS                                                                                                              11/2/2020              Page: 27




Copy from re:SearchGA
28
                        Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 153 of 162

                         Berrong Construction




                                                             CONTINUED - Safety and OSHA



      DESCRIPTION                                  QUANTITY UNIT PRICE                     TAX            O&P            RCV        DEPREC.              ACV
      Additional labor charge for lost productivity due to extra safety precautions to comply with OSHA regulations:

       Here is a link to the OSHA website: http://www.osha.gov/pls/oshaweb/owadisp.show_document?p_table=STANDARDS&p_id=10757

       Here is the link to the listing OSHA fines that have been levied against various contractors for not being in compliance: http://ogesdw.dol.gov/

       1926.501(a)(2)

       The employer shall determine if the walking/working surfaces on which its employees are to work have the strength and structural integrity to
      support employees safely . Employees shall be allowed to work on those surfaces only when the surfaces have the requisite strength and structural
      integrity.

       1926.502(a)

       "General."

       1926.502(a)(1)

       Fall protection systems required by this part shall comply with the applicable provisions of this section.

       1926.502(a)(2)

       shall provide and install all fall protection systems required by this subpart for an employee, and shall comply with all other pertinent
      requirements of this subpart before that employee begins the work that necessitates the fall protection.

       1926.502(h)

       "Safety monitoring systems." Safety monitoring systems [See 1926.501(b)(10) and 1926.502(k)] and their use shall comply with the following
      provisions:

       1926.502(h)(1)

       The employer shall designate a competent person to monitor the safety of other employees and the employer shall ensure that the safety monitor
      complies with the following requirements:

      Accounts for 8 buildings, 4 days per building, 8 person crew.

      Totals: Safety and OSHA                                                            231.12       4,182.16       25,092.96               0.00    25,092.96

      Total: GENERAL                                                                     309.65      14,820.10       88,920.61               0.00    88,920.61

      Line Item Totals: STERLING_OAKS                                                  8,847.11      90,226.39      541,358.36               0.00   541,358.36




     STERLING_OAKS                                                                                                               11/2/2020              Page: 28




Copy from re:SearchGA
29
                     Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 154 of 162

                      Berrong Construction




                                                    Summary for Dwelling
      Line Item Total                                                                       442,284.86
      Material Sales Tax                                                                      8,847.11

      Subtotal                                                                              451,131.97
      Overhead                                                                               45,113.20
      Profit                                                                                 45,113.20

      Replacement Cost Value                                                               $541,358.37
      Net Claim                                                                            $541,358.37




                                         Marissa Hart




     STERLING_OAKS                                                             11/2/2020        Page: 29




Copy from re:SearchGA
30
                   Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 155 of 162

                   Berrong Construction




                                          Recap of Taxes, Overhead and Profit




                              Overhead (10%)        Profit (10%)   Material Sales Tax   Storage Rental Tax Local Food Tax (4%)
                                                                                (8%)                 (8%)

      Line Items                    45,113.20          45,113.20             8,847.11                0.00                0.00

      Total                         45,113.20          45,113.20             8,847.11                0.00                0.00




     STERLING_OAKS                                                                                 11/2/2020            Page: 30




Copy from re:SearchGA
31
                        Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 156 of 162

                        Berrong Construction




                                                  Recap by Room

     Estimate: STERLING_OAKS

     Area: DWELLING

     Area: Building 1

     Area: Roof                                                                  48,498.50    10.97%
            Satellite                                                               215.04     0.05%

            Area Subtotal: Roof                                                  48,713.54    11.01%

            Area Subtotal: Building 1                                            48,713.54    11.01%

     Area: Building 2

     Area: Roof                                                                  45,204.98    10.22%
            Satellite                                                                92.16     0.02%

            Area Subtotal: Roof                                                  45,297.14    10.24%

            Area Subtotal: Building 2                                            45,297.14    10.24%

     Area: Building 3

     Area: Roof                                                                  45,690.42    10.33%
            Satellite                                                                61.44     0.01%

            Area Subtotal: Roof                                                  45,751.86    10.34%

            Area Subtotal: Building 3                                            45,751.86    10.34%

     Area: Building 4

     Area: Roof                                                                  43,242.71    9.78%
            Satellite                                                                30.72    0.01%

            Area Subtotal: Roof                                                  43,273.43    9.78%

            Area Subtotal: Building 4                                            43,273.43    9.78%

     Area: Building 5

     Area: Roof                                                                  44,492.02    10.06%
            Satellite                                                                30.72     0.01%

     STERLING_OAKS                                                                11/2/2020     Page: 31




Copy from re:SearchGA
32
                        Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 157 of 162

                        Berrong Construction




             Area Subtotal: Roof                                                 44,522.74    10.07%

             Area Subtotal: Building 5                                           44,522.74    10.07%

     Area: Building 6

     Area: Roof                                                                  44,349.05    10.03%
            Satellite                                                                92.16     0.02%

             Area Subtotal: Roof                                                 44,441.21    10.05%

             Area Subtotal: Building 6                                           44,441.21    10.05%

     Area: Building 7

     Area: Roof                                                                  49,121.47    11.11%
            Satellite                                                                92.16     0.02%

             Area Subtotal: Roof                                                 49,213.63    11.13%

             Area Subtotal: Building 7                                           49,213.63    11.13%

     Area: Building 8

     Area: Roof                                                                  47,249.73    10.68%
            Satellite                                                                30.72     0.01%

             Area Subtotal: Roof                                                 47,280.45    10.69%

             Area Subtotal: Building 8                                           47,280.45    10.69%

             Area Subtotal: DWELLING                                            368,494.00    83.32%

     Area: GENERAL
            Temporary Equipment                                                  35,191.18     7.96%
            Permits and Supervision                                              17,920.00     4.05%
            Safety and OSHA                                                      20,679.68     4.68%

             Area Subtotal: GENERAL                                              73,790.86    16.68%

     Subtotal of Areas                                                          442,284.86    100.00%


     Total                                                                      442,284.86    100.00%



     STERLING_OAKS                                                                11/2/2020      Page: 32




Copy from re:SearchGA
33
                   Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 158 of 162

                   Berrong Construction




                                            Recap by Category

      O&P Items                                                                Total          %
      CLEANING                                                               13,639.68    2.52%
      GENERAL DEMOLITION                                                     88,252.26   16.30%
      ELECTRICAL - SPECIAL SYSTEMS                                              645.12    0.12%
      HEAVY EQUIPMENT                                                         2,397.78    0.44%
      LABOR ONLY                                                             17,920.00    3.31%
      PAINTING                                                                3,830.86    0.71%
      ROOFING                                                               295,570.96   54.60%
      TEMPORARY REPAIRS                                                      20,028.20    3.70%
      O&P Items Subtotal                                                    442,284.86   81.70%
      Material Sales Tax                                                      8,847.11    1.63%
      Overhead                                                               45,113.20    8.33%
      Profit                                                                 45,113.20    8.33%

      Total                                                                 541,358.37   100.00%




     STERLING_OAKS                                                           11/2/2020     Page: 33




Copy from re:SearchGA
34
                                 Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 159 of 162

     BERR3 NG
     Ilsunnou   . noon-z . (mm   Berrong Construction




         1          DWELLING - 1-IMG_0005
                                                   a,                      ‘.

                    Date Taken: 9/28/2020         41‘ :71”
                                                                   .
                                                                       5



                                                  “453% ‘
                                                   ~
                                                        .5"   ’I
                                                              3




                                                                                     >




                                                                                y"        StMlngO-ksélyfﬂ}
                                                                                          ﬁmféd ,W 5
                                                                                         «n   :1   H   _




                                                                                                                         Company
                                                                                                                            v




     STERLING_OAKS                                                                                           11/2/2020             Page: 34


Copy from re:SearchGA
            Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 160 of 162

                                                                                 CLERK OF SUPERIOR COURT
                                                                                 FULTON COUNTY, GEORGIA
                                                 Fulton                          2021CV347636
                                                                                 MAR 30, 2021 05:23 PM

               03-30-2021                                 2021CV347636




Sterling Oaks at Lenox Hills Condo. Assn., Inc   American Alternative Insurance Corporation




                 Turner, Michael D.                          216414
      Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 161 of 162

                                                                                    CLERK OF SUPERIOR COURT
                                                                                    FULTON COUNTY, GEORGIA
                                                                                    2021CV347636
                    IN THE SUPERIOR COURT OF FULTON COUNTY
                                                                                    MAR 30, 2021 05:23 PM
                                STATE OF GEORGIA

STERLING OAKS AT LENOX HILLS                        )
CONDOMINIUM ASSOCIATION, INC.                       )
d/b/a STERLING OAKS AT LENOX HILLS                  )
CONDOMINIUM,                                        )
                                                    )
       Plaintiff,                                   )
                                                    )       CIVIL ACTION FILE NO.:
v.                                                  )       _______________________
                                                    )
AMERICAN ALTERNATIVE                                )
INSURANCE CORPORATION,                              )
 a foreign corporation,                             )
                                                    )
       Defendant.                                   )

                               CERTIFICATE OF SERVICE
       This is to certify that I have served the foregoing upon the Defendant American Alternative
Insurance Corporation (“AAIC”) by serving them with the Summons, Complaint and Exhibits,
as well as Plaintiff’s First Set of Interrogatories and Request for Production of Documents in
accordance with the Court’s rules to the Defendant AAIC at the address listed below:
                              Registered Agent Solutions, Inc.
                           Registered Agent for Defendant AAIC
                         900 Old Roswell Lakes Parkway, Suite 310
                                    Roswell, GA 30076

       Respectfully submitted, this the ___30th____ day of __March______, 2 0 2 1.

                                                    For: The Huggins Law Firm, LLC

                                                    __/s/ J. Remington Huggins_____
                                                    J. Remington Huggins, Esq.
                                                    Georgia Bar No.: 348736
                                                    Michael D. Turner, Esq.
                                                    Georgia Bar No.: 216414
                                                    Attorneys for the Plaintiff
                                                    110 Norcross Street
                                                    Roswell, GA 30075
                                                    (o) (770) 913-6229
                                                    (e) remington@lawhuggins.com
                                                    (e) mdturner@lawhuggins.com
        Case 1:21-cv-01792-TWT Document 1-1 Filed 04/30/21 Page 162 of 162
                                                                                                              =——   EFILED IN OFFICE
                                                                                                            CLERK OF SUPERIOR COURT
                                                                                                            FULTON COUNTY, GEORGIA
                                                                                                            2021CV347636
                       IN THE     SWERIOR COURT 0F FULT'UN CUUNTY                                            APR 01, 2021 02:40 PM
                                      STATE OF GEORGIA                '

                                                                                                              dam”, 7</          Cathelene obinson, Clerk
                                                                                                                              Fulton County Superior Court
STERLING GARE AT LENGX HILLS                                     JI

CDNDGMTNTUM ASSOCIATION INC.                                     J
dthfa STERLH‘JG OAKS AT LENUX HILLS                              l
CON-DDWUM,                                                       i
                                                                 )
          Plaintiﬁ',                                             I
                                                                 II
                                                                                  CIVIL ACTION FILE no:
v.                                                               i            W
                                                                '3

AMERICAN ALTERNATIVE                                             l
INSURANCE (IﬂRl’ﬂR-ATIGN,                                        J
 a foreign corporation,                                          }
                                                                 l
          Hefeudant.                                             }

                                       .AHTDAVIT OF SERVIQ..E
          Personally appeared before the undersigned ofﬁcer duly authorized to administer oaths,
Chadd 1alliallaee, who after ﬁrst being duly sworn, deposesas folloWs:

          My name is    f A:      gg   Edit we...       lam over the age ofeighteen (l E} and I am azeitiz'en
ofthe United States.     1   am not related to or employed by anyr party or airborne},r in this lawsuit-and

[-   am appointed to serve Process in this Court.

          ] herebyF eertif}r that on   M Amie. "ST“                        . at        r
                                                                                    1.1- d     ,   1   served Deﬁendant

Anion-icon Alternative Insurance          lE3oi'ptoiratiou-I   through its rogistered agent, Registered Agent
Solutions. lne, by leaving a service copy of the Summons, Complaint, and all exhibits at its place.
ofbosiness located at 9D!) Did Roswell Lakes Parkway, Suite 3 ll}, Roswell, GA some.


          AFFIANT SAYETH not FURTHER this the                                      day of    Week             ,   son.

                                                                      I“
                                                                          33::
                                                                           ride.
                                                                 Process Server
                                                                                   QME-                                  -'
                                                                                                                               —
